EXHIBIT 10.1

 

AMENDMENT NO. 3 TO CREDIT AGREEMENT AND CANADIAN ISSUING BANK JOINDER

 

This AMENDMENT NO. 3 TO CREDIT AGREEMENT AND CANADIAN ISSUING BANK JOINDER (this
“Amendment”) is dated as of March 3, 2020, among NABORS INDUSTRIES LTD., a
Bermuda exempted company (“Holdings”), NABORS INDUSTRIES, INC., a Delaware
corporation (the “US Borrower”), the Canadian Guarantors party hereto (solely
for the purposes of Section 6), NABORS DRILLING CANADA LIMITED, an Alberta
Corporation (“Canadian Borrower”), CITIBANK, N.A., as administrative agent
solely for the US Lenders under the Credit Agreement (in such capacity, the
“Administrative Agent”) and HSBC BANK CANADA, as the Canadian Lender (the
“Canadian Lender”) and as the Canadian Issuing Bank (the “Canadian Issuing
Bank”).

 

RECITALS:

 

WHEREAS, the US Borrower, the Canadian Borrower, Holdings, the Canadian Lender,
the US Lenders, the Issuing Banks and the Administrative Agent are parties to
that certain Credit Agreement dated as of October 11, 2018 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”);

 

WHEREAS, Holdings and the Canadian Borrower have requested that the Canadian
Lender amend certain terms of the Credit Agreement as set forth herein; and

 

WHEREAS, the US Borrower and the Administrative Agent agree that Section 9.08(e)
of the Credit Agreement incorrectly refers, prior to giving effect hereto, to
“the last paragraph of Section 9.04”, such reference is an innocent defect or
error, and the parties intended that Section 9.08(e) should instead refer in the
same place to Section 9.04(q) of the Credit Agreement, and intend hereby to
correct such error by amendment; and

 

WHEREAS, the Canadian Lender is willing to enter into this Amendment on the
terms and conditions contained herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.    Defined Terms.  Capitalized terms used but not otherwise defined in this
Amendment shall have the meaning given to such terms in the Credit Agreement, as
amended hereby.

 

2.    Amendments.  In reliance on the representations, warranties, covenants and
agreements contained in this Amendment, and subject to the satisfaction of the
conditions precedent set forth in Section 4 hereof, the Credit Agreement is
hereby amended as follows effective as of the Amendment No. 3 Effective Date:

The Credit Agreement (excluding the Exhibits which will remain unchanged hereby
and fully intact) is, effective as of the Amendment No. 3 Effective Date (as
defined below), hereby amended to delete the stricken text (indicated textually
in the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text), each as set forth in the pages of a conformed
copy of the Credit Agreement attached as Annex A hereto.

3.    Joinder of Canadian Issuing Bank.  From and after the Amendment No. 3
Effective Date, HSBC Bank Canada agrees that it shall be bound by the provisions
of the Credit Agreement, as amended hereby, as the Canadian Issuing Bank
thereunder and shall have all obligations of the Canadian Issuing Bank set

 

 








 

forth therein, including, subject to the conditions therein, to issue Canadian
Letters of Credit at any time outstanding up to the Letters of Credit Maximum
Amount set forth across from its name on Schedule IV thereto.

 

4.    Conditions Precedent.  This Amendment shall become effective upon
satisfaction of all of the following conditions precedent (the date of such
satisfaction, the “Amendment No. 3 Effective Date”):  

 

a.        receipt by the Administrative Agent and the Canadian Lender of
counterparts of this Amendment duly executed by Holdings, the Canadian Borrower,
and the Canadian Lender;

 

b.       the Canadian Lender shall have received payment of all fees, costs and
expenses required to be paid or reimbursed hereunder or under the other Loan
Documents on or prior to the Amendment No. 3 Effective Date;

 

c.       the Canadian Lender shall have received a certificate, dated the
Amendment No. 3 Effective Date and signed by the chief executive officer, the
treasurer or other senior financial officer of the Canadian Borrower, certifying
that (a) all of the representations and warranties of the Loan Parties set forth
herein and in the other Loan Documents are true and correct in all material
respects (except that any representation or warranty that is qualified as to
“materiality” or “US Material Adverse Effect” shall be true and correct in all
respects), except that any representation or warranty which by its terms is made
as of a specified date are true and correct only as of such specified dates and
(b) each Loan Party is in compliance in all material respects with all the terms
and provisions set forth herein and in each other Loan Document to which it is a
party on its part to be observed or performed, and, at the time of and
immediately after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing;

 

5.    Representations and Warranties.

 

a.       Each of Holdings and the Canadian Borrower represents and warrants to
the Canadian Lender that, as of the date hereof (a) all of its representations
and warranties set forth in the Loan Documents are true and correct in all
material respects (except that any representation or warranty that is qualified
as to “materiality” or “Canadian Material Adverse Effect” shall be true and
correct in all respects), except that any representation or warranty which by
its terms is made as of a specified date shall be true and correct only as of
such specified dates, (b) the execution, delivery and performance of this
Amendment by it are within its corporate power and authority and has been duly
authorized by appropriate corporate action, (c) this Amendment constitutes the
legal, valid and binding obligation of it enforceable in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights of creditors generally and
general principles of equity, and (d) other than those already obtained in
connection herewith, there are no governmental or other third party consents,
licenses and approvals required in connection with the execution, delivery,
performance validity and enforceability of this Amendment.

 

6.    Reaffirmation.  Each of the US Borrower, Holdings and the Canadian
Borrower hereby ratifies, confirms, acknowledges and agrees that its obligations
under the Credit Agreement are and remain in full force and effect, including
its obligations under Section 14.03 thereof.  Each of the Guarantors hereby
ratifies, confirms, acknowledges and agrees that its obligations under the
Credit Agreement are and remain in full force and effect, including its
obligations under Article XI of the Credit Agreement.





-  2  -




 

7.    Confirmation and Effect; No Waiver.

 

a.    The provisions of the Credit Agreement shall remain in full force and
effect in accordance with its terms following the Amendment No. 3 Effective
Date, and this Amendment shall not constitute a waiver of any provision of the
Credit Agreement or any other Loan Document, except as expressly provided for
herein. Each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein”, or words of like import shall mean and be a reference to the
Credit Agreement as amended hereby, and each reference to the Credit Agreement
in any other document, instrument or agreement executed and/or delivered in
connection with the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended hereby.

 

b.    Neither the execution by the Canadian Lender of this Amendment, nor any
other act or omission by the Canadian Lender or their officers in connection
herewith, shall be deemed a waiver by the Administrative Agent, the US Lenders
or the Canadian Lender of any Defaults or Events of Default which may exist,
which may have occurred prior to the date of the effectiveness of this Amendment
or which may occur in the future under the Credit Agreement and/or the other
Loan Documents. Similarly, nothing contained in this Amendment shall directly or
indirectly in any way whatsoever either: (i) impair, prejudice or otherwise
adversely affect the Administrative Agent’s or the US Lender’s or the Canadian
Lender’s right at any time to exercise any right, privilege or remedy in
connection with the Loan Documents with respect to any Default or Event of
Default, (ii) except as expressly provided herein, amend or alter any provision
of the Credit Agreement, the other Loan Documents, or any other contract or
instrument, or (iii) constitute any course of dealing or other basis for
altering any obligation of the Loan Parties or any right, privilege or remedy of
the Beneficiaries under the Credit Agreement, the other Loan Documents, or any
other contract or instrument.

 

8.    Miscellaneous.

 

a.    This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this
Amendment by email (in .pdf or similar format) or fax shall be effective as
delivery of a manually executed counterpart of this Amendment. Headings,
subheadings and captions used herein are for the convenience of the parties only
and shall not be used to construe the meaning or intent of any provision hereof.

 

b.    Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

c.    This Amendment is a “Loan Document” as defined in and under the Credit
Agreement and the provisions of Section 14.03 of the Credit Agreement, including
as amended hereby shall apply with like force to this Amendment and the
transactions contemplated hereby, including as may arise after the date hereof.

 

d.    This Amendment and the transactions contemplated hereby, and all disputes
between the





-  3  -




 

parties under or relating to this Amendment or the facts or circumstances
leading to its execution, whether in contract, tort or otherwise, shall be
construed in accordance with and governed by the laws (including statutes of
limitation) of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.  Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the non‑exclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Amendment.

 

e.    EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT.

 

[Signature Pages Follow]

 

 

 



-  4  -




 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

    

NABORS INDUSTRIES, INC., as US Borrower and Canadian Guarantor

 

 

 

 

 

 

 

 

By:

/s/Joseph G. Walker

 

 

Name:

Joseph G. Walker

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

NABORS DRILLING CANADA LIMITED, as Canadian Borrower and US Guarantor

 

 

 

 

 

 

 

 

By:

/s/Terrace Smid

 

 

Name:

Terrace Smid

 

 

Title:

Associate Vice President

 

 

 

 

 

 

 

 

NABORS INDUSTRIES LTD., as Holdings and a Guarantor

 

 

 

 

 

 

 

 

By:

/s/Mark D. Andrews

 

 

Name:

Mark D. Andrews

 

 

Title:

Corporate Secretary

 





[Nabors Industries, Inc. – Amendment No. 3]




 

 

 

 

NABORS INTERNATIONAL MANAGEMENT LIMITED, as a Guarantor

 

 

 

 

 

 

 

 

By:

/s/Mark D. Andrews

 

 

Name:

Mark D. Andrews

 

 

Title:

Director

 

 

 

 

 

 

 

 

NABORS DRILLING TECHNOLOGIES USA, INC., as a Guarantor

 

 

 

 

 

 

 

 

By:

/s/Joseph G. Walker

 

 

Name:

Joseph G. Walker

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

NABORS LUX 2,  a private limited liability company (société à responsabilité
limitée) incorporated and existing under the laws of the Grand-Duchy of
Luxembourg, having its registered office at 8-10, Avenue de la Gare, L-1610
Luxembourg, Grand Duchy of Luxembourg, and registered with the Luxembourg
Register of Trade and Companies (Registre de Commerce et des Sociétés,
Luxembourg) under number B 154034, as a Guarantor, as a Guarantor

 

 

 

 

 

 

 

 

By:

/s/Henricus R. P. Pollmann

 

 

Name:

Henricus R. P. Pollmanm

 

 

Title:

Manager Type A

 

 

 

 

 

 

 

 

NABORS DRILLING HOLDINGS INC., as a US Guarantor

 

 

 

 

 

 

 

 

By:

/s/Joseph G. Walker

 

 

Name:

Joseph G. Walker

 

 

Title:

Secretary

 





[Nabors Industries, Inc. – Amendment No. 3]




 

 

 

NABORS LUX FINANCE 1,  a private limited liability company (société à
responsabilité limitée) incorporated and existing under the laws of the
Grand-Duchy of Luxembourg, having its registered office at 8-10, Avenue de la
Gare, L-1610 Luxembourg, Grand Duchy of Luxembourg, and registered with the
Luxembourg Register of Trade and Companies (Registre de Commerce et des
Sociétés, Luxembourg) under number B 153636, as a US Guarantor

 

 

 

 

 

 

 

 

By:

/s/Henricus R. P. Pollmann

 

 

Name:

Henricus R. P. Pollmanm

 

 

Title:

Manager Type A

 

 

 

 

 

 

 

 

NABORS GLOBAL HOLDINGS LIMITED,  a private limited liability company (société à
responsabilité limitée) incorporated and existing under the laws of the
Grand-Duchy of Luxembourg, having its registered office at 8-10, Avenue de la
Gare, L-1610 Luxembourg, Grand Duchy of Luxembourg, and registered with the
Luxembourg Register of Trade and Companies (Registre de Commerce et des
Sociétés, Luxembourg) under number B 155086, as a US Guarantor

 

 

 

 

 

 

 

 

By:

/s/Henricus R. P. Pollmann

 

 

Name:

Henricus R. P. Pollmanm

 

 

Title:

Manager Type A

 

 

 

 

 

 

 

 

NABORS HOLDINGS LTD., as a US Guarantor

 

 

 

 

 

 

 

 

By:

/s/Mark D. Andrews

 

 

Name:

Mark D. Andrews

 

 

Title:

Director

 





[Nabors Industries, Inc. – Amendment No. 3]




 

 

 

CITIBANK, N.A., as Administrative Agent

 

 

 

 

 

 

 

 

By:

/s/Maureen Maroney

 

 

Name:

Maureen Maroney

 

 

Title:

Vice President

 





[Nabors Industries, Inc. – Amendment No. 3]




 

 

 

HSBC BANK CANADA, as the Canadian Lender and Canadian Issuing Bank

 

 

 

 

 

 

 

 

By:

/s/Bruce Robinson

 

 

Name:

Bruce Robinson

 

 

Title:

Vice President, Energy Financing

 

 

 

 

 

 

 

 

By:

/s/Ryan Smith

 

 

Name:

Ryan Smith

 

 

Title:

Assistant Vice President, Energy Financing

 

 

 



[Nabors Industries, Inc. – Amendment No. 3]




EXECUTION VERSIONCONFORMED THRU SECONDTHIRD AMENDMENT

 

 

ANNEX A

 

 

CREDIT AGREEMENT

dated as of October 11, 2018

among

NABORS INDUSTRIES, INC.,

as US Borrower,

NABORS DRILLING CANADA LIMITED,

as Canadian Borrower,

NABORS INDUSTRIES LTD.,

as Holdings,

THE OTHER GUARANTORS PARTY HERETO,

HSBC BANK CANADA,

as Canadian Lender,

THE OTHER LENDERS PARTY HERETO,

and

CITIBANK, N.A.,

as Administrative Agent for the US Lenders

 

 

 

 

CITIBANK, N.A., MIZUHO BANK, LTD. and WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers and Book Runners

and

WELLS FARGO BANK, N.A. and MIZUHO BANK, LTD.,

as Syndication Agents

 

 



 




 

TABLE OF CONTENTS

ARTICLEArticle I DEFINITIONS


1

Section 1.01 Defined Terms


1

Section 1.02 Classification of Loans and Borrowings

38 49

Section 1.03 Terms Generally

38 49

Section 1.04 Accounting Terms; GAAP

38 50

Section 1.05 Resolution of Drafting Ambiguities

38 50

Section 1.06 Divisions

50 

ARTICLEArticle II THE CREDITS

39 51

Section 2.01 Commitments

39 51

Section 2.02 Loans

39 51

Section 2.03 Borrowing Procedure

41 53

Section 2.04 Evidence of Debt; Repayment of Loans

42 54

Section 2.05 Fees

43 56

Section 2.06 Interest on Loans

44 57

Section 2.07 Canadian Bankers’ Acceptances

46 60

Section 2.08 Termination and Reduction of Commitments

50 65

Section 2.09 Interest Elections

51 66

Section 2.10 Optional and Mandatory Prepayments of Loans

52 67

Section 2.11 Alternate Rate of Interest

56 71

Section 2.12 Market Disruption Respecting Canadian Bankers’ Acceptances

57 73





i




Section 2.13 US Yield Protection

58 74

Section 2.14 Canadian Change in Law

59 75

Section 2.15 Prepayment of Canadian Portion

60 77

Section 2.16 Breakage Payments

60 77

Section 2.17 Payments Generally; Pro Rata Treatment; Sharing of Setoffs

61 78

Section 2.18 Taxes

63 80

Section 2.19 Mitigation Obligations; Replacement of Lenders

67 85

Section 2.20 Swingline Loans

68 87

Section 2.21 Defaulting Lenders

70 88

Section 2.22 US Letters of Credit

72 94

Section 2.23 Canadian Letters of Credit

 101

Section 2.24 Takeover Notification

78 109

Section 2.242.25 Extension of Maturity Date.

79 110

ARTICLEArticle III REPRESENTATIONS AND WARRANTIES OF HOLDINGS AND US BORROWER

80 111

Section 3.01 Organization and Good Standing

80 111

Section 3.02 Due Authorization

80 112

Section 3.03 No Conflicts

81 112

Section 3.04 Consents

81 112

Section 3.05 Enforceable Obligations

81 112

Section 3.06 Financial Condition

81 112





ii




Section 3.07 No Default

81 113

Section 3.08 Litigation

81 113

Section 3.09 Taxes

82 113

Section 3.10 Compliance with Law

82 113

Section 3.11 ERISA

82 113

Section 3.12 Use of Proceeds; Margin Stock

83 114

Section 3.13 Investment Company Act

83 114

Section 3.14 Solvency

83 115

Section 3.15 Disclosure

83 115

Section 3.16 Environmental Matters

84 115

Section 3.17 Insurance

84 115

Section 3.18 Anti-Terrorism and Anti-Corruption Laws

84 115

ARTICLEArticle IV REPRESENTATIONS AND WARRANTIES OF HOLDINGS AND CANADIAN
BORROWER

84 116

Section 4.01 Existence and Good Standing

84 116

Section 4.02 Corporate Authority

85 116

Section 4.03 Valid Authorization and Execution

85 116

Section 4.04 Non-Conflict

85 116

Section 4.05 Enforceability

85 117

Section 4.06 Ownership of Property

85 117

Section 4.07 Compliance with Other Instruments

85 117





iii




Section 4.08 Non-Default

85 117

Section 4.09 Financial Condition

86 117

Section 4.10 Absence of Litigation

86 117

Section 4.11 Compliance with Applicable Laws

86 118

Section 4.12 Authorizations in Effect

86 118

Section 4.13 Remittances Up to Date

86 118

Section 4.14 Environmental

86 118

Section 4.15 Taxes

87 118

Section 4.16 Qualified ECP Guarantor

87 119

ARTICLEArticle V CONDITIONS TO US LOANS

87 119

Section 5.01 Conditions to Initial US Loan and Initial US Letter of Credit.

87 119

Section 5.02 Conditions to All US Loans and US Letters of Credit.

88 121

ARTICLEArticle VI CONDITIONS TO CANADIAN LOANS

90 122

Section 6.01 Conditions to Initial Canadian Loan

90 122

Section 6.02 Conditions to All Canadian Loans and Canadian Letters of Credit

90 123

ARTICLEArticle VII AFFIRMATIVE COVENANTS OF HOLDINGS AND US BORROWER

91 123

Section 7.01 Information Covenants

91 124

Section 7.02 Financial Covenants

93 126

Section 7.03 Preservation of Existence and Franchises

93 126

Section 7.04 Books and Records

93 126





iv




Section 7.05 Compliance with Law

93 126

Section 7.06 Payment of Taxes and Other Indebtedness

94 127

Section 7.07 Insurance

94 127

Section 7.08 Use of Proceeds

94 127

Section 7.09 Audits/Inspections

94 127

ARTICLEArticle VIII AFFIRMATIVE COVENANTS OF HOLDINGS AND CANADIAN BORROWER

95 128

Section 8.01 Information Covenants

95 128

Section 8.02 Preservation of Existence and Franchises and Compliance with Law

95 129

Section 8.03 Payment of Taxes and Other Indebtedness

96 129

Section 8.04 Use of Proceeds

96 129

Section 8.05 Audits/Inspections

96 129

ARTICLEArticle IX NEGATIVE COVENANTS OF US BORROWER, HOLDINGS AND OTHER
GUARANTORS

96 129

Section 9.01 Nature of Business

96 129

Section 9.02 Fundamental Changes

96 130

Section 9.03 Affiliate Transactions

97 131

Section 9.04 Liens

98 131

Section 9.05 Burdensome Agreements

100 133

Section 9.06 Subsidiary Indebtedness

101 135

Section 9.07 Restricted Payments and Repurchases of Debt

102 137

Section 9.08 Sale and Lease-Back Transactions

103 138





v




Section 9.09 Compliance with Anti-Terrorism Laws

103 138

Section 9.10 Transfers of Assets

104 139

ARTICLEArticle X NEGATIVE COVENANTS OF HOLDINGS, CANADIAN BORROWER AND OTHER
GUARANTORS

104 139

Section 10.01 Change of Business

104 139

Section 10.02 Negative Pledge

104 139

Section 10.03 No Dissolution

104 139

Section 10.04 Subsidiary Indebtedness

105 140

Section 10.05 No Merger, Amalgamation, etc.

105 140

Section 10.06 Financial Covenants

106 141

Section 10.07 Transfers of Assets

106 141

ARTICLEArticle XI GUARANTEE

106 141

Section 11.01 The Guarantee

106 141

Section 11.02 Obligations Unconditional

107 142

Section 11.03 Reinstatement

109 144

Section 11.04 Subrogation

109 145

Section 11.05 Remedies

109 145

Section 11.06 Instrument for the Payment of Money

110 145

Section 11.07 Continuing Guarantee

110 146

Section 11.08 General Limitation on Guarantee Obligations

110 146

Section 11.09 Release of Guarantor

110 146

ARTICLEArticle XII EVENTS OF DEFAULT

110 146





vi




Section 12.01 US Events of Default

110 146

Section 12.02 Canadian Events of Default

112 149

Section 12.03 Acceleration; Remedies

114 151

Section 12.04 Allocation of Payments After Event of Default

115 152

Section 12.05 Right to Cure

115 142

ARTICLEArticle XIII THE AGENTS

117 156

Section 13.01 Appointment and Authority

117 156

Section 13.02 Administrative Agent Individually

118 156

Section 13.03 Duties of Administrative Agent; Exculpatory Provisions

119 157

Section 13.04 Reliance by Administrative Agent

120 158

Section 13.05 Delegation of Duties

120 159

Section 13.06 Resignation of Administrative Agent

120 159

Section 13.07 Non-Reliance on Administrative Agent and Other Lenders

121 160

Section 13.08 Withholding Tax

122 161

Section 13.09 No Other Duties, etc.

123 162

Section 13.10 Enforcement

123 162

Section 13.11 Guaranteed Cash Management Agreements and Guaranteed Hedge
Agreements

123 162

ARTICLEArticle XIV MISCELLANEOUS

123 163

Section 14.01 Notices, Communications and Treatment of Information

123 163

Section 14.02 Waivers; Amendment

128 168

Section 14.03 Expenses; Indemnity; Damage Waiver

130 171





vii




Section 14.04 Successors and Assigns

133 175

Section 14.05 Survival of Agreement

137 179

Section 14.06 Counterparts; Integration; Effectiveness

138 180

Section 14.07 Severability

138 180

Section 14.08 Right of Setoff

138 180

Section 14.09 Governing Law; Jurisdiction; Consent to Service of Process

139 181

Section 14.10 Waiver of Jury Trial

140 182

Section 14.11 Headings

140 183

Section 14.12 Treatment of Certain Information; Confidentiality

140 183

Section 14.13 USA PATRIOT ACT Notice and Customer Verification

141 184

Section 14.14 Interest Rate Limitation

141 184

Section 14.15Obligations Absolute

142 184

Section 14.16 Judgment Currency

142 185

Section 14.17 No Advisory or Fiduciary Responsibility

143 186

Section 14.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

143 186

Section 14.19 Acknowledgement Regarding Any Supported QFCs. 

143 186

 





viii




 

 

 

ANNEXES

 

Annex I

Applicable Margin

 

 

SCHEDULES

 

 

 

Schedule I

US Lender Commitments

Schedule II

Canadian Lender Commitments

Schedule III

Swingline Commitments

Schedule IV

LetterLetters of Credit Maximum Amounts

 

 

EXHIBITS

 

 

 

Exhibit A

[Reserved]

Exhibit B

Form of Assignment and Assumption

Exhibit C-1

Form of US Borrowing Request

Exhibit C-2

Form of Canadian Borrowing Request

Exhibit D

Form of L/C Issuance Request

Exhibit E-1

Form of Interest Election Request (US Revolving Loan)

Exhibit E-2

Form of Interest Election Request (Continuation of Canadian Revolving Loan)

Exhibit E-3

Form of Interest Election Request (Rollover of Canadian Revolving Loan)

Exhibit F-1

Form of US Revolving Note

Exhibit F-2

Form of Swingline Note

Exhibit G

Form of Officer’s Certificate

Exhibit H

Form of Foreign Lender Certificate

Exhibit I-1

Form of Joinder (US and Canadian Guarantor)

Exhibit I-2

Form of Joinder (US Guarantor)

 

 



ix




 

CREDIT AGREEMENT

This CREDIT AGREEMENT (as amended, modified, supplemented or restated from time
to time, this “Agreement”) is dated as of October 11, 2018, among NABORS
INDUSTRIES, INC., a Delaware corporation (“US Borrower”), NABORS DRILLING CANADA
LIMITED, an Alberta Corporation (“Canadian Borrower”), NABORS INDUSTRIES LTD., a
Bermuda exempted company (“Holdings”), the other Guarantors from time to time
party hereto, HSBC BANK CANADA, as the Canadian Lender (the “Canadian Lender”),
the other Lenders party hereto (the “US Lenders”), the Issuing Banks party
hereto and CITIBANK, N.A., as Administrative Agent solely for the US Lenders and
not for the Canadian Lender (in such capacity, “Administrative Agent”).

WITNESSETH:

WHEREAS, US Borrower has requested the US Lenders to extend credit to it in the
form of US Revolving Loans, at any time and from time to time prior to the
Maturity Date, in an aggregate principal amount at any time outstanding not in
excess of US$1,227,000,000;

WHEREAS, US Borrower has requested the US Issuing Banks to extend credit to it
in the form of US Letters of Credit, at any time and from time to time prior to
the Maturity Date, in an aggregate principal amount at any time outstanding not
in excess of US$300,000,000;

WHEREAS, US Borrower has requested the Swingline Lenders to make Swingline
Loans, at any time and from time to time prior to the Maturity Date, in an
aggregate principal amount at any time outstanding not in excess of
US$120,000,000;

WHEREAS, Canadian Borrower has requested on the date of this Agreement that the
Canadian Lender extend credit to it in the form of Canadian Revolving Loans at
any time and from time to time prior to the Maturity Date, in an aggregate
principal amount at any time outstanding not in excess of US$40,000,000 or the
Equivalent Amount in Canadian Dollars;

WHEREAS, the proceeds of the US Loans are to be used in accordance with Section
7.08 and the proceeds of the Canadian Loans are to be used in accordance with
Section 8.04;

WHEREAS, the US Lender Parties are willing to extend such credit to US Borrower
and the Canadian Lender is willing to extend such credit to Canadian Borrower;
and

NOW THEREFORE, the parties hereto agree as follows:

ARTICLE I

 

DEFINITIONS

Section 1.01    Defined Terms.  As used in this Agreement (including in the
above preamble and recitals) and unless otherwise expressly stated herein, the
following terms shall have the meanings specified below:

“5.5% Senior Notes” shall mean the 5.5% Senior Notes due 2023 issued by US
Borrower under that certain indenture dated as of December 9, 2016 among US
Borrower, Holdings, Wilmington Trust, National Association, as trustee, and
Citibank, N.A., as securities administrator.





1




 

“5.75% Senior Notes” shall mean the 5.75% Senior Notes due 2025 issued by US
Borrower under that certain indenture dated as of January 23, 2018 among US
Borrower, Holdings, Wilmington Trust, National Association, as trustee, and
Citibank, N.A., as securities administrator.

“Accepted Currency” shall mean, (a)x) with respect to US Letters of Credit, US
Dollars, (b) Pounds Sterling, (c) Euros, (d) Yen and (e) Canadian
DollarsCanadian Dollars and (y) with respect to Canadian Letters of Credit, US
Dollars, Canadian Dollars and such other currency agreed to by the Canadian
Issuing Bank.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to  Section 14.04.

“Administrative Agent Fee” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
form and substance satisfactory to the Administrative Agent.

“Affiliate” of any person shall mean (a)(a) any other person which directly, or
indirectly through one or more intermediaries, controls such person or (b)(b)
any other person which directly, or indirectly through one or more
intermediaries, is controlled by or is under common control with such
person.  As used herein, the term “control” means possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a person, whether through the ownership of voting securities, by
contract or otherwise.

“Agent’s Group”  shall have the meaning assigned to such term in Section
13.02(b).

“Agreed Canadian L/C Currency” shall have the meaning assigned to such term in
Section 13.02(b2.23(d).

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Holdings or the Borrower or any of their Affiliates
from time to time concerning or relating to money laundering, bribery or
corruption, including, without limitation, the FCPA.

“Anti-Terrorism Laws” shall mean any Requirement of Law related to terrorism
financing or money laundering, including the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(“USA PATRIOT ACT”) of 2001 (Title III of Pub. L. 107-56), The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended), the
International Emergency Economic Powers Act (“IEEPA”), 50 U.S.C. § 1701, and
Executive Order 13224 (effective September 24, 2001).

“Applicable Fee” shall mean, for any day, with respect to any Commitment, the
applicable percentage set forth in Annex I under the caption “Applicable Fee.”





2




 

“Applicable Margin” shall mean, for any day, with respect to any Revolving Loan,
the applicable percentage set forth in Annex I under the appropriate caption.

“Application” shall mean an application for a Letter of Credit as defined in
Section 2.22(b), including a master application pursuant to which one or more
subsequent Letters of Credit may be issued, which application shall be
substantially in the form specified by the applicable Issuing Bank and
acceptable to the Administrative Agent or the Canadian Lender, as applicable,
and the US Borrower or Canadian Borrower, as applicable.

“Approved Electronic Communications” shall mean each Communication that any
Obligor is obligated to, or otherwise chooses to, provide to the Administrative
Agent or the Canadian Lender pursuant to any Loan Document or the transactions
contemplated therein, including any financial statement, financial and other
report, notice, request, certificate, or other information material; provided,
 however, that, solely with respect to delivery of any such Communication by any
Obligor to the Administrative Agent or the Canadian Lender and without limiting
or otherwise affecting either the Administrative Agent’s right to effect
delivery of such Communication by posting such Communication to the Approved
Electronic Platform or the protections afforded hereby to the Administrative
Agent in connection with any such posting, “Approved Electronic Communication”
shall exclude (a) any notice of borrowing, swing loan request, notice of
conversion or continuation, and any other notice, demand, communication,
information, document, and other material relating to a request for a new, or a
conversion of an existing, Borrowing, (b) any notice pursuant to Section 2.10(a)
and Section 2.10(b) and any other notice relating to the payment of any
principal or other amount due under any Loan Document prior to the scheduled
date therefor, (c) all notices of any Default or Event of Default and (d) any
notice, demand, communication, information, document and other material required
to be delivered to satisfy any of the conditions set forth in Article V and
Article VI or any other condition to any Borrowing or other extension of credit
hereunder or any condition precedent to the effectiveness of this Agreement.

“Approved Electronic Platform”  shall have the meaning assigned to such term in
Section 14.01(b).

“Approved Fund” shall mean any Fund that is administered or managed by (a)(a) a
US Lender, (b)(b) an Affiliate of a US Lender or (c)(c) an entity or an
Affiliate of an entity that administers or manages a US Lender.

“AR Purchase Agreement” means that certain Receivables Purchase Agreement, dated
as of September 13, 2019, by and among Nabors A.R.F., LLC, a Delaware limited
liability company, as Seller, the persons party thereto as Purchasers and Wells
Fargo Bank, N.A., a national banking association, as Administrative Agent, as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

“AR Transaction Documents” means the Transaction Documents as defined in the AR
Purchase Agreement.

“Arrangers” shall refer to Citibank, N.A., Mizuho Bank, Ltd. and Wells Fargo
Securities, LLC, in their capacity as Joint Lead Arrangers and Bookrunners.





3




 

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a US Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 14.04(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit B, or any other form approved by the
Administrative Agent.

“Availability Period” shall mean the period from and including the Closing Date
to but excluding the earlier of (a)(a) with respect to the making of US Loans or
issuance of US Letters of Credit, (i)(i) the Business Day preceding the Maturity
Date and (ii)(ii) the date of termination of the aggregate US Revolving
Commitments and (b)(b) with respect to the making of Canadian Loans or issuance
of Canadian Letters of Credit,  (i)(i) the Banking Day preceding the Maturity
Date and (ii)(ii) the date of termination of the aggregate Canadian Revolving
Commitments.

“Available Cash” shall mean, as of any date, the aggregate of all unrestricted
cash and Cash Equivalents (excluding, for the avoidance of doubt, required Cash
Collateral) held on the balance sheet of, or owned and controlled by, or held
for the benefit of, Holdings or any of its Subsidiaries other than (a)(a) any
cash set aside to pay in the ordinary course of business amounts then due and
owing by Holdings or such Subsidiary to unaffiliated third parties and for which
Holdings or such Subsidiary has issued checks or has initiated wires or ACH
transfers in order to pay such amounts, (b)(b) any cash of Holdings or any
Subsidiary constituting purchase price deposits (including partial or complete
purchase price escrows) or other contractual or legal requirements to deposit
money held by an unaffiliated third party, (c)(c) deposits of cash or Cash
Equivalents from unaffiliated third parties that are subject to return pursuant
to binding agreements with such third parties, (d)(d) net cash proceeds of
issuances of Capital Stock of Holdings (other than Redeemable Preferred Stock)
set aside and segregated to be used to consummate one or more acquisitions or
redemptions of Indebtedness permitted hereunder within 90 days of receipt of
such proceeds; provided that any such net cash proceeds which are not so used
within such 90 day period shall cease to be excluded from the definition of
“Available Cash” pursuant to this clause (d) at such time, (e)(e) cash and Cash
Equivalents in deposit or securities accounts that are designated solely as
accounts for, and are used solely for, payroll funding, employee compensation,
employee benefits or taxes, in each case in the ordinary course of business, and
(f)(f) cash and Cash Equivalents of SANAD (so long as SANAD is a joint venture
that is not wholly owned directly or indirectly by Holdings).

“Available Cash Threshold Amount” shall mean $500,000,000.

“Bail-In Action”  shall mean the exercise of any Write-Down and Conversion
Powers by the applicable EEA Resolution Authority in respect of any liability of
an EEA Financial Institution.

“Bail-In Legislation”  shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Banking Day” shall mean, in respect of a Canadian US$ Libor Loan, a day on
which banks are open for business in Calgary, Alberta, Toronto, Ontario, New
York, New York and London, England, and, in respect of a Canadian
US$-Denominated Base Rate Loan, a day on which banks are open for business in
Calgary, Alberta, Toronto, Ontario and New York, New





4




 

York, and for all other purposes shall mean a day on which banks are open for
business in Calgary, Alberta and Toronto, Ontario, but does not in any event
include a Saturday or a Sunday.

“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

“Beneficial Ownership Certification”  shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership
Regulation.“Beneficial Ownership Regulation.

“Beneficial Ownership Regulation”  shall mean 31 C.F.R. § 1010.230.

“Beneficiary” shall mean, as the context may require, the US Beneficiaries or
the Canadian BeneficiaryBeneficiaries.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Board of Directors” shall mean, with respect to any person, (a)(a) in the case
of any corporation, the board of directors of such person, (b)(b) in the case of
any limited liability company, the board of managers of such person, (c)(c) in
the case of any partnership, the board of directors of the general partner of
such person and (d)(d) in any other case, the functional equivalent of the
foregoing.

“Borrower” shall mean, as the context may require, US Borrower or Canadian
Borrower.

“Borrowing” shall mean, as the context may require, a US Borrowing or a Canadian
Borrowing.

“Borrowing Request” shall mean, as the context may require, a US Borrowing
Request or a Canadian Borrowing Request.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided,  however, that when used in connection with a US Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Canadian BA Stamping Rate” shall mean, for any day, with respect to any
Canadian Bankers’ Acceptance, the applicable percentage per annum set forth in
Annex I under the caption “Canadian BA Stamping Rate.”

“Canadian Bank Products” shall mean any centralized banking arrangements entered
into by the Canadian Borrower or any of its Subsidiaries with any financial
institution in the ordinary course of business for the purpose of obtaining cash
management services (which arrangements may include, without limitation, the
pooling and set-off of account balances between accounts belonging to different
entities, the extension of overdrafts, the provision of guarantees or
indemnities or the assumption of joint and several liabilities by one or more
entities in regard to obligations of one or more other entities, or other
similar arrangements).





5




 

“Canadian Bankers’ Acceptance”  shall mean a non-interest bearing draft in
Canadian Dollars drawn by Canadian Borrower, accepted by the Canadian Lender and
issued for value pursuant to this Agreement.

“Canadian Beneficiary” shall mean the Canadian Lender and the Canadian Issuing
Bank.

“Canadian Borrower” shall have the meaning assigned to such term in the preamble
hereto.

“Canadian Borrowing” shall mean Canadian Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Canadian US$ Libor
Loans, as to which a single Interest Period is in effect.

“Canadian Borrowing Request” shall mean a request by Canadian Borrower in
accordance with the terms of Section 2.03 and substantially in the form of
Exhibit C-2 or such other form as shall be approved by the Canadian Lender.

“Canadian Commitment” shall mean, with respect to the Canadian Lender, such
Canadian Lender’s Canadian Revolving Commitment.

“Canadian Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a)(ii).

“Canadian Currency Excess” shall have the meaning assigned to such term in
Section 2.10(b).

“Canadian Currency Excess Deficiency” shall have the meaning assigned to such
term in Section 2.10(b).

“Canadian Default” shall mean any event, occurrence or condition which is, or
upon notice, lapse of time or both, would constitute a Canadian Event of
Default.

“Canadian Defaulting Lender” shall mean the Canadian Lender if it (a) has failed
to  fund any portion of its Canadian Loans required to be funded by it hereunder
within three Banking Days of the date required to be funded by it hereunder,
unless it has notified Canadian Borrower in writing of its good faith
determination that one or more conditions to its obligation to fund Canadian
Loans has not been satisfied, (b) has notified Canadian Borrower in writing that
it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it is unable to or
does not intend to comply with its funding obligations under this Agreement or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Banking Days after written request by Canadian Borrower
(based on the reasonable belief that it may not fulfill its funding obligation),
to confirm that it will timely and fully comply with the terms of this Agreement
relating to its obligations to fund prospective Canadian Loans, or (d) is, or
whose parent has become, the subject of (i) any action or proceeding of a type
described in Section 12.02(g) (or any comparable proceeding initiated by a
regulatory authority having jurisdiction over the Canadian Lender or its parent)
or (ii) a Bail-in Action; provided that Canadian Lender shall not be Canadian
Defaulting Lender solely by virtue of the





6




 

ownership or acquisition of any equity interest in the Canadian Lender or any
direct or indirect company thereof by a Governmental Authority.

“Canadian Dollars” and “Cdn$” shall mean the lawful money of Canada.

“Canadian Event of Default” shall have the meaning assigned to such term in
Section 12.02.

 “Canadian Guaranteed Obligations” shall have the meaning assigned to such term
in Section 11.01(b).

“Canadian Guarantors” shall mean, collectively, on a joint and several basis, US
Borrower, Holdings, Nabors International, Nabors Drilling, Nabors Lux and each
Subsidiary that delivers a guaranty to the Canadian Lender pursuant to Section
10.07.

“Canadian Indemnified Parties” shall mean, collectively, the Canadian Lender,
the Canadian Issuing Bank, and a receiver, receiver‑manager or similar person
appointed under applicable law, and their respective shareholders, Affiliates,
officers, directors, employees and agents.

“Canadian Issuing Bank” shall mean HSBC Bank Canada.  The Canadian Issuing Bank
may, in its discretion, arrange for one or more of Canadian Letters of Credit to
be issued by Affiliates of the Canadian Issuing Bank, in which case the term
“Canadian Issuing Bank” shall include any such Affiliate with respect to
Canadian Letters of Credit issued or to be issued by such Affiliate.

“Canadian L/C Documents” shall mean the Canadian Letters of Credit, the
applicable Issuance Requests and Applications with respect thereto, any draft or
other document presented in connection with a drawing thereunder, and this
Agreement.

“Canadian L/C Exposure”  shall mean, at any time, the amount of all Canadian L/C
Obligations then outstanding.

“Canadian L/C Obligations”  shall mean, as at any date of determination, the
aggregate amounts available to be drawn under all outstanding Canadian Letters
of Credit plus the aggregate amounts of all outstanding Canadian Reimbursement
Obligations. For purposes of computing the amount available to be drawn under
any Canadian Letter of Credit, the amount of such Canadian Letter of Credit
shall be determined in accordance with Section 2.23(d). For all purposes of this
Agreement, if on any date of determination a Canadian Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Canadian Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“Canadian Lender” shall mean HSBC Bank Canada and its successors and permitted
assigns.

“Canadian Lender Party” means the Canadian Lender and the Canadian Issuing Bank.





7




 

“Canadian Lender’s Branch” shall mean the Calgary Main Branch of the Canadian
Lender at 407 – 8th Avenue S.W., Calgary, Alberta or such other branch in Canada
as the Canadian Lender may from time to time designate by notice to Canadian
Borrower.

“Canadian Letter of Credit” shall mean any of the standby letters of credit to
be issued by the Canadian Issuing Bank for the account of the Canadian Borrower
pursuant to Section 2.23.

“Canadian Letter of Credit Fee” shall have the meaning assigned to such term in
Section 2.05(d).

“Canadian Loan” shall mean the making by the Canadian Lender to Canadian
Borrower of a Canadian Prime Rate Loan, Canadian US$-Denominated Base Rate Loan,
Canadian US$ Libor Loan or a Canadian Bankers’ Acceptance.

“Canadian Loan Parties” shall mean, collectively, Canadian Borrower, Holdings
and each other Canadian Guarantor.

“Canadian Material Adverse Effect” shall mean an event or condition that
constitutes, or would reasonably be expected to result in, a material adverse
effect on (a)(a) the business, assets, operations or condition, financial or
otherwise, of Holdings and its Subsidiaries, taken as a whole, (b)(b) the
ability of any Canadian Loan Party to perform its obligations under this
Agreement or (c)(c) the validity or enforceability of or the rights and remedies
of the Canadian Lender under this Agreement.

“Canadian Non-Recourse Assets” shall mean the assets created, developed,
constructed or acquired with or in respect of which Canadian Non-Recourse Debt
has been incurred and any and all receivables, inventory, equipment, chattel
paper, intangibles and other rights or collateral arising from or connected with
the assets created, developed, constructed or acquired (and, for certainty,
shall include the shares or other ownership interests of or investments in a
Subsidiary of Canadian Borrower which holds only such assets and other rights
and collateral arising from or connected therewith) and to which recourse of the
lender of such Canadian Non-Recourse Debt (or any agent, trustee, receiver or
other person acting on behalf of such lender) in respect of such indebtedness is
limited in all circumstances (other than in respect of false or misleading
representations or warranties or environmental matters).

“Canadian Non-Recourse Debt” shall mean any indebtedness in respect of any
amounts borrowed, obligations secured by a Security Interest existing on
property owned subject to a Security Interest (whether or not the obligations
secured thereby shall have been assumed) and guarantees, indemnities,
endorsements (other than endorsements for collection in the ordinary course of
business) or other contingent obligations in respect of obligations of another
person for indebtedness of that other person in respect of any amounts borrowed
by them and, in each case, incurred to finance the creation, development,
construction or acquisition of assets and any increases in or extensions,
renewals or refundings of any such indebtedness, liabilities and obligations,
provided that the recourse of the lender thereof or any agent, trustee, receiver
or other person acting on behalf of the lender in respect of such indebtedness,
liabilities and obligations or any judgment in respect thereof is limited in all
circumstances (other than in respect of false or misleading representations or
warranties) to the assets created, developed, constructed or acquired





8




 

in respect of which such indebtedness, liabilities and obligations has been
incurred and to any receivables, inventory, equipment, chattel paper,
intangibles and other rights or collateral arising from or connected with the
assets created, developed, constructed or acquired (and, for certainty, shall
include the shares or other ownership interests of or investments in a
Subsidiary of Canadian Borrower which holds only such assets and other rights
and collateral arising from or connected therewith) and to which the lender has
recourse.

“Canadian Obligations” shall mean (a)(a) obligations of Canadian Borrower,
Holdings and each other Guarantor from time to time arising under or in respect
of the due and punctual payment of (i)(i) the principal of, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Canadian Loans and Canadian Reimbursement
Obligations, including fees with respect to Canadian Bankers’ Acceptances, in
each case, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise and (ii)(ii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of Canadian Borrower, Holdings and each other
Guarantor (in its capacity as guarantor of the obligations hereunder of Canadian
Borrower) under this Agreement and the other Loan Documents to which it is a
party, and (b)(b) the due and punctual performance of all covenants, agreements,
obligations and liabilities of Canadian Borrower, Holdings and each other
Guarantor (in its capacity as guarantor of the obligations hereunder of Canadian
Borrower) under or pursuant to this Agreement and the other Loan Documents to
which it is a party.

“Canadian Officer’s Certificate” shall mean a certificate or notice signed by
any one of the president, a vice president, director, treasurer, assistant
treasurer, controller, corporate secretary or assistant secretary of the
Canadian Borrower.

“Canadian Permitted Encumbrances” shall mean, as at any particular time any of
the following encumbrances on the property or any part of the property of
Canadian Borrower or any of its Subsidiaries:

(a)        Security Interests on any property acquired, constructed or improved
by Canadian Borrower or any such Subsidiary (or liens on the securities of a
special purpose Subsidiary which holds no material assets other than the
property being acquired, constructed or improved) after the date of this
Agreement which are created within 360 days after such acquisition (or in the
case of property constructed or improved, after the completion and commencement
of commercial operation of such property, whichever is later) to secure or
provide for the payment of the purchase price or cost thereof; provided that in
the case of such construction or improvement the Security Interests shall not
apply to any property owned by Canadian Borrower or any such Subsidiary before
such construction or improvement other than (1)(1) unimproved real property on
which the property so constructed, or the improvement, is located or (2)(2)
personal property which is so improved;

(b)        Security Interests existing on the date of this Agreement, existing
Security Interests on property acquired (including Security Interests on any
property acquired from a person





9




 

which is consolidated with or merged with or into Canadian Borrower or any such
Subsidiary) or Security Interests outstanding at the time any corporation,
partnership or other entity becomes a Subsidiary of Canadian Borrower; provided
that such Security Interests shall only apply to property owned by such
corporation, partnership or other entity at the time it becomes a Subsidiary of
Canadian Borrower or that is acquired thereafter other than from Canadian
Borrower or another Subsidiary of Canadian Borrower;

(c)        Security Interests in favor of domestic or foreign Governmental
Authorities to secure advances or other payments pursuant to any contract or
statute or to secure indebtedness incurred to finance the purchase price or cost
of constructing or improving the property subject to such Security Interests,
including Security Interests to secure debt of the pollution control or
industrial revenue bond type;

(d)        Security Interests consisting of pledges or deposits by Canadian
Borrower or any such Subsidiary under workers’ compensation laws, unemployment
insurance laws or similar legislation, or good faith deposits in connection with
bids, tenders, contracts (other than for the payment of debt) or leases to which
Canadian Borrower or any such Subsidiary is a party, or deposits to secure
public or statutory obligations of Canadian Borrower or any such Subsidiary or
deposits of cash or government bonds to secure surety or appeal bonds to which
it is a party, or deposits as security for contested taxes or import or customs
duties or for the payment of rent, in each case incurred in the ordinary course
of business;

(e)        Security Interests for Taxes, assessments or governmental charges not
at the time due or delinquent or, if due or delinquent, the validity of which is
being contested at the time in good faith and provided adequate reserves have
been established therefor (in accordance with GAAP);

(f)        Security Interests under or pursuant to any judgment rendered, or
claim filed, against Canadian Borrower or any such Subsidiary, which Canadian
Borrower or any such Subsidiary (as applicable) shall be contesting at the time
in good faith and provided it shall have established adequate reserves therefor
(in accordance with GAAP);

(g)        undetermined or inchoate Security Interests, including carriers’,
warehousemen’s, repairman’s, landlords’, mechanics’ and construction liens which
relate to obligations not due or delinquent or, if due or delinquent, the
validity of which is being contested at the time in good faith and provided that
adequate reserves have been established therefor (in accordance with GAAP);

(h)        Security Interests in favor of issuers of surety or performance bonds
or letters of credit issued pursuant to the request of and for the account of
Canadian Borrower or any such Subsidiary in the ordinary course of its business;

(i)        encumbrances, easements, rights of way, servitudes or other similar
rights in land (including, without in any way limiting the generality of the
foregoing, rights of way, licenses and servitudes for railways, sewers, drains,
gas and oil pipelines, gas and water mains, electric light and power and
telephone or telegraph or cable television conduits, poles, wires and cables)
granted to or reserved or taken by other persons or Security Interests
consisting of zoning





10




 

or other restrictions as to the use of real properties or Security Interests
incidental to the conduct of the business of Canadian Borrower or any such
Subsidiary or to the ownership of its properties, in each case which do not
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of Canadian Borrower or any other
Subsidiary of Canadian Borrower;

(j)        Security Interests given by Canadian Borrower or any such Subsidiary
to a public utility or any municipality or governmental or other public
authority when required by such utility or municipality or other public
authority in connection with the operations of Canadian Borrower or any such
Subsidiary (as applicable), all in the ordinary course of its business which do
not materially adversely affect the value of said properties or materially
impair their use in the operation of the business of Canadian Borrower or any
other Subsidiary of Canadian Borrower;

(k)        the reservation in any original grants from the Crown (i.e. the
monarchy of Canada) of any land or interests therein and statutory exceptions to
title;

(l)         the right reserved or vested in any municipality or governmental or
other public authority by the terms of any leases in which Canadian Borrower or
any such Subsidiary has any interest or by any statutory provision to terminate
any leases in which Canadian Borrower or any such Subsidiary has any interest,
or to require annual or other periodic payments as a condition of the
continuance thereof;

(m)      Security Interests in favor of Holdings, Canadian Borrower or any
Subsidiary of Canadian Borrower;

(n)        Security Interests in favor of the Canadian Lender pursuant to this
Agreement or pursuant to any Canadian Bank Products;

(o)        Security Interests arising by virtue of any statutory or common law
provisions relating to bankers’ liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a depository
institution; provided that (i)(i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by Canadian
Borrower or any such Subsidiary in excess of those set forth by regulations
promulgated by the Federal Reserve Board and (ii)(ii) such deposit account is
not intended by Canadian Borrower or any such Subsidiary to provide collateral
to the depository institution;

(p)        any Security Interest over goods (or any documents relating thereto)
arising either in favor of a bank issuing a form of documentary credit in
connection with the purchase of such goods or by way of retention of title by
the supplier of such goods where such goods are supplied on credit, subject to
such retention of title, and in both cases where such goods are acquired in the
ordinary course of business;

(q)        any Security Interests pursuant to any order of attachment,
execution, enforcement, distraint or similar legal process arising in connection
with court proceedings; provided that such process is effectively stayed,
discharged or otherwise set aside within 30 days;





11




 

(r)        any lease, sublease and sublicense granted to any third party
constituting a mortgage and any mortgage pursuant to farm-in and farm-out
agreements, operating agreements, development agreements and any other similar
arrangements, which are customary in the oil and gas industry or in the ordinary
course of business of Canadian Borrower or any such Subsidiary;

(s)        Security Interests incurred or created in the ordinary course of
business and in accordance with sound industry practice in respect of the joint
operation of oil and gas properties or related production or processing
facilities as security in favor of any other person conducting the development
or operation of the property to which such Security Interests relate, for
Canadian Borrower or any such Subsidiary’s portion of the costs and expenses of
such development or operation, provided such costs or expenses are not due or
delinquent or if due or delinquent, the validity of which is being contested at
the time in good faith and provided that adequate reserves have been established
therefor (in accordance with GAAP);

(t)         to the extent a Security Interest is created thereby, a sale or
disposition of oil and gas properties resulting from any pooling or unitization
agreement entered into in the ordinary course of business when, in Canadian
Borrower’s or any of its Subsidiary’s reasonable judgment, it is necessary to do
so in order to facilitate the orderly exploration, development or operation of
such properties, provided that, Canadian Borrower’s or such Subsidiary’s
resulting pooled or unitized interest is proportional (either on an acreage or
reserve basis) to the interest contributed by it and is not materially less than
Canadian Borrower’s or such Subsidiary’s interest in such oil and gas properties
prior to such pooling or unitization and its obligations in respect thereof are
not greater than its proportional share based on the interest acquired by it;

(u)        to the extent a Security Interest is created thereby, farmout
interests or overriding royalty interests, net profit interests, reversionary
interests and carried interests in respect of Canadian Borrower’s or any of its
Subsidiary’s petroleum and natural gas rights that are or were entered into with
or granted to arm’s length third parties in the ordinary course of business and
in accordance with sound industry practice;

(v)        Security Interests for penalties arising under non-participation
provisions of operating agreements in respect of Canadian Borrower’s or any of
its Subsidiary’s petroleum and natural gas rights or any related facilities, if
such Security Interests could not reasonably be expected to have a Canadian
Material Adverse Effect;

(w)       leases entered into in the ordinary course of business and any
personal property registrations made in respect thereof;

(x)        the lien or any right of distress reserved in or exercisable under
any real property lease for rent or otherwise to effect compliance with the
terms of such lease, in respect of which the rent or other obligations are not
at the time overdue, or if overdue, the validity of which is being contested at
the time in good faith by Canadian Borrower or any such Subsidiary and provided
they shall have established adequate reserves therefor (in accordance with
GAAP);

(y)        capital leases and operating leases in respect of machinery and
equipment;





12




 

(z)        Security Interests in cash or marketable debt securities in favor of
any counterparty securing obligations to such counterparty; provided that
Canadian Borrower or any such Subsidiary is not in default in respect of such
obligations;

(aa)      Security Interests consented to in writing by the Canadian Lender;

(bb)      any Security Interests on Canadian Non-Recourse Assets created,
incurred or assumed to secure any Canadian Non-Recourse Debt incurred in
connection therewith; and

(cc)      any extension, renewal or replacement (or successive extensions,
renewals or replacements), as a whole or in part, of any Security Interest
referred to in the preceding subparagraphs (a) to (bb) inclusive of this
definition, so long as any such extension, renewal or replacement of such
Security Interest is limited to all or any part of the same property that
secured the Security Interest extended, renewed or replaced (plus improvements
on such property) and the indebtedness or obligation secured thereby is not
increased;

provided that nothing in this definition shall in and of itself cause the
Canadian Loans and other Canadian Obligations hereunder to be subordinated in
priority of payment to any such Canadian Permitted Encumbrance or cause any
Security Interests in favor of the Canadian Lender to rank subordinate to any
such Canadian Permitted Encumbrance.

In addition to the foregoing, Canadian Borrower and any of its Subsidiaries may
issue, assume or guarantee secured Indebtedness that, with certain other
Indebtedness described in the following sentence, does not exceed $37,500,000 in
the aggregate.  For purposes of the foregoing calculation in the immediately
preceding sentence, all attributable debt in respect of Sale and Lease-Back
Transactions of the Canadian Borrower and its Subsidiaries permitted under
Section 9.08 (other than Section 9.08(d)) outstanding and unpaid shall be
included, without duplication, in “Indebtedness”.

“Canadian Permitted Subsidiary Indebtedness” shall mean:

(a)        Indebtedness in respect of current accounts payable and accrued
expenses incurred in the ordinary course of business;

(b)        Indebtedness owing by a Subsidiary of Holdings to Holdings or any
Subsidiary of Holdings; provided that from and after the date that is 60 days
after the Closing Date (or such later date as the Canadian Lender may agree to
in its sole discretion), any such Indebtedness pursuant to this clause (b) owing
by any Guarantor to Holdings or any such Subsidiary shall be subordinated to the
Indebtedness of the Loan Parties hereunder on terms satisfactory to the
Administrative Agent pursuant to a standalone subordination or intercreditor
agreement or such other arrangements reasonably satisfactory to the
Administrative Agent; provided further that (a) notwithstanding the foregoing,
the Guarantors may owe such Indebtedness to Holdings and any such Subsidiary up
to an aggregate amount of $50,000,000 that is not subject to such subordination
terms and (b) any such standalone subordination or intercreditor agreement or
such other arrangement shall permit payments in respect of such intercompany
indebtedness as long as no Event of Default shall have occurred and be
continuing;

(c)        purchase money Indebtedness to finance the acquisition, construction,
or improvement, or capital lease of assets (including equipment) or property;
provided that (i)(i) such





13




 

Indebtedness when incurred shall not exceed the purchase price of the asset(s)
financed and all fees, costs and expenses relating thereto, including attorney
and legal, accounting, expert, and professional advisor fees and expenses; and
(ii)(ii) no such Indebtedness shall be refinanced for a principal amount in
excess of the principal balance outstanding thereon at the time of such
refinancing plus all fees, costs and expenses relating thereto, including
attorney and legal, accounting, expert, and professional advisor fees and
expenses;

(d)        Indebtedness incurred after the date hereof in connection with the
acquisition of a person or property (including by consolidation or merger) as
long as such Indebtedness existed prior to such acquisition and was not created
in anticipation thereof;

(e)        Indebtedness existing on the date hereof;

(f)        Indebtedness under performance guarantees, performance bonds and
letters of credit issued in the ordinary course of business and serving as a
performance guarantee;

(g)        Indebtedness under documentary credits issued in connection with the
purchase of goods in the ordinary course of business;

(h)        Indebtedness (i)(i) under unsecured overdraft lines of credit or for
working capital purposes in foreign countries with financial institutions and
(ii)(ii) arising from the honoring by a bank or other person of a check, draft
or similar instrument inadvertently drawing against insufficient funds;

(i)        Indebtedness under, pursuant to or in connection with any Canadian
Bank Products;

(j)        any other Indebtedness in an aggregate principal amount not to exceed
$37,500,000 at any one time outstanding; and

(k)        extensions, refinancings, renewals or replacements (or successive
extensions, refinancings, renewals, or replacements), in whole or in part, of
the Indebtedness permitted above which in the case of any such extension,
refinancing, renewal or replacement, does not increase the amount of the
Indebtedness being extended, refinanced, renewed or replaced, other than amounts
incurred to pay the costs of such extension, refinancing, renewal or
replacement.

In addition to the foregoing, Canadian Borrower and any of its Subsidiaries may
issue, assume or guarantee secured Indebtedness that, with certain other
Indebtedness described in the following sentence, does not exceed $37,500,000 in
the aggregate.  For purposes of the foregoing calculation in the immediately
preceding sentence, all attributable debt in respect of Sale and Lease-Back
Transactions of the Canadian Borrower and its Subsidiaries permitted under
Section 9.08 (other than Section 9.08(d)) outstanding and unpaid shall be
included, without duplication, in “Indebtedness”.

“Canadian Power of Attorney” shall mean the power of attorney provided by
Canadian Borrower with respect to Canadian Bankers’ Acceptances in accordance
with and pursuant to Section 2.07(d) hereof.





14




 

“Canadian Prime Rate” shall mean, for any day, the greater of:

(a)                    (a)         the rate of interest per annum established
from time to time by the Canadian Lender as the reference rate of interest for
the determination of interest rates that the Canadian Lender will charge to
customers of varying degrees of creditworthiness in Canada for Canadian Dollar
demand loans in Canada; and

(b)                   (b)         the rate of interest per annum equal to the
average annual yield rate for one month Canadian Dollar bankers’ acceptances
which rate is shown on the display referred to as the “CDOR Page” (or any
display substituted therefor) of Reuters Limited (or any successor thereto or
Affiliate thereof) at 10:00 a.m. (Toronto time) on such day or, if such day is
not a Banking Day, on the immediately preceding Banking Day, plus 1.00% per
annum;

provided, that if both such rates are equal or if such one month bankers’
acceptance rate is unavailable for any reason on any date of determination, then
the “Canadian Prime Rate” shall be the rate specified in the immediately
preceding clause (a) above.

“Canadian Prime Rate Loan” shall mean a Canadian Loan made by the Canadian
Lender to Canadian Borrower with respect to which Canadian Borrower has
specified or a provision hereof requires that interest is to be calculated by
reference to the Canadian Prime Rate.

 “Canadian Reimbursement Obligation” shall have the meaning assigned to such
term in Section 2.23(c).

“Canadian Revolving Borrowing” shall mean a Canadian Borrowing comprised of
Canadian Revolving Loans.

“Canadian Revolving Commitment” shall mean the commitment, if any, of the
Canadian Lender to make Canadian Revolving Loans hereunder, as the same may be
reduced from time to time pursuant to Section 2.08 and Section 14.04(b).  The
aggregate principal amount of the Canadian Lender’s Revolving Commitments on the
Second Amendment Effective Date is US$32,000,000 or the Equivalent Amount in
Canadian Dollars.

“Canadian Revolving Exposure” shall mean, with respect to the Canadian Lender at
any time, the aggregate principal amount at such time of all outstanding
Canadian Revolving Loans plus the aggregate amount at such time of the Canadian
LenderL/C Exposure.

“Canadian Revolving Loan” shall mean a Canadian Loan made by the Canadian Lender
to Canadian Borrower pursuant to Section 2.01.  Each Canadian Revolving Loan
shall either be a Canadian US$-Denominated Base Rate Loan denominated in US
Dollars, a Canadian US$ Libor Loan denominated in US Dollars, a Canadian Prime
Rate Loan denominated in Canadian Dollars or a Canadian Bankers’ Acceptance
denominated in Canadian Dollars.

“Canadian US$-Denominated Base Rate” shall mean, for any day, the greatest of
(i) the rate of interest per annum established from time to time by the Canadian
Lender as the reference rate for the determination of interest rates that the
Canadian Lender will charge to customers of varying degrees of creditworthiness
in Canada for US Dollar demand loans in Canada, (ii) the rate of interest per
annum for such day or, if such day is not a Banking Day, on the immediately





15




 

preceding Banking Day, equal to the sum of the Canadian US$ Federal Funds Rate
(expressed for such purpose as a rate per annum in accordance with Section
2.06(i)(i) and (v)), plus 1.0% per annum, and (iii) the Canadian US$ Libor Rate
for a period of one (1) month on such day (or in respect of any day that is not
a Banking Day, such Canadian US$ Libor Rate in effect on the immediately
preceding Banking Day) plus 1.00% per annum; provided, that if all such rates
are equal or if such Canadian US$ Federal Funds Rate is unavailable for any
reason on the date of determination, then the “Canadian US$-Denominated Base
Rate” shall be the rate specified in the immediately preceding clause (a) above.

“Canadian US$-Denominated Base Rate Loan” shall mean any Canadian Revolving Loan
bearing interest at a rate determined by reference to the Canadian
US$-Denominated Base Rate in accordance with the provisions of Article II.

“Canadian US$ Federal Funds Rate” shall mean, for any day, the rate of interest
per annum equal to (a)(a) the weighted average (rounded upwards, if necessary,
to the next 1/100th of one percent per annum) of the annual rates of interest on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published on the next
succeeding Banking Day by the Federal Reserve Bank of New York (or any successor
thereto) or, (b)(b) if such day is not a Banking Day, such weighted average for
the immediately preceding Banking Day for which the same is published or, (c)(c)
if such rate is not so published for any day that is a Banking Day, the average
(rounded upwards, if necessary, to the next 1/100th of one percent per annum) of
the quotations for such day on such transactions received by the Canadian Lender
from three Federal funds brokers of recognized standing selected by the Canadian
Lender.

“Canadian US$ Libor Borrowing” shall mean a Canadian Borrowing comprised of
Canadian US$ Libor Loans.

“Canadian US$ Libor Loan” shall mean any Canadian Revolving Loan bearing
interest at a rate determined by reference to the Canadian US$ Libor Rate in
accordance with the provisions of Article II.

“Canadian US$ Libor Rate” shall mean, for each Interest Period applicable to a
Canadian US$ Libor Loan, the rate of interest per annum (but in any event not
less than zero percent (0%)), expressed on the basis of a year of 360 days (as
determined by the Canadian Lender) applicable to US Dollars and appearing on the
display referred to as the “LIBOR01 Page” (or any display substituted therefor)
of Reuters Limited (or any successor thereto or Affiliate thereof) as of 11:00
a.m. (London, England time) on the second Banking Day prior to the first day of
such Interest Period; or if such rate does not appear on such Reuters display,
or if such display or rate is not available for any reason, the rate per annum
at which US Dollars are offered by the principal lending office in London,
England of the Canadian Lender (or of its Affiliates if it does not maintain
such an office) in the London interbank market at approximately 11:00 a.m.
(London, England time) on the second Banking Day prior to the first day of such
Interest Period, in each case in an amount similar to such Canadian US$ Libor
Loan and for a period comparable to such Interest Period.





16




 

“Capital Stock” shall mean (a)(a) in the case of a corporation, all classes of
capital stock of such corporation, (b)(b) in the case of a partnership,
partnership interests (whether general or limited), (c)(c) in the case of a
limited liability company, membership interests and (d)(d) any other interest or
participation that confers on a person the right to receive a share of the
profits and losses of, or distributions of the assets of, the issuing person,
including, in each case, all warrants, rights or options to purchase any of the
foregoing.

“Cash Collateralize”  shall mean to deposit in to pledge and deposit with or
deliver to the Administrative Agent or Canadian Issuing Bank, as applicable, in
accordance with the procedures set forth in Section 2.22(i) or Section 2.23(f),
as applicable, for the benefit of one or more of the Issuing Banks or US
Lenders, as collateral for L/C Obligations or obligations of US Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, (a) with respect to the US Letters of Credit, if the Administrative Agent
and each applicable Issuing Bank shall agree in their sole discretion, and (b)
with respect to the Canadian Letters of Credit, if the Canadian Issuing Bank
shall agree in its sole discretion, other credit support, in each case with such
cash or deposit account balances or other credit support denominated in the
applicable currency in which such L/C Obligations are payable and pursuant to
documentation in form and substance satisfactory to the Administrative Agent or
Canadian Issuing Bank, as applicable, and each applicable US Issuing Bank. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Equivalents” shall mean (a)(a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)(b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than US$500,000,000; (c)(c) commercial paper of an issuer
rated at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by
a nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d)(d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e)(e) securities with maturities of one year or less from the date
of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f)(f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g)(g) money market mutual or similar funds that invest exclusively
in assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h)(h) money market funds that (i)(i) comply with the criteria
set forth in Commission Rule 2a-7 under the Investment Company Act of 1940, as
amended, (ii)(ii) are rated AAA by S&P and Aaa by Moody’s and (iii)(iii) have
portfolio assets of at least US$5.0 billion.





17




 

“Cash Hoarding Fallaway Date” shall have the meaning assigned to such term in
Section 5.02(e).

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person, in its capacity as a party to any Cash
Management Agreement, that (a)(a) with respect to such Cash Management
Agreement, was in existence at the time such Person became a Lender or an
Affiliate of a Lender or (b)(b) with respect to such Person, was a Lender or an
Affiliate of a Lender at the time it entered into such Cash Management
Agreement.

“CDOR” shall mean, on any date which Canadian Bankers’ Acceptances are to be
issued pursuant to Section 2.07 hereto, the per annum rate of interest
calculated on the basis of a year of 365 days which is the rate determined as
being the arithmetic average of the annual yield rates applicable to Canadian
Dollar bankers’ acceptances having identical issue and comparable maturity dates
as the Canadian Bankers’ Acceptances proposed to be issued by Canadian Borrower
displayed and identified as such on the display referred to as the “CDOR Page”
(or any display substituted therefor) of Reuters Limited (or any successor
thereto or Affiliate thereof) as at approximately 10:00 a.m. (Toronto time) on
such day, or if such day is not a Banking Day, then on the immediately preceding
Banking Day (as adjusted by the Canadian Lender in good faith after 10:00 a.m.
(Toronto time), to reflect any error in a posted rate or in the posted average
annual rate); provided, however, if such a rate does not appear on such CDOR
Page, then the CDOR Rate, on any day, shall be the discount rate (expressed as a
rate per annum, calculated on the basis of a year of 365 days) quoted by the
Canadian Lender (determined as of 10:00 a.m., Toronto time, on such day) which
would be applicable in respect of an issue of Canadian Dollar bankers’
acceptances in a comparable amount and with comparable maturity dates to the
Canadian Bankers’ Acceptances proposed to be issued by Canadian Borrower on such
day, or if such day is not a Banking Day, then on the immediately preceding
Banking Day.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following:  (a) the adoption or taking into effect of any law,
treaty, order, policy, rule or regulation, (b) any change in any law, treaty,
order, policy, rule or regulation or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided,  however, for
purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof and (ii)
all requests, rules, guidelines, requirements and directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.

“Change of Control” shall mean an event or series of events by which:





18




 

(a)        (a)         any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Act of 1934, except that a person or
group shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire (such right, an “option right”),
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of 50% or more of the Capital Stock of Holdings
entitled to vote for members of the Board of Directors or equivalent governing
body of Holdings on a fully-diluted basis (and taking into account all such
Capital Stock that such person or group has the right to acquire pursuant to any
option right); or

(b)       (b)         the members of the Board of Directors of Holdings cease to
be Continuing Directors; or

(c)        (c)         Holdings at any time ceases to own, directly or
indirectly, 100% of the Capital Stock of US Borrower.

For purposes of this definition, a person shall not be deemed to have beneficial
ownership of Capital Stock subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.

For purposes of defining a Change of Control, “Continuing Director” means, as of
any date of determination, any member of the Board of Directors of Holdings who:
(1)(i) was a member of such Board of Directors (a)(A) on the Closing Date or
(b)(B) for at least two consecutive years; or (2)(ii) was nominated for
election, elected or appointed to such Board of Directors with the approval of a
majority of the Continuing Directors who were members of such Board of Directors
at the time of such nomination, election or appointment (either by a specific
vote or by approval of Holdings’ proxy statement in which such member was named
as a nominee for election as a director, without objection to such nomination).

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following:  (a) the adoption or taking into effect of any law,
treaty, order, policy, rule or regulation, (b) any change in any law, treaty,
order, policy, rule or regulation or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided,  however, for
purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof and (ii)
all requests, rules, guidelines, requirements and directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.

“Charges” shall have the meaning assigned to such term in Section 14.14.

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving





19




 

Commitment or Swingline Commitment, in each case, under this Agreement, of which
such Loan, Borrowing or Commitment shall be a part.

“Closing Date” shall mean the first date on which the conditions set forth in
Section 5.01 and Section 6.01 of this Agreement are satisfied or waived and this
Agreement becomes effective pursuant to the provisions of Section 14.06.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder.

“Commitment” shall mean, as the context may require, a US Commitment or a
Canadian Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, and any
regulations promulgated thereunder.

“Communications”  shall mean each notice, demand, communication, information,
document and other material provided for hereunder or under any other Loan
Document or otherwise transmitted between the parties hereto relating to this
Agreement, the other Loan Documents, any Obligor or its Affiliates, or the
transactions contemplated by this Agreement or the other Loan Documents
including, without limitation, all Approved Electronic Communications.

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Net Income” means “Net income (loss)” determined in accordance
with GAAP consistently applied as set forth in Holding’s consolidated financial
statements filed with the SEC.

“Contingent Obligations” shall mean, with respect to any person, without
duplication, any obligations (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing any
Indebtedness of any other person in any manner, whether direct or indirect, and
including without limitation any obligation, whether or not contingent, (a)(a)
to purchase any such Indebtedness or other obligation or any property
constituting security therefor, (b)(b) to advance or provide funds or other
support for the payment or purchase of such Indebtedness or obligation or to
maintain working capital, solvency or other balance sheet condition of such
other person (including, without limitation, maintenance agreements, take or pay
arrangements, put agreements or similar agreements or arrangements) for the
benefit of the holder of Indebtedness of such other person, (c)(c) to lease or
purchase property, securities or services primarily for the purpose of assuring
the owner of such Indebtedness or (d)(d) to otherwise assure or hold harmless
the owner of such Indebtedness or obligation against loss in respect
thereof.  The amount of any Contingent Obligation hereunder shall (subject to
any limitations set forth therein) be deemed to be an amount equal to the
outstanding principal amount





20




 

(or maximum principal amount, if larger) of the Indebtedness in respect of which
such Contingent Obligation is made.

“Controlled” shall mean, with respect to any person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such person, through the exercise of voting power or by contract.

“Covenant Springing Date” shall mean any date following a Trigger Date on which
the US Borrower fails to maintain an Index Debt rating that is Investment Grade
from at least two of the Designated Ratings Agencies.

“Covered Assets” means all Marketed Rigs and other drilling related fixed
assets.

“Covered Party” has the meaning assigned to such term in Section 14.19.

“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, fraudulent
transfer, or other similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and relating to or
affecting the rights of creditors generally.

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

“Default Rate” shall have the meaning assigned to such term in Section 2.06(f).

“Defaulting Lender” shall mean, as the context may require, a US Defaulting
Lender or a Canadian Defaulting Lender.

“Designated Rating Agencies” shall mean Moody’s, S&P or Fitch’s.

“Discount Proceeds” shall mean the net cash proceeds to Canadian Borrower from
the sale of a Canadian Bankers’ Acceptance pursuant hereto before deduction or
payment of the fees to be paid to the Canadian Lender under Section 2.07.

“Discretionary Foreign Currency” shall mean, with respect to US Letters of
Credit, each Foreign Currency that is not an Accepted Currency.

“Dollar Equivalent” shall mean, as to any amount denominated in a currency other
than US Dollars as of any date of determination, the amount of US Dollars that
would be required to purchase the amount of such other currency based upon the
Spot Rate.  All calculations of Dollar Equivalents shall be made by the Person
that determines the Spot Rate in accordance with the definition of “Spot Rate”.

“EBITDA”, means, for any period, the sum of the following determined on a
consolidated basis, without duplication, for Holdings and its Subsidiaries:

(a)     (a)     Consolidated Net Income for such period plus





21




 

(b)     (b)     the sum of the following, without duplication, to the extent
(other than in the case of clause (xii)(E)) deducted in determining Consolidated
Net Income for such period:

(i)     (i)     interest expense including, without limitation, (A) original
issue discount, non-cash interest payments, the interest component of all
payments associated with capitalized lease obligations, discounts and other fees
and charges incurred in respect of letters of credit or bankers’ acceptance
financings, (B) the consolidated interest expense of such person and its
subsidiaries that was capitalized during such period, and (C) any interest
expense on Funded Indebtedness of another person that is guaranteed by such
person or one of its subsidiaries or secured by a Lien on assets of such person
or one of its subsidiaries, whether or not such guarantee or Lien is called
upon;

(ii)     (ii)     net expense for Taxes measured by net income, profits or
capital (or any similar measures), paid or accrued, including federal and state
and local income Taxes, foreign income Taxes and franchise Taxes (whether or not
deferred);

(iii)     (iii)     depreciation, amortization (including amortization of
intangibles and amortization and write-off of financing costs) and impairment
charges (solely with respect to goodwill or other intangibles) and other
non-cash charges or expenses, excluding any non-cash charge or expense that
represents an accrual for a cash expense to be taken in a future period;

(iv)      (iv)     asset impairment charges (including with respect to fixed
assets or goodwill or other intangible assets)

(v)      (v)      (A)(A) extraordinary losses (excluding extraordinary losses
from discontinued operations), and (B)(B) unusual or non-recurring non-cash
losses or non-cash charges;

(vi)      (vi)     investment losses from financial asset investments  (other
than from investments in Subsidiaries);

(vii)    (vii)     any premiums paid in connection with redeeming or retiring
any indebtedness prior to the stated maturity thereof;

(viii)   (viii)     any non-cash compensation charge arising from any grant of
stock, stock options or other equity-based awards;

(ix)      (ix)     any non-cash FASB Accounting Standards Codification 815 loss
related to hedging activities, to the extent deducted in computing Consolidated
Net Income;

(x)      (x)     any unrealized non-cash losses resulting from foreign currency
balance sheet adjustments required by GAAP;

(xi)      (xi)     all transaction fees, charges and other amounts (including
any financing fees, merger and acquisition fees, legal fees and expenses, due
diligence fees





22




 

or any other fees and expenses in connection therewith) in connection with any
acquisition, investment, disposition, issuance or repurchase of Capital Stock,
or the incurrence, amendment or waiver of Indebtedness permitted hereunder, in
each case, whether or not consummated, in each case to the extent paid within
twenty-four (24) months of the closing or effectiveness of such event or the
termination or abandonment of such transactions, as the case may be;

(xii)      (xii)      (A) any expenses associated with the discontinuation of a
line of business, product line or operating unit; (B) any charges consisting of
any severance or relocation charges incurred in connection with employment
termination, internal restructuring or “right sizing” of Holdings and its
Subsidiaries; (C) other non-recurring internal restructuring charges; (D) other
unusual and non-recurring cash expenses or charges; and (E) the amount of “run
rate” cost savings, operating expense reductions, other operating improvements,
revenue enhancements and synergies related to any Material Acquisition, any
Material Disposition and/or any restructuring, cost saving initiative or other
initiative projected by Holdings or its Subsidiaries in good faith to be
realized as a result of actions taken, committed to be taken or planned to be
taken, in each case on or prior to the date that is 12 months after the end of
the relevant period (which cost savings, operating expense reductions, other
operating improvements, revenue enhancements and synergies shall be added to
EBITDA until fully realized and calculated on a pro forma basis in accordance
with Regulation S-X (with respect to Material Acquisitions and Material
Dispositions) as though such cost savings, operating expense reductions, other
operating improvements, revenue enhancements and synergies had been realized on
the first day of the relevant period), net of the amount of actual benefits
realized from such actions; provided that (1) such cost savings, operating
expense reductions, other operating improvements, revenue enhancements and
synergies are reasonably identifiable and quantifiable and (2) no cost savings,
operating expense reductions, other operating improvements, revenue enhancements
or synergies shall be added pursuant to this clause (xii) to the extent
duplicative of any expenses or charges relating to such cost savings, operating
expense reductions, other operating improvements, revenue enhancements or
synergies that are included in any other subclause of this clause (xii) (it
being understood and agreed that “run rate” shall mean the full recurring
benefit that is associated with any action taken); provided that the aggregate
amount added pursuant to this clause (b)(xii) for any period shall in no event
exceed 20% of EBITDA for such period (calculated prior to any such add-backs
pursuant to this clause (b)(xii)) and provided further that any add-back
permitted under any clause of this clause (b) (even if described in more than
one add-back in this clause (b)) other than this clause (b)(xii) shall not be
subject to such 20% cap; and

(xiii)      (xiii)     any losses from asset dispositions or retirements; less

(c)      (c)     the sum of the following, without duplication, to the extent
included in determining Consolidated Net Income for such period:

(i)      (i)     interest income;





23




 

(ii)      (ii)     net benefit for Taxes measured by net income, profits or
capital (or any similar measures), paid or accrued, including federal and state
and local income Taxes, foreign income Taxes and franchise Taxes (whether or not
deferred);

(iii)      (iii)     any extraordinary gains;

(iv)      (iv)     other unusual or non-recurring non-cash gains or non-cash
income items that did not turn into cash during such period;

(v)      (v)     any cash expense made during such period which represents the
reversal of any non-cash expense that was added in a prior period pursuant to
clause (b)(iii) above subsequent to the fiscal quarter in which the relevant
non-cash expenses, charges or losses were incurred, but only to the extent such
expense was not added back to Consolidated Net Income in calculating EBITDA in a
prior period;

(vi)      (vi)     investment income from financial asset investments (other
than from investments in Subsidiaries);

(vii)    (vii)     any non-cash FASB Accounting Standards Codification 815 gains
related to hedging activities, to the extent deducted in computing Consolidated
Net Income;

(viii)   (viii)     any unrealized non-cash gains resulting from foreign
currency balance sheet adjustments required by GAAP;

(ix)     (ix)     any non-cash cancellation of indebtedness income arising in
connection with redeeming or retiring any indebtedness prior to its stated
maturity; and

(x)     (x)     any gains from asset dispositions;

in each of the foregoing cases, determined on a consolidated basis in accordance
with GAAP.

For the purposes of calculating EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”), (i)(a) if at any time during such
Reference Period (and after the Amendment No. 2 Effective Date) Holdings or any
of its Subsidiaries shall have made any Material Disposition (as defined below),
EBITDA for such Reference Period shall be reduced by an amount equal to the
EBITDA (if positive) attributable to the property that is the subject of such
Material Disposition for such Reference Period or increased by an amount equal
to the EBITDA (if negative) attributable thereto for such Reference Period as if
such Material Disposition occurred on the first day of such Reference Period,
and (ii)(b) if during such Reference Period (after the Amendment No. 2 Effective
Date) Holdings or any of its Subsidiaries shall have made a Material
Acquisition, EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto in accordance with Regulation S-X or in such other
manner acceptable to the Administrative Agent as if such Material Acquisition
(and the incurrence of any Indebtedness necessary in connection with the
consummation thereof) occurred on the first day of such Reference Period, such
pro forma adjustments, in each case, to be reasonably acceptable to the
Administrative Agent.  As used in this definition, “Material Acquisition” means
any acquisition of property or series of related acquisitions of property that
(x)(x) constitutes assets comprising all





24




 

or substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a person and (y)(y) involves the
payment of consideration by Holdings or any of its Subsidiaries in excess of
$25,000,000; and “Material Disposition” means any disposition of property or
series of related dispositions of property that (xI) constitutes assets
comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a person and (yII)
yields gross proceeds to Holdings or any of its Subsidiaries in excess of
$25,000,000.

“EEA Financial Institution”  shall mean (a)(a) any credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b)(b) any entity established in an
EEA Member Country which is a parent of an institution described in clause (a)
of this definition, or (c)(c) any financial institution established in an EEA
Member Country which is a subsidiary of an institution described in clauses (a)
or (b) of this definition and is subject to consolidated supervision with its
parent.

“EEA Member Country”  shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority”  shall mean any public administrative authority or
any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution.

“Eligible Assignee” shall mean any person to whom it is permitted to assign
Loans and Commitments pursuant to Section 14.04(b);  provided that “Eligible
Assignee” shall not include Holdings or any of its Affiliates or Subsidiaries or
any natural person.

“Eligible Notes Guarantor” means a Subsidiary of Holdings that (a) is a direct
or indirect parent company of the US Borrower or a Specified RCF Guarantor and
(b) is or becomes a US Guarantor by delivering Guarantor Joinder Documents to
the Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent; provided, that, in order for a Person to be an “Eligible
Notes Guarantor”, (i) in no event shall any Person that is a Specified RCF
Guarantor be an Eligible Notes Guarantor and (ii) in the event that any
Subsidiary of Holdings owns any Covered Assets at any time and is in the chain
of ownership between such Eligible Notes Guarantor and the US Borrower or
Specified RCF Guarantor, as applicable, of which such Eligible Notes Guarantor
is an indirect parent company, such Subsidiary shall be or shall become a US
Guarantor by delivering Guarantor Joinder Documents to the Administrative Agent
in form and substance reasonable satisfactory to the Administrative Agent;
provided further that no Subsidiary that is a Transitory Subsidiary Owner shall
be required to deliver Guarantor Joinder Documents for so long as such
Subsidiary is a Transitory Subsidiary Owner.

“Environment” shall mean ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources, the workplace or as otherwise defined in
any Environmental Law.

“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other communication alleging liability for or obligation with
respect to any investigation, remediation, removal, cleanup, response,
corrective action, damages to natural resources, personal injury, property





25




 

damage, fines, penalties or other costs resulting from, related to or arising
out of (i) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location or (ii) any violation or
alleged violation of any Environmental Law, and shall include any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to health, safety or the Environment.

“Environmental Law” shall mean any legal requirement of any Governmental
Authority pertaining to (a)(a) the protection of health, safety and the indoor
or outdoor environment, (b)(b) the conservation, management, or use of natural
resources and wildlife, (c)(c) the protection or use of surface water and
groundwater, (d)(d) the management, manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, Release, threatened
Release, abatement, removal, remediation or handling of, or exposure to, any
hazardous or toxic substance or material or (e)(e) pollution (including any
release to land surface water and groundwater) and includes, without limitation,
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended by the Superfund Amendments and Reauthorization Act of 1986, 42
USC 9601 et seq., Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendment of
1984, 42 USC 6901 et seq., Federal Water Pollution Control Act, as amended by
the Clean Water Act of 1977, 33 USC 1251 et seq., Clean Air Act of 1966, as
amended, 42 USC 7401 et seq., Toxic Substances Control Act of 1976, 15 USC 2601
et seq., Hazardous Materials Transportation Act, 49 USC App. 1801 et seq.,
Occupational Safety and Health Act of 1970, as amended, 29 USC 651 et seq., Oil
Pollution Act of 1990, 33 USC 2701 et seq., Emergency Planning and Community
Right-to-Know Act of 1986, 42 USC 11001 et seq., National Environmental Policy
Act of 1969, 42 USC 4321 et seq., Safe Drinking Water Act of 1974, as amended,
42 USC 300(f) et seq., any analogous implementing or successor law, and any
amendment, rule, regulation, order, or directive issued thereunder.

“Equivalent Amount” shall mean, on any date with respect to US Dollars and
Canadian Dollars, the amount obtained in one such currency when an amount in the
other currency is converted into the first currency using the Bank of Canada
noon rate of exchange for Canadian interbank transactions established by the
Bank of Canada for the day in question or, if any such rate of exchange is for
any reason unavailable, at the spot rate quoted for wholesale transactions by
the Canadian Lender at approximately noon, Toronto time, on that date in
accordance with its normal practice.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto, as interpreted by the rules and
regulations thereunder, all as the same may be in effect from time to
time.  References to sections of ERISA shall be construed also to refer to any
successor sections.

“ERISA Affiliate” shall mean, an entity, whether or not incorporated, which is
(i)(a) under common control (within the meaning of Section 4001(a)(14) of ERISA)
with US Borrower, Holdings or any of their Subsidiaries or (ii)(b) is a member
of a group which includes US Borrower or Holdings or any of their Subsidiaries
and which is treated as a single employer under Sections 414(b), (c), (m), or
(o) of the Code with US Borrower, Holdings or any of their Subsidiaries.

“ERISA Event” shall have the meaning assigned to such term in Section 12.01(g).





26




 

“EU Bail-In Legislation Schedule”  shall mean the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time.

“Event of Default” shall mean, as the context may require, a US Event of Default
or a Canadian Event of Default.

“Excluded Swap Obligation” means, with respect to any Loan Party individually
determined on a Loan Party by Loan Party basis, any US Obligation in respect of
any Swap Contract if, and solely to the extent that, all or a portion of the
guarantee by such Loan Party of such US Obligation in respect of any Swap
Contract (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act at the time such
guarantee or grant of a security interest becomes effective with respect to such
related US Obligation in respect of any Swap Contract.  If any US Obligation in
respect of any Swap Contract arises under a Master Agreement governing more than
one swap, such exclusion shall apply only to the portion of such US Obligation
in respect of any Swap Contract that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise taxes, and branch profits Taxes, in each case (i)
imposed as a result of such Recipient being organized under the laws of or
having its principal office or, in the case of any US Lender Party, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof), or (ii) that are Other Connection Taxes, (b) in
the case of a US Lender Party, any US federal withholding Tax that is imposed on
amounts payable to or for the account of such US Lender Party with respect to an
applicable interest in a US Loan, US Commitment, or Swingline Loan pursuant to
any Requirements of Law that are in effect on the date on which (i) such US
Lender Party acquires such interest in the US Loan, US Commitment, or Swingline
Loan (other than pursuant to an assignment request by US Borrower under Section
2.19), or (ii) such US Lender Party changes its lending office, except in each
case, to the extent that, pursuant to Section 2.18(a) or Section 2.18(c),
amounts were payable either to such US Lender Party’s assignor immediately
before such US Lender Party became a party hereto or to such US Lender Party
prior to changing its lending office, (c) any United States federal withholding
Tax that is attributable to such Recipient’s failure to comply with Section
2.18(e), and (d) any United States federal withholding Taxes imposed pursuant to
FATCA.

“Excluded Swap Obligation” means, with respect to any Loan Party individually
determined on a Loan Party by Loan Party basis, any US Obligation in respect of
any Swap Contract if, and solely to the extent that, all or a portion of the
guarantee by such Loan Party of such US Obligation in respect of any Swap
Contract (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act at the time such
guarantee or





27




 

grant of a security interest becomes effective with respect to such related US
Obligation in respect of any Swap Contract.  If any US Obligation in respect of
any Swap Contract arises under a Master Agreement governing more than one swap,
such exclusion shall apply only to the portion of such US Obligation in respect
of any Swap Contract that is attributable to swaps for which such guarantee or
security interest is or becomes illegal.

“Existing Credit Agreement” shall mean that certain Credit Agreement dated as of
November 29, 2012, among the Borrowers, Holdings, the lenders party thereto, and
Citibank, N.A., as administrative agent, as amended, supplemented or otherwise
modified prior to the Closing Date.

“Existing Credit Agreement Amendment” shall mean Amendment No. 3 to Credit
Agreement, dated as of the date hereof, among the Borrowers, Holdings, the
lenders party thereto, Citibank, N.A., as predecessor administrative agent and
Wilmington Trust, National Association, as successor administrative agent.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code,
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any such intergovernmental agreement.

“FCPA”  shall mean the Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System of the United States arranged by
federal funds brokers on such day, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day for such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it; provided that if
the relevant rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

“Fees” shall mean the US Commitment Fee, the Canadian Commitment Fee, the
Administrative Agent Fees, the US Letter of Credit Fees and the Canadian Letter
of Credit Fees.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

“Fitch” shall mean Fitch Ratings, Ltd. and any successors thereto.

“Foreign Currency” shall mean, (a) with respect to US Letters of Credit, (a (i)
 Pounds Sterling, (bii)  Euros, (ciii)  Yen, (div)  Canadian Dollars and (ev)
 any other lawful Currency that is freely transferable and freely convertible
into US Dollars and is acceptable to the Administrative Agent and the applicable
Issuing Bank(s) and (b) with respect to Canadian Letters of Credit, any currency
other than US Dollars.





28




 

“Foreign Lender Party” shall mean any US Lender Party that is not a US Person.

“Foreign Subsidiary” shall mean each Subsidiary organized under the laws of a
jurisdiction other than the United States, any State thereof, or the District of
Columbia.

“Fronting Exposure”  shall mean, at any time there is a US Defaulting Lender,
with respect to any Issuing Bank, such US Defaulting Lender’s US Pro Rata
Percentage of the outstanding L/C Obligations with respect to Letters of Credit
issued by such Issuing Bank, other than L/C Obligations as to which such US
Defaulting Lender’s participation obligation has been reallocated to other US
Lenders or Cash Collateralized in accordance with Section 2.21.

“Fund” shall mean any person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

“Funded Indebtedness” of any person shall mean, without duplication, the sum of
(a)(a) all obligations of such person for borrowed money (excluding from this
clause (a) and clause (b) below intraday over advances and overnight overdrafts,
provided that, such obligations are not outstanding for more than two (2)
Business Days), plus (b)(b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, or upon which interest payments are
customarily made, plus (c)(c) all Contingent Obligations of such person with
respect to Funded Indebtedness of another person, plus (d)(d) the principal
portion of all obligations of such person under (i)(i) capital lease obligations
and (ii)(ii) any synthetic lease, tax retention operating lease, off-balance
sheet loan or similar off-balance sheet financing product of such person where
such transaction is considered borrowed money indebtedness for tax purposes but
is classified as an operating lease in accordance with GAAP, and after giving
effect to any of the foregoing in this clause (d) to any third-party
indemnification, plus (e)(e) all obligations of such person with respect to
Redeemable Preferred Stock.  The Funded Indebtedness of any person shall include
the Funded Indebtedness of any partnership or unincorporated joint venture for
which such person is legally obligated.  For the avoidance of doubt, (i)(i)
Funded Indebtedness shall exclude any actual fair value adjustment arising from
any interest rate swap transactions entered into in the ordinary course of
business and not for investment or speculative purposes, and (ii)(ii) Funded
Indebtedness of Holdings and its Subsidiaries shall exclude obligations arising
in connection with Permitted Accounts Receivables Sales Facilities.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union, the
European Central Bank or the Organisation for Economic Co-operation and
Development).





29




 

“Guaranteed Cash Management Agreement” means any Cash Management Agreement that
is entered into by and between Holdings or any of its Subsidiaries and any Cash
Management Bank.

“Guaranteed Cash Management Bank” means any Cash Management Bank party to a
Guaranteed Cash Management Agreement.

“Guaranteed Hedge Agreement” means any Swap Contract permitted under Article IX
that is entered into by and between Holdings or any of its Subsidiaries and any
Hedge Bank.

“Guaranteed Hedge Bank” means any Hedge Bank party to a Guaranteed Hedge
Agreement.

“Guaranteed Hedge Obligations” shall have the meaning assigned to such term in
Section 11.01(c).

“Guaranteed Obligations” shall mean, as the context may require, the US
Guaranteed Obligations, the Canadian Guaranteed Obligations or the Guaranteed
Hedge Obligations.

“Guarantor Coverage Ratio” shall mean, as of any date of determination, the
ratio of (a) the Rig Value as of such date of all Covered Assets, in each case,
directly or indirectly wholly owned by a wholly owned Guarantor (other than
Holdings) or any of its wholly owned Subsidiaries and not subject to any Lien
other than Permitted Liens, to (b) the sum of (i) Revolving Commitments as of
such date plus (ii) the aggregate principal amount of Indebtedness outstanding
as of such date under Section 9.06(j).

“Guarantor Joinder Documents” means, (a) a joinder to this Agreement in the form
of Exhibit I-1 or I-2, as applicable, (b) such items as described in Sections
5.01(c)(i),  5.01(c)(ii) and 5.01(h) and (c) if reasonably requested by the
Administrative Agent or Canadian Lender, an opinion of counsel consistent with
that delivered pursuant to Section 5.01(f).

“Guarantors” shall mean, as the context may require, the US Guarantors and/or
the Canadian Guarantors.

“Hazardous Materials” shall mean the following:  hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation or which can give
rise to liability under any Environmental Laws.

“Hedge Bank” means any Person, in its capacity as a party to any Swap Contract,
that (a)(a) with respect to such Swap Contract, was in existence at the time
such Person became a Lender or an Affiliate of a Lender or (b)(b) with respect
to such Person, was a Lender or an Affiliate of a Lender at the time it entered
into such Swap Contract.

“Holdings” shall have the meaning assigned to such term in the preamble hereto.





30




 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money (excluding from this clause (a)
and clause (b) below intraday over advances and overnight overdrafts; provided
that, such obligations are not outstanding for more than two (2) Business Days),
(b) all obligations of such person evidenced by bonds, debentures, notes or
similar instruments, or upon which interest payments are customarily made, (c)
all obligations of such person under conditional sale or other title retention
agreements relating to property purchased by such person to the extent of the
value of such property (other than customary reservations or retentions of title
under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations, other than intercompany items, of such person
issued or assumed as the deferred purchase price of property or services
purchased by such person (excluding account payables that are not more than 180
days past due), which would appear as liabilities on a balance sheet of such
person, (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on, or payable out of the proceeds of production from, property
owned or acquired by such person, whether or not the obligations secured thereby
have been assumed, (f) all Contingent Obligations of such person other than
Contingent Obligations of the Subsidiaries or parent of such person with respect
to Indebtedness of such person, (g) the principal portion of all obligations of
such person under (i) capital lease obligations and (ii) any synthetic lease,
tax retention operating lease, off-balance sheet loan or similar off-balance
sheet financing product of such person where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease in accordance with GAAP, and after giving effect in any of the foregoing
in this clause (g) to any third-party indemnification, (h) all obligations of
such person with respect to Redeemable Preferred Stock, and (i) the maximum
amount of all standby letters of credit (other than those entered for purposes
of bid and performance bonds) issued or bankers’ acceptances facilities created
for the account of such person and, without duplication, all drafts drawn
thereunder (to the extent unreimbursed).  The Indebtedness of any person shall
include the Indebtedness of any partnership or unincorporated joint venture for
which such person is legally obligated.  The consolidated Indebtedness of
Holdings and its Subsidiaries shall exclude obligations arising in connection
with Permitted Accounts Receivables Sales Facilities to the extent that such
obligations are not accounted for, in accordance with GAAP, on the consolidated
balance sheet of Holdings and its Subsidiaries, as indebtedness for borrowed
money.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of US
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 14.03(b).

“Index Debt” shall mean US Borrower’s long-term senior unsecured, non-credit
enhanced publicly held debt.

“Information” shall have the meaning assigned to such term in Section 14.12.

“Initial Issuing Bank” shall have the meaning assigned to such term in the
definition of “Issuing Bank”.





31




 

 “Interest Election Request” shall mean a request by the applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.09(b),
substantially in the form of (a) with respect to a US Revolving Loan, Exhibit
E-1,  (b) with respect to a conversion of a Canadian Revolving Loan, a request
substantially in the form of Exhibit E-2 and (c) with respect to a rollover of a
Canadian Revolving Loan, a request substantially in the form of Exhibit E-3.

“Interest Payment Date” shall mean:

(a)     (a) with respect to any US ABR Loan (including Swingline Loans), the
last Business Day of each March, June, September and December to occur during
any period in which such Loan is outstanding;

(b)      (b) with respect to any US Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a US Eurodollar Loan with an Interest Period of more than three
months’ duration, each Business Day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period;

(c)      (c) with respect to any Canadian Prime Rate Loan and any Canadian
US$-Denominated Base Rate Loan, the last Banking Day of each March, June,
September and December to occur during any period in which such Loan is
outstanding; and

(d)      (d) with respect to each Canadian US$ Libor Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Canadian US$ Libor Loan with an Interest Period of more than three
months’ duration, the last Banking Day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period;
and

(e)      (e) with respect to any Revolving Loan or Swingline Loan, the Maturity
Date or such earlier date on which the applicable Revolving Commitments are
terminated, as the case may be.

“Interest Period” shall mean, (a) with respect to any US Eurodollar Borrowing or
Canadian US$ Libor Borrowing, the period commencing on the date of such
Borrowing and ending on the numerically corresponding day in the calendar month
that is one, two, three or six months thereafter, as US Borrower or Canadian
Borrower, respectively, may elect and (b) with respect to any Canadian Bankers’
Acceptance, the period commencing on the date of such Borrowing and ending on
the numerically corresponding day in the calendar month that is between one and
six months thereafter, subject to market availability (or such longer or shorter
period as may be acceptable to the Canadian Lender); in each case, provided that
(x) if any Interest Period would end on a day other than a Business Day (with
respect to US Eurodollar Borrowings) or Banking Day (with respect to Canadian
US$ Libor Borrowings and Canadian Bankers’ Acceptances), such Interest Period
shall be extended to the next succeeding Business Day or Banking Day, as
applicable, unless such next succeeding Business Day or Banking Day, as
applicable, would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day or Banking Day, as
applicable, and (y) any Interest Period that commences on the last Business Day
(with respect to US Eurodollar Borrowings) or Banking Day (with respect to





32




 

Canadian US$ Libor Borrowings and Canadian Bankers’ Acceptances) of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
or Banking Day, as applicable, of the last calendar month of such Interest
Period.  For purposes hereof, the date of a Borrowing initially shall be the
date on which such Borrowing is made and thereafter shall be the effective date
of the most recent conversion or continuation of such Borrowing; provided,
 however, that an Interest Period shall be limited to the extent required under
Section 2.03(d).

“Investment Grade” shall mean:

(a)        BBB- (or the then equivalent rating) or higher in the case of the
long term debt ratings of S&P and Fitch’s; and

(b)        Baa3 (or the then equivalent rating) or higher in the case of the
long term debt ratings of Moody’s.

“IRS” shall mean the United States Internal Revenue Service.

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuance Request” shall have the meaning assigned to such term in Section
2.22(b)mean an issuance request in substantially the same for of Exhibit D or
such other form specified by the applicable Issuing Bank and acceptable to the
Administrative Agent or Canadian Lender, as applicable.

“Issuing Bank” shall mean each of Citibank, N.A., Bank of America, N.A., Mizuho
Bank, Ltd. and Wells Fargo Bank, N.A. (collectively, the “Initial Issuing
Banks”), and each other US Lender (or such US Lender’s Affiliate) (as designated
by US Borrower and approved by the Administrative Agent in its reasonable
discretion (not to be unreasonably withheld or delayed)) that agrees with US
Borrower and the Administrative Agent to act as an Issuing Bank in respect of a
Letter of Credit requested by US Borrower to be issued under this Agreement. Any
Issuing Bank may, in its discretion and subject to approval by US Borrower
(provided that such approval (a) shall not be required with respect to an
arrangement by Citibank, N.A. for one or more Letters of Credit to be issued by
Citibank Europe plc, UK Branch and (b) shall not be otherwise unreasonably
withheld or delayed), arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued or to be
issued by such Affiliate.“Issuing Bank” shall mean, collectively, the US Issuing
Banks and the Canadian Issuing Bank.

“Issuing Bank Agreement” shall have the meaning assigned to such term in Section
2.22(f).

“L/C Documents”  shall mean the Letters of Credit, the Issuance Requests and
Applications with respect thereto, any draft or other document presented in
connection with a drawing thereunder, and this Agreement.

“L/C Exposure”  shall mean with respect to any US Lender at any time, such US
Lender’s US Pro Rata Percentage of all L/C Obligations then outstanding.





33




 

“L/C Obligations”  shall mean, as at any date of determination, the aggregate
amounts available to be drawn under all outstanding Letters of Credit plus the
aggregate amounts of all outstanding Reimbursement Obligations. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
2.22(e). For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.“L/C Obligations”  shall mean, collectively, the US L/C Obligations
and the Canadian L/C Obligations.

“Lender Party” shall mean, as the context may require, any US Lender Party or
theany Canadian Lender Party.

“Letter of Credit”  shall mean any of the standby letters of credit to be issued
by an Issuing Bank for the account of US Borrower pursuant to Section 2.22(a),
collectively, the US Letters of Credit and the Canadian Letters of Credit.

“Letters of Credit Maximum Amount”  shall mean,  with respect to US Letters of
Credit, at any time, the lesser of (i) US$300,000,000 and (ii) the US Revolving
Commitments in effect at such time, and with respect to Canadian Letters of
Credit, at any time the lesser of  US$32,000,000 and  the Canadian Revolving
Commitments in effect at such time; provided, however, that (x) no Initial
Issuing Bank shall be required to issue Letters of Credit or have outstanding at
any time US L/C Obligations or Canadian L/C Obligations, as applicable, in an
amount in excess of the amount shown as the “LetterUS Letters of Credit Maximum
Amount” or the “Canadian Letters of Credit Maximum Amount”, as applicable, of
such Initial Issuing Bank as set forth in Schedule IV, except as may otherwise
be agreed in writing by such Initial Issuing Bank, and (y) no other Issuing Bank
shall be required to issue Letters of Credit or have outstanding at any time L/C
Obligations in an amount in excess of an amount to be agreed in writing by the
Borrower and such Issuing Bank.

“Leverage Ratio” shall mean, as of any date of determination, a ratio of (a) the
aggregate principal amount of Funded Indebtedness of Holdings and its
Subsidiaries determined on a consolidated basis (and excluding, for the
avoidance of doubt, all Indebtedness permitted under Sections 9.06(b) and
9.06(c) hereof) as of such date to (b) EBITDA of Holdings and its Subsidiaries
for the latest four (4) fiscal consecutive fiscal quarters for which financial
statements are required to have been delivered pursuant to Section 7.01(a) or
Section 7.01(b).

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).

“Loan” shall mean, as the context may require, a US Revolving Loan, a Canadian
Revolving Loan or a Swingline Loan (and shall include any Swingline Loans
contemplated by Section 2.20(e)).

“Loan Documents” shall mean this Agreement and the US Notes (if any).





34




 

“Loan Parties” shall mean, collectively, the US Loan Parties and the Canadian
Loan Parties.

“London Business Day” shall mean any day on which banks are generally open for
dealings in dollar deposits in the London interbank market.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Marketed Rigs” shall mean a rig owned by a Guarantor (excluding Holdings) or
its Subsidiaries that is included in Holdings’ filing under the Securities
Exchange Act of 1934, as amended, as part of the marketed fleet of Holdings and
its Subsidiaries.

“Master Agreement” shall have the meaning assigned to such term in the
definition of “Swap Contract”.

“Material Subsidiary” shall mean any Subsidiary of Holdings (a)(a) with a net
book value in excess of US$100,000,000, calculated as of the end of the most
recent fiscal quarter or (b)(b) whose revenues for the immediately preceding
twelve-month period exceeded US$100,000,000.

“Maturity Date” shall mean the date that is the earlier of (a)(a) October 11,
2023 and (b)(b) to the extent any such 5.5% Senior Notes are outstanding as of
such date, July 19, 2022 (i.e., 180 days prior to the maturity date of the 5.5%
Senior Notes).

“Maximum Rate” shall have the meaning assigned to such term in Section 14.14.

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successors thereto.

“Multiemployer Plan” shall mean a Plan covered by Title IV of ERISA which is a
multiemployer plan as defined in Section 3(37) or 4001(a)(3) of ERISA.

“Multiple Employer Plan” shall mean a Plan covered by Title IV of ERISA, other
than a Multiemployer Plan, to which US Borrower, Holdings, any Subsidiary of
either, or any ERISA Affiliate and at least one employer other than US Borrower,
Holdings, any Subsidiary of either, or any ERISA Affiliate are contributing
sponsors.

“Nabors Drilling” shall mean Nabors Drilling Technologies USA, Inc., a Delaware
corporation.

“Nabors Finance” shall mean Nabors International Finance Inc., a Delaware
corporation.

“Nabors International” shall mean Nabors International Management Limited, a
Bermuda exempted company.

“Nabors Lux” shall mean Nabors Lux 2, a private limited liability company
(société à responsabilité limitée) incorporated in the Grand Duchy of
Luxembourg, having its registered office at 8-10, avenue de la Gare, L-1610
Luxembourg, Grand-Duchy of Luxembourg and registered with the Registre de
Commerce et des Sociétés, Luxembourg under number B154034.





35




 

“Net Funded Indebtedness” of any person shall mean, (i)(a) the Funded
Indebtedness of such person, less (ii)(b) the cash and Cash Equivalents (other
than restricted cash) of such person.

“Net Leverage Ratio” shall mean, as of any date of determination, a ratio of (a)
the aggregate principal amount of Net Funded Indebtedness of Holdings and its
Subsidiaries determined on a consolidated basis (and excluding, for the
avoidance of doubt, all Indebtedness permitted under Section 9.06(c) hereof) as
of such date to (b) EBITDA of Holdings and its Subsidiaries for the latest four
(4) fiscal consecutive fiscal quarters for which financial statements are
required to have been delivered pursuant to Section 7.01(a) or Section 7.01(b).

“Net Worth” shall mean, as of any date, all of the shareholders’ equity or net
worth (excluding, for the avoidance of doubt, Redeemable Preferred Stock) of
Holdings and its Subsidiaries, on a consolidated basis, as determined in
accordance with GAAP.

“Obligations” shall mean, without duplication, the US Obligations and the
Canadian Obligations.

“Obligor” shall mean US Borrower, Canadian Borrower, each Guarantor and each
other Affiliate of a Borrower that executes and delivers a Loan Document.

“OFAC” shall mean the Office of Foreign Asset Control of the Department of
Treasury of the United States of America.

“Officer’s Certificate” shall mean a certificate substantially in the form of
Exhibit G hereto.

“Organizational Documents” shall mean, with respect to any person, (i)(a) in the
case of any corporation, the certificate of incorporation, memorandum of
association and by-laws (or similar documents) of such person, (ii)(b) in the
case of any limited liability company, the articles of association, the
certificate of formation and/or operating agreement (or similar documents), as
applicable, of such person, (iii)(c) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv)(d) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v)(e) in any
other case, the functional equivalent of the foregoing.

“Other Canadian L/C Currency” shall have the meaning assigned to such term in
Section 2.23(d).

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any US Loan, Swingline Loan,
or Loan Document).

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution,





36




 

delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
2.19).

“Outstanding BAs Collateral” shall have the meaning assigned to such term in
Section 2.10(f).

“Participant” shall have the meaning assigned to such term in Section 14.04(d).

“Participant Register” shall have the meaning assigned to such term in Section
14.04(d).

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA and any successor thereto.

“Performance Letters of Credit” shall mean any Letter of Credit requested by the
US Borrower or the Canadian Borrower, as applicable, in the ordinary course of
business (a)(a) for the benefit of local customs or similar Governmental
Authorities in respect of performance obligations under temporary import duty
laws, (b)(b) for the benefit of a third-party counterparty to support the
performance obligations of (and not the financial obligations of) Holdings, any
of its Subsidiaries in connection with commercial contract for services to be
provided by Holdings or such Subsidiary entered into in the ordinary course of
business and (c)(c) to support bid bonds, performance bonds and other similar
obligations.

“Permitted Accounts Receivable Sales Facility” shall mean any transaction in
which a Borrower or a Subsidiary (including, for the avoidance of doubt, any
Foreign Subsidiary) thereof sells or otherwise transfers, in each case on a
non-recourse basis to such Borrower or Subsidiary (provided that transactions
that provide for customary limited recourse against a Borrower or Subsidiary
only for breaches related to the assets sold or financed, rather than matters of
credit quality, shall be deemed to be non-recourse for purposes hereof), any
accounts receivable (whether now existing or arising in the future) and any
assets related thereto including, without limitation, all books and records
relating to such accounts receivable, all collateral securing such accounts
receivable, all contracts and all guarantees or other obligations in respect of
such accounts receivable, rights with respect to returned goods the sale or
lease of which gave rise to such accounts receivable, insurance thereon,
proceeds of all of the foregoing and lockboxes and bank accounts into which
collections thereon are deposited, and other assets which are customarily
transferred or in respect of which security interests are customarily granted in
connection with asset securitization transactions involving accounts receivable
(a) to one or more third party purchasers or (b) to a special purpose entity
that borrows against such accounts receivable (or undivided interests therein)
and related assets or issues securities payable from (or representing interests
in) payments in respect of such accounts receivable and related assets or sells
such accounts receivable (or undivided interests therein) and related assets to
one or more third party purchasers (including in each case, for the avoidance of
doubt, the AR Purchase Agreement, the related AR Transaction Documents and the
transactions contemplated thereby and other accounts receivable sales and
purchase agreements), whether or not amounts received in connection with the
sale or other transfer of such accounts receivable and related assets to an
entity referred to in clause (a) or (b) above would under GAAP be accounted for
as liabilities on a consolidated balance





37




 

sheet of the Borrower.  The amount of any Permitted Accounts Receivable Sales
Facility shall be deemed at any time to be the aggregate outstanding principal
or stated amount of the borrowings, securities or residual obligations under a
sale, in each case referred to in clause (b) of the preceding sentence, or if
there shall be no such principal or stated amount, the uncollected amount of the
accounts receivable transferred to such third party purchaser(s) pursuant to
such Permitted Accounts Receivable Sales Facility net of any such accounts
receivable that have been written off as uncollectible.

“Permitted Liens” shall mean Liens permitted under this Agreement other than any
Liens securing Indebtedness for borrowed money.

 “person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” shall mean any employee benefit plan (as defined in Section 3(3) of
ERISA) which is either (i)(a) maintained or sponsored by US Borrower, Holdings,
any Subsidiary of either or any ERISA Affiliate or (ii)(b) to which US Borrower,
Holdings, any Subsidiary of either or any ERISA Affiliate is then making or
accruing an obligation to make contributions or with respect to which US
Borrower, Holdings, any Subsidiary of either or any ERISA Affiliate has any
liability, contingent or otherwise.

“Priority Guarantor Group” means the US Borrower, each Guarantor (other than
Holdings), and their respective Subsidiaries.

“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Capital Stock or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.

“QFC Credit Support” has the meaning assigned to such term in Section 14.19.

“Qualified ECP Guarantor” means, in respect of any Swap Contract, each Loan
Party that (a)(a) has total assets exceeding $10,000,000 at the time any
guaranty of obligations under such Swap Contract or grant of the relevant
security interest becomes effective or (b)(b) otherwise constitutes an “eligible
contract participant” under the Commodity Exchange Act and can cause another
Person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(IIii) of the Commodity Exchange Act.

 “Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.

“Recipient” shall mean (a)(a) the Administrative Agent, and (b)(b) any US Lender
Party, as applicable.





38




 

“Redeemable Preferred Stock” of any person means any preferred stock issued by
such person which is at any time prior to the Maturity Date either (a)(a)
mandatorily redeemable (by sinking fund or similar payment or otherwise) or
(b)(b) redeemable at the option of the holder thereof.

“Register” shall have the meaning assigned to such term in Section 14.04(c).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Reimbursement Obligation” shall have the meaning assigned to such term in
Section 2.22(c).

“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and such person’s and such person’s Affiliates’ respective managers,
administrators, trustees, partners, directors, officers, employees, agents, fund
managers and advisors.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

“Reportable Event” shall mean a “reportable event” as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.

“Required Minority Shares” shall mean Capital Stock of a Subsidiary organized
under the laws of jurisdiction other than the United States or any Governmental
Authority thereof that is required by the applicable laws and regulations of
such foreign jurisdiction to be owned by the government of such foreign
jurisdiction or individual or corporate citizens of such foreign jurisdiction in
order for such Subsidiary to transaction business in such foreign jurisdiction.

“Requirements of Law” shall mean, with respect to any person, the Organizational
Documents of such person and any law applicable to or binding upon such person
or any of its property or to which such person or any of its property is subject
or otherwise pertaining to any or all of the transactions contemplated by this
Agreement and the other Loan Documents.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement.

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Capital Stock or other
equity interest of any Loan Party or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement,





39




 

acquisition, cancellation or termination of any such Capital Stock or other
equity interest or of any option, warrant or other right to acquire any such
Capital Stock or other equity interest.

“Restricting Information” shall have the meaning assigned to such term in
Section 14.01(c).

“Revaluation Date” shall mean, with respect to any Letter of Credit denominated
in a Foreign Currency, each of the following: (a)(a) the date on which such
Letter of Credit is issued, (b)(b) the first Business Day of each calendar month
and (c)(c) the date of any amendment of such Letter of Credit that has the
effect of increasing the face amount thereof.

“Revolving Borrowing” shall mean, as the context may require, a US Revolving
Borrowing or a Canadian Revolving Borrowing.

“Revolving Commitment” shall mean, as the context may require, the US Revolving
Commitment or the Canadian Revolving Commitment.

“Revolving Exposure” shall mean, as the context may require, the US Revolving
Exposure or the Canadian Revolving Exposure.

“Revolving Loan” shall mean, as the context may require, a US Revolving Loan or
a Canadian Revolving Loan.

“Rig Value” shall mean, with respect to any rig or other Covered Asset at any
date of determination, the net book value (determined in accordance with GAAP)
of such rig or other Covered Asset, as reflected in the officer’s certificate
most recently delivered pursuant to Section 7.01(c).

“S&P” shall mean Standard & Poor’s Rating Group (a division of The McGraw–Hill
Companies, Inc.) and any successors thereto.

“Sale and Lease-Back Transaction” shall mean any arrangement with any person
providing for the leasing by Holdings or any Subsidiary of any property, whereby
such property had been sold or transferred by Holdings or any Subsidiary to such
person.

“SANAD” shall mean Saudi Aramco Nabors Drilling Company, a limited liability
company incorporated in Saudi Arabia.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any comprehensive or country-wide Sanctions (as of the
Closing Date, the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and
Syria).

“Sanctioned Person” means, at any time, (a)(a) any person listed in any
Sanctions-related list of designated persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any European Union member state, (b)(b) any person operating, organized
or resident in a Sanctioned Country or (c)(c) any person owned 50% or more, or
otherwise  controlled by, any such person or persons described in the foregoing
clauses (a) or (b).





40




 

“Sanctions” means any economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a)(a) the U.S.
government, including those administered by OFAC or the U.S. Department of
State, or (b)(b) the United Nations Security Council, the European Union, any
European Union member state or Her Majesty’s Treasury of the United Kingdom.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Amendment” means that certain Amendment No. 2 to Credit Agreement, dated
as of the Second Amendment Effective Date, among Holdings, the US Borrower, the
Canadian Borrower, the US Lenders party thereto, and the Administrative Agent
and the Canadian Lender.

“Second Amendment Effective Date” means December 13, 2019.

“Securities Act” shall mean the Securities Act of 1933.

“Security Interest” shall mean mortgages, charges, pledges, hypothecs,
assignments by way of security, conditional sales or other title retentions,
security created under the Bank Act (Canada), liens, encumbrances, security
interests or other interests in property, howsoever created or arising, whether
fixed or floating, perfected or not, which secure payment or performance of an
obligation and, including, in any event (a)(a) rights of set-off created or
arising out of the ordinary course of business for the purpose of securing
(directly or indirectly) Indebtedness and (b)(b) deposits or transfers of cash
or marketable debt instruments under any agreement or arrangement whereby such
cash or marketable debt instruments may be withdrawn, returned or transferred
only upon fulfillment of any condition as to the discharge or satisfaction of
any Debt; provided, however, that “Security Interest” shall not include sales of
receivables or proceeds thereof.

“Single Employer Plan” shall mean any Plan which is covered by Title IV of ERISA
and adopted solely by US Borrower, Holdings, any Subsidiary of either or any
ERISA Affiliate or by a group consisting of US Borrower, Holdings, any
Subsidiary of either or one or more ERISA Affiliates.

“Solvent” shall mean, with respect to any person as of a particular date, that
on such date (a)(a) such person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b)(b) such person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c)(c) such person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such person is engaged or is to engage and (d)(d) the book
value of the assets of such person as set forth on such person’s balance sheet
is greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such person.  In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
as the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.





41




 

“Specified RCF Guarantors” shall mean each of Nabors Drilling, Nabors
International, Nabors Lux, the Canadian Borrower and any other Guarantor that
owns any Covered Assets.

 “Spot Rate” shall mean, with respect to any currency, the rate determined by
either (a) the Administrative Agent (for all purposes under Section 2.05 and
Section 2.22 when the applicable US Issuing Bank is a US Lender other than
Citibank, N.A. and for all purposes under Section 14.16) or (b) the applicable
US Issuing Bank (when the applicable US Issuing Bank is Citibank, N.A.) or (c)
the Canadian Issuing Bank (for all purposes in connection with Canadian Letters
of Credit), as applicable, to be the rate quoted by the person acting in such
capacity as the spot rate for the purchase by such person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m., Local Time on the date two Business Days prior to the
date as of which the foreign exchange computation is made or if such rate cannot
be computed as of such date, such other date as the Administrative Agent or such
Issuing Bank, as applicable, shall reasonably determine is appropriate under the
circumstances; provided, that the Administrative Agent or such Issuing Bank, as
applicable, may obtain such spot rate from an Affiliate thereof or another
financial institution designated by the Administrative Agent or such Issuing
Bank, as applicable, if the person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

“Statutory Reserves” shall mean for any Interest Period for any US Eurodollar
Borrowing, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion dollars
against “Eurocurrency liabilities” (as such term is used in Regulation D.  US
Eurodollar Borrowings shall be deemed to constitute Eurodollar liabilities and
to be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
US Lender under Regulation D.

“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i)(a) any person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii)(b) any
other corporation, limited liability company, association or other business
entity of which securities or other ownership interests representing more than
50% of the voting power of all Capital Stock entitled (without regard to the
occurrence of any contingency) to vote in the election of the Board of Directors
thereof are, as of such date, owned, controlled or held by the parent and/or one
or more subsidiaries of the parent, (iii)(c) any partnership (a)(i) the sole
general partner or the managing general partner of which is the parent and/or
one or more subsidiaries of the parent or (b)(ii) the only general partners of
which are the parent and/or one or more subsidiaries of the parent and (iv)(d)
any other person that is otherwise Controlled by the parent and/or one or more
subsidiaries of the parent.  Unless the context requires otherwise, “Subsidiary”
refers to a Subsidiary of Holdings.

“Supported QFC” has the meaning assigned to such term in Section 14.19.

“Swap Contract” shall mean (a)(a) any and all interest rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond





42




 

index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b)(b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” shall mean, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a)(a) for any date on or
after the date such Swap Contracts have been closed out and termination value(s)
(net of debit and credit values) determined in accordance therewith, such
termination value(s), and (b)(b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) (including
both debit and credit values) for such Swap Contracts, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).

“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make loans pursuant to Section 2.20 up to
the amount set forth on Schedule III, as the same may be (a) reduced from time
to time pursuant to Section 2.08 or Section 2.20 or (b) increased from time to
time pursuant to Section 2.20(e).  The amount of the Swingline Commitment shall
initially be $120,000,000, but shall in no event exceed the US Revolving
Commitment.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans.  The Swingline Exposure of any US
Revolving Lender at any time shall equal its US Pro Rata Percentage of the
aggregate Swingline Exposure (disregarding the Swingline Exposure of any US
Defaulting Lender to the extent its Swingline Exposure is reallocated to the
non-US Defaulting Lenders) at such time.

“Swingline Lender” shall mean Citibank, N.A. and, at US Borrower’s election, any
other Lender that agrees to provide Swingline Loans in accordance with the
provisions hereof.

“Swingline Loan” shall mean any loan made by any Swingline Lender pursuant to
Section 2.20.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Termination Event” shall mean (a)(a) with respect to any Single Employer Plan,
the occurrence of a Reportable Event or the substantial cessation of operations
(within the meaning of





43




 

Section 4062(e) of ERISA), (b)(b) the withdrawal of US Borrower, Holdings, any
Subsidiary of either or any ERISA Affiliate from a Multiple Employer Plan during
a plan year in which it was a substantial employer (as such term is defined in
Section 4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan,
(c)(c) the distribution of a notice of intent to terminate a Single Employer
Plan in a distress termination (within the meaning of Section 4041(c) of ERISA)
pursuant to Section 4041(a)(2) of ERISA, (d)(d) the institution of proceedings
to terminate or the actual termination of a Single Employer Plan by the PBGC
under Section 4042 of ERISA, (e)(e) any event or condition which would
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Single Employer Plan, or (f)(f) the
complete or partial withdrawal of US Borrower, Holdings, any Subsidiary of
either or any ERISA Affiliate from a Multiemployer Plan or the termination of a
Multiemployer Plan.

“Third Amendment Effective Date” shall mean March 3, 2020.

“Transitory Subsidiary Owner” means any Subsidiary that (a) becomes the direct
owner of any Covered Assets as part of the internal transfer of Covered Assets
by virtue of any contribution or distribution among Holdings and its
Subsidiaries that is otherwise permitted under this Agreement, (b) owns such
Covered Assets for not more than three (3) Business Days and (c) does not own or
hold such Covered Assets with any intent to be an operating company with respect
to such Covered Assets.

“Trigger Date” shall have the meaning assigned to such term in Section 5.02(e).

“Trigger Period” shall mean (a)(a) the period from and including the Closing
Date through but excluding the first Trigger Date to occur after the Closing
Date, and (b)(b) any other period from a Covenant Springing Date through but
excluding the first Trigger Date to occur after such Covenant Springing Date.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the US Adjusted LIBOR Rate, US Alternate Base Rate,
Canadian US$-Denominated Base Rate, Canadian US$ Libor Rate, Canadian Prime Rate
or Canadian Bankers’ Acceptance.

“United States” shall mean the United States of America.

“US ABR Borrowing” shall mean a US Borrowing comprised of US ABR Loans.

“US ABR Loan” shall mean any US Revolving Loan bearing interest at a rate
determined by reference to the US Alternate Base Rate in accordance with the
provisions of Article II.

“US Adjusted LIBOR Rate” shall mean, with respect to any US Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%, but in any event not less than zero
percent (0%)) determined by the Administrative Agent to be equal to (a)(a) the
US LIBOR Rate for such US Eurodollar Borrowing in effect for such Interest
Period, divided by (b)(b) 1.00 minus the Statutory Reserves (if any) for such US
Eurodollar Borrowing for such Interest Period.





44




 

“US Alternate Base Rate” shall mean, for any day, a fluctuating rate per annum
(rounded upward, if necessary, to the nearest 1/100th of 1%) equal to the
greatest of (a) the U.S. Base Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 0.50% and (c) the US Adjusted LIBOR
Rate for an Interest Period of one-month beginning on such day (or if such day
is not a Business Day, on the immediately preceding Business Day) plus
1.00%.  If the Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Effective Rate for any reason, including the inability or failure
of the Administrative Agent to obtain sufficient quotations in accordance with
the terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence until the circumstances
giving rise to such inability no longer exist.  Any change in the Alternate Base
Rate due to a change in the Base Rate or the Federal Funds Effective Rate shall
be effective on the effective date of such change in the Base Rate or the
Federal Funds Effective Rate, respectively.

“US Base Rate” shall mean, for any day, a rate per annum that is equal to the
corporate base rate of interest established by the Administrative Agent from
time to time; each change in the US Base Rate shall be effective on the date
when changed generally by the Administrative Agent.  The corporate base rate is
not necessarily the lowest rate charged by the Administrative Agent to its
customers.

“US Beneficiaries” shall mean, collectively, the Administrative Agent, the US
Lenders, the US Issuing Banks, the Arrangers, Guaranteed Hedge Banks and
Guaranteed Cash Management Banks.

“US Borrower” shall have the meaning assigned to such term in the preamble
hereto.

“US Borrowing” shall mean (a)(a) US Revolving Loans of the same Type or a Letter
of Credit, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (b)(b) a
Swingline Loan.

“US Borrowing Request” shall mean a request by US Borrower in accordance with
the terms of Section 2.03 and substantially in the form of Exhibit C-1, or such
other form as shall be approved by the Administrative Agent.

“US Commitment” shall mean, with respect to any US Lender, such US Lender’s US
Revolving Commitment or Swingline Commitment.

“US Commitment Fee” shall have the meaning assigned to such term in Section
2.05(a)(i).

“US Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both, would constitute a US Event of Default.

“US Defaulting Lender” shall mean any US Lender, as reasonably determined by the
Administrative Agent, that (a) has failed to (i) fund any portion of its US
Loans or participations in Swingline Loans required to be funded by it hereunder
within three Business Days of the date required to be funded by it hereunder,
unless such US Lender has notified the Administrative Agent in writing of its
good faith determination that one or more conditions to its obligation to fund
US





45




 

Loans or participations in Swingline Loans has not been satisfied, (ii) fund any
portion of its participations in US Letters of Credit or (iii) pay over to US
Borrower or the Administrative Agent any other amount required to be paid by it
hereunder, unless (in the case of this clause (iii)) such Lender notifies the
Administrative Agent in writing that such failure is the result of a good faith
dispute with respect to the requirement to pay such amount , (b) has notified
the Administrative Agent, any Swingline Lender, any Lender and/or US Borrower in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it is
unable to or does not intend to comply with its funding obligations under this
Agreement or generally under other agreements in which it commits to extend
credit (unless such writing or public statement relates to such Lender’s
obligation to fund a US Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent (based on the reasonable belief that it may not fulfill
its funding obligation), to confirm that it will timely and fully comply with
the terms of this Agreement relating to its obligations to fund prospective US
Loans and participations in then outstanding Swingline Loans or US Letters of
Credit provided that such Lender shall cease to be a Defaulting Lender pursuant
to this clause (c) upon the Administrative Agent’s and the Borrower’s receipt of
such certification in form and substance satisfactory to the Borrower and the
Administrative Agent, (d) has otherwise failed to pay over to the Administrative
Agent or any other US Lender any amount (other than amounts referenced in clause
(a) above) required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good faith dispute, or (e) is, or whose
parent has become, the subject of (i) any action or proceeding of a type
described in Section 12.01(d) (or any comparable proceeding initiated by a
regulatory authority having jurisdiction over such US Lender or parent of US
Lender) or (ii) a Bail-in Action; provided that a US Lender shall not be a US
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in such US Lender or any direct or indirect company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such US Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such US Lender (or such governmental authority or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such US Lender .

“US Dollars” and “US$” shall mean lawful money of the United States.

“US Event of Default” shall have the meaning assigned to such term in Section
12.01.

“US Eurodollar Borrowing” shall mean a US Borrowing comprised of US Eurodollar
Loans.

“US Eurodollar Loan” shall mean any US Revolving Loan bearing interest at a rate
determined by reference to the US Adjusted LIBOR Rate in accordance with the
provisions of Article II.

“US Event of Default” shall have the meaning assigned to such term in Section
12.01.





46




 

“US Fronting Exposure”  shall mean, at any time there is a US Defaulting Lender,
with respect to any US Issuing Bank, such US Defaulting Lender’s US Pro Rata
Percentage of the outstanding US L/C Obligations with respect to US Letters of
Credit issued by such US Issuing Bank, other than US L/C Obligations as to which
such US Defaulting Lender’s participation obligation has been reallocated to
other US Lenders or Cash Collateralized in accordance with Section 2.21.

“US Guaranteed Obligations” shall have the meaning assigned to such term in
Section 11.01(a).

“US Guarantors” shall mean, collectively, on a joint and several basis, Canadian
Borrower, Holdings, Nabors International, Nabors Drilling, Nabors Lux and each
Subsidiary that delivers a guaranty to the Administrative Agent pursuant to
Section 9.10.

“US Issuing Bank” shall mean each of Citibank, N.A., Bank of America, N.A.,
Mizuho Bank, Ltd. and Wells Fargo Bank, N.A., and each other US Lender (or such
US Lender’s Affiliate) (as designated by US Borrower and approved by the
Administrative Agent in its reasonable discretion (not to be unreasonably
withheld or delayed)) that agrees with US Borrower and the Administrative Agent
to act as a US Issuing Bank in respect of a US Letter of Credit requested by US
Borrower to be issued under this Agreement. Any US Issuing Bank may, in its
discretion and subject to approval by US Borrower (provided that such approval
(a) shall not be required with respect to an arrangement by Citibank, N.A. for
one or more US Letters of Credit to be issued by Citibank Europe plc, UK Branch
and (b) shall not be otherwise unreasonably withheld or delayed), arrange for
one or more US Letters of Credit to be issued by Affiliates of such US Issuing
Bank, in which case the term “US Issuing Bank” shall include any such Affiliate
with respect to US Letters of Credit issued or to be issued by such Affiliate.

“US Issuing Bank Agreement” shall have the meaning assigned to such term in
Section 2.22(f).

“US L/C Documents”  shall mean the US Letters of Credit, the applicable Issuance
Requests and Applications with respect thereto, any draft or other document
presented in connection with a drawing thereunder, and this Agreement.

“US L/C Exposure”  shall mean with respect to any US Lender at any time, such US
Lender’s US Pro Rata Percentage of all US L/C Obligations then outstanding.

“US L/C Obligations”  shall mean, as at any date of determination, the aggregate
amounts available to be drawn under all outstanding US Letters of Credit plus
the aggregate amounts of all outstanding US Reimbursement Obligations. For
purposes of computing the amount available to be drawn under any US Letter of
Credit, the amount of such US Letter of Credit shall be determined in accordance
with Section 2.22(e). For all purposes of this Agreement, if on any date of
determination a US Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such US Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.





47




 

“US Lender Party” shall mean any US Lender, any US Issuing Bank or any Swingline
Lender.

“US Lender Party Appointment Period”  shall have the meaning assigned to such
term in Section 13.06(a).

“US Lenders” shall have the meaning assigned to such term in the preamble hereto
and includes (a)(a) the financial institutions with US Commitments that are
signatories hereto; and (b)(b) any financial institution that has become a party
hereto pursuant to an Assignment and Assumption and assumed US Commitments or US
Loans, other than, in each case, any such financial institution that has ceased
to be a party hereto pursuant to an Assignment and Assumption.  Unless the
context clearly indicates otherwise, the term “US Lenders” shall include the
Swingline Lenders.

“US Lender Party” shall mean any US Lender, anyLetter of Credit” any of the
standby letters of credit to be issued by a US Issuing Bank or any Swingline
Lender.for the account of US Borrower pursuant to Section 2.22.

“US Lender Party Appointment PeriodLetter of Credit Fee” shall have the meaning
assigned to such term in Section 13.06(a2.05(c).

“US LIBOR Rate” shall mean, with respect to any US Eurodollar Borrowing for any
Interest Period, the rate per annum determined on the basis of the rate for
deposits in dollars with a term comparable to such Interest Period that appears
on the Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m., London, England time, two (2) London Banking Days
prior to the first day of the applicable Interest Period; provided, however,
that (i)(a) if no comparable term for an Interest Period is available, the US
LIBOR Rate shall be determined using the weighted average of the offered rates
for the two terms most nearly corresponding to such Interest Period and (ii)(b)
if there shall at any time no longer exist a Reuters Screen LIBOR01 Page, “US
LIBOR Rate” shall mean, with respect to each day during each Interest Period
pertaining to US Eurodollar Borrowings comprising part of the same Borrowing,
the rate per annum equal to the rate at which the Administrative Agent is
offered deposits in dollars at approximately 11:00 a.m., London, England time,
two (2) London Banking Days prior to the first day of the applicable Interest
Period, in the London interbank market for delivery on the first day of such
Interest Period for the number of days comprised therein and in an amount
comparable to its portion of the amount of such US Eurodollar Borrowing to be
outstanding during such Interest Period.  Notwithstanding the foregoing, for
purposes of clause (c) of the definition of US Alternate Base Rate, the rates
referred to above shall be the published rates as of 11:00 a.m., London, England
time, on the date of determination (rather than the second London Business Day
preceding the date of determination).

“US Loan” shall mean the making by a US Lender to US Borrower of a US ABR Loan,
a US Eurodollar Loan or a Swingline Loan.

“US Loan Parties” shall mean, collectively, US Borrower, Holdings and each other
Guarantor of US Obligations.





48




 

“US Market Disruption Loans” shall mean US Loans the rate of interest applicable
to which is based upon the US Market Disruption Rate, and the Applicable Margin
with respect thereto shall be the same as the Applicable Margin then applicable
to US ABR Loans; provided that, other than with respect to the rate of interest
applicable thereto, US Market Disruption Loans shall for all purposes hereunder
and under the other Loan Documents be treated as US ABR Loans.

“US Market Disruption Rate” shall mean, for any day, a fluctuating rate per
annum (rounded upwards, if necessary, to the nearest 1/100th of 1%) equal to the
US Alternate Base Rate for such day.  Any change in the US Market Disruption
Rate shall be effective as of the opening of business on the effective day of
any change in the relevant component of the US Market Disruption Rate.

“US Material Adverse Effect” shall mean an event or condition that constitutes,
or would reasonably be expected to result in, a material adverse effect on
(a)(a) the business, assets, operations or condition, financial or otherwise, of
Holdings and its Subsidiaries, taken as a whole, (b)(b) the ability of any US
Loan Party to perform its obligations under this Agreement or (c)(c) the
validity or enforceability of or the rights and remedies of the Administrative
Agent or the US Lenders under this Agreement.

“US Notes” shall mean any promissory note of US Borrower payable to a US Lender
evidencing the US Revolving Loans or Swingline Loans issued pursuant to this
Agreement, if any, substantially in the form of Exhibit F-1 or F-2.

“US Obligations” shall mean (a)(a) obligations of US Borrower, Holdings and each
other Guarantor from time to time arising under or in respect of the due and
punctual payment of (i)(i) the principal of, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the US Loans and US Reimbursement Obligations, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, (ii)(ii) obligations arising under Guaranteed Cash Management
Agreements and Guaranteed Hedge Agreements, (iii)(iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of US Borrower, Holdings and each other Guarantor
(in its capacity as guarantor of the obligations hereunder of US Borrower) under
this Agreement and the other Loan Documents to which it is a party, (b)(b) to
provide Cash Collateral as required by this Agreement and (c)(c) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of US Borrower, Holdings and each other Guarantor (in its capacity as guarantor
of the obligations hereunder of US Borrower) under or pursuant to this
Agreement, the other Loan Documents, Guaranteed Cash Management Agreements and
Guaranteed Hedge Agreements to which it is a party; provided that solely with
respect to any Loan Party that is not an “eligible contract participant” under
the Commodity Exchange Act, Excluded Swap Obligations of such Loan Party shall
in any event be excluded from “US Obligations” owing by such Loan Party.

“US Person” shall mean any person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.





49




 

“US Pro Rata Percentage” of any US Revolving Lender at any time shall mean the
percentage of the total US Revolving Commitments of all US Revolving Lenders
represented by such US Lender’s US Revolving Commitment; provided that for
purposes of Section 2.21(b) and (c), “US Pro Rata Percentage” shall mean the
percentage of the total US Revolving Commitments (disregarding the US Revolving
Commitment of any US Defaulting Lender to the extent its Swingline Exposure is
reallocated to the non-US Defaulting Lenders) represented by such US Lender’s US
Revolving Commitment.  If the US Revolving Commitments have terminated or
expired, the US Pro Rata Percentage shall be determined based upon the US
Revolving Commitments most recently in effect, after giving effect to any
assignments.

“US Reimbursement Obligation” shall have the meaning assigned to such term in
Section 2.22(c).

“US Required Lenders” shall mean US Lenders having more than 50% of the sum of
all US Loans outstanding and unused US Commitments; provided that the US Loans
and unused US Commitments held or deemed held by any US Defaulting Lender shall
be excluded for purposes of making a determination of US Required Lenders.  For
purposes of this definition, the aggregate principal amount of Swingline Loans
owing to the Swingline Lenders shall be considered to be owed to the US
Revolving Lenders ratably in accordance with their respective US Revolving
Commitments.

“US Revolving Borrowing” shall mean a US Borrowing comprised of US Revolving
Loans.

“US Revolving Commitment” shall mean, with respect to each US Lender, the
commitment, if any, of such US Lender to make US Revolving Loans hereunder up to
the amount set forth on Schedule I, or in the Assignment and Assumption pursuant
to which such US Lender assumed its US Revolving Commitment, as applicable, as
the same may be (a) reduced from time to time pursuant to Section 2.08 and (b)
reduced or increased from time to time pursuant to assignments by or to such US
Lender pursuant to Section 14.04.  The aggregate principal amount of the US
Lenders’ Revolving Commitments on the Closing Date is US$1,227,000,000. The
aggregate principal amount of the US Lenders’ Revolving Commitments on the
Second Amendment Effective Date is US$981,600,000.

“US Revolving Exposure” shall mean, with respect to any US Lender at any time,
the aggregate principal amount at such time of all outstanding US Revolving
Loans of such US Lender plus the aggregate amount at such time of such US
Lender’s Swingline Exposure plus the aggregate amount at such time of such US
Lender’s US L/C Exposure.

“US Revolving Lender” shall mean a US Lender with a US Revolving Commitment.

“US Revolving Loan” shall mean a US Loan made by the US Lenders to US Borrower
pursuant to Section 2.01.  Each US Revolving Loan shall either be an US ABR Loan
or a US Eurodollar Loan.

“U.S. Special Resolution Regimes” has the meaning assigned to such term in
Section 14.19.





50




 

“USA PATRIOT ACT” has the meaning assigned to such term in the definition of
“Anti-Terrorism Laws.”

“Wholly Owned Subsidiary” shall mean any Subsidiary if all of the Capital Stock
of such Subsidiary (other than directors’ qualifying shares and Required
Minority Shares, in each case only to the extent required by applicable law) is
owned by US Borrower or Holdings directly or through other Wholly Owned
Subsidiaries.

“Withholding Agent” shall mean US Borrower and the Administrative Agent.

“Write-Down and Conversion Powers”  shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.02    Classification of Loans and Borrowings.

For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”).  Borrowings
also may be classified and referred to by Class (e.g., a “Revolving Borrowing”)
or by Type (e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a
“Eurodollar Revolving Borrowing”).

Section 1.03    Terms Generally.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise (a)(a) any definition of or reference to any Loan Document, agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b)(b) any reference
herein to any person shall be construed to include such person’s successors and
permitted assigns, (c)(c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d)(d) all references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement,
(e)(e) any reference to any law or regulation herein shall refer to such law or
regulation as amended, modified or supplemented from time to time and (f)(f) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

Section 1.04    Accounting Terms; GAAP.

Except as otherwise expressly provided herein, all financial statements to be
delivered pursuant to this Agreement shall be prepared in accordance with GAAP
as in effect from time to time and all terms of an accounting or financial
nature shall be construed and interpreted in





51




 

accordance with GAAP, as in effect on the date hereof unless otherwise agreed to
by US Borrower and the US Required Lenders.  Notwithstanding any other provision
contained herein, all items (including definitions) of an accounting or
financial nature used herein shall be construed, and all computations of amounts
and ratios (including financial covenants) referred to herein shall be made,
without giving effect to any change in GAAP that has occurred or may occur as a
result of the implementation and effectiveness of the Financial Accounting
Standards Board Accounting Standards Codification Topic 842, or any other
proposals or codifications issued by the Financial Accounting Standards Board in
connection therewith, in each case if and to the extent any such change requires
treating any lease (or similar arrangement conveying the right to use) as a
capital lease where such lease (or similar arrangement) was not required to be
so treated under GAAP as in effect prior to the implementation and effectiveness
of FASB ASC 842.

Section 1.05    Resolution of Drafting Ambiguities.

Each Loan Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of the Loan Documents to which it is
a party, that it and its counsel reviewed and participated in the preparation
and negotiation hereof and thereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be employed in the interpretation hereof or thereof.

Section 1.06    Section 1.06.   Divisions. For all purposes under the Loan
Documents, in connection with any division or plan of division under Delaware
law (or any comparable event under a different jurisdiction’s laws): (a)(a) if
any asset, right, obligation or liability of any Person becomes the asset,
right, obligation or liability of a different Person, then it shall be deemed to
have been transferred from the original Person to the subsequent Person, and
(b)(b) if any new Person comes into existence, such new Person shall be deemed
to have been organized on the first date of its existence by the holders of its
Equity Interests at such time.

ARTICLE II

 

THE CREDITS

Section 2.01    Commitments.

Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, (a)(a) each US Lender agrees, severally and not
jointly, to make to US Borrower one or more US Revolving Loans in US Dollars and
(b)(b) the Canadian Lender agrees to make to Canadian Borrower one or more
Canadian Revolving Loans in US Dollars or Canadian Dollars, in each case, at any
time and from time to time during the Availability Period in accordance with the
terms hereof, in an aggregate principal amount at any time outstanding that will
not result after giving effect to any Revolving Borrowing in such US Lender’s US
Revolving Exposure exceeding such US Lender’s US Revolving Commitment or the
Canadian Lender’s Canadian Revolving Exposure exceeding the Canadian Lender’s
Canadian Revolving Commitment, respectively.

Subject to the terms, conditions and limitations set forth herein, each Borrower
may borrow, pay or prepay and reborrow Revolving Loans.

Section 2.02    Loans.





52




 

(a)        (i)(i) Each US Revolving Loan shall be made as part of a US Revolving
Borrowing consisting of US Revolving Loans made by the US Lenders ratably in
accordance with their respective US Revolving Commitments and (ii)(ii) each
Canadian Revolving Loan shall be made as part of a Canadian Revolving Borrowing
consisting of Canadian Revolving Loans made by the Canadian Lender; provided
that, in the case of the immediately preceding clauses (i) and (ii), the failure
of any Lender to make a Revolving Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make any
Revolving Loan required to be made by such other Lender).

(b)        Subject to Section 2.11,  Section 2.12, and Section 2.13,  (i) each
US Revolving Borrowing shall be denominated in US Dollars and comprised entirely
of US ABR Loans or US Eurodollar Loans as US Borrower may request pursuant to
Section 2.03 and (ii) each Canadian Revolving Borrowing shall be comprised
entirely of (A) in US Dollars, Canadian US$-Denominated Base Rate Loans or
Canadian US$ Libor Eurodollar Loans and (B) in Canadian Dollars, Canadian Prime
Rate Loans or Canadian Bankers’ Acceptances, in each case, as Canadian Borrower
may request pursuant to Section 2.03.

(i)        US ABR Loans shall be in an aggregate principal amount that is (A)(A)
an integral multiple of US$1,000,000 and not less than US$1,000,000 or (B)(B)
equal to the remaining available balance of the aggregate US Revolving
Commitments;

(ii)       US Eurodollar Loans shall be in an aggregate principal amount that is
(A)(A) an integral multiple of US$1,000,000 and not less than US$5,000,000 or
(B)(B) equal to the remaining available balance of the aggregate US Revolving
Commitments;

(iii)      Canadian US$-Denominated Base Rate Loans shall be in an aggregate
principal amount that is (A)(A) an integral multiple of US$500,000 and not less
than US$1,000,000 or (B)(B) equal to the remaining available balance of the
aggregate Canadian Revolving Commitment;

(iv)      Canadian US$ Libor Loans shall be in an aggregate principal amount
that is (A)(A) an integral multiple of US$500,000 and not less than US$1,000,000
or (B)(B) equal to the remaining available balance of the aggregate Canadian
Revolving Commitment;

(v)        Canadian Prime Rate Loans shall be in an aggregate principal amount
that is (A)(A) an integral multiple of Cdn$500,000 and not less than
Cdn$1,000,000 or (B)(B) equal to the remaining available balance of the
aggregate Canadian Revolving Commitment; and

(vi)      Canadian Bankers’ Acceptances shall be in an aggregate principal
amount that is (A)(A) an integral multiple of Cdn$500,000 and not less than
Cdn$1,000,000 or (B)(B) equal to the remaining available balance of the
aggregate Canadian Revolving Commitment.





53




 

(c)        Each US Lender may at its option make any US Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such US Lender to make
such US Eurodollar Loan; provided that any exercise of such option (i) shall not
affect the obligation of US Borrower to repay such US Loan in accordance with
the terms of this Agreement, or (ii) create any enhanced rights in the
Administrative Agent or any Lender under this Agreement, including under Section
2.13,  2.14,  2.18 and 14.03, that are additional to or more favorable than the
rights thereof had such option not been exercised.  Revolving Borrowings of more
than one Type may be outstanding at the same time; provided that US Borrower
shall not be entitled to request any US Revolving Borrowing that, if made, would
result in more than fifteen (15) US Eurodollar Borrowings outstanding hereunder
at any one time.  For purposes of the foregoing, US Revolving Borrowings having
different Interest Periods, regardless of whether they commence on the same
date, shall be considered separate US Borrowings.

(d)        Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to (i)
with respect to US Borrowings, such account in New York City as the
Administrative Agent may designate not later than 1:00 pm, New York time, and
(ii) with respect to Canadian Borrowings, such account in Calgary, Alberta as
the Canadian Lender may designate not later than 1:00 pm, Calgary time.  The
Administrative Agent shall promptly credit the amounts so received from US
Lenders to an account as directed by US Borrower in the applicable US Borrowing
Request delivered to or maintained with the Administrative Agent or, if a US
Borrowing shall not occur on such date because any condition precedent specified
in Article VII shall not have been met, return the amounts so received to the
respective US Lenders.

(e)        Unless the Administrative Agent shall have received notice from a US
Lender prior to the date (in the case of any US Eurodollar Borrowing), and at
least 2 hours prior to the time (in the case of any US ABR Borrowing), of any US
Borrowing that such US Lender will not make available to the Administrative
Agent such US Lender’s ratable portion of such Borrowing, the Administrative
Agent may assume that such US Lender has made its ratable portion available to
the Administrative Agent at the time of such US Borrowing in accordance with
paragraph (d) above, and the Administrative Agent may, in reliance upon such
assumption, make available to US Borrower on such date a corresponding
amount.  If the Administrative Agent shall have so made funds available, then,
to the extent that such US Lender shall not have made its ratable portion of
such US Borrowing available to the Administrative Agent, each of such US Lender
and US Borrower severally agrees to repay to the Administrative Agent forthwith
on demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to US Borrower until the date such
amount is repaid to the Administrative Agent at (i) in the case of US Borrower,
the interest rate applicable at the time to the US Loans comprising such US
Borrowing and (ii) in the case of such US Lender, the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.  If such US
Lender shall repay to the Administrative Agent such corresponding amount, such
amount shall constitute such US Lender’s US Loan as part of such US Borrowing
for purposes of this Agreement, and US Borrower’s obligation to repay the
Administrative Agent such corresponding amount pursuant to this Section 2.02(e)
shall cease.  If US Borrower and such US Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to US Borrower the amount of such interest paid by US
Borrower for such period.





54




 

Any payment by US Borrower shall be without prejudice to any claim US Borrower
may have against a US Lender that shall have failed to make such payment to the
Administrative Agent.

(f)        Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date.

Section 2.03    Borrowing Procedure.

To request a US Revolving Borrowing, US Borrower shall notify the Administrative
Agent by delivering, by hand delivery or telecopier, a duly completed and
executed US Borrowing Request to the Administrative Agent (i) in the case of a
Borrowing comprised of US Eurodollar Loans, not later than 11:00 a.m., New York
time, three Business Days prior to the requested date of the proposed Borrowing
or (ii) in the case of a Borrowing comprised of US ABR Loans, not later than
11:00 a.m., New York time, on the requested date of the proposed Borrowing.  To
request a Canadian Revolving Borrowing, Canadian Borrower shall notify the
Canadian Lender by delivering, by hand delivery or telecopier, a duly completed
and executed Canadian Borrowing Request to the Canadian Lender (x) in the case
of a Borrowing comprised of Canadian US$ Libor Loans, not later than 11:00 a.m.,
Calgary time, three Banking Days prior to the requested date of the proposed
Borrowing, (y) in the case of a Borrowing comprised of Canadian US$-Denominated
Base Rate Loans or Canadian Prime Rate Loans, not later than 10:00 a.m., Calgary
time, one Banking Day prior to the requested date of the proposed borrowing and
(z) in the case of a Borrowing comprised of Canadian Bankers’ Acceptances, not
later than 9:00 a.m., Calgary time, on the requested date of the proposed
Borrowing.  Each Borrowing Request shall be irrevocable and shall specify the
following information in compliance with Section 2.02:

(a)        the aggregate amount of such Revolving Borrowing;

(b)        the requested date of such Revolving Borrowing, which shall be a
Business Day (with respect to US Borrowings) or a Banking Day (with respect to
Canadian Borrowings);

(c)        whether such Revolving Borrowing is to be (i)(i) with respect US
Borrowings, for US ABR Loans or US Eurodollar Loans and (ii)(ii) with respect to
Canadian Borrowings, (x)(x) Canadian US$-Denominated Base Rate Loans or Canadian
US$ Libor Loans, denominated in US Dollars, or (y)(y) Canadian Prime Rate Loans
or Canadian Bankers’ Acceptances, denominated in Canadian Dollars;

(d)        in the case of US Eurodollar Loans and Canadian US$ Libor Loans, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”;

(e)        the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of Section
2.02(d); and

(f)        that the conditions set forth in Sections 5.02(b)-(d) or Sections
6.02(b)-(d) as applicable, have been satisfied as of the date of the Borrowing
Request.





55




 

If no election as to the denomination or Type of Loans is specified, then the
requested Revolving Borrowing shall be deemed to be for US Eurodollar Loans (in
the case of a Borrowing Request submitted by US Borrower) or Canadian US$ Libor
Loans (in the case of a Borrowing Request submitted by Canadian Borrower), in
each case, with an Interest Period of one month’s duration.  If no Interest
Period is specified with respect to any requested US Eurodollar Loan or Canadian
US$ Libor Loan, the applicable Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a US
Borrowing Request, in accordance with this Section 2.03, the Administrative
Agent shall advise the US Lenders of the details thereof and of the amount of
such US Lender’s Pro Rata Percentage of the US Loans to be made as part of the
requested Borrowing.

With respect to any Borrowing prior to the Cash Hoarding Fallaway Date, if the
aggregate amount of Available Cash of Holdings and its Subsidiaries would exceed
the Available Cash Threshold Amount after giving effect to such Borrowing,
excluding the effect of any other transactions that have not occurred prior to
or simultaneously with such Borrowing, then the applicable Borrowing Request
shall contain a certification from the applicable Borrower certifying, among
other items, as to the use of proceeds of the applicable Borrowing, that such
uses are permitted hereunder and that such proceeds will be so used within ten
(10) Business Days after the making of such Borrowing, or will otherwise be
repaid to the extent required pursuant to Section 2.10(c); provided that having
cash or Cash Equivalents on the balance sheet may not be specified as such use
of proceeds.

Section 2.04    Evidence of Debt; Repayment of Loans.

(a)        Promise to Repay.

(i)        US Borrower hereby unconditionally promises to pay (A)(A) to the
Administrative Agent for the account of each US Revolving Lender, the then
unpaid principal amount outstanding of each US Revolving Loan of such US
Revolving Lender on the Maturity Date and (B)(B) to each Swingline Lender, the
then unpaid principal amount outstanding of each Swingline Loan made by it on
the earlier of the Maturity Date and the first date after such Swingline Loan is
made that is the 15th or last day of a calendar month and is at least two
Business Days after such Swingline Loan is made; provided that on each date that
a US Revolving Borrowing is made, US Borrower shall repay the unpaid principal
amount of all Swingline Loans that were outstanding on the date such US
Revolving Borrowing was requested.  All payments or repayments of US Loans shall
be made in US Dollars.

(ii)       Canadian Borrower hereby unconditionally promises to pay to the
Canadian Lender the then unpaid principal amount outstanding of each Canadian
Revolving Loan of the Canadian Lender on the Maturity Date.  All payments or
repayments of Canadian Loans shall be made in currency in which such Canadian
Loan is denominated.

(b)        Lender and Administrative Agent Records.  Each Lender shall maintain
in accordance with its usual practice an account or accounts evidencing the
Indebtedness of any Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement.  The
Administrative Agent shall maintain records including (i)(i) the amount of each
US Loan made hereunder, the Type and Class thereof and the Interest Period
applicable thereto; (ii)(ii) the amount of any principal or interest due and
payable or to become due and payable





56




 

from US Borrower to each US Lender hereunder; and (iii)(iii) the amount of any
sum received by the Administrative Agent hereunder for the account of the US
Lenders and each US Lender’s share thereof.  The entries made in the records
maintained by the Administrative Agent and each Lender pursuant to this
paragraph shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided that the failure of any Lender or the
Administrative Agent to maintain such records or any error therein shall not in
any manner affect the obligations of the Borrowers to repay the Loans in
accordance with their terms.  In the event of any conflict between the records
maintained by any US Lender and the records of the Administrative Agent in
respect of such matters, the records of the Administrative Agent shall control
in the absence of manifest error.  After a request by the applicable Borrower,
the Administrative Agent or the Canadian Lender, as applicable, shall promptly
advise such Borrower of such entries made in such records.

(c)        Promissory Notes.  Any US Lender by written notice to US Borrower
(with a copy to the Administrative Agent) may request that US Loans of any Class
made by it to US Borrower be evidenced by a US Note.  In such event, US Borrower
shall prepare, execute and deliver to such US Lender a US Note payable to such
US Lender or its registered assigns in the form of Exhibit F-1 or F-2, as the
case may be.  Thereafter, the US Loans evidenced by such US Note and interest
thereon shall at all times (including after assignment pursuant to Section
14.04) be represented by one or more promissory notes in such form payable to
the payee named therein or its registered assigns.

Section 2.05    Fees.

(a)        Commitment Fee.

(i)        US Borrower agrees to pay to the Administrative Agent for the account
of each US Lender a commitment fee (the “US Commitment Fee”) equal to the
Applicable Fee per annum on the average daily unused amount of each US
Commitment of such US Lender during the period from and including the date
hereof to but excluding the date on which such US Commitment
terminates.  Accrued US Commitment Fees shall be payable in arrears (i)(A) on
the last Business Day of March, June, September and December of each year,
commencing on the first such date to occur after the date hereof, and (ii)(B) on
the date on which such US Commitment terminates.  US Commitment Fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last
day).  For purposes of computing US Commitment Fees with respect to US Revolving
Commitments, a US Revolving Commitment of a US Lender shall be deemed to be used
to the extent of the outstanding US Revolving Loans of such US Lender (and the
Swingline Exposure of such US Lender shall be disregarded for such
purpose).  The US Commitment Fee shall be paid on the dates due, in immediately
available funds in US Dollars, to the Administrative Agent for distribution, if
and as appropriate, among the US Lenders.

(ii)       Canadian Borrower agrees to pay to the Canadian Lender a commitment
fee (the “Canadian Commitment Fee”) equal to the Applicable Fee per annum on the
average daily unused amount of the Canadian Lender’s Canadian Commitment during
the period from and including the date hereof to but excluding the date on which
such Canadian Commitment terminates.  Accrued Canadian Commitment Fees





57




 

shall be payable in arrears (i)(A) on the last Banking Day of March, June,
September and December of each year, commencing on the first such date to occur
after the date hereof, and (ii)(B) on the date on which such Canadian Commitment
terminates.  Canadian Commitment Fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The Canadian Commitment
Fee shall be paid on the dates due, in immediately available funds in US
Dollars.

(b)        Administrative Agent Fees.  US Borrower agrees to pay to the
Administrative Agent, for its own account, the administrative fees payable in
the amounts and at the times separately agreed upon between US Borrower and the
Administrative Agent (the “Administrative Agent Fee”).

(c)        Letter of Credit Fees. On the last Business Day of each March, June,
September and December of each year, commencing on the last Business Day of
December 2018 (with the payment due on such initial payment date to be
calculated for the period commencing on the Closing Date and ending on the last
Business Day of December 2018), (i) US Borrower shall pay to the Administrative
Agent quarterly in arrears, for the ratable account of the US Lenders, a fee
(the “US Letter of Credit Fee”) payable in US Dollars (or, if relating to a
Letter of Credit denominated in a Foreign Currency, in the Dollar Equivalent
thereof) equal to the Applicable Margin for US Eurodollar Borrowings from time
to time in effect during such quarter (provided, however, that with respect to
Performance Letters of Credit, such Applicable Margin shall be multiplied by
0.50), multiplied by the average daily amount of the aggregate US L/C Exposure
during such quarter calculated on the basis of a 360 day year and actual days
elapsed.  In addition, US Borrower shall pay to each US Issuing Bank solely for
such US Issuing Bank’s account, in connection with each US Letter of Credit,
(a)(1) such Issuing Bank’s standard issuance and administrative fees and
expenses for Letters of Credit issued by it and (b)(2) a fronting fee, which
shall accrue at the rate of 0.125% per annum on the average daily amount of the
L/C ExposureObligations in respect of such Issuing BankLetter of Credit
calculated on the basis of a 360 day year and actual days elapsed and shall be
payable to such Issuing Bank, for its own account, in the applicable Accepted
Currency in which such Letter(s) of Credit is/are denominated (or, if relating
to a US Letter of Credit denominated in a Discretionary Foreign Currency, in the
Dollar Equivalent thereof), quarterly in arrears on the last Business Day
following of each March, June, September and December of each year, commencing
on the last Business Day of December 2018 (with the payment due on such initial
payment date to be calculated for the period commencing on the Closing Date and
ending on the last Business Day of December 2018).

(d)        Canadian Letter of Credit Fees.  On the last Business Day of each
March, June, September and December of each year, commencing on the last
Business Day of March, 2020 (with the payment due on such initial payment date
to be calculated for the period commencing on the Third Amendment Effective Date
and ending on the last Business Day of March, 2020), Canadian Borrower shall pay
to the Canadian Issuing Bank quarterly in arrears a fee (the “Canadian Letter of
Credit Fee”), payable with respect to each Canadian Letter of Credit in the
currency in which it is denominated, determined at a rate per annum equal to the
Applicable Margin for Canadian US$ Libor Loans from time to time in effect
during such quarter (provided, however, that with respect to Performance Letters
of Credit, such Applicable Margin shall be





58




 

multiplied by 0.50), multiplied by the average daily amount of the aggregate
Canadian L/C Obligations during such quarter calculated on the basis of a 360
day year and actual days elapsed; provided that the minimum fee for each such
Canadian Letter of Credit shall be US$350. In addition, Canadian Borrower shall
pay to Canadian Issuing Bank, in connection with each Canadian Letter of Credit,
the Canadian Issuing Bank’s standard issuance and administrative fees and
expenses for Letters of Credit issued by it.

(e)        (d) Once paid, none of the Fees shall be refundable under any
circumstances.

Section 2.06    Interest on Loans.

(a)        US ABR Loans.  Subject to the provisions of Section 2.06(f), each
Revolving Loan, during the period such Revolving Loan is a US ABR Loan, and each
Swingline Loan, shall bear interest at a rate per annum equal to the US
Alternate Base Rate in effect from time to time plus the Applicable Margin in
effect from time to time.

(b)        US Eurodollar Loans.  Subject to the provisions of Section 2.06(f),
each Revolving Loan, during the period such Revolving Loan is a US Eurodollar
Loan, shall bear interest at a rate per annum equal at all times during each
Interest Period for such Revolving Loan to the US Adjusted LIBOR Rate in effect
therefor plus the Applicable Margin in effect from time to time.

(c)        Canadian US$-Denominated Base Rate Loans.  Subject to the provisions
of Section 2.06(f), each Revolving Loan, during the period such Revolving Loan
is a Canadian US$-Denominated Base Rate Loan, shall bear interest at a rate per
annum equal to the Canadian US$-Dollar Denominated Base Rate in effect from time
to time plus the Applicable Margin in effect from time to time.

(d)        Canadian US$ Libor Loans.  Subject to the provisions of Section
2.06(f), each Revolving Loan, during the period such Revolving Loan is a
Canadian US$ Libor Loan, shall bear interest at a rate per annum equal at all
times during each Interest Period for such Revolving Loan to the Canadian US$
Libor Rate in effect therefor plus the Applicable Margin in effect from time to
time.

(e)        Canadian Prime Rate Loans. Subject to the provisions of Section
2.06(f), each Canadian Prime Rate Loan, during the period such Revolving Loan is
a Canadian Prime Rate Loan, shall bear interest at a rate per annum equal to the
Canadian Prime Rate in effect therefor plus the Applicable Margin in effect from
time to time.

(f)        Default Rate.  Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by any Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such amount shall thereafter, to the extent permitted by applicable
law, bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of amounts constituting principal on any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section 2.06 or (ii) (A)  in the case of any other outstanding amount
that constitutes US Obligations, 2% plus the rate applicable to US ABR Loans as
provided in Section 2.06(a) and (B) in the case of any other





59




 

outstanding amount that constitutes Canadian Obligations, 2% plus the rate
applicable to Canadian Prime Rate Loans as provided in Section 2.06(e) (in
either case, the “Default Rate”).

(g)        Interest Payment Dates.  Accrued interest on each Loan shall be
payable by the applicable Borrower in arrears on each Interest Payment Date for
such Loan; provided that (i) interest accrued pursuant to Section 2.06(f) shall
be payable on demand, (ii) in the event of any repayment or prepayment of any
Loan (other than a prepayment of a US ABR Loan, Canadian Prime Rate Loan or a
Swingline Loan without a permanent reduction in the applicable Revolving
Commitments), accrued interest on the principal amount repaid or prepaid shall
be payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any US Eurodollar Loan or Canadian US$ Libor Loan prior to the
end of the current Interest Period therefor, accrued interest on such US
Eurodollar Loan or Canadian US$ Libor Loan, as applicable, shall be payable on
the effective date of such conversion.

(h)        Interest Calculation.  With respect to US Borrowings, all interest
hereunder shall be computed on the basis of a year of 360 days, except that
interest computed by reference to the US Alternate Base Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).  The applicable US Alternate Base Rate or US
Adjusted LIBOR Rate shall be determined by the Administrative Agent in
accordance with the provisions of this Agreement and such determination shall be
conclusive absent manifest error.

(i)        Canadian Interest Provisions.  The following provisions apply solely
with respect to Canadian Borrowings:

(i)        Interest on Canadian Prime Rate Loans.  Interest on Canadian Prime
Rate Loans shall be calculated on the principal amount of the Canadian Prime
Rate Loan outstanding during such period and on the basis of the actual number
of days elapsed in a year of 365 days.  Changes in such interest rate shall
cause an immediate adjustment of the interest rate applicable to such Canadian
Loans without the necessity of any notice to Canadian Borrower.

(ii)       Interest on Canadian US$-Denominated Base Rate Loans.  Interest on
Canadian US$-Denominated Base Rate Loans shall be calculated on the principal
amount of the Canadian US$-Denominated U.S. Base Rate Loan outstanding during
such period and on the basis of the actual number of days elapsed in a year of
365 days.  Changes in such interest rate shall cause an immediate adjustment of
the interest rate applicable to such Canadian Loans without the necessity of any
notice to Canadian Borrower.

(iii)      Interest on Canadian US$ Libor Loans.  Interest on Canadian US$ Libor
Loans shall be calculated on the principal amount of the Canadian US$ Libor Loan
outstanding during such period and on the basis of the actual number of days
elapsed divided by 360.

(iv)      Interest Act (Canada); Conversion of 360-Day Rates.  Whenever a rate
of interest or other rate per annum hereunder is expressed or calculated on the
basis of a year (the “deemed year”) which contains fewer days than the actual
number of days in





60




 

the calendar year of calculation, such rate of interest or other rate shall be
expressed as a yearly rate for purposes of the Interest Act (Canada) by
multiplying such rate of interest or other rate by the actual number of days in
the calendar year of calculation and dividing it by the number of days in the
deemed year.  Whenever a rate of interest or other rate per annum hereunder is
expressed or calculated on the basis of a year of 360 days, such rate of
interest or other rate shall be expressed as a rate per annum, calculated on the
basis of a 365 day year, by multiplying such rate of interest or other rate by
365 and dividing it by 360.

(v)        Nominal Rates; No Deemed Reinvestment.  The principle of deemed
reinvestment of interest shall not apply to any interest calculation under this
Agreement; all interest payments to be made hereunder shall be paid without
allowance or deduction for deemed reinvestment or otherwise, before and after
maturity, default and judgment. The rates of interest specified in this
Agreement are intended to be nominal rates and not effective rates. Interest
calculated hereunder shall be calculated using the nominal rate method and not
the effective rate method of calculation.

(vi)      Waiver.  To the extent permitted by applicable law, the covenant of
Canadian Borrower to pay interest at the rates provided herein shall not merge
in any judgment relating to any obligation of Canadian Borrower to the Canadian
Lender and any provision of the Interest Act (Canada) or Judgment Interest Act
(Alberta) which restricts any rate of interest set forth herein shall be
inapplicable to this Agreement and is hereby waived by Canadian Borrower.

(j)        Currency for Payment of Interest.  All interest paid or payable on
Loans hereunder shall be paid in the currency in which such Loan is denominated.

Section 2.07    Canadian Bankers’ Acceptances.

(a)        Canadian Bankers’ Acceptances.  Canadian Borrower may give the
Canadian Lender notice that Canadian Bankers’ Acceptances will be required
hereunder.

(b)        Fees.  Upon the acceptance by the Canadian Lender of a Canadian
Bankers’ Acceptance, Canadian Borrower shall pay to such Canadian Lender a fee
in Canadian Dollars equal to the Canadian BA Stamping Rate in respect of
Canadian Bankers’ Acceptances calculated on the principal amount at maturity of
such Canadian Bankers’ Acceptance and for the period of time from and including
the date of acceptance to but excluding the maturity date of such Canadian
Bankers’ Acceptance and calculated on the basis of the number of days elapsed in
a year of 365 days.

(c)        Form and Execution of Canadian Bankers’ Acceptances.  The following
provisions shall apply to each Canadian Bankers’ Acceptance hereunder:

(i)         the face amount at maturity of each draft drawn by Canadian Borrower
to be accepted as a Canadian Bankers’ Acceptance shall be Cdn$1,000,000 and
integral multiples of Cdn$500,000;





61




 

(ii)       the term to maturity of each draft drawn by Canadian Borrower to be
accepted as a Canadian Bankers’ Acceptance shall, subject to market availability
as determined by the Canadian Lender, be 1, 2, 3 or 6 months (or such other
longer or shorter term as agreed by the Canadian Lender, subject to market
availability), as selected by Canadian Borrower in the relevant Canadian
Borrowing Request, and each Canadian Bankers’ Acceptance shall be payable and
mature on the last day of the Interest Period selected by Canadian Borrower for
such Canadian Bankers’ Acceptance (which, for certainty, pursuant to the
definition of “Interest Period” shall be on or prior to the Maturity Date);

(iii)      each draft drawn by Canadian Borrower and presented for acceptance by
the Canadian Lender shall be drawn on the standard form of the Canadian Lender
in effect at the time;

(iv)      subject to Section 2.07(c)(v) below, Canadian Bankers’ Acceptances
shall be signed by duly authorized officers of Canadian Borrower or, in the
alternative, the signatures of such officers may be mechanically reproduced in
facsimile thereon and Canadian Bankers’ Acceptances bearing such facsimile
signatures shall be binding on Canadian Borrower as if they had been manually
executed and delivered by such officers on behalf of Canadian Borrower;
notwithstanding that any person whose manual or facsimile signature appears on
any Canadian Bankers’ Acceptance may no longer be an authorized signatory for
Canadian Borrower on the date of issuance of a Canadian Bankers’ Acceptance,
such signature shall nevertheless be valid and sufficient for all purposes as if
such authority had remained in force at the time of such issuance and any such
Canadian Bankers’ Acceptance shall be binding on Canadian Borrower; and

(v)        in lieu of signing Canadian Bankers’ Acceptances in accordance with
Section 2.07(c)(iv) above, Canadian Borrower may provide a Power of Attorney to
the Canadian Lender; for so long as a Power of Attorney is in force with respect
to the Canadian Lender, the Canadian Lender shall execute and deliver Canadian
Bankers’ Acceptances on behalf of Canadian Borrower in accordance with the
provisions thereof and, for certainty, all references herein to drafts drawn by
Canadian Borrower, Canadian Bankers’ Acceptances executed by Canadian Borrower
or similar expressions shall be deemed to include Canadian Bankers’ Acceptances
executed in accordance with a Power of Attorney, unless the context otherwise
requires.

(d)        Canadian Power of Attorney; Provision of Canadian Bankers’
Acceptances to Canadian Lender.

(i)        Unless revoked in accordance herewith, Canadian Borrower hereby
appoints the Canadian Lender, acting by any authorized signatory of the Canadian
Lender in question, the attorney of Canadian Borrower:

(A)       to sign for and on behalf and in the name of Canadian Borrower as
drawer, drafts in the Canadian Lender’s standard form (or, if applicable,
generic forms required by the Canadian Lender pursuant to Section 2.07(c)(iii))
which are depository bills as defined in the Depository Bills and Notes





62




 

Act (Canada) (the “DBNA”), payable to a “clearing house” (as defined in the
DBNA) including The Canadian Depository For Securities Limited or its nominee,
CDS & Co. (the “clearing house”);

(B)       for drafts which are not depository bills, to sign for and on behalf
and in the name of Canadian Borrower as drawer and to endorse on its behalf,
Canadian Bankers’ Acceptances drawn on the Canadian Lender payable to the order
of Canadian Borrower or payable to the order of the Canadian Lender;

(C)       to fill in the amount, date and maturity date of such Canadian
Bankers’ Acceptances; and

(D)       to deposit and/or deliver such Canadian Bankers’ Acceptances which
have been accepted by the Canadian Lender,

provided that such acts in each case are to be undertaken by the Canadian Lender
strictly in accordance with instructions given to the Canadian Lender by
Canadian Borrower as provided in this Section.  For certainty, signatures of any
authorized signatory of the Canadian Lender may be mechanically reproduced in
facsimile on Canadian Bankers’ Acceptances in accordance herewith and such
facsimile signatures shall be binding and effective as if they had been manually
executed by such authorized signatory of the Canadian Lender.

Instructions from Canadian Borrower to the Canadian Lender relating to the
execution, completion, endorsement, deposit or delivery by the Canadian Lender
on behalf of Canadian Borrower of Canadian Bankers’ Acceptances which Canadian
Borrower wishes to submit to the Canadian Lender for acceptance by the Canadian
Lender shall be communicated by Canadian Borrower in writing to the Canadian
Lender by delivery to the Canadian Lender of Canadian Borrowing Requests in
accordance with this Agreement.

The communication in writing to the Canadian Lender of the instructions set out
in the Canadian Borrowing Requests referred to above shall constitute (a)(1) the
authorization and instruction of Canadian Borrower to the Canadian Lender to
sign for and on behalf and in the name of Canadian Borrower as drawer the
requested Canadian Bankers’ Acceptances and to complete or endorse Canadian
Bankers’ Acceptances in accordance with such information as set out above and
(b)(2) the request of Canadian Borrower to the Canadian Lender to accept such
Canadian Bankers’ Acceptances and deposit the same with the clearing house or
deliver the same, as the case may be, in each case in accordance with this
Agreement and such instructions.  Canadian Borrower acknowledges that the
Canadian Lender shall not be obligated to accept any such Canadian Bankers’
Acceptances except in accordance with the provisions of this Agreement.

The Canadian Lender shall be and it is hereby authorized to act on behalf of
Canadian Borrower upon and in compliance with instructions communicated to the
Canadian Lender as provided herein if the Canadian Lender reasonably believes
such instructions to be genuine.  The Canadian Lender’s actions in compliance
with such instructions shall be conclusively deemed to have been in accordance
with the instructions of Canadian Borrower.

This power of attorney may be revoked by Canadian Borrower at any time upon not
less than 5 Banking Days’ prior written notice served upon the Canadian Lender,
provided that no such revocation shall reduce, limit or otherwise affect the
obligations of Canadian Borrower in respect of any Canadian





63




 

Bankers’ Acceptance executed, completed, endorsed, deposited or delivered in
accordance herewith prior to the time at which such revocation becomes
effective.

(ii)       Unless Canadian Borrower has provided the Canadian Power of Attorney
to the Canadian Lender, to facilitate Canadian Borrowings of Canadian Bankers’
Acceptances, Canadian Borrower shall from time to time as required by the
Canadian Lender, provide to the Canadian Lender drafts drawn in blank by
Canadian Borrower in quantities sufficient for the Canadian Lender to fulfill
its obligations hereunder.  Any such pre-signed drafts which are delivered by
Canadian Borrower to the Canadian Lender shall be held in safekeeping by the
Canadian Lender with the same degree of care as if they were the Canadian
Lender’s property, and shall only be dealt with by the Canadian Lender in
accordance herewith.  The Canadian Lender shall not be responsible or liable for
its failure to make any Canadian Borrowing of Canadian Bankers’ Acceptances
required hereunder if the cause of such failure is, in whole or in part, due to
the failure of Canadian Borrower to provide such pre-signed drafts to the
Canadian Lender on a timely basis.

(iii)      By 10:00 a.m., Calgary time, on the applicable date of Borrowing,
Canadian Borrower shall (a)(A) either deliver to the Canadian Lender in Toronto,
or, if previously delivered, be deemed to have authorized the Canadian Lender to
complete and accept, or (b)(B) where Canadian Borrower has previously executed
and delivered a Canadian Power of Attorney to the Canadian Lender, be deemed to
have authorized the Canadian Lender to sign on behalf of Canadian Borrower,
complete and accept, drafts drawn by Canadian Borrower on the Canadian Lender in
a principal amount at maturity equal to the Canadian Bankers’ Acceptances
specified by Canadian Borrower in the relevant Canadian Borrowing Request.

(e)        Completion and Delivery to Purchasers.  By no later than 9:00 a.m.,
Calgary time, on each date of Borrowing involving the issuance of Canadian
Bankers’ Acceptances, Canadian Borrower shall provide the Canadian Lender with a
written notice detailing the purchasers of Canadian Bankers’ Acceptances on such
date, the amount (and, if applicable, the denominations) of Canadian Bankers’
Acceptances to be issued to each such purchaser and the Discount Proceeds to be
received from each purchaser for such Canadian Bankers’ Acceptances.  The
Canadian Lender shall complete and accept the Canadian Bankers’ Acceptances in
accordance with such written notice and shall transfer to the specified
purchasers the Canadian Bankers’ Acceptances.  In the case of a Borrowing, on
receipt of the Discount Proceeds the Canadian Lender shall remit such funds (net
of the acceptance fees to which the Canadian Lender is entitled pursuant to
Section 2.07(b)) to Canadian Borrower.  The Canadian Lender shall not complete,
issue or deliver any Canadian Bankers’ Acceptance except in accordance with the
written instructions of Canadian Borrower given in the relevant Canadian
Borrowing Request, and the written notice referred to above.  Canadian Borrower
may elect to cause the Canadian Lender to purchase Canadian Bankers’ Acceptance
at a discount rate equal to the lesser of (i) the discount rate then applicable
to bankers’ acceptances generally accepted by the Canadian Lender in the
bankers’ acceptance market and (ii) the CDOR Rate plus 0.10% per annum.  The
Canadian Lender shall remit the Discount Proceeds of Canadian Bankers’
Acceptances it purchases (net of the acceptance fees to which the Canadian
Lender is entitled pursuant to Section 2.07(b)) to Canadian Borrower.





64




 

(f)        Rollover, Conversion or Payment on Maturity.  In anticipation of the
maturity of Canadian Bankers’ Acceptances, Canadian Borrower shall, subject to
and in accordance with the requirements hereof, do one or a combination of the
following with respect to the aggregate face amount at maturity of all such
Canadian Bankers’ Acceptances:

(i)        (A)(A) deliver to the Canadian Lender a Canadian Borrowing Request
that Canadian Borrower intends to draw and present for acceptance on the
maturity date new Canadian Bankers’ Acceptances in an aggregate face amount up
to the aggregate amount of the maturing Canadian Bankers’ Acceptances and (B)(B)
on the maturity date pay to the Canadian Lender an additional amount equal to
the difference between the aggregate face amount of the maturing Canadian
Bankers’ Acceptances and the Discount Proceeds of such new Canadian Bankers’
Acceptances;

(ii)       (A)(A) deliver to the Canadian Lender an Interest Election Request
requesting a conversion of the maturing Canadian Bankers’ Acceptances to another
type of Canadian Loan and (B)(B) on the maturity date pay to the Canadian Lender
an amount equal to the difference, if any, between the aggregate face amount of
the maturing Canadian Bankers’ Acceptances and the amount of the Canadian Loans
into which conversion is requested; or

(iii)      on the maturity date of the maturing Canadian Bankers’ Acceptances,
pay to the Canadian Lender an amount equal to the aggregate face amount of such
Canadian Bankers’ Acceptances.

If Canadian Borrower fails to so notify the Canadian Lender or make such
payments on maturity, the Canadian Lender shall effect a conversion into a
Canadian Prime Rate Loan of the entire amount of such maturing Canadian Bankers’
Acceptances as if a Canadian Borrowing Request had been given by Canadian
Borrower to the Canadian Lender to that effect.

(g)        Restriction on Rollovers and Conversions.  Subject to the other
provisions hereof, conversions and rollovers of Canadian Bankers’ Acceptances
may only occur on the maturity date thereof.

(h)        Rollovers.  In order to satisfy the continuing liability of Canadian
Borrower to the Canadian Lender for the face amount of maturing Canadian
Bankers’ Acceptances accepted by the Canadian Lender, the Canadian Lender shall
receive and retain for its own account the Discount Proceeds of new Canadian
Bankers’ Acceptances issued on a rollover, and Canadian Borrower shall on the
maturity date of the Canadian Bankers’ Acceptances being rolled over pay to the
Canadian Lender an amount equal to the difference between the face amount of the
maturing Canadian Bankers’ Acceptances and the Discount Proceeds from the new
Canadian Bankers’ Acceptances together with the acceptance fees to which the
Canadian Lender is entitled pursuant to Section 2.07(b).

(i)        Conversion into Canadian Bankers’ Acceptances.  In respect of
conversions into Canadian Bankers’ Acceptances, in order to satisfy the
continuing liability of Canadian Borrower to the Canadian Lender for the amount
of the converted Loan, the Canadian Lender shall receive and retain for its own
account the Discount Proceeds of the Canadian Bankers’





65




 

Acceptances issued upon such Conversion, and Canadian Borrower shall on the
Conversion Date pay to the Canadian Lender an amount equal to the difference
between the principal amount of the converted Loan and the aggregate Discount
Proceeds from the Canadian Bankers’ Acceptances issued on such Conversion,
together with the acceptance fees to which the Canadian Lender is entitled
pursuant to Section 2.07(b).

(j)        Conversion from Canadian Bankers’ Acceptances.  In order to satisfy
the continuing liability of Canadian Borrower to the Canadian Lender for an
amount equal to the aggregate face amount of the maturing Canadian Bankers’
Acceptances converted to another type of Canadian Loan, the Canadian Lender
shall record the obligation of Canadian Borrower to the Canadian Lender as a
Canadian Loan of the type into which such continuing liability has been
converted.

(k)        Canadian Borrower Acknowledgements.  Canadian Borrower hereby agrees
that it shall make its own arrangements for the marketing and sale of the
Canadian Bankers’ Acceptances to be issued hereunder and that the Canadian
Lender shall have no obligation nor be responsible in that regard.  Canadian
Borrower further acknowledges and agrees that the availability of purchasers for
Canadian Bankers’ Acceptances requested to be issued hereunder, as well as all
risks relating to the purchasers thereof, are its own risk.

Section 2.08    Termination and Reduction of Commitments.

(a)        Termination of Commitments.  The Revolving Commitments and the
Swingline Commitment shall automatically terminate on the Maturity Date.

(b)        Optional Terminations and Reductions.

(i)        At its option, US Borrower may at any time terminate, or from time to
time permanently reduce, the US Commitments of any Class; provided that (A) each
reduction of the US Commitments of any Class shall be in an amount that is an
integral multiple of US$1,000,000 and not less than US$5,000,000 and (B) the US
Revolving Commitments shall not be terminated or reduced if, after giving effect
to any concurrent prepayment of the US Revolving Loans in accordance with
Section 2.10, the aggregate amount of US Revolving Exposures would exceed the
aggregate amount of US Revolving Commitments, except, in the case of US L/C
Obligations, to the extent the US Borrower Cash Collateralizes such US L/C
Obligations or furnishes to the applicable Issuing Bank(s) “back-to-back”
letters of credit from bank(s) or financial institution(s) whose short-term
unsecured debt rating is rated A-3 (or equivalent) or above from either S&P or
Moody’s or such other bank(s) or financial institution(s) satisfactory to the
applicable Issuing Banks in an amount equal to 105% of the undrawn face amount
of any applicable outstanding Letters of Credit with an expiration date of at
least five (5) days after the expiration date of any applicable Letter of Credit
and which provide that such Issuing Bank may make a drawing under such
“back-to-back” letter of credit in the event that it pays a drawing under such
Letter of Credit.

(ii)       At its option, Canadian Borrower may at any time terminate, or from
time to time permanently reduce, the Canadian Commitments; provided that (A)
each





66




 

reduction of the Canadian Commitments shall be in an amount not less than
US$1,000,000 and integral multiples thereof and (B) the Canadian Revolving
Commitments shall not be terminated or reduced if, after giving effect to any
concurrent prepayment of the Canadian Revolving Loans in accordance with Section
2.10,  the aggregate amount of Canadian Revolving Exposures would exceed the
aggregate amount of Canadian Revolving Commitments, except, in the case of
Canadian L/C Obligations, to the extent the Canadian Borrower Cash
Collateralizes such Canadian L/C Obligations or furnishes to the applicable
Issuing Bank(s) “back-to-back” letters of credit from bank(s) or financial
institution(s) whose short-term unsecured debt rating is rated A-3 (or
equivalent) or above from either S&P or Moody’s or such other bank(s) or
financial institution(s) satisfactory to the applicable Issuing Banks in an
amount equal to 105% of the undrawn face amount of any applicable outstanding
Letters of Credit with an expiration date of at least five (5) days after the
expiration date of any applicable Letter of Credit and which provide that such
Issuing Bank may make a drawing under such “back-to-back” letter of credit in
the event that it pays a drawing under such Letter of Credit.

(c)        Borrower Notice.  The applicable Borrower shall notify in writing the
Administrative Agent or the Canadian Lender, as applicable, of any election to
terminate or reduce the Revolving Commitments under Section 2.08(b) at least
three Business Days (in the case of US Revolving Commitments) and three Banking
Days (in the case of Canadian Revolving Commitments) prior to the effective date
of such termination or reduction, specifying such election and the effective
date thereof.  Promptly following receipt of any notice with respect to US
Revolving Commitments, the Administrative Agent shall advise the US Lenders of
the contents thereof.  Each notice delivered by a Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination of any of
the Commitments delivered by such Borrower may state that such notice is
conditioned upon the effectiveness of another credit facility or the closing of
a securities offering, in which case such notice may be revoked by such Borrower
(by notice to the Administrative Agent, who promptly agrees to provide a copy of
such notice to the US Lenders, or the Canadian Lender on or prior to the
specified effective date) if such condition is not satisfied.  Any termination
or reduction of any of the Commitments shall be permanent.  Each reduction of
the US Revolving Commitments shall be made ratably among the US Revolving
Lenders in accordance with their respective US Revolving Commitments.

Section 2.09    Interest Elections.

(a)        Generally.  Each Revolving Borrowing initially shall be of the Type
specified by the applicable Borrower in the applicable Borrowing Request and, in
the case of a US Eurodollar Borrowing or a Canadian US$ Libor Loan, shall have
an initial Interest Period as specified in such Borrowing Request.  Thereafter,
the applicable Borrower may elect to convert all or a portion of such Borrowing
to a different Type or to continue all or a portion of such Borrowing and, in
the case of a US Eurodollar Borrowing or a Canadian US$ Libor Loan, may elect
Interest Periods therefor, all as provided in this Section 2.09.  Each Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.  Notwithstanding
anything to the contrary, US Borrower shall not be entitled to request any
conversion or continuation that, if made, would result in more than fifteen (15)
US Eurodollar





67




 

Borrowings outstanding hereunder at any one time.  This Section 2.09 shall not
apply to Swingline Borrowings, which may not be converted or continued.

(b)        Interest Election Notice.  To make an election pursuant to this
Section 2.09, the applicable Borrower shall deliver, by hand delivery or
telecopier, a duly completed and executed Interest Election Request to the
Administrative Agent or the Canadian Lender, as applicable, not later than the
time that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting Loans of the Type resulting from such election to be
made on the effective date of such election.  Each Interest Election Request
shall be irrevocable.  Each Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)         the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, or if outstanding Borrowings are being combined, the allocation to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (ii),  (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii)       the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day (with respect to US Borrowings)
and a Banking Day (with respect to Canadian Borrowings);

(iii)      whether the resulting Borrowing is to be (i)(A) with respect to US
Borrowings, a US ABR Borrowing or a US Eurodollar Borrowing and (ii)(B) with
respect to Canadian Borrowings, (x)(x) a Canadian US$-Denominated Base Rate
Borrowing or a Canadian US$ Libor Borrowing, denominated in US Dollars, or
(y)(y) Canadian Prime Rate Borrowing or Canadian Bankers’ Acceptances,
denominated in Canadian Dollars;

(iv)      if the resulting Borrowing is a US Eurodollar Borrowing or Canadian
US$ Libor Loan, as applicable, the Interest Period to be applicable thereto
after giving effect to such election, which shall be a period contemplated by
the definition of the term “Interest Period”.

If any such Interest Election Request requests a US Eurodollar Borrowing or
Canadian US$ Libor Loan but does not specify an Interest Period, then applicable
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each US Lender of the details thereof and of such US Lender’s
pro rata portion of each resulting Borrowing.

(c)        Automatic Conversion.  If an Interest Election Request with respect
to a US Eurodollar Borrowing or Canadian US$ Libor Loan is not timely delivered
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be continued as a US Eurodollar Borrowing or Canadian US$ Libor
Loan, respectively, in each case, with an Interest Period of one month’s
duration.  Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing (i)(i) with respect to US Borrowings, the
Administrative Agent or the US Required Lenders may require, by notice to US
Borrower, that (A)(A) no outstanding Borrowing may be





68




 

converted to or continued as a US Eurodollar Borrowing and (B)(B) unless repaid,
each US Eurodollar Borrowing shall be converted to a US ABR Borrowing at the end
of the Interest Period applicable thereto and (ii)(ii) with respect to Canadian
Borrowings, the Canadian Lender may require, by notice to Canadian Borrower,
that (A)(A) no outstanding Borrowing may be converted to or continued as a
Canadian US$ Libor Borrowing and (B)(B) unless repaid, each Canadian US$ Libor
Borrowing shall be converted to a US$-Denominated Base Rate Loan at the end of
the Interest Period applicable thereto.

Section 2.10    Optional and Mandatory Prepayments of Loans.

(a)        Optional Prepayments.  Each  Borrower shall have the right at any
time and from time to time to prepay any applicable Borrowing, in whole or in
part, without premium or penalty subject to the requirements of this Section
2.10 and Section 2.16;  provided that each partial prepayment shall be in a
minimum amount equal to the lesser of (i) the minimum amount required pursuant
to Section 2.02(b) for Borrowings of the Type of Loan to be repaid and (ii) such
lesser amount as needed to prepay the entire outstanding principal amount of
such Borrowing.

(b)        Revolving Loan Prepayments.

(i)        In the event of (A)(A) the termination of all the US Revolving
Commitments, US Borrower shall, on the date of such termination, repay or prepay
all outstanding US Revolving Borrowings and all outstanding Swingline Loans (and
if any US Revolving Exposure shall remain as a result of US L/C Exposures, the
US Borrower shall fully Cash Collateralize 105% of such US L/C Exposures)  and
(B)(B) the termination of all the Canadian Revolving Commitments, Canadian
Borrower shall, on the date of such termination, repay or prepay all outstanding
Canadian Revolving Borrowings (and if any Canadian Revolving Exposure shall
remain as a result of Canadian L/C Exposure, the Canadian Borrower shall fully
Cash Collateralize 105% of such Canadian L/C Exposure).

(ii)       In the event of (A)(A) any partial reduction of the US Revolving
Commitments, then (1)(1) at or prior to the effective date of such reduction,
the Administrative Agent shall notify US Borrower and the US Revolving Lenders
of the sum of the US Revolving Exposures after giving effect thereto and (2)(2)
if the sum of the US Revolving Exposures would exceed the aggregate amount of US
Revolving Commitments after giving effect to such reduction, then US Borrower
shall, on the date of such reduction, first, repay or prepay Swingline Loans and
second, repay or prepay US Revolving Borrowings, in an aggregate amount
sufficient to eliminate such excess (and if any such excess shall remain as a
result of US L/C Exposures, the US Borrower shall fully Cash Collateralize such
US L/C Exposures) and (B)(B) any partial reduction of the Canadian Revolving
Commitments, then (1)(1) at or prior to the effective date of such reduction,
the Canadian Lender, in consultation with the Canadian Issuing Bank, shall
notify Canadian Borrower of the sum of the Canadian Revolving Exposures after
giving effect thereto and (2)(2) if the sum of the Canadian Revolving Exposures
would exceed the aggregate amount of Canadian Revolving Commitments after giving
effect to such reduction, then Canadian Borrower shall, on the date of such
reduction, repay or prepay Canadian Revolving Borrowings in an aggregate amount
sufficient to eliminate such excess (and if any such





69




 

excess shall remain as a result of Canadian L/C Exposure, the Canadian Borrower
shall fully Cash Collateralize such Canadian L/C Exposure).

(iii)      In the event that the sum of all US Lenders’ US Revolving Exposures
exceeds the US Revolving Commitments then in effect, US Borrower shall, without
notice or demand, immediately first, repay or prepay Swingline Loans and second,
repay or prepay US Revolving Borrowings (in whole or in part), in an aggregate
amount sufficient to eliminate such excess (and if any such excess shall remain
as a result of US L/C Exposures, the US Borrower shall fully Cash Collateralize
such US L/C Exposures).

(iv)      In the event that the Canadian Lender’s Canadian Revolving Exposure
exceeds the Canadian Revolving Commitments then in effect (such excess, the
“Canadian Currency Excess”), then, upon written request by the Canadian Lender
(which request shall detail the applicable Canadian Currency Excess), Canadian
Borrower shall repay an amount of Canadian Prime Rate Loans or Canadian
US$-Denominated Base Rate Loans made to Canadian Borrower hereunder within (1)
if the Canadian Currency Excess exceeds Cdn$1,000,000, five Banking Days, and
(2) in all other cases, twenty Banking Days after receipt of such request, such
that, except as otherwise contemplated in the immediately succeeding clause (B),
the Equivalent Amount in Canadian Dollars of such repayments is, in the
aggregate, at least equal to the Canadian Currency Excess (and if any such
excess shall remain as a result of Canadian L/C Exposure, the Canadian Borrower
shall fully Cash Collateralize such Canadian L/C Exposure).

(A)       (B) If, in respect of any Canadian Currency Excess as at the
applicable date, the repayments made by Canadian Borrower have not completely
removed such Canadian Currency Excess (the remainder thereof being herein called
the “Canadian Currency Excess Deficiency”), Canadian Borrower shall within the
aforementioned five or twenty Banking Days, as the case may be, after receipt of
the aforementioned request of the Canadian Lender, place an amount equal to the
Canadian Currency Excess Deficiency on deposit with the Canadian Lender in an
interest bearing account in Canadian Borrower’s name with interest at rates
prevailing at the time of deposit for the account of Canadian Borrower, to be
assigned to the Canadian Lender by instrument reasonably satisfactory to the
Canadian Lender and to be applied to maturing Canadian Bankers’ Acceptances or
Canadian US$ Libor Loans made to Canadian Borrower hereunder (converted if
necessary at the exchange rate for determining the Equivalent Amount on the date
of such application). The Canadian Lender is hereby irrevocably directed by
Canadian Borrower to apply any such sums on deposit to maturing Canadian Loans
as provided in the preceding sentence. In lieu of providing funds for the
Canadian Currency Excess Deficiency, as provided in the preceding provisions of
this Section, Canadian Borrower may within the said period of five or twenty
Banking Days, as the case may be, provide to the Canadian Lender an irrevocable
standby letter of credit in an amount equal to the Canadian Currency Excess
Deficiency and for a term which expires not sooner than ten Banking Days after
the date of maturity of the relevant Bankers’ Acceptances or Canadian US$ Libor
Loans, as the case may be; such letter of credit shall be issued by a financial
institution, and shall be on terms and conditions, acceptable to the Canadian
Lender in its sole discretion.





70




 

The Canadian Lender is hereby authorized and directed to draw upon such letter
of credit and apply the proceeds of the same to Canadian Bankers’ Acceptances or
Canadian US$ Libor Loans as they mature. Upon the Canadian Currency Excess being
eliminated as aforesaid or by virtue of subsequent changes in the exchange rate
for determining the Equivalent Amount, then, provided no Canadian Default or
Canadian Event of Default is then continuing, such funds on deposit, together
with interest thereon, or such letters of credit shall be returned to Canadian
Borrower, in the case of funds on deposit, or shall be cancelled or reduced in
amount, in the case of letters of credit.

(v)        In the event that the aggregate Swingline Exposure exceeds the
Swingline Commitment then in effect, US Borrower shall, without notice or
demand, immediately repay or prepay Swingline Loans in an aggregate amount
sufficient to eliminate such excess.

(c)        Available Cash Prepayment.  So long as the Cash Hoarding Fallaway
Date has not occurred, if and to the extent the applicable Borrower has not
applied the proceeds of such Borrowing for the purposes specified in the
applicable Borrowing Request or for other purposes permitted herein by the tenth
(10th) Business Day following the date on which such Borrowing is made, then on
the next Business Day the Borrowers shall prepay the Loans in an aggregate
principal amount equal to the lesser of (i)(i) such unused proceeds and (ii)(ii)
the amount necessary to cause the aggregate Available Cash of Holdings and its
Subsidiaries to be less than or equal to the Available Cash Threshold Amount at
the end of such Business Day.

(d)        Application of Prepayments.  Prior to any optional or mandatory
prepayment hereunder, the applicable Borrower shall select the applicable
Borrowing or Borrowings to be prepaid in whole or in part and shall specify such
selection in the notice of such prepayment pursuant to Section 2.10(e), subject
to the provisions of this Section 2.10(c).

(e)        Notice of Prepayment.

(i)        US Borrower shall notify the Administrative Agent (and, in the case
of prepayment of a Swingline Loan, the Swingline Lender) by written notice of
any prepayment hereunder (A)(A) in the case of prepayment of a US Eurodollar
Borrowing, not later than 11:00 a.m., New York time, three Business Days before
the date of prepayment, (B)(B) in the case of prepayment of a US ABR Borrowing,
not later than 11:00 a.m., New York time, on the same Business Day as the date
of prepayment and (C)(C) in the case of prepayment of a Swingline Loan, not
later than 11:00 a.m., New York time, on the date of prepayment.

(ii)       Canadian Borrower shall notify the Canadian Lender by written notice
of any prepayment hereunder (A) in the case of prepayment of a Canadian US$
Libor Borrowing, not later than 11:00 a.m., Calgary time, three Banking Days
before the date of prepayment, (B) in the case of prepayment of Canadian Prime
Rate Loans or a Canadian US$-Denominated Base Rate Borrowing, not later than
10:00 a.m., Calgary time, one Banking Day before the date of prepayment and (C)
in the case of prepayment of a Canadian Bankers’ Acceptance, not later than 8:00
a.m., Calgary time, on the date of





71




 

prepayment; provided, however, that a Canadian Bankers’ Acceptance may only be
repaid on its maturity date unless cash collateralized in accordance with
Section 2.10(f).

(iii)      Each such notice shall be irrevocable; provided that a notice of
prepayment delivered by any Borrower may state that such notice is conditioned
upon the effectiveness of another credit facility or the closing of a securities
offering, in which case such notice may be revoked by such Borrower (by notice
to the Administrative Agent or the Canadian Lender, as applicable, on or prior
to the specified prepayment date) if such condition is not satisfied.  Each such
notice shall specify the prepayment date, the principal amount of each Borrowing
or portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment.  Promptly
following receipt of any such notice with respect to US Borrowings (other than a
notice relating solely to Swingline Loans), the Administrative Agent shall
advise the US Lenders of the contents thereof.  Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment.  Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing and otherwise in accordance with this Section 2.10.  Prepayments shall
be accompanied by accrued and unpaid interest to the extent required by Section
2.06 and any breakage payments to the extent required by Section 2.16.

(f)        With respect to any repayment of unmatured Canadian Bankers’
Acceptances pursuant to Section 2.10(e)(ii) or otherwise hereunder, it is agreed
that Canadian Borrower shall provide for the funding in full of the unmatured
Canadian Bankers’ Acceptances to be repaid by paying to and depositing with the
applicable Canadian Lender cash collateral for each such unmatured Canadian
Bankers’ Acceptances equal to the face amount payable at maturity thereof. The
Canadian Lender shall hold such cash collateral in an interest bearing cash
collateral account at rates prevailing at the time of deposit for similar
accounts with the Canadian Lender; such cash collateral, such cash collateral
account, any accounts receivable, claims, instruments or securities evidencing
or relating to the foregoing, and any proceeds of any of the foregoing
(collectively, the “Outstanding BAs Collateral”) shall be assigned to the
Canadian Lender as security for the Canadian Obligations of Canadian Borrower in
relation to such Canadian Bankers’ Acceptances and the Lien of the Canadian
Lender created in such Outstanding BAs Collateral shall rank in priority to all
other Liens and adverse claims against such Outstanding BAs Collateral. Such
Outstanding BAs Collateral shall be applied to satisfy the obligations of
Canadian Borrower for such Canadian Bankers’ Acceptances as they mature and the
Canadian Lender is hereby irrevocably directed by Canadian Borrower to apply any
such Outstanding BAs Collateral to such maturing Canadian Bankers’ Acceptances.
The Outstanding BAs Collateral created herein shall not be released to Canadian
Borrower without the consent of the Canadian Lender; however, interest on such
deposited amounts shall be for the account of Canadian Borrower and may be
withdrawn by Canadian Borrower so long as no Canadian Event of Default is then
continuing. If, after maturity of the Canadian Bankers’ Acceptances for which
such Outstanding BAs Collateral is held and application by the Canadian Lender
of the Outstanding BAs Collateral to satisfy the Canadian Obligations of
Canadian Borrower hereunder with respect to the Canadian Bankers’ Acceptances
being repaid, any interest or other proceeds of the Outstanding BAs Collateral
remains, such interest or other proceeds shall be promptly paid and transferred
by the Canadian Lender to Canadian Borrower so long as no Canadian Event of
Default is then continuing.





72




 

Section 2.11    Alternate Rate of Interest.

(a)        If prior to the commencement of any Interest Period for a US
Eurodollar Borrowing:

(i)         the Administrative Agent determines (which determination shall be
final and conclusive absent manifest error) that adequate and reasonable means
do not exist for ascertaining the US Adjusted LIBOR Rate for such Interest
Period; or

(ii)       the Administrative Agent determines or is advised in writing by the
US Required Lenders that the US Adjusted LIBOR Rate for such Interest Period
will not adequately and fairly reflect the cost to such US Lenders of making or
maintaining their US Loans included in such US Eurodollar Borrowing for such
Interest Period;

then the Administrative Agent shall give written notice thereof to US Borrower
and the US Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies US Borrower and the US Lenders that the
circumstances giving rise to such notice no longer exist, (i) any US Eurodollar
Borrowing requested to be made on the first day of such Interest Period shall be
made as a US Market Disruption Loan, (ii) any US Borrowing that was to have been
converted on the first day of such Interest Period to a US Eurodollar Borrowing
shall be continued as a US Market Disruption Loan and (iii) any outstanding US
Eurodollar Borrowing shall be converted, on the last day of the then-current
Interest Period if occurring during the period the circumstances in clause (iA)
or (iiB) above remain in effect, to a US Market Disruption Loan.

(b)        In the event that at any time subsequent to the delivery of a
Canadian Borrowing Request with regard to any requested Canadian US$ Libor Loan,
but before the date of such Canadian Borrowing, the Canadian Lender (acting
reasonably) makes a determination, which shall be conclusive and binding upon
Canadian Borrower, absent manifest error, that: (i) by reason of circumstances
affecting the London interbank market, adequate and fair means do not exist for
ascertaining the rate of interest with respect to, or deposits are not available
in sufficient amounts in the ordinary course of business at the rate determined
hereunder to fund, a requested Canadian US$ Libor Loan during the ensuing
Interest Period selected; (ii) the making or continuing of the requested
Canadian US$ Libor Loan by the Canadian Lender has been made impracticable by
the occurrence of an event which materially adversely affects the London
interbank market generally; or (iii) the Canadian US$ Libor Rate shall no longer
represent the effective cost to the Canadian Lender of United States Dollar
deposits in such market for the relevant Interest Period, then the Canadian
Lender shall give notice thereof to Canadian Borrower as soon as possible after
such determination and Canadian Borrower shall, within one Banking Day after
receipt of such notice and in replacement of such Canadian Borrowing Request
previously given by Canadian Borrower, give the Canadian Lender a Canadian
Borrowing Request which specifies another Canadian Borrowing in any other form
of Canadian Loan which would not be affected by the notice from the Canadian
Lender pursuant to this Section 2.11.  In the event Canadian Borrower fails to
give, if applicable, a valid replacement Canadian Borrowing Request, (x) with
respect to any such Canadian Borrowing originally requested by Canadian Borrower
by way of a Canadian US$ Libor Loan, Canadian Borrower shall be deemed to have
instead requested a Canadian Borrowing by way of a Canadian US$-Denominated Base
Rate Loan in the amount originally specified and (y) with respect to any such
maturing Canadian US$ Libor Loan, such Loan shall be converted on the last day
of the applicable Interest Period into Canadian US$-Denominated Base Rate Loans,
in





73




 

each case,  as if a Canadian Borrowing Request had been given to the Canadian
Lender by Canadian Borrower pursuant to the provisions hereof.

(c)        If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) or (b)(i) above have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a)(i) or (b)(i) above have not arisen but either (w) the supervisor
for the administrator of the US LIBOR Rate has made a public statement that the
administrator of the US LIBOR Rate is insolvent (and there is no successor
administrator that will continue publication of the US LIBOR Rate), (x) the
administrator of the US LIBOR Rate has made a public statement identifying a
specific date after which the US LIBOR Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the US LIBOR Rate), (y) the supervisor for the
administrator of the US LIBOR Rate has made a public statement identifying a
specific date after which the US LIBOR Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the US
LIBOR Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the US LIBOR Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrowers shall endeavor
to establish an alternate rate of interest to the US LIBOR Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such related changes shall not include a reduction of
the Applicable Margin); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.  Notwithstanding anything to the contrary in Section
14.02, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five (5) Business Days of the date notice of
such alternate rate of interest is provided to the US Lenders and the Canadian
Lender, a written notice from the US Required Lenders or the Canadian Lender
stating that such US Required Lenders or the Canadian Lender objects to such
amendment.  Until an alternate rate of interest shall be determined in
accordance with this clause (c) (but, in the case of the circumstances described
in clause (ii) of the first sentence of this Section 2.11(c), only to the extent
the US LIBOR Rate for such Interest Period is not available or published at such
time on a current basis), (x) any Interest Election Request that requests the
conversion of any US Revolving Borrowing or Canadian Revolving Borrowing to, or
continuation of any US Revolving Borrowing or Canadian Revolving Borrowing as, a
US Eurodollar Borrowing or a Canadian US$ Libor Borrowing, as applicable, shall
be ineffective, and (y) if any Borrowing Request requests a US Eurodollar
Borrowing or a Canadian US$ Libor Borrowing, such Borrowing shall be made as an
US ABR Borrowing or a Canadian Borrowing by way of a Canadian US$-Denominated
Base Rate Loan, as applicable.

Section 2.12    Market Disruption Respecting Canadian Bankers’ Acceptances.

(a)        If the Canadian Lender makes a determination in good faith and acting
reasonably, which determination shall be conclusive and binding upon Canadian
Borrower, and notifies Canadian Borrower, that (a)(i) there no longer exists an
active market for bankers’





74




 

acceptances accepted by the Canadian Lender or (b)(ii) the CDOR Rate plus 10 bps
will not or does not accurately reflect the discount rate which would be
applicable to a sale of Canadian Bankers’ Acceptances accepted by the Canadian
Lender in the market, then: (a)(A) the right of Canadian Borrower to request
Canadian Bankers’ Acceptances shall be suspended until the Canadian Lender
determines that the circumstances causing such suspension no longer exist, and
so notifies Canadian Borrower; (b)(B) any outstanding Canadian Borrowing Request
requesting a Loan by way of Canadian Bankers’ Acceptances shall be deemed to be
a Canadian Borrowing Request requesting a Canadian Loan by way of Canadian Prime
Rate Loans in the amount specified in the original Canadian Borrowing Request;
(c)(C) any outstanding Canadian Borrowing Request requesting a conversion of a
Canadian Loan by way of Canadian US$-Denominated Base Rate Loans or Canadian US$
Libor Loans into a Canadian Loan by way of Canadian Bankers’ Acceptances shall
be deemed to be a Canadian Borrowing Request requesting a conversion of such
Canadian Loan into a Canadian Loan by way of Canadian Prime Rate Loans; and
(d)(D) any outstanding Canadian Borrowing Request requesting a rollover of a
Canadian Loan by way of Canadian Bankers’ Acceptances shall be deemed to be a
Canadian Borrowing Request requesting a conversion of such Canadian Loans into a
Canadian Loan by way of Canadian Prime Rate Loans. The Canadian Lender shall
promptly notify Canadian Borrower of any suspension of Canadian Borrower’s right
to request the Canadian Bankers’ Acceptances and of any termination of any such
suspension.

Section 2.13    US Yield Protection.

(a)        Increased Costs Generally.  If any Change in Law shall:

(i)        impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in, by
any US Lender (except any reserve requirement reflected in the US Adjusted LIBOR
Rate);

(ii)       subject any US Lender to any Tax of any kind whatsoever with respect
to this Agreement (except for (A)(A) Indemnified Taxes, (B)(B) Taxes described
in clauses (b) through (d) of the definition of Excluded Taxes, and (C)(C)
Connection Income Taxes); or

(iii)      impose on any US Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or US
Eurodollar Loans made by such US Lender;

and the result of any of the foregoing shall be to increase the cost to such US
Lender of making, continuing, converting to or maintaining any US Eurodollar
Loan (or of maintaining its obligation to make any such US Eurodollar Loan), or
to increase the cost to such US Lender or such US Lender’s holding company, if
any, or to reduce the amount of any sum received or receivable by such US Lender
hereunder (whether of principal, interest or any other amount) then, upon
written request of such US Lender (with a copy to the Administrative Agent), US
Borrower will pay to such US Lender, such additional amount or amounts as will
compensate such US Lender for such additional costs incurred or reduction
suffered.





75




 

(b)        Capital Requirements.  If any US Lender determines (in good faith,
but in its sole absolute discretion) that any Change in Law affecting such US
Lender or any lending office of such US Lender or such US Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such US Lender’s capital or on the
capital of such US Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such US Lender or the US Loans made by such US
Lender, to a level below that which such US Lender or such US Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such US Lender’s policies and the policies of such US Lender’s
holding company with respect to capital adequacy or liquidity), then from time
to time upon written request of such US Lender (with a copy to the
Administrative Agent) US Borrower will pay to such US Lender, such additional
amount or amounts as will compensate such US Lender or such US Lender’s holding
company for any such reduction suffered.

(c)        Certificates for Reimbursement.  A certificate of a US Lender setting
forth the amount or amounts necessary to compensate such US Lender or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section 2.13 and delivered to US Borrower shall be conclusive absent
manifest error.  US Borrower shall pay such US Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

(d)        Delay in Requests.  Failure or delay on the part of any US Lender to
demand compensation pursuant to this Section 2.13 shall not constitute a waiver
of such US Lender’s right to demand such compensation; provided that US Borrower
shall not be required to compensate a US Lender pursuant to this Section 2.13
for any increased costs incurred or reductions suffered more than six months
prior to the date that such US Lender notifies US Borrower of the Change in Law
giving rise to such increased costs or reductions and of such US Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e)        Mitigation.  Each US Lender requesting compensation under this
Section 2.13 shall use commercially reasonable efforts to mitigate, avoid, or
eliminate the amount of any such increased costs in accordance with Section
2.19, so long as taking such efforts would not be materially disadvantageous to
such US Lender or expose any US Lender to an unreimbursed cost or expense.

Section 2.14    Canadian Change in Law.

(a)        Subject to clause (b) below, if the adoption of any applicable law,
regulation, treaty or official directive (whether or not having the force of
law) or any change therein or in the interpretation or application thereof by
any court or by any Governmental Authority or any other entity charged with the
interpretation or administration thereof or compliance by the Canadian Lender
with any request or direction (whether or not having the force of law) of any
such authority or entity hereafter:

(i)        subjects the Canadian Lender to, or causes the withdrawal or
termination of any previously granted exemption with respect to, any Taxes
(other than Taxes on the Canadian Lender’s income, gains or capital), or changes
the basis of taxation





76




 

of payments due to the Canadian Lender, or increases any existing Taxes (other
than Taxes on the Canadian Lender’s income, gains or capital) on payments of
principal, interest or other amounts payable by Canadian Borrower to the
Canadian Lender under this Agreement;

(ii)       imposes, modifies or deems applicable any reserve, liquidity, special
deposit, regulatory or similar requirement against assets or liabilities held
by, or deposits in or for the account of, or loans by the Canadian Lender, or
any acquisition of funds for loans or commitments to fund loans or obligations
in respect of undrawn, committed lines of credit or in respect of Canadian
Bankers’ Acceptances accepted by the Canadian Lender;

(iii)      imposes on the Canadian Lender or requires there to be maintained by
the Canadian Lender any capital adequacy or additional capital requirements
(including a requirement which affects the Canadian Lender’s allocation of
capital resources to its obligations) in respect of any Canadian Loan or
obligation of the Canadian Lender hereunder, or any other condition with respect
to this Agreement; or

(iv)      directly or indirectly affects the cost to the Canadian Lender of
making available, funding or maintaining any Canadian Loan or otherwise imposes
on the Canadian Lender any other condition or requirement affecting this
Agreement or any Canadian Loan or any obligation of the Canadian Lender
hereunder;

and the result of the foregoing, in the sole determination of the Canadian
Lender acting in good faith, is:

(v)        to increase the cost to the Canadian Lender of performing its
obligations hereunder with respect to any Canadian Loan;

(vi)       to reduce any amount received or receivable by the Canadian Lender
hereunder or its effective return hereunder or on its capital in respect of any
Canadian Loan;

(vii)     to reduce the standby fees payable to the Canadian Lender pursuant to
Section 2.05(a)(ii); or

(viii)    to cause the Canadian Lender to make any payment with respect to or to
forego any return on or calculated by reference to, any amount received or
receivable by the Canadian Lender hereunder with respect to any Canadian Loan;

the Canadian Lender shall determine that amount of money which shall compensate
the Canadian Lender for such increase in cost, payments to be made or reduction
in income or return or interest foregone (herein referred to as “Additional
Compensation”).  Upon the Canadian Lender having determined that it is entitled
to Additional Compensation in accordance with the provisions of this Section,
the Canadian Lender shall promptly so notify Canadian Borrower.  The Canadian
Lender shall provide Canadian Borrower with a photocopy of the relevant law,
rule, guideline, regulation, treaty or official directive (or, if it is
impracticable to provide a photocopy, a written summary of the same) and a
certificate of a duly authorized officer of the Canadian Lender setting forth
the Additional Compensation and the basis of calculation therefor, which shall
be conclusive evidence of such Additional Compensation in the absence of
manifest error.  Canadian Borrower shall pay to the Canadian Lender within 10
Banking Days of the





77




 

giving of such notice the Canadian Lender’s Additional Compensation.  The
Canadian Lender shall be entitled to be paid such Additional Compensation from
time to time to the extent that the provisions of this Section are then
applicable notwithstanding that the Canadian Lender has previously been paid any
Additional Compensation.

(b)        The Canadian Lender agrees that it will not claim Additional
Compensation from Canadian Borrower under clause (a) above if (i) it is not
generally claiming similar compensation from its other customers in similar
circumstances; (ii) in respect of any period greater than 3 months prior to the
delivery of notice in respect thereof by the Canadian Lender, unless the
adoption, change or other event or circumstance giving rise to the claim for
Additional Compensation is retroactive or is retroactive in effect; or (iii) if
such Additional Compensation results from the Canadian Lender being a
“non-resident” of Canada that does not deal with Canadian Borrower on an “arm’s
length” basis (both within the provisions of the Income Tax Act (Canada) or,
where the Canadian Lender is not a resident of Canada, that arises as a result
of a change of applicable law in Canada.)

Section 2.15    Prepayment of Canadian Portion.

(a)        In addition to the other rights and options of Canadian Borrower
hereunder and notwithstanding any contrary provisions hereof, if the Canadian
Lender gives the notice provided for in Section 2.14 with respect to any Loan
(an “Affected Loan”), Canadian Borrower may, upon 2 Banking Days’ notice to that
effect given to the Canadian Lender (which notice shall be irrevocable), prepay
in full without penalty the Affected Loan outstanding together with accrued and
unpaid interest on the principal amount so prepaid up to the date of such
prepayment, such Additional Compensation as may be applicable to the date of
such payment and all costs, losses and expenses incurred by the Canadian Lender
by reason of the liquidation or re deployment of deposits or other funds or for
any other reason whatsoever resulting from the repayment of such Affected Loan
or any part thereof on other than the last day of the applicable Interest
Period, and upon such payment being made that Canadian Lender’s obligations to
make such Affected Loans to Canadian Borrower under this Agreement shall
terminate.

Section 2.16    Breakage Payments.

In the event of (a)(a) the payment or prepayment, whether optional or mandatory,
of any principal of any US Eurodollar Loan or Canadian US$ Libor Loan earlier
than the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b)(b) the conversion of any US Eurodollar Loan
or Canadian US$ Libor Loan earlier than the last day of the Interest Period
applicable thereto, (c)(c) the failure (for a reason other than the failure of a
Lender to fund a Loan required to be funded hereunder) to borrow, convert,
continue or prepay any Revolving Loan on the date specified in any notice
delivered by a Borrower pursuant hereto or (d)(d) the assignment of any US
Eurodollar Loan or Canadian US$ Libor Loan earlier than the last day of the
Interest Period applicable thereto as a result of a request by a Borrower
pursuant to Section 2.19(b), then, in any such event, upon written demand by ana
US Lender (with a copy to the Administrative Agent) or the Canadian Lender, such
Borrower shall compensate such Lender for the loss, cost and expense incurred by
such Lender as a result of such event.  In the case of a US Eurodollar Loan or
Canadian US$ Libor Loan, such loss, cost or expense to any such Lender shall be
deemed to include an amount reasonably determined by such Lender to be the
excess, if any, of (i)(i) the amount of interest which would have accrued on the
principal amount of such US Eurodollar Loan or Canadian US$ Libor Loan had such
event not occurred, at the US Adjusted LIBOR





78




 

Rate that would have been applicable to such US Eurodollar Loan or the Canadian
US$ Libor Rate that would have been applicable to such Canadian US$ Libor Loan,
as applicable, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such US Eurodollar Loan or Canadian US$ Libor Loan), over (ii)(ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the Eurodollar market.  A certificate of such Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section, accompanied by related calculations, shall be
delivered to US Borrower (with a copy to the Administrative Agent) or Canadian
Borrower, as applicable, and shall be conclusive and binding absent manifest
error.  The applicable Borrower shall pay such Lender the amount shown as due on
any such certificate within ten days after receipt thereof.

Section 2.17    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a)        Payments Generally.  The applicable Borrower shall make each payment
required to be made by it hereunder or under any other Loan Document (whether of
principal, interest, fees or of amounts payable under Section 2.13,  2.14,  2.18
or 14.03, or otherwise) on or before the time expressly required hereunder or
under such other Loan Document for such payment (or, with respect to US
Borrowings, if no such time is expressly required, prior to 2:00 p.m., New York
time), on the date when due, in immediately available funds, without setoff,
deduction or counterclaim.  Any amounts received after such time on any date
may, in the discretion of the Administrative Agent or the Canadian Lender, as
applicable, be deemed to have been received on the next succeeding Business Day
for purposes of calculating interest thereon.  All such payments shall be made
(i) with respect to US Borrowings, to the Administrative Agent at its offices at
Stamford, Connecticut, except payments to be made directly to any Swingline
Lender as expressly provided herein and (ii) with respect to Canadian
Borrowings, by deposit or transfer thereof to the accounts of the Canadian
Lender maintained at the Canadian Lender’s Branch and designated by the Canadian
Lender for such purpose or at such other place as Canadian Borrower and the
Canadian Lender may from time to time agree, except that payments pursuant to
Section 2.13,  2.14,  2.18 and 14.03 shall be made directly to the persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the persons specified therein.  The Administrative Agent shall distribute any
such payments received by it for the account of any other US Lender Party to the
appropriate recipient promptly following receipt thereof.  If any payment under
any Loan Document shall be due on a day that is not a Business Day, unless
specified otherwise, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments of principal and interest under each Loan Document shall be made in the
currency in which the Loan is outstanding.

(b)        Pro Rata Treatment.

(i)        Each payment by US Borrower of interest in respect of the US Loans
made to US Borrower shall be applied to the amounts of such obligations owing to
the US Lenders pro rata according to the respective amounts then due and owing
to such US Lenders.





79




 

(ii)       Each payment by US Borrower on account of principal of the US
Revolving Borrowings made to US Borrower shall be made pro rata according to the
respective outstanding principal amounts of the US Revolving Loans then held by
such US Revolving Lenders.

(iii)      Each payment by the US Borrower on account of US Reimbursement
Obligations shall be applied to the amounts of such obligations owing to the US
Issuing Banks pro rata according to the respective amounts then due and owing to
such Issuing Banks.

(c)        Insufficient Funds.  If at any time insufficient funds are received
by and available to the Administrative Agent to pay fully all applicable amounts
of principal, interest and fees that constitute US Obligations then due
hereunder, such funds shall be applied (i)(i) first, toward payment of
applicable interest and fees then due hereunder, ratably among the parties
entitled thereto in accordance with the applicable amounts of interest and fees
then due to such parties, and (ii)(ii) second, toward payment of applicable
principal then due hereunder, ratably among the parties entitled thereto in
accordance with the applicable amounts of principal then due to such
parties.  It is understood that the foregoing does not apply to any adequate
protection payments under any federal, state or foreign bankruptcy, insolvency,
receivership or similar proceeding, and that each Administrative Agent may,
subject to any applicable federal, state or foreign bankruptcy, insolvency,
receivership or similar orders, distribute any adequate protection payments it
receives on behalf of the applicable Lenders to such Lenders in its sole
discretion (i.e., whether to pay the earliest accrued interest, all accrued
interest on a pro rata basis or otherwise).

(d)        Sharing of Set-Off.  If any US Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its US Loans or other US Obligations
resulting in such US Lender’s receiving payment of a proportion of the aggregate
amount of its US Loans and accrued interest thereon or other US Obligations
greater than its pro rata share thereof as provided herein, then the US Lender
receiving such greater proportion shall (a)(i) notify the Administrative Agent
of such fact, and (b)(ii) purchase (for cash at face value) participations in
the US Loans and such other obligations of the other US Lenders, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the US Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective US
Loans and other amounts owing them, provided that:

(i)        if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

(ii)       the provisions of this paragraph shall not be construed to apply to
(A)(A) any payment made by US Borrower pursuant to and in accordance with the
express terms of this Agreement or (B)(B) any payment obtained by a US Lender as
consideration for the assignment of or sale of a participation in any of its US
Loans to any assignee or participant, other than to Holdings or any Subsidiary
thereof (as to which the provisions of this paragraph shall apply).





80




 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation.  If under applicable bankruptcy,
insolvency or any similar law any Beneficiary receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.17(d) applies, such
Beneficiary shall to the extent practicable, exercise its rights in respect of
such secured claim in a manner consistent with the rights to which the
Beneficiary is entitled under this Section 2.17(d) to share in the benefits of
the recovery of such secured claim.

(e)        Borrower Default.  Unless the Administrative Agent shall have
received notice from US Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the US Lenders hereunder that US
Borrower will not make such payment, the Administrative Agent may assume that US
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to US Lenders the amount due.  In such
event, if US Borrower has not in fact made such payment, then each of the US
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such US Lender with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

Section 2.18    Taxes.

(a)        Payments Free of Taxes.

(i)        With respect only to US Obligations, any and all payments by or on
account of any obligation of US Loan Parties hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Taxes, except as required by applicable Requirements of Law.  If the
applicable Withholding Agent shall be required by applicable Requirements of Law
(as determined in the good faith discretion of the applicable Withholding Agent)
to deduct or withhold any Taxes from such payments, then the applicable
Withholding Agent shall be entitled to make such deductions or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable Requirements of Law and, if
such Tax is an Indemnified Tax, then the sum payable by the applicable US Loan
Party shall be increased as necessary so that after all required deductions or
withholdings have been made (including deductions and withholdings applicable to
additional sums payable under this Section) the applicable Recipient receives an
amount equal to the sum it would have received had no such deductions or
withholding been made.

(ii)       With respect only to Canadian Obligations:

(A)       any and all payments by Canadian Borrower to the Canadian Lender
hereunder shall be made free and clear of, and without deduction or withholding
for or on account of, any and all present or future Taxes imposed, levied,
collected, withheld or assessed by any Governmental Authority or under the laws
of any international tax authority imposed on the Canadian Lender, or by or





81




 

on behalf of the foregoing (and, for greater certainty, nothing in this Section
shall make Canadian Borrower liable for any Taxes imposed on or measured by the
recipient’s income, gains or capital).  In addition, Canadian Borrower agrees to
pay any present or future stamp, transfer, registration, excise, issues,
documentary or other taxes, charges or similar levies which arise from any
payment made under this Agreement or the Canadian Loans or in respect of the
execution, delivery or registration or the compliance with this Agreement or the
other Documents contemplated hereunder other than taxes imposed on or measured
by the recipient’s income, gains or capital.  Canadian Borrower shall indemnify
and hold harmless the Canadian Lender for the full amount of all of the
foregoing Taxes or other amounts paid or payable by the Canadian Lender and any
liability (including penalties, interest, additions to tax and reasonable
out-of-pocket expenses) resulting therefrom or with respect thereto which arise
from any payment made under or pursuant to this Agreement or the Canadian Loans
or in respect of the execution, delivery or registration of, or compliance with,
this Agreement or the other Documents other than Taxes imposed on or measured by
the recipient’s income, gains, capital or amounts in respect of which a sum
payable hereunder has been increased under the immediately succeeding clause
(B).

(B)       If Canadian Borrower shall be required by law to deduct or withhold
any amount from any payment or other amount required to be paid to the Canadian
Lender hereunder, or if any liability for Taxes shall be imposed or shall arise
from or in respect of any sum payable hereunder, then the sum payable to the
Canadian Lender hereunder shall be increased as may be necessary so that after
making all required deductions and withholdings (including deductions and
withholdings payable for additional sums payable under this provision) the
Canadian Lender receives an amount equal to the amount it would have received
had no such deductions or withholdings been made; in addition, Canadian Borrower
shall pay the full amount deducted or withheld for such liabilities to the
relevant taxation authority or other authority in accordance with applicable
law, such payment to be made (if the liability is imposed on Canadian Borrower)
for its own account or (if the liability is imposed on the Canadian Lender) on
behalf of and in the name of the Canadian Lender.  If the liability is imposed
on the Canadian Lender, Canadian Borrower shall deliver to the Canadian Lender
evidence satisfactory to the Canadian Lender, acting reasonably, of the payment
to the relevant taxation authority or other authority of the full amount
deducted or withheld.

(C)       The Canadian Lender shall use reasonable efforts to contest (to the
extent contestation is reasonable) such imposition or assertion of such Taxes
and shall reimburse to Canadian Borrower the amount of any reduction, or credit,
relief or remission in respect of, Taxes, to the extent of amounts that have
been paid by Canadian Borrower in respect of such Taxes in accordance with this
Agreement, as a result of such contestation or otherwise and, provided that, the
Canadian Lender shall not have any obligation to expend its own funds, suffer
any economic hardship or take any action detrimental to its interests (as
determined by the Canadian Lender in its sole discretion, acting reasonably) in
connection therewith unless it shall have





82




 

received from Canadian Borrower payment therefor or an indemnity with respect
thereto, satisfactory to it.

(b)        Payment of Other Taxes by US Borrower.  Without limiting the
provisions of paragraph (a) above, the US Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable Requirements of
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes imposed on or with respect to any obligation of US
Borrower hereunder or under any other Loan Document to which it is a party.

(c)        Indemnification by US Borrower.  The US Loan Parties shall jointly
and severally indemnify each Recipient, within 20 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid or payable by such Recipient, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to US Borrower by a US Lender Party (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a US
Lender Party, shall be conclusive absent manifest error.  Notwithstanding
anything herein to the contrary, no Recipient shall be indemnified for any
Indemnified Taxes hereunder unless the Recipient makes written demand on US
Borrower for such reimbursement no later than six months after the earlier of
(i)(i) the date on which the relevant Governmental Authority makes written
demand upon such Recipient for payment of such Indemnified Taxes, and (ii)(ii)
the date on which such Recipient has made payment of such Indemnified Taxes;
provided that if the Indemnified Taxes imposed or asserted giving rise to such
claims are retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof.

(d)        Evidence of Payments.  As soon as practicable after any payment of
Taxes by a US Loan Party to a Governmental Authority pursuant to this Section
2.18, the US Loan Party shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e)        Status of Lenders.

(i)        Each US Lender Party that is entitled to an exemption form or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to US Borrower and the Administrative Agent on or prior
to the date on which such US Lender Party becomes a US Lender Party under this
Agreement and at the time or times reasonably requested by US Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Requirements of Law as will permit payments hereunder
or under any other Loan Document to be made without withholding or at a reduced
rate of withholding.  In addition, any US Lender Party, if reasonably requested
by US Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Requirements of Law or reasonably
requested by US Borrower or the Administrative Agent as will enable US Borrower
or the





83




 

Administrative Agent to determine whether or not such US Lender Party is subject
to information reporting requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.18(e)(ii)(A),  (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)       Without limiting the generality of the foregoing:

(A)       any US Lender Party that is a US Person shall deliver to US Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such US Lender Party becomes a
US Lender Party under this Agreement (and from time to time thereafter upon the
reasonable request of US Borrower or the Administrative Agent), duly completed
originals of IRS Form W-9 (or applicable successor form) certifying that such US
Lender Party is exempt from US federal backup withholding Tax; and

(B)       any US Lender Party that is a Foreign Lender Party shall deliver to US
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such US Lender
Party becomes a US Lender Party under this Agreement (and from time to time
thereafter upon the reasonable request of US Borrower or the Administrative
Agent), but only if such US Lender Party is legally entitled to do so, whichever
of the following is applicable:

(1)        in the case of such a US Lender Party claiming the benefits of an
income tax treaty to which the United States is a party (a)(a) with respect to
payments of interest hereunder or under any other Loan Document, duly completed
originals of IRS Form W-8BEN (or applicable successor form) or IRS Form W-8BEN-E
(or applicable successor form), as applicable, establishing an exemption from,
or reduction of, US federal withholding Tax pursuant to the “interest” article
of such tax treaty, and (b)(b) with respect to any other applicable payments
made hereunder or under any other Loan Document, duly completed originals of IRS
Form W-8BEN (or applicable successor form) or IRS Form W-8BEN-E (or applicable
successor form), as applicable, establishing an exemption from, or reduction of,
US federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(2)        duly completed originals of IRS Form W-8ECI (or any successor form);

(3)        in the case of such a US Lender Party claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (a)(a) a
certificate, in substantially the form of Exhibit H-1 to the effect that such US
Lender Party is not (i)(i) a “bank” within the meaning





84




 

of Section 881(c)(3)(A) of the Code, (ii)(ii) a “10 percent shareholder” of US
Borrower within the meaning of Section 871(h)(3)(B) of the Code, or (c)(iii) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (b)(b) duly completed originals of IRS Form W-8BEN (or applicable successor
form) or IRS Form W-8BEN-E (or applicable successor form), as applicable; or

(4)        to the extent such a US Lender Party is not the beneficial owner,
duly completed originals of IRS Form W-8IMY (or any successor form), accompanied
by an IRS Form W-8ECI (or any successor form), an IRS Form W-8BEN (or any
successor form), an IRS Form W-8BEN-E (or any successor form), a certificate in
substantially the form of Exhibit H-2 or Exhibit H-3, an IRS Form W-9 (or any
successor form), and/or other certification documents from each beneficial
owner, as applicable; provided that, if such US Lender Party is a partnership
and one or more direct or indirect partners of such US Lender Party are claiming
the portfolio interest exemption, such US Lender Party may provide a
certificate, in substantially the form of Exhibit H-4, on behalf of each such
direct and indirect partner;

(C)       any US Lender Party that is a Foreign Lender Party shall, to the
extent it is legally entitled to do so, deliver to US Borrower and the
Administrative Agent on or prior to the date on which such US Lender Party
becomes a US Lender Party under this Agreement (and from time to time thereafter
upon the reasonable request of US Borrower or the Administrative Agent) any
other form prescribed by applicable Requirements of Law as a basis for claiming
exemption from or a reduction in United States federal withholding Tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Requirements of Law to permit US Borrower and the Administrative
Agent to determine the withholding or deduction required to be made; and

(D)       In the case of a US Lender Party that would be subject to United
States federal withholding Tax imposed by FATCA on payments made to or on
account of such US Lender Party hereunder or any other Loan Document if such US
Lender Party were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such US Lender Party shall deliver to US Borrower and the
Administrative Agent at the time or times prescribed by applicable Requirements
of Law and at such time or times reasonably requested by US Borrower or the
Administrative Agent such documentation prescribed by applicable Requirements of
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by US Borrower and the
Administrative Agent as may be necessary for US Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine that such US
Lender Party has complied with such US Lender Party’s obligations under FATCA,
or to determine the amount to deduct and withhold from any such
payments.  Solely for purposes of this paragraph,





85




 

“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Each US Lender Party agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify US Borrower and the
Administrative Agent in writing of its legal inability to do so.

(f)        Treatment of Certain Refunds.  If any Recipient determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.18
(including by the payment of additional amounts pursuant to this Section 2.18),
it shall pay to US Borrower an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by US Borrower
under this Section 2.18 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses of such Recipient and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that US Borrower, upon the request of such Recipient,
agrees to repay the amount paid over to US Borrower pursuant to this Section
2.18  (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Recipient in the event such Recipient is
required to repay such refund to such Governmental Authority.  This paragraph
shall not be construed to require any Recipient to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to US Borrower or any other person.  Notwithstanding anything to
the contrary, in no event will a Recipient be required to pay any amount to US
Borrower the payment of which would place such Recipient in a less favorable net
after-Tax position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had never been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.

(g)        Indemnification by the US Lenders.  Each US Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such US Lender (but only to the extent
that US Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the US Borrower to do
so), (ii) any Taxes attributable to such US Lender’s failure to comply with the
provisions of Section 14.04 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such US Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any US Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each US Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such US Lender under any Loan Document or otherwise payable by the
Administrative Agent to the US Lender from any other source against any amount
due to the Administrative Agent under this paragraph (g).

Section 2.19    Mitigation Obligations; Replacement of Lenders.

(a)        Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.13 or  Section 2.14, or requires a Borrower to pay
any additional amount to such Lender or any Governmental Authority for the
account of such Lender pursuant to





86




 

Section 2.18, then such Lender shall use commercially reasonable efforts to
designate a different lending office (including an existing office in another
jurisdiction) for funding or booking its Loans hereunder or to assign its rights
and obligations hereunder to another of its offices, branches or Affiliates, if,
in the reasonable judgment of such Lender, such designation, change, or
assignment (i) would avoid the imposition of, or in the future eliminate or
reduce, amounts payable pursuant to Section 2.13,  Section 2.14 or Section 2.18,
as the case may be and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be materially disadvantageous to such
Lender.  The applicable Borrower hereby agrees to pay all reasonable and
documented costs and expenses incurred by such Lender in connection with any
such designation or assignment.  A certificate setting forth such costs and
expenses and accompanying calculations submitted by such Lender to such Borrower
shall be conclusive absent manifest error.

(b)        Replacement of Lenders.  If any Lender requests compensation under
Section 2.13 or  Section 2.14, or if a Borrower is required to pay any
additional amount to such Lender or any Governmental Authority for the account
of such Lender pursuant to Section 2.18(a), or if a Lender is a Defaulting
Lender, or if a Borrower exercises its replacement rights under Section
14.02(c), then such Borrower may at any time, at its sole expense and effort
(except that assignment costs and expenses associated with a replacement of a
Defaulting Lender may be recovered from such Defaulting Lender), upon notice to
such Lender and, in the case of a US Defaulting Lender, the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 14.04(b)), all of its interests, rights and obligations
under this Agreement and the other Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

(i)        With respect to US Borrowings, US Borrower shall have paid to the
Administrative Agent the processing and recordation fee specified in Section
14.04(b);

(ii)       subject to Section 2.21, such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and participations in
Swingline Loans, if any, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 2.16), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or such Borrower (in the
case of all other amounts);

(iii)      in the case of any such assignment resulting from a claim for
compensation under Section 2.13 or payments required to be made pursuant to
Section 2.18, such assignment will result in a reduction in such compensation or
payments thereafter; and

(iv)      such assignment does not conflict with applicable Requirements of Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling such Borrower to require such assignment and delegation
cease to apply.





87




 

Each Lender agrees that, if a Borrower elects to replace such Lender in
accordance with this Section 2.19(b), such Lender shall (x)(x) with respect to
such Lender’s US Commitments and US Loans, promptly execute and deliver to the
Administrative Agent an Assignment and Assumption to evidence the assignment and
shall deliver to the Administrative Agent any US Note (if US Notes have been
issued in respect of such Lender’s US Loans) subject to such Assignment and
Assumption and (y)(y) with respect to such Lender’s Canadian Commitments and
Canadian Loans, promptly execute and deliver to US Borrower documentation to
evidence such assignment and assumption as US Borrower shall request, and, in
each case, such Lender being replaced shall no longer constitute a “Lender”
hereunder and all of its Commitments shall be deemed terminated, and the
Eligible Assignee replacing such Lender shall constitute a “Lender” hereunder
(including assumption of the Commitment, if any, and other obligations of the
Lender being so replaced); provided that the failure of any such Lender to
execute an Assignment and Assumption or other assignment and assumption
documentation shall not render such assignment invalid and, with respect to US
Commitments and US Loans, such assignment shall be recorded in the Register.

Section 2.20    Swingline Loans.

(a)        Swingline Commitment.  Subject to the terms and conditions set forth
herein, each Swingline Lender agrees, severally and not jointly, in reliance
upon the agreements of the other US Lenders set forth in this Section 2.20, to
make Swingline Loans to US Borrower from time to time during the Availability
Period; provided that (i)(i) the aggregate principal amount of all Swingline
Loans made by such Swingline Lender at any time outstanding shall not exceed
such Swingline Lender’s Swingline Commitment and (ii)(ii) the aggregate
principal amount of all Swingline Loans at any time outstanding, after giving
effect to any Swingline Loan, will not result in the aggregate US Revolving
Exposures exceeding the aggregate US Revolving Commitments; provided further
that US Borrower shall not use the proceeds of any Swingline Loan made by any
Swingline Lender to refinance an outstanding Swingline Loan made by any other
Swingline Lender.  Within the foregoing limits and subject to the terms and
conditions set forth herein, US Borrower may borrow, repay and reborrow
Swingline Loans.

(b)        Swingline Loans.  To request a Swingline Loan, US Borrower shall
deliver, by hand delivery or telecopier, a duly completed and executed Borrowing
Request to the Administrative Agent and the applicable Swingline Lender, not
later than 12:00 noon, New York time, on the day of a proposed Swingline
Loan.  Each such notice shall be irrevocable and shall specify the requested
date (which shall be a Business Day) and the amount of the requested Swingline
Loan.  Each Swingline Loan shall be a US ABR Loan.  The applicable Swingline
Lender shall make each Swingline Loan available to US Borrower to an account as
directed by US Borrower in the US Borrowing Request maintained with the
Administrative Agent by 3:00 p.m., New York time, on the requested date of such
Swingline Loan.  US Borrower shall not request a Swingline Loan if at the time
of or immediately after giving effect to the US Borrowing contemplated by such
request a Default has occurred and is continuing or would immediately result
therefrom.  Swingline Loans shall be made in minimum amounts of US$1,000,000 and
integral multiples of US$500,000 above such amount.

(c)        Prepayment.  US Borrower shall have the right at any time and from
time to time to repay any Swingline Loan, in whole or in part, upon giving
written notice to the





88




 

applicable Swingline Lender and the Administrative Agent before 12:00 (noon),
New York time, on the proposed date of prepayment.

(d)        Participations.  Each Swingline Lender may at any time in its
discretion, by written notice given to the Administrative Agent (provided such
notice requirement shall not apply if such Swingline Lender and the
Administrative Agent are the same entity) not later than 11:00 a.m., New York
time, on the next succeeding Business Day following such notice require the US
Revolving Lenders to acquire participations on such next succeeding Business Day
in all or a portion of the Swingline Loans made by such Swingline Lender then
outstanding.  Such notice shall specify the aggregate amount of such Swingline
Loans in which US Revolving Lenders will participate.  Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each US
Revolving Lender, specifying in such notice such US Lender’s US Pro Rata
Percentage of such Swingline Loan or Loans.  Each US Revolving Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of such Swingline Lender,
such US Lender’s US Pro Rata Percentage of such Swingline Loan or Loans.  Each
US Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the US Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever (so long as
and to the extent such payment shall not cause such US Lender’s US Revolving
Exposure to exceed such US Lender’s US Revolving Commitment).  Each US Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.02(d)
with respect to US Loans made by such Lender (and Section 2.02 shall apply,
mutatis mutandis, to the payment obligations of the US Revolving Lenders), and
the Administrative Agent shall promptly pay to the applicable Swingline Lender
the amounts so received by it from the US Revolving Lenders.  The Administrative
Agent shall notify US Borrower of any participations in any Swingline Loan
acquired by the US Revolving Lenders pursuant to this paragraph, and thereafter
payments in respect of such Swingline Loan shall be made to the Administrative
Agent and not to the applicable Swingline Lender.  Any amounts received by any
Swingline Lender from US Borrower (or other party on behalf of US Borrower) in
respect of a Swingline Loan after receipt by such Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent.  Any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the US Revolving
Lenders that shall have made their payments pursuant to this paragraph, as their
interests may appear.  The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve US Borrower of any default in the
payment thereof.

Section 2.21    Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a)        (i)(i) if such Lender is a US Defaulting Lender, the US Commitment
Fee shall cease to accrue on the US Commitment of such Lender and (ii)(ii) if
such Lender is a Canadian





89




 

Defaulting Lender, the Canadian Commitment Fee shall cease to accrue on the
Canadian Commitment of such Lender, in each case, so long as it is a Defaulting
Lender;

(b)        if any Swingline Exposure exists at the time a US Lender becomes a US
Defaulting Lender then:

(i)        if no Default or Event of Default shall exist, all or any part of
such Swingline Exposure shall be reallocated among the non-US Defaulting Lenders
in accordance with their respective US Pro Rata Percentages but only to the
extent the sum of all non-US Defaulting Lenders’ US Revolving Exposures plus
such US Defaulting Lender’s Swingline Exposure does not exceed the total of all
non-US Defaulting Lenders’ US Revolving Commitments;

(ii)       if the reallocation described in the immediately preceding clause (i)
above cannot, or can only partially, be effected, US Borrower shall within one
Business Day following notice by the Administrative Agent prepay such Defaulting
Lender’s Swingline Exposure;

(c)        so long as any US Lender is a US Defaulting Lender, the Swingline
Lenders shall not be required to fund any Swingline Loan, unless it is satisfied
that the related exposure will be 100% covered by the US Revolving Commitments
of the non-US Defaulting Lenders and participations in any such newly made
Swingline Loan shall be allocated among non-US Defaulting Lenders in accordance
with their respective US Pro Rata Percentages (and US Defaulting Lenders shall
not participate therein);

(d)        any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of any such US Defaulting Lender
(whether voluntary or mandatory, at maturity, or otherwise) or received by the
Administrative Agent from a US Defaulting Lender pursuant to Section 14.08 shall
be applied at such time or times as may be determined by the Administrative
Agent as follows:  first, to the payment of any amounts owing by such US
Defaulting Lender to the Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by such US Defaulting Lender to any US
Issuing Bank or Swingline Lenders hereunder; third, to Cash Collateralize the US
Issuing Banks’ L/CUS Fronting Exposure with respect to such US Defaulting Lender
in accordance with this Section; fourth, as the US Borrower may request (so long
as no US Default or US Event of Default exists), to the funding of any US Loan
in respect of which such US Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the US Borrower,
to be held in a deposit account and released pro rata in order to (x) satisfy
such US Defaulting Lender’s potential future funding obligations with respect to
US Loans under this Agreement and (y) cash collateralize the US Issuing Banks’
future L/CUS Fronting Exposure with respect to such US Defaulting Lender with
respect to future US Letters of Credit issued under this Agreement, in
accordance with this Section; sixth, to the payment of any amounts owing to the
US Lenders, the US Issuing Banks or Swingline Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any US Lender, the US
Issuing Banks or Swingline Lenders against such US Defaulting Lender as a result
of such US Defaulting Lender’s breach of its obligations under this Agreement or
under any other Loan Document; seventh, so long as no US Default or US Event of
Default exists, to the payment





90




 

of any amounts owing to the US Borrower as a result of any judgment of a court
of competent jurisdiction obtained by the US Borrower against such US Defaulting
Lender as a result of such US Defaulting Lender's breach of its obligations
under this Agreement or under any other Loan Document; and eighth, to such US
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any US
Loans or US Reimbursement Obligations in respect of which such US Defaulting
Lender has not fully funded its appropriate share, and (y) such US Loans were
made or the related US Letters of Credit were issued at a time when the
conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to pay the US Loans of, and US Reimbursement Obligations
owed to, all non- US Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any US Loans of, or US Reimbursement Obligations owed
to, such US Defaulting Lender until such time as all US Loans and funded and
unfunded participations in the US Borrower’s obligations corresponding to such
US Defaulting Lender’s US L/C Exposure and Swingline Loans are held by the US
Lenders pro rata in accordance with the US Revolving Commitments without giving
effect to clause (b) above or clause (f) below.  Any payments, prepayments or
other amounts paid or payable to a US Defaulting Lender that are applied (or
held) to pay amounts owed by a US Defaulting Lender or to post cash collateral
pursuant to this Section shall be deemed paid to and redirected by such US
Defaulting Lender, and each US Lender irrevocably consents hereto;

(e)        any amount payable to such Canadian Defaulting Lender hereunder
(whether on account of principal, interest, fees or otherwise) shall, in lieu of
being distributed to such Canadian Defaulting Lender, be retained by Canadian
Borrower in a segregated non-interest bearing account and, subject to any
applicable Requirements of Law, be applied at such time or times as may be
determined by Canadian Borrower (i) first, to the funding of any Canadian Loan
in respect of which such Canadian Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by Canadian
Borrower, (ii) second, if so determined by Canadian Borrower, to be held in such
account as cash collateral fora deposit account and released pro rata to satisfy
such Canadian Defaulting Lender’s potential future funding obligations of
suchwith respect to Canadian Defaulting LenderLoans under this Agreement, (iii)
third, to the payment of any amounts owing to Canadian Borrower as a result of
any judgment of a court of competent jurisdiction obtained by Canadian Borrower
against such Canadian Defaulting Lender as a result of such Canadian Defaulting
Lender’s breach of its obligations under this Agreement and (iv) fourth, to such
Canadian Defaulting Lender or as otherwise directed by a court of competent
jurisdiction;

(f)        if any US L/C Exposure exists with respect to such US Lender at the
time such US Lender becomes a US Defaulting Lender, then:

(i)        all or any part of the US L/C Exposure of such US Defaulting Lender
shall be reallocated (effective as of the date such US Lender becomes a US
Defaulting Lender) among the non-US Defaulting Lenders in accordance with their
respective US Pro Rata Percentages (for the purposes of such reallocation, such
US Defaulting Lender’s US Revolving Commitment shall be disregarded in
determining the non-US Defaulting Lenders’ respective US Pro Rata Percentages),
but only to the extent that (A) the sum of all non-US Defaulting Lenders’
Revolving Credit Exposures plus such US Defaulting Lender’s US L/C Exposure does
not exceed the total of all non-US Defaulting Lenders’





91




 

Commitments, (B) after giving effect to any such reallocation, no non-US
Defaulting Lender’s Revolving Credit Exposure shall exceed such non-US
Defaulting Lender’s Commitment and (C) no Event of Default has occurred and is
continuing at such time and the other conditions set forth in Section 5.02 have
been satisfied at such time;

(ii)       if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the US Borrower shall, within one Business Day following
the US Borrower’s receipt of written notice from the Administrative Agent, Cash
Collateralize for the benefit of the applicable Issuing Banks only US Borrower’s
obligations corresponding to such US Defaulting Lender’s US L/C Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 7.042.22(i) for so long as
such US L/C Exposure is outstanding;

(iii)      if US Borrower Cash Collateralizes any portion of such US Defaulting
Lender’s US L/C Exposure pursuant to clause (ii) above, the US Borrower shall
not be required to pay any US Letter of Credit fees pursuant to Section 2.05
with respect to such US Defaulting Lender’s US L/C Exposure during the period
such US Defaulting Lender’s US L/C Exposure is Cash Collateralized by US
Borrower;

(iv)      if all or any portion of such US Defaulting Lender’s US L/C Exposure
is reallocated pursuant to clause (i) above, then all US Letter of Credit fees
that otherwise would have been payable to such Defaulting Lender under Section
2.05 with respect to such US Defaulting Lender’s reallocated US L/C Exposure
shall be payable to the non-US Defaulting Lenders in accordance with such non-US
Defaulting Lenders’ US Pro Rata Percentages after giving effect to such
reallocation;

(v)        if all or any portion of such US Defaulting Lender’s US L/C Exposure
is neither reallocated nor Cash Collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of any US Issuing Bank
or any other Lender hereunder, all Letter of Credit fees that otherwise would
have been payable to such US Defaulting Lender under Section 2.05 with respect
to such US Defaulting Lender’s unreallocated US L/C Exposure shall be payable to
the US Issuing Banks, ratably based on the portion of the US Fronting Exposure
attributable to the US Letters of Credit issued by each US Issuing Bank, until
and to the extent that such US L/C Exposure is reallocated and/or Cash
Collateralized pursuant to clause (i) or (ii) above; and

(g)        so long as such US Lender is determined by the Administrative Agent
or any US Issuing Bank to be a US Defaulting Lender, such Issuing Bank shall not
be required to issue, amend or increase any US Letter of Credit, unless it is
satisfied that the related US Fronting Exposure and the US Defaulting Lender’s
then outstanding US L/C Exposure will be 100% covered by the Commitments of the
non-US Defaulting Lenders and/or Cash Collateral will be provided by US Borrower
in accordance with Section 2.21, and participating interests in any newly issued
or increased US Letter of Credit shall be allocated among non-US Defaulting
Lenders in a manner consistent with Section 2.21 (and such US Defaulting Lender
shall not participate therein).

In the event that the Administrative Agent, US Borrower or the Swingline
Lenders, as the case may be, each agrees that a US Defaulting Lender has
adequately remedied all matters that caused such US Lender





92




 

to be a US Defaulting Lender, then the Swingline Exposure of the US Lenders
shall be readjusted to reflect the inclusion of such US Lender’s US Commitment
and on such date such US Lender shall purchase at par such of the US Loans of
the other US Lenders as the Administrative Agent shall determine may be
necessary in order for such US Lender to hold such US Loans in accordance with
its US Pro Rata Percentage.

The rights and remedies against a Defaulting Lender under this Section 2.21 are
in addition to other rights and remedies that any Borrower, the Administrative
Agent, the Swingline Lenders and the non- Defaulting Lenders may have against
such Defaulting Lender.  The arrangements permitted or required by this Section
2.21 shall be permitted under this Agreement, notwithstanding any limitation on
Liens or the pro rata sharing provisions or otherwise.  The rights and remedies
against a Defaulting Lender under this Section 2.21 are in addition to other
rights and remedies that any Borrower, the Administrative Agent, the Swingline
Lenders and the non-Defaulting Lenders may have against such Defaulting Lender.

Section 2.22    US Letters of Credit.

(a)        General.  (i)  Subject to the terms and conditions hereof, including,
without limitation, the conditions precedent in Section 5.02, the limitations
set forth in the definition of the term “US Issuing Bank,” and any applicable
requirements of Section 2.21, each US Issuing Bank agrees, severally and not
jointly, to issue, from time to time prior to the termination of the
Availability Period, at the request of US Borrower and on behalf of the US
Lenders and in reliance on their obligations under this Section 2.22, one or
more US Letters of Credit for US Borrower’s account in any Accepted Currency in
a face amount in each case of at least $100,000, and in an aggregate undrawn
face amount for all US Letters of Credit at any time outstanding not to exceed
the applicable Letters of Credit Maximum Amount; provided, that no US Issuing
Bank shall issue, increase or extend a US Letter of Credit pursuant to this
Section 2.22,  (x) if, immediately after the issuance, increase or extension
thereof, the outstanding aggregate US Revolving Exposures would thereby exceed
the US Revolving Commitments, (y) if, immediately after the issuance, increase
or extension thereof, the aggregate undrawn face amount of all US Letters of
Credit then outstanding would at any time thereafter (giving effect to the
respective scheduled expiration dates thereof and any automatic extensions
provided therein) exceed the Letters of Credit Maximum Amount (including any
individual maximum amounts for any individual US Issuing Bank as described in
the definition of Letters of Credit Maximum Amount), or (z) if the issuance of
such US Letter of Credit would violate any legal or regulatory restriction then
applicable to such US Issuing Bank or any US Lender as notified by such US
Issuing Bank or such US Lender to the Administrative Agent before the date of
issuance of such US Letter of Credit. If the Administrative Agent notifies the
US Issuing Banks that any conditions precedent set forth in Section 5.02 have
not been satisfied and instructinstructs the US Issuing Banks to suspend the
issuance, amendment, renewal or extension of US Letters of Credit, no US Issuing
Bank shall issue, amend, renew or extend any US Letter of Credit without the
consent of the Administrative Agent until such notice is withdrawn by the
Administrative Agent.  If the Administrative Agent so notifies the US Issuing
Banks pursuant to the previous sentence, it shall also provide prompt notice of
same to the US Borrower. Notwithstanding anything to the contrary set forth in
this Agreement, a US Letter of Credit issued hereunder may contain a statement
to the effect that such US Letter of Credit is issued for the account of any
Guarantor; provided, that notwithstanding such statement, US Borrower shall be
the actual account party for all purposes of this Agreement for such US Letter
of Credit and such





93




 

statement shall not affect US Borrower’s US Reimbursement Obligations hereunder
with respect to such US Letter of Credit.  ;

(i)                    (ii)         US Borrower may from time to time request
that US Letters of Credit be issued in a Discretionary Foreign Currency in
accordance with this Section 2.22(a)(ii) and, in the event that any provision of
this Section 2.22(a)(ii) conflicts with Section 2.22(b), the provisions of this
Section 2.22(a)(ii) shall control with respect to US Letters of Credit issued in
Discretionary Foreign Currencies.  In the case of any such request with respect
to the issuance of US Letters of Credit in a Discretionary Foreign Currency,
such request shall be subject to the approval of the Administrative Agent and
the applicable US Issuing Bank. Any such request shall be made to the
Administrative Agent and the applicable US Issuing Bank not later than 11:00
a.m., New York time, at least three (3) Business Days prior to the date of the
desired US Letter of Credit issuance (or such other time or date as may be
agreed to by the Administrative Agent and the applicable US Issuing Bank in
their sole discretion). In the case of any such request, the Administrative
Agent shall promptly advise each applicable US Issuing Bank thereof. Each US
Issuing Bank shall notify the Administrative Agent, not later than Noon, New
York time, two (2) Business Days (or such other period of time as may be agreed
by the Administrative Agent in its sole discretion) after receipt of such
request, whether it consents, in its sole discretion, to the issuance of US
Letters of Credit in such requested Discretionary Foreign Currency. Any failure
by any US Issuing Bank, as the case may be, to respond to such request within
the time period specified in the preceding sentence shall be deemed to be a
refusal by such US Issuing Bank to permit US Letters of Credit to be issued in
such requested Discretionary Foreign Currency. If the Administrative Agent and
ana US Issuing Bank consent to the issuance of US Letters of Credit in such
requested Discretionary Foreign Currency, the Administrative Agent shall so
notify US Borrower. Notwithstanding the foregoing, any refusal or deemed refusal
by ana US Issuing Bank to issue a US Letter of Credit in a Discretionary Foreign
Currency pursuant to any such request shall be specific to each such request and
not a prospective refusal to agree to any such request at a later date.

(b)        Issuance Procedure.

(i)                    To request that ana US Issuing Bank issue a US Letter of
Credit, US Borrower shall deliver to such US Issuing Bank and the Administrative
Agent (with a duplicate copy to an operations employee of such Issuing Bank as
designated by such Issuing Bank from time to time) a duly executed issuance
request substantially in the form of Exhibit D or such other form specified by
such Issuing Bank and acceptable to the Administrative Agent (each an “Issuance
Request”)Issuance Request, together with a duly executed Application (unless
previously executed and delivered by US Borrower) for the relevant US Letter of
Credit substantially in the form specified by such Issuing Bank and acceptable
to the Administrative Agent and the Borrower (each an “Application”), or such
other computerized issuance or application procedure, instituted from time to
time by such Issuing Bank and the Administrative Agent and agreed to by US
Borrower, completed to the reasonable satisfaction of such US Issuing Bank and
the Administrative Agent, and such other information as such US Issuing Bank and
the Administrative Agent may reasonably request. In the event of any
irreconcilable difference or inconsistency between





94




 

this Agreement and any Application, the provisions of this Agreement shall
govern. Upon receipt of a properly completed and executed Issuance Request and
Application (as required) and any other reasonably requested information at
least three (3) Business Days prior to any requested issuance date, such Issuing
Bank will process such Issuance Request in accordance with its customary
procedures and, subject to US Borrower’s compliance with any applicable
requirements of Section 2.21, issue the requested US Letter of Credit on the
requested issuance date. US Borrower may cancel any requested issuance of a US
Letter of Credit prior to the issuance thereof. The applicable US Issuing Bank
will notify the Administrative Agent and each US Lender of the amount, currency,
and expiration date of each US Letter of Credit it issues promptly upon issuance
thereof. Subject to clause (b)(ii) below, each US Letter of Credit shall have an
expiration date no later than five (5) Business Days before the Maturity Date.
 If any US Issuing Bank issues any US Letters of Credit with expiration dates
that automatically extend unless such US Issuing Bank gives notice that the
expiration date will not so extend, such US Issuing Bank will give such notice
of non-renewal before the time necessary to prevent such automatic extension if
(and will not give such notice of non-renewal before such time unless) before
such required notice date (iA) the expiration date of such US Letter of Credit
if so extended would be later than five (5) Business Days before the Maturity
Date, (iiB) the Maturity Date shall have occurred, (iiiC) a Default or an Event
of Default exists and the US Required Lenders have given such US Issuing Bank
instructions not to so permit the expiration date of such Letter of Credit to be
extended, or (ivD) such US Issuing Bank is so directed by US Borrower. Each US
Issuing Bank agrees to issue amendments to any US Letter of Credit issued by it
increasing its amount, or extending its expiration date, at the request of US
Borrower, subject to the conditions precedent of Section 5.02 and the other
terms and conditions of this Section 2.22, including without limitation, any
applicable requirements of Section 2.21.

(i) (ii) Notwithstanding anything to the contrary herein, with the consent of
the applicable US Issuing Bank, any US Letter of Credit issued by such US
Issuing Bank may have an expiration date later than five (5) Business Days
before the Maturity Date to any such later date as may be agreed by the
applicable US Issuing Bank, if US Borrower shall provide or cause to be
provided, no later than the Maturity Date (1) Cash Collateral or a back-to-back
letter of credit from a bank or financial institution whose short-term unsecured
debt rating is rated A-3 (or equivalent) or above from either S&P or Moody’s (or
such other bank or financial institution satisfactory to the applicable US
Issuing Bank) and which provides that such US Issuing Bank may make a drawing
thereunder in the event that such US Issuing Bank pays a drawing under such US
Letter of Credit, in each case, in an amount equal to not less than 105% of the
undrawn face amount of such US Letter of Credit or (2) other arrangements
satisfactory to the applicable Issuing Bank in its sole discretion shall have
been made with respect to such US Letter of Credit; provided, each US Lender’s
participation under Section 2.22(d) in any such US Letter of Credit shall revert
to such US Issuing Bank on the Maturity Date, and no US Lender shall be entitled
to any US Letter of Credit fees pursuant to Section 2.05 on and after the
Maturity Date.

(ii) (iii) Each US Issuing Bank that issues a US Letter of Credit agrees to
issue amendments to any US Letter of Credit increasing its amount, or extending
its expiration date, at the request of US Borrower, subject to the conditions
precedent set forth in Section 5.02





95




 

(which each US Issuing Bank may assume are satisfied unless notified otherwise
by the Administrative Agent) and the other terms and conditions of this Section
2.22.

(c)        US Borrower’s Reimbursement Obligations.  US Borrower hereby
irrevocably and unconditionally agrees to reimburse each US Issuing Bank in the
applicable Accepted Currency in which the applicable US Letter of Credit is
denominated (or, if relating to a US Letter of Credit denominated in a
Discretionary Foreign Currency, in the Dollar Equivalent thereof) for each
payment or disbursement made by such US Issuing Bank to settle its obligations
under any draft drawn or other payment made under a Letter of Credit (a “US
Reimbursement Obligation”) within two (2) Business Days from when US Borrower
has been notified in writing by the Administrative Agent or such US Issuing Bank
that such draft is paid or other payment is made with either funds not borrowed
hereunder or with a Borrowing made pursuant to Section 2.03 and the other terms
and conditions contained in this Agreement. US Borrower’s US Reimbursement
Obligation shall apply to all US Letters of Credit issued hereunder, regardless
of whether the obligations supported by such US Letters of Credit are those of
US Borrower, any Guarantor, or any other Person. The US Reimbursement Obligation
shall bear interest (which US Borrower hereby promises to pay) from and after
the date such draft is paid or other payment is made until (but excluding the
date) the US Reimbursement Obligation is paid at the lesser of (x) the Highest
Lawful Rate, or (y) the US Alternate Base Rate plus the Applicable Margin for US
ABR Loans then in effect, in each case so long as the US Reimbursement
Obligation shall not be past due, and thereafter at the default rate per annum
as set forth in Section 2.06, whether or not the Maturity Date shall have
occurred. If any such payment or disbursement is reimbursed to such US Issuing
Bank on the date such payment or disbursement is made by such Issuing Bank,
interest shall be paid to such Issuing Bank on the reimbursed amount for one (1)
day. Each US Issuing Bank shall give US Borrower notice of any drawing on a US
Letter of Credit issued by it within one (1) Business Day after such drawing is
paid.

(i)        US Borrower agrees for the benefit of each US Issuing Bank and each
US Lender that, notwithstanding any provision of any Application, the
obligations of US Borrower under this Section 2.22(c) and each required
Application shall be absolute, unconditional and irrevocable and shall be
performed strictly in accordance with the terms of this Agreement and each
required Application under all circumstances whatsoever (other than the defense
of payment in accordance with this Agreement), including, without limitation,
the following circumstances (subject in all cases to the defense of payment in
accordance with this Agreement):

(A)       any lack of validity or enforceability of any of the US L/C Documents;

(B)       any amendment or waiver of or any consent to depart from all or any of
the provisions of any of the US L/C Documents;

(C)       the existence of any claim, set-off, defense or other right US
Borrower may have at any time against a beneficiary of a US Letter of Credit (or
any person for whom a beneficiary may be acting), any US Issuing Bank, any US
Lender or any other Person, whether in connection with this Agreement, another
US L/C Document or any unrelated transaction;





96




 

(D)       any statement or any other document presented under a US Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(E)       payment by any US Issuing Bank under a US Letter of Credit against
presentation to such US Issuing Bank of a draft or certificate that does not
comply with the terms of the US Letter of Credit; or

(F)       any other act or omission to act or delay of any kind by any US
Issuing Bank, any US Lender or any other Person or any other event or
circumstance whatsoever that might, but for the provisions of this Section
2.22(c), constitute a legal or equitable discharge of US Borrower’s obligations
hereunder, under an Issuance Request or under an Application; provided, however,
the foregoing shall not be construed to excuse any US Issuing Bank from
liability to US Borrower to the extent of any direct damages (but excluding
consequential damages, which are hereby waived to the extent not prohibited by
applicable law) suffered by US Borrower that are caused by the US Issuing Bank’s
gross negligence or willful misconduct.

(d)        The Participating Interests. Each US Lender severally and not jointly
agrees to purchase from each US Issuing Bank, and each US Issuing Bank hereby
agrees to sell to each US Lender, an undivided percentage participating
interest, to the extent of its US Pro Rata Percentage, in each US Letter of
Credit issued by, and US Reimbursement Obligation owed to, such US Issuing Bank
in connection with a US Letter of Credit. Upon any failure by US Borrower to pay
any US Reimbursement Obligation in connection with a US Letter of Credit at the
time required in Section 2.22(c), or if any US Issuing Bank is required at any
time to return to US Borrower or to a trustee, receiver, liquidator, custodian
or other Person any portion of any payment by US Borrower of any US
Reimbursement Obligation in connection with a US Letter of Credit, such US
Issuing Bank shall promptly give notice of same to each US Lender, and such US
Issuing Bank shall have the right to require each US Lender to fund its
participation in such US Reimbursement Obligation. Each US Lender (except the US
Issuing Bank for the applicable US Letter of Credit to the extent it is also a
US Lender) shall pay to the applicable US Issuing Bank an amount in US Dollars
(or, if relating to a US Letter of Credit denominated in a Foreign Currency, in
the Dollar Equivalent thereof) equal to such US Lender’s US Pro Rata Percentage
of such unpaid or returned US Reimbursement Obligation not later than the
Business Day it receives notice from such US Issuing Bank to such effect, if
such notice is received before 2:00 P.M., or not later than the following
Business Day if such notice is received after such time. If a US Lender fails to
pay timely such amount to any US Issuing Bank, it shall also pay to such US
Issuing Bank interest on such amount accrued from the date payment of such
amount was made by such US Issuing Bank to the date of such payment by the US
Lender at a rate per annum equal to the Administrative Agent’s cost of funds,
such rate to be applicable until the second Business Day after such payment by
such US Issuing Bank and thereafter at the Alternate Base Rate in effect for
each such day, and only after such payment shall such US Lender be entitled to
receive its US Pro Rata Percentage of each payment received on the relevant US
Reimbursement Obligation and of interest paid thereon. The several obligations
of the US Lenders to each US Issuing Bank under this Section 2.22(d) shall be
absolute, irrevocable and unconditional under any and all circumstances
whatsoever and shall not be subject to any set-off, counterclaim or defense to





97




 

payment any US Lender may have or have had against US Borrower, such US Issuing
Bank, and any other US Lender or any other Person whatsoever including, but not
limited to, any defense based on the failure of the demand for payment under the
US Letter of Credit to conform to the terms of such US Letter of Credit or the
legality, validity, regularity or enforceability of such US Letter of Credit and
including, but not limited to, those resulting from such issuing bank’s own
simple or contributory negligence. Without limiting the generality of the
foregoing, such obligations shall not be affected by any Default or Event of
Default or by any subsequent reduction or termination of any Commitment of a US
Lender, and each payment by a US Lender under this Section 2.22(d) shall be made
without any offset, abatement, withholding or reduction whatsoever.

(e)        US Letter of Credit Amounts and Foreign Currency.  (i)(i) Unless
otherwise specified herein, the amount of a US Letter of Credit at any time
shall be deemed to be the stated amount of such US Letter of Credit in effect at
such time; provided, however, that with respect to any US Letter of Credit that,
by its terms or the terms of any Application related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such US
Letter of Credit shall be deemed to be the maximum stated amount of such US
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time. For purposes of calculations of
amounts payable under this Agreement and the other Loan Documents, including US
Reimbursement Obligations and fees and for comparisons, measurements or other
determinations of such amounts hereunder and thereunder, in any case, with
respect to US Letters of Credit denominated in any Discretionary Foreign
Currency in accordance with Section 2.22(a)(ii), such amounts shall be converted
to the Dollar Equivalent thereof on the Revaluation Date in accordance with the
immediately following sentence.  Without in any way limiting the foregoing
provisions, all calculations of Dollar Equivalents shall be made in accordance
with the definition of “Dollar Equivalent” and such calculations shall be
conclusive absent manifest error.

(ii)       (ii)         US Borrower shall, and shall cause the other US Loan
Parties to, make payment relative to any US Obligation with respect to US
Letters of Credit in the applicable Accepted Currency in which the applicable US
Letter of Credit is denominated (or, if relating to a Letter of Credit
denominated in a Discretionary Foreign Currency, in the Dollar Equivalent
thereof) (the “Agreed Currency”).  If any payment is received on account of any
such US Obligation in any currency other than the Agreed Currency (the “Other
Currency”) (whether voluntarily or pursuant to an order or judgment or the
enforcement thereof or the realization of any collateral, if any, or the
liquidation of a US Loan Party or otherwise), such payment shall constitute a
discharge of the liability of the US Loan Parties hereunder and under the other
Loan Documents in respect of such obligation only to the extent of the amount of
the Agreed Currency which the relevant US Issuing Bank is able to purchase with
the amount of the Other Currency received by it on the Business Day next
following such receipt in accordance with its normal banking procedures in the
relevant jurisdiction and applicable law after deducting any costs of
exchange.  To the fullest extent permitted by applicable law, if the amount of
the Other Currency received is insufficient to satisfy the obligation in the
Agreed Currency in full, then the US Borrower does hereby agree to indemnify the
US Issuing Banks from and against any loss or cost arising out of or in
connection with such deficiency; provided that if the amount of the Agreed
Currency so purchased is greater than the amount of the Agreed Currency due in
respect of such liability immediately prior to such judgment or





98




 

order, voluntary prepayment, realization of collateral, if any, liquidation of a
US Loan Party or otherwise, then the Administrative Agent, the applicable US
Issuing Bank or the US Lenders, as the case may be, agree to return the amount
of any excess to US Borrower (or to any other Person who may be entitled thereto
under applicable law).  To the fullest extent permitted by applicable law, the
foregoing indemnity and agreement by US Borrower shall constitute an obligation
separate and independent from all other obligations contained in this Agreement
and shall give rise to a separate and independent cause of action.

(f)        Designation of Additional US Issuing Banks. From time to time, US
Borrower may, by notice to the Administrative Agent, designate as additional US
Issuing Banks one or more US Lenders, or such US Lenders’ Affiliates, that agree
to serve in such capacity as provided below and are acceptable to the
Administrative Agent. The acceptance by a US Lender or such US Lender’s
Affiliate of any appointment as ana US Issuing Bank hereunder shall be evidenced
by an agreement (an “US Issuing Bank Agreement”), which shall be in a form
satisfactory to US Borrower and the Administrative Agent, and shall be executed
by such US Lender or such US Lender’s Affiliate, US Borrower, and the
Administrative Agent. From and after the effective date of such agreement,
(i)(i) such US Lender or such US Lender’s Affiliate shall have all the rights
and obligations of ana US Issuing Bank under this Agreement and the other Credit
Documents and (ii)(ii) references herein and in the other Credit Documents to
the term “US Issuing Bank” shall be deemed to include such US Lender or such US
Lender’s Affiliate in its capacity as ana US Issuing Bank. The US Issuing Bank
Agreement of any US Issuing Bank may limit the total stated amounts and the
currencies in which such US Issuing Bank will issue Letters of Credit, and any
such limitations will, as to such US Issuing Bank, be deemed to be incorporated
in this Agreement.

(g)        Replacement of an US Issuing Bank.  AnA US Issuing Bank may be
replaced at any time by written agreement among US Borrower, the Administrative
Agent, the replaced US Issuing Bank, and the successor US Issuing Bank. At the
time any such replacement shall become effective, US Borrower shall pay all
unpaid fees accrued for the account of the replaced US Issuing Bank pursuant to
Section 2.05. From and after the effective date of any such replacement, the
successor US Issuing Bank shall have all the rights and obligations of an US
Issuing Bank under this Agreement with respect to US Letters of Credit to be
issued by it thereafter and references herein to the term “US Issuing Bank”
shall be deemed to refer to such successor or to any previous US Issuing Bank,
as the context shall require. After the replacement of ana US Issuing Bank
hereunder, the replaced US Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an US Issuing Bank under this
Agreement with respect to US Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional US Letters of Credit.

(h)        US Issuing Bank Reports. Unless otherwise agreed by the
Administrative Agent, each US Issuing Bank shall report in writing to the
Administrative Agent (i)(i) on or prior to each Business Day on which such US
Issuing Bank issues, amends, renews or extends any US Letter of Credit, the date
of such issuance, amendment, renewal or extension, the currencies and stated
amounts of the US Letters of Credit issued, amended, renewed or extended by it
and outstanding after giving effect to such issuance, amendment, renewal or
extension (and whether the amounts thereof shall have changed), it being
understood that such US Issuing Bank shall not effect any issuance, renewal,
extension or amendment resulting in an increase in the aggregate





99




 

amount of the US Letters of Credit issued by it without first obtaining written
confirmation from the Administrative Agent that such increase is then permitted
under this Agreement, (ii)(ii) on each Business Day on which such Issuing Bank
makes any payment under any US Letter of Credit, the date, currency and amount
of such payment, (iii)(iii) on any Business Day on which US Borrower fails to
reimburse any payment under any US Letter of Credit required to be reimbursed to
such US Issuing Bank on such day, the date of such failure, the currency and
amount of such payment, and (iv) on any other Business Day, such other
information as the Administrative Agent shall reasonably request as to the US
Letters of Credit issued by such US Issuing Bank.

(i)        Cash Collateralization.  If any US Event of Default shall occur and
be continuing, on the Business Day that the US Borrower receives notice from the
Administrative Agent or the US Required Lenders (or, if the maturity of the US
Loans has been accelerated, US Lenders with US L/C Exposure representing greater
than 50% of the total US L/C Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the US Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the US Lenders, an amount in cash equal to the aggregate US L/C
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any US Event of
Default with respect to the US Borrower described in Section 12.01(d).  Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the US Borrower under this Agreement.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the US
Borrower’s risk and expense, such deposits shall not bear interest.  Interest or
profits, if any, on such investments shall accumulate in such account.  Moneys
in such account shall be applied by the Administrative Agent to reimburse the
applicable US Issuing Bank for US Reimbursement Obligations for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the US Borrower for the US L/C
Exposure at such time or, if the maturity of the US Loans has been accelerated
(but subject to the consent of US Lenders with US L/C Exposure  representing
greater than 50% of the total US L/C Exposure), be applied to satisfy other US
Obligations.  If the US Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of a US Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the US
Borrower within three Business Days after all US Events of Default have been
cured or waived.

Section 2.23    Canadian Letters of Credit.

(a)        General. Subject to the terms and conditions hereof, including,
without limitation, the conditions precedent in Section 6.02, the limitations
set forth in the definition of the term “Canadian Issuing Bank” and any
applicable requirements of Section 2.21, the Canadian Issuing Bank agrees to
issue from time to time prior to the termination of the Availability Period, at
the request of Canadian Borrower, one or more Canadian Letters of Credit for
Canadian Borrower’s account in any Accepted Currency in an aggregate undrawn
face amount for all Canadian Letters of Credit at any time outstanding not to
exceed the applicable Letters of Credit Maximum Amount; provided, that the
Canadian Issuing Bank shall not issue, increase or extend a





100




 

Canadian Letter of Credit pursuant to this Section 2.23,  (x) if, immediately
after the issuance, increase or extension thereof, the outstanding aggregate
Canadian Revolving Exposures would thereby exceed the Canadian Revolving
Commitments, (y) if, immediately after the issuance, increase or extension
thereof, the aggregate undrawn face amount of all Canadian Letters of Credit
then outstanding would at any time thereafter (giving effect to the respective
scheduled expiration dates thereof and any automatic extensions provided
therein) exceed the applicable Letters of Credit Maximum Amount, or (z) if the
issuance of such Canadian Letter of Credit would violate any legal or regulatory
restriction then applicable to the Canadian Issuing Bank or the Canadian Lender
as notified by either of them to the Canadian Borrower before the date of
issuance of such Canadian Letter of Credit.  If the Canadian Lender notifies the
Canadian Issuing Bank that any conditions precedent set forth in Section 6.02
have not been satisfied and instructs the Canadian Issuing Bank to suspend the
issuance, amendment, renewal or extension of Canadian Letters of Credit, the
Canadian Issuing Bank shall not issue, amend, renew or extend any Canadian
Letter of Credit without the consent of the Canadian Lender until such notice is
withdrawn.  Notwithstanding anything to the contrary set forth in this
Agreement, a Canadian Letter of Credit issued hereunder may contain a statement
to the effect that such Canadian Letter of Credit is issued for the account of
any Canadian Guarantor; provided, that notwithstanding such statement, Canadian
Borrower shall be the actual account party for all purposes of this Agreement
for such Canadian Letter of Credit and such statement shall not affect Canadian
Borrower’s Canadian Reimbursement Obligations hereunder with respect to such
Canadian Letter of Credit.

(b)        Issuance Procedure.  (i) To request that the Canadian Issuing Bank
issue a Canadian Letter of Credit, Canadian Borrower shall deliver to the
Canadian Issuing Bank (with a duplicate copy to an operations employee of the
Canadian Issuing Bank as designated by such Issuing Bank from time to time) a
duly executed Issuance Request, together with a duly executed Application
(unless previously executed and delivered by Canadian Borrower) for the relevant
Canadian Letter of Credit, or such other computerized issuance or application
procedure, instituted from time to time by the Canadian Issuing Bank and agreed
to by Canadian Borrower, completed to the reasonable satisfaction of the
Canadian Issuing Bank, and such other information as the Canadian Issuing Bank
may reasonably request. In the event of any irreconcilable difference or
inconsistency between this Agreement and any Application, the provisions of this
Agreement shall govern. Upon receipt of a properly completed and executed
Issuance Request and Application (as required) and any other reasonably
requested information at least three (3) Business Days prior to any requested
issuance date, the Canadian Issuing Bank will process such Issuance Request in
accordance with its customary procedures and, subject to Canadian Borrower’s
compliance with any applicable requirements of Section 2.21, issue the requested
Canadian Letter of Credit on the requested issuance date. Canadian Borrower may
cancel any requested issuance of a Canadian Letter of Credit prior to the
issuance thereof. The Canadian Issuing Bank will notify the Canadian Lender of
the amount, currency, and expiration date of each Canadian Letter of Credit it
issues promptly upon issuance thereof. Each Canadian Letter of Credit shall have
an initial expiration date (subject to renewals including auto-renewals) not in
excess of one (1) year from the date of any issue and, in any event, subject to
clause (b)(ii) below, each Canadian Letter of Credit shall have an expiration
date no later than five (5) Business Days before the Maturity Date.  If the
Canadian Issuing Bank issues any Canadian Letters of Credit with expiration
dates that automatically extend unless the Canadian Issuing Bank gives notice
that the expiration date will not so extend, the Canadian Issuing Bank (A) may
give such notice of non-renewal before the time necessary to prevent such
automatic extension if a Canadian Default or Canadian Event of Default





101




 

has occurred and is continuing and (B) will give such notice of non-renewal
before the time necessary to prevent such automatic extension if (and will not
give such notice of non-renewal before such time unless) before such required
notice date (1) the expiration date of such Canadian Letter of Credit if so
extended would be later than five (5) Business Days before the Maturity Date,
(2) the Maturity Date shall have occurred, or (3) the Canadian Issuing Bank is
so directed by Canadian Borrower.

(i)        Notwithstanding anything to the contrary herein, with the consent of
the Canadian Issuing Bank, any Canadian Letter of Credit issued by the Canadian
Issuing Bank may have an expiration date later than five (5) Business Days
before the Maturity Date to any such later date as may be agreed by the Canadian
Issuing Bank, if Canadian Borrower shall provide or cause to be provided, no
later than the Maturity Date  Cash Collateral or a back-to-back letter of credit
from a bank or financial institution whose short-term unsecured debt rating is
rated A-3 (or equivalent) or above from either S&P or Moody’s (or such other
bank or financial institution satisfactory to the Canadian Issuing Bank) and
which provides that the Canadian Issuing Bank may make a drawing thereunder in
the event that the Canadian Issuing Bank pays a drawing under such Canadian
Letter of Credit, in each case, in an amount equal to not less than 105% of the
undrawn face amount of such Letter of Credit, or other arrangements satisfactory
to the Canadian Issuing Bank in its sole discretion shall have been made with
respect to such Canadian Letter of Credit.

(ii)       The Canadian Issuing Bank agrees to issue amendments to any Canadian
Letter of Credit increasing its amount, or extending its expiration date, at the
request of Canadian Borrower, subject to the conditions precedent set forth in
Section 6.02 and the other terms and conditions of this Section 2.23.

(c)        Canadian Borrower’s Reimbursement Obligations.  Canadian Borrower
hereby irrevocably and unconditionally agrees to reimburse the Canadian Issuing
Bank in the applicable Accepted Currency in which the applicable Canadian Letter
of Credit is denominated for each payment or disbursement made by the Canadian
Issuing Bank to settle its obligations under any draft drawn or other payment
made under a Canadian Letter of Credit (a “Canadian Reimbursement Obligation”)
within two (2) Business Days from when Canadian Borrower has been notified in
writing by the Canadian Issuing Bank that such draft is paid or other payment is
made with either funds not borrowed hereunder or with a Borrowing made pursuant
to Section 2.03 and the other terms and conditions contained in this Agreement.
Canadian Borrower’s Canadian Reimbursement Obligation shall apply to all
Canadian Letters of Credit issued hereunder, regardless of whether the
obligations supported by such Canadian Letters of Credit are those of Canadian
Borrower, any Guarantor, or any other Person. The Canadian Reimbursement
Obligation shall bear interest (which Canadian Borrower hereby promises to pay)
from and after the date such draft is paid or other payment is made until (but
excluding the date) the Canadian Reimbursement Obligation is paid at the lesser
of (x) the Highest Lawful Rate, or (y) the Canadian US$-Denominated Base Rate
plus the Applicable Margin for the applicable Loans then in effect, in each case
so long as the Canadian Reimbursement Obligation shall not be past due, and
thereafter at the default rate per annum as set forth in Section 2.06, whether
or not the Maturity Date shall have occurred. If any such payment or
disbursement is reimbursed to the Canadian Issuing Bank on the date such payment
or disbursement is made by the Canadian Issuing Bank, interest shall be paid to
the Canadian Issuing Bank on the reimbursed amount for one (1) day. The





102




 

Canadian Issuing Bank shall give Canadian Borrower notice of any drawing on a
Canadian Letter of Credit issued by it within one (1) Business Day after such
drawing is paid.

(i)        Canadian Borrower agrees for the benefit of the Canadian Issuing Bank
and the Canadian Lender that, notwithstanding any provision of any Application,
the obligations of Canadian Borrower under this Section 2.23(c) and each
required Application shall be absolute, unconditional and irrevocable and shall
be performed strictly in accordance with the terms of this Agreement and each
required Application under all circumstances whatsoever (other than the defense
of payment in accordance with this Agreement), including, without limitation,
the following circumstances (subject in all cases to the defense of payment in
accordance with this Agreement):

(A)       any lack of validity or enforceability of any of the Canadian L/C
Documents;

(B)       any amendment or waiver of or any consent to depart from all or any of
the provisions of any of the Canadian L/C Documents;

(C)       the existence of any claim, set-off, defense or other right Canadian
Borrower may have at any time against a beneficiary of a Canadian Letter of
Credit (or any person for whom a beneficiary may be acting), the Canadian
Issuing Bank, the Canadian Lender or any other Person, whether in connection
with this Agreement, another Canadian L/C Document or any unrelated transaction;

(D)       any statement or any other document presented under a Canadian Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;

(E)       payment by the Canadian Issuing Bank under a Canadian Letter of Credit
against presentation to the Canadian Issuing Bank of a draft or certificate that
does not comply with the terms of the Canadian Letter of Credit; or

(F)       any other act or omission to act or delay of any kind by the Canadian
Issuing Bank, the Canadian Lender or any other Person or any other event or
circumstance whatsoever that might, but for the provisions of this Section
2.23(c), constitute a legal or equitable discharge of Canadian Borrower’s
obligations hereunder, under an Issuance Request or under an Application;
provided, however, the foregoing shall not be construed to excuse the Canadian
Issuing Bank or the Canadian Lender from liability to Canadian Borrower to the
extent of any direct damages (but excluding consequential damages, which are
hereby waived to the extent not prohibited by applicable law) suffered by
Canadian Borrower that are caused by the Canadian Issuing Bank’s or Canadian
Lender’s gross negligence or willful misconduct.

(d)        Canadian Letter of Credit Amounts. (i) Unless otherwise specified
herein, the amount of a Canadian Letter of Credit at any time shall be deemed to
be the stated amount of such Canadian Letter of Credit in effect at such time;
provided, however, that with respect to any





103




 

Canadian Letter of Credit that, by its terms or the terms of any Application
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Canadian Letter of Credit shall be deemed to
be the maximum stated amount of such Canadian Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.  For purposes of calculating Canadian L/C Exposure with
respect to Canadian Letters of Credit denominated in any Foreign Currency, such
amounts shall be converted to the Dollar Equivalent thereof on each Revaluation
Date.

(ii)       Canadian Borrower shall, and shall cause the other Canadian Loan
Parties to, make payment relative to any Canadian Obligation with respect to
Canadian Letters of Credit in the applicable Accepted Currency in which the
applicable Canadian Letter of Credit is denominated (the “Agreed Canadian L/C
Currency”).  If any payment is received on account of any such Canadian
Obligation in any currency other than the Agreed Canadian L/C Currency (the
“Other Canadian L/C Currency”) (whether voluntarily or pursuant to an order or
judgment or the enforcement thereof or the realization of any collateral, if
any, or the liquidation of a Canadian Loan Party or otherwise), such payment
shall constitute a discharge of the liability of the Canadian Loan Parties
hereunder and under the other Loan Documents in respect of such obligation only
to the extent of the amount of the Agreed Canadian L/C Currency which the
Canadian Issuing Bank is able to purchase with the amount of the Other Canadian
L/C Currency received by it on the Business Day next following such receipt in
accordance with its normal banking procedures in the relevant jurisdiction and
applicable law after deducting any costs of exchange.  To the fullest extent
permitted by applicable law, if the amount of the Other Canadian L/C Currency
received is insufficient to satisfy the obligation in the Agreed Canadian L/C
Currency in full, then the Canadian Borrower does hereby agree to indemnify the
Canadian Issuing Bank and the Canadian Lender from and against any loss or cost
arising out of or in connection with such deficiency; provided that if the
amount of the Agreed Canadian L/C Currency so purchased is greater than the
amount of the Agreed Canadian L/C Currency due in respect of such liability
immediately prior to such judgment or order, voluntary prepayment, realization
of collateral, if any, liquidation of a Canadian Loan Party or otherwise, then
the Canadian Lender or the Canadian Issuing Bank, as the case may be, agree to
return the amount of any excess to Canadian Borrower (or to any other Person who
may be entitled thereto under applicable law).  To the fullest extent permitted
by applicable law, the foregoing indemnity and agreement by Canadian Borrower
shall constitute an obligation separate and independent from all other
obligations contained in this Agreement and shall give rise to a separate and
independent cause of action.

(e)        [Reserved].

(f)        Cash Collateralization.  If any Canadian Event of Default shall occur
and be continuing, on the Business Day that the Canadian Borrower receives
notice from the Canadian Issuing Bank demanding the deposit of cash collateral
pursuant to this paragraph, the Canadian Borrower shall deposit in an account
with the Canadian Issuing Bank in the name of the Canadian Issuing Bank an
amount in cash equal to the aggregate Canadian L/C Exposure as of such date plus
any accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and





104




 

payable, without demand or other notice of any kind, upon the occurrence of any
Canadian Event of Default with respect to the Canadian Borrower described in
Section 12.02(g) or Section 12.02(h).  Such deposit shall be held by the
Canadian Issuing Bank as collateral for the payment and performance of the
obligations of the Canadian Borrower under this Agreement.  The Canadian Issuing
Bank shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Canadian Issuing Bank and at the Canadian Borrower’s risk and
expense, such deposits shall not bear interest.  Interest or profits, if any, on
such investments shall accumulate in such account.  Moneys in such account shall
be applied by the Canadian Issuing Bank to reimburse the Canadian Issuing Bank
for Canadian Reimbursement Obligations for which it has not been reimbursed and,
to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Canadian Borrower for the Canadian L/C Exposure
at such time or, if the maturity of the Canadian Loans has been accelerated, be
applied to satisfy other Canadian Obligations.  If the Canadian Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of a Canadian Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Canadian Borrower within three
Business Days after all Canadian Events of Default have been cured or waived.

(g)        Additional Canadian Letter of Credit Provisions

(i)        The Canadian Borrower shall indemnify and save harmless the Canadian
Lender Parties against all claims, losses, costs, expenses or damages to the
Canadian Lender Parties arising out of or in connection with any Canadian Letter
of Credit, the issuance thereof, any payment thereunder or any action taken by
the Canadian Lender Parties or any other Person in connection therewith,
including all costs relating to any legal process or proceeding instituted by
any party restraining or seeking to restrain the issuer of a Canadian Letter of
Credit or the Canadian Lender Parties from accepting or paying any draft or any
amount under any such Canadian Letter of Credit, except as a result of any
Canadian Lender Party’s gross negligence or willful misconduct.  The Canadian
Borrower also agrees that the Canadian Lender Parties shall have no liability to
it for any reason in respect of or in connection with any Canadian Letter of
Credit, the issuance thereof, any payment thereunder or any other action taken
by the Canadian Lender Parties, the Administrative Agent or any other Person in
connection therewith, except as a result of the Canadian Lender Party’s or the
Administrative Agent’s gross negligence or willful misconduct.

(ii)       The Canadian Borrower hereby acknowledges and confirms to the
Canadian Lender Parties that the Canadian Issuing Bank shall not be obliged to
make any inquiry or investigation as to the right of any beneficiary, as between
such beneficiary and the Canadian Borrower, to make any claim or draft or
request any payment under a Canadian Letter of Credit and payment pursuant to a
Canadian Letter of Credit shall not be withheld by reason of any matters in
dispute between the beneficiary thereof and the Canadian Borrower.  The sole
obligation of the Canadian Issuing Bank with respect to Canadian Letters of
Credit is to cause to be paid a draft drawn or purporting to be drawn in
accordance with the terms of the applicable Canadian Letter of Credit and for
such purpose the Canadian Issuing Bank is only obliged to determine that the
draft substantially complies with the terms and conditions of the relevant
Canadian Letter of Credit.





105




 

(iii)      The Canadian Issuing Bank and other Canadian Lender Parties shall not
have any responsibility or liability for or any duty to inquire into the form,
sufficiency (other than to the extent provided in the preceding paragraph and in
Section 2.23(c)), authorization, execution, signature, endorsement, correctness
(other than to the extent provided in the preceding paragraph and in Section
2.23(c)), genuineness or legal effect of any draft, certificate or other
document presented to it pursuant to a Canadian Letter of Credit and the
Canadian Borrower unconditionally assumes all risks with respect to the
same.  The Canadian Borrower agrees that it assumes all risks of the acts or
omissions of the beneficiary of any Canadian Letter of Credit with respect to
the use by such beneficiary of the relevant Canadian Letter of Credit.  The
Canadian Borrower further agrees that the Canadian Issuing Bank and each other
Canadian Lender Party and any of its officers, directors or correspondents will
not assume liability for, or be responsible for:

(a)        the validity, correctness, genuineness or legal effect of any
document or instrument relating to any Canadian Letter of Credit, even if such
document or instrument should in fact prove to be in any respect invalid,
insufficient, inaccurate, fraudulent or forged;

(b)        the failure of any document or instrument to bear any reference or
adequate reference to any Canadian Letter of Credit;

(c)        any failure to note the amount of any draft on any Canadian Letter of
Credit or on any related document or instrument; any failure of the beneficiary
of any Canadian Letter of Credit to meet the obligations of such beneficiary to
the Canadian Borrower or any other Person;

(d)        any errors, inaccuracies, omissions, interruptions or delays in
transmission or delivery of any messages, directions or correspondence by mail,
facsimile or otherwise, whether or not they are in cipher;

(e)        any inaccuracies in the translation of any messages, directions or
correspondence or for errors in the interpretation of any technical terms; or

(f)        any failure by the Canadian Issuing Bank or any other Canadian Lender
Party to make payment under any Canadian Letter of Credit as a result of any
law, control or restriction rightfully or wrongfully exercised or imposed by any
domestic or foreign court or government or Governmental Authority or as a result
of any other cause beyond the control of the Canadian Issuing Bank or any other
Canadian Lender Party or its officers, directors or correspondents;

(iv)                  Any action, inaction or omission taken or suffered by the
Canadian Issuing Bank or any other Canadian Lender Party or by any of their
correspondents under or in connection with a Canadian Letter of Credit or any
draft made thereunder, if in good faith and in conformity with foreign or
domestic laws, regulation or customs applicable thereto shall be binding upon
the Canadian Borrower and shall not place the Canadian Issuing Bank or any other
Canadian Lender Party or any of its correspondents under any resulting liability
to the Canadian Borrower.  Without limiting the generality of the foregoing, the
Canadian Issuing Bank or any





106




 

other Canadian Lender Party and its correspondents may receive, accept or pay as
complying with the terms of a Canadian Letter of Credit, any draft thereunder,
otherwise in order which may be signed by, or issued to, the administrator or
any executor of, or the trustee in bankruptcy of, or the receiver for any
property of, or any person or entity acting as a representative or in the place
of, such beneficiary or its successors and assigns.  The Canadian Borrower
covenants that it will not take any steps, issue any instructions to the
Canadian Issuing Bank or any other Canadian Lender Party or any of its
correspondents or institute any proceedings intended to derogate from the right
or ability of the Canadian Issuing Bank or any other Canadian Lender Party or
its correspondents to honour and pay any Canadian Letter of Credit or any drafts
in connection therewith.

(v)                    On the Maturity Date, the Canadian Borrower shall deposit
with the Canadian Issuing Bank cash collateral in accordance with Section
2.23(f) in an amount equal to the maximum amount available to be drawn under any
unexpired Canadian Letter of Credit which becomes the subject of any order,
judgment, injunction or other such determination by a Governmental Authority (an
“Order”), or any petition, proceeding or other application for any Order by the
Canadian Borrower or any other party extending the Canadian Issuing Bank’s or
the Canadian Lender’s liability under such Canadian Letter of Credit beyond the
Maturity Date.

(vi)                  The Canadian Issuing Bank shall release to the Canadian
Borrower any amount remaining in the cash collateral accounts after applying the
amounts necessary to discharge the Canadian L/C Obligations relating to such
Canadian Letter of Credit, upon the later of:

(a)        the date on which any final and non-appealable order, judgment or
other determination has been rendered or issued either terminating any
applicable Order or permanently enjoining the Canadian Issuing Bank and the
Canadian Lender from paying under such Canadian Letter of Credit;

(b)        the earlier of:

(i)         the date on which either the original counterpart of such Canadian
Letter of Credit is returned to the Canadian Issuing Bank for cancellation or
the Canadian Issuing Bank is released by the beneficiary thereof from any other
obligation in respect of such Canadian Letter of Credit; and

(ii)       the expiry of such Canadian Letter of Credit; and

(c)        if a Canadian Event of Default has occurred, the payment and
satisfaction of the Canadian L/C Exposure and the cancellation or termination of
the Canadian Loans.

(vii)                 Notwithstanding any other provision of this Agreement, and
Canadian L/C Documents or any other document related thereto, the Canadian
Lender Parties shall not be liable to the Canadian Borrower for any
consequential, indirect, punitive or exemplary damages with respect to action
taken or omitted to be taken by any of them under or in respect of any Canadian
Letter of Credit.





107




 

(viii)                ISP shall in all respects apply to each Canadian Letter of
Credit unless expressly provided to the contrary therein and shall be deemed for
such purpose to be a part of this Agreement as if fully incorporated herein.  In
the event of any conflict or inconsistency between ISP and the governing law of
this Agreement as it relates to Canadian Letters of Credit, ISP shall, to the
extent permitted by applicable law, prevail to the extent necessary to remove
the conflict or inconsistency.

(ix)                  Nothing in this Section 2.23(g) shall be construed to
excuse the Canadian Issuing Bank from liability to the Canadian Borrower to the
extent of any direct damages (but excluding consequential damages, which are
hereby waived to the extent not prohibited by applicable law) suffered by
Canadian Borrower that are caused by the Canadian Issuing Bank’s gross
negligence or willful misconduct.

Section 2.24    Section 2.23 Takeover Notification.

The Canadian Lender shall have no obligation to make Canadian Loans for the
purpose of enabling Canadian Borrower (either directly or indirectly, through
any of its Subsidiaries or otherwise) to acquire shares of a publicly traded
corporation or other publicly traded business vehicles, the acquisition of which
requires disclosure pursuant to the requirements of applicable securities law or
any securities commission or exchange or other Governmental Authority having
jurisdiction over the sale or the issuance of securities of Canadian Borrower or
such publicly traded corporation or other publicly traded business vehicles, if
the Canadian Lender determines (in its sole discretion having regard to such
considerations as it deems appropriate) that the utilization of Canadian Loans
for such purpose would result in it being in a conflict of interest. At least
five Banking Days prior to the giving of any notice pursuant to Section 2.03
requesting Canadian Loans intended to be utilized for such purpose, Canadian
Borrower shall provide, in strict confidence, details of such proposed
acquisition (including the name of such publicly traded corporation) to the
Canadian Lender so that the Canadian Lender can make the determination referred
to above. The Canadian Lender shall advise Canadian Borrower whether such
conflict of interest exists within three Banking Days after receipt from
Canadian Borrower of such details. Failure by the Canadian Lender to so advise
Canadian Borrower of a conflict shall be deemed to be a determination that a
conflict exists for the Canadian Lender.

Section 2.25    Section 2.24 Extension of Maturity Date.

(a)        Request for Extension.  Not less than 30 days nor more  than 90 days
prior to the Maturity Date (including any extensions thereof pursuant hereto),
the Borrowers may, by written notice to the Administrative Agent (which shall
promptly, but in any event within three (3) Business Days after receipt of such
notice, forward such notice to the US Lenders) and the Canadian Lender, request
an extension of the Maturity Date for an additional one-year period; provided
that no more than two (2) such one-year extensions shall be permitted
hereunder.  Prior to sending such notice to the Administrative Agent and the
Canadian Lender, the Borrowers shall consult therewith regarding the time period
within which each Lender Party would be requested to respond (which shall in no
event be less than ten (10) Business Days after the date of delivery of such
notice to the Lender Parties), and such notice shall set forth such response
deadline.  No Lender is committed hereby to agree to any such extension of the
Maturity Date.

(b)        Lender Party Elections to Extend; Payments to Declining Lender
Parties.  Each Lender Party that agrees, in its sole discretion, to extend its
Revolving Commitment (an





108




 

“Extending Lender”) shall notify the Administrative Agent within such time
period of its agreement to extend its Revolving Commitment.  The Revolving
Commitment of any Lending Party that declines, or fails to respond to, the
Borrowers’ request for an extension of the Maturity Date within such time period
(a “Declining Lender”), shall be terminated on the Maturity Date then in effect
for such Lending Party (without regard to any extension by other Lending
Parties) and on such date the aggregate Revolving Commitments shall be reduced
by the total Revolving Commitments of all Declining Lenders expiring on the
Maturity Date (without giving effect to the extension request) except to the
extent one or more lenders (including other Lending Parties) shall have agreed
to assume such Revolving Commitments hereunder.  The Administrative Agent shall
notify promptly the Borrowers and each Lending Party of the Lending Parties’
responses to each request made hereunder.  The US Borrower or the Canadian
Borrower, as applicable, shall pay in full the unpaid principal amount of all
Revolving Borrowings owing to each Declining Lender, together with all accrued
and unpaid interest thereon and all fees accrued and unpaid under this
Agreement, and all other amounts due to such Declining Lender under this
Agreement, including any breakage fees or costs that are payable pursuant to
Section 2.16, on the Maturity Date (without giving effect to the extension
request) or on the earlier replacement of such Declining Lender.

(c)        Conditions to Extension of Maturity Date.  Any extension of the
Maturity Date pursuant to this Section 2.242.25 shall be subject to the
satisfaction on or prior to the Extension Effective Date of the following
conditions:

(i)        The Administrative Agent and the Canadian Lender shall have received
documents of the type required to be delivered by the US Loan Parties and
Canadian Borrower pursuant to Section 1.05(a)(ii), Section 1.05(a)(iv), and
Section 1.05(c) of Amendment No. 1, which, in each case, shall be in form and
substance satisfactory to the Administrative Agent and shall relate to the
extension of the Maturity Date then being requested; and

(ii)       The Borrowers shall have paid to the Administrative Agent, for the
account of each Extending Lender, an extension fee (if any) in an amount to be
agreed.

(d)        Effective Date and Allocations.  If the Maturity Date is extended in
accordance with this Section 2.24,2.25, the Administrative Agent, the Canadian
Lender (to the extent the Canadian Lender is not a Declining Lender) and the
Borrowers shall determine the effective date of the extension (the “Extension
Effective Date”), and upon such effectiveness, (i) the Administrative Agent
shall record in the register any replacement lender’s information as provided
pursuant to an Administrative Questionnaire that shall be executed and delivered
by such replacement lender to the Administrative Agent on or before such
Extension Effective Date, (ii) Schedule I attached hereto shall be amended and
restated so as to set forth in its entirety all Lending Parties (including any
replacement lenders) that will be Lending Parties hereunder after giving effect
to such extension and the Administrative Agent shall distribute to each Lender
Party (including each replacement lender) a copy of such amended and restated
Schedule I which reflects the Commitments of the Lenders, and applicable
Maturity Dates (if more than one) after giving effect to the changes effected on
the Extension Effective Date, (iii) each replacement lender that complies with
the provision of this Section 2.242.25 shall be a “Lending Party” for all
purposes under this Agreement, and (iv) all calculations and payments of
interest on the Revolving Borrowings shall take into account the actual
Revolving Commitments of each Lender Party and





109




 

the principal amount outstanding of each Revolving Borrowing made by such Lender
Party during the relevant period of time.

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF HOLDINGS AND US BORROWER

Holdings and US Borrower represent and warrant to the Administrative Agent and
each of the US Lenders that:

Section 3.01    Organization and Good Standing.

Holdings, US Borrower and each of their Subsidiaries  are duly incorporated,
organized, or formed, validly existing and in good standing (or equivalent)
under the laws of the jurisdiction of its incorporation, organization, or
formation,  are duly qualified as a foreign entity authorized to do business,
and is in good standing, in every other jurisdiction where its ownership, lease,
or operation of properties and conduct of its business requires such
qualification, and  have the requisite corporate or equivalent power and
authority to own its properties and to carry on its business as now conducted,
except in each case referenced in clause (b) or (c) above as would not,
individually or in the aggregate, have a US Material Adverse Effect.

Section 3.02    Due Authorization.

Each US Loan Party (a)(a) has the requisite corporate power and authority to
execute, deliver and perform this Agreement and the other Loan Documents to
which it is a party and to incur the obligations herein and therein provided for
and (b)(b) has been duly authorized by all necessary corporate action to
execute, deliver and perform this Agreement and the other Loan Documents to
which it is a party.

Section 3.03    No Conflicts.

Neither the execution and delivery of this Agreement and the other Loan
Documents to which each US Loan Party is a party, nor the consummation of the
transactions contemplated herein and therein, nor the performance of and
compliance with the terms and provisions hereof and thereof by such US Loan
Party will  violate any provision of its Organizational Documents,  violate,
contravene or conflict with in any material respect any Requirement of Law
(other than its Organizational Documents) or any regulation (including
Regulation U and Regulation X), order, writ, judgment, injunction, decree or
permit applicable to it,  violate, contravene or conflict with contractual
provisions of, or cause an event of default under, any material indenture, loan
agreement, mortgage, deed of trust, contract or other agreement or instrument to
which it is a party or by which it or its Subsidiaries may be bound or  result
in or require the creation of any Lien upon or with respect to its or its
Subsidiaries’ material properties, except in each case referenced in clause (c)
or (d) above as would not, individually or in the aggregate, have a US Material
Adverse Effect.

Section 3.04    Consents.

No consent, approval, authorization or order of, or filing, registration or
qualification with, any Governmental Authority or third party is required by any
US Loan Party under any material Requirement of Law in connection with the
execution, delivery or performance by it of this Agreement or any of the other
Loan Documents to which it is a party, except in each case as has been obtained
or made.





110




 

Section 3.05    Enforceable Obligations.

This Agreement and the other Loan Documents to which each US Loan Party is a
party have been, or when delivered hereunder will be, duly executed and
delivered by or on behalf of it and constitute the legal, valid and binding
obligations of such US Loan Party, enforceable against such US Loan Party in
accordance with their respective terms, except as may be limited by Debtor
Relief Laws or similar laws affecting creditors’ rights generally and by general
equitable principles (regardless of whether considered in a proceeding in equity
or at law).

Section 3.06    Financial Condition.

The financial statements delivered to the Administrative Agent pursuant to
Sections 5.01(d),  7.01(a) and 7.01(b):  (a) have been prepared in accordance
with GAAP, except as expressly noted therein and except to the extent of items
that are immaterial in the aggregate and (b) present fairly in all material
respects the consolidated financial condition, results of operations and cash
flows of Holdings and its Subsidiaries as of such dates and for such periods
therein indicated, provided that any such quarterly financial statements are
unaudited and are subject to audit and year-end adjustments and lack footnotes
and other presentation items.

Section 3.07    No Default.

No US Default or US Event of Default has occurred and is continuing.

Section 3.08    Litigation.

As of the Closing Date, except as disclosed in Holdings’ SEC filings or
otherwise disclosed in writing to the Administrative Agent, there are no
actions, suits, investigations or legal, equitable, arbitration or
administrative proceedings pending or, to the knowledge of any US Loan Party,
threatened against any US Loan Party, which if adversely determined would have
or would reasonably be expected to have, individually or in the aggregate, a US
Material Adverse Effect.

Section 3.09    Taxes.

Holdings, US Borrower and each of their Subsidiaries have filed, or caused to be
filed, all material tax returns (federal, state, local and foreign) required to
be filed and paid all amounts of taxes shown thereon to be due (including
interest and penalties) and have paid all other taxes, fees, assessments and
other governmental charges (including mortgage recording taxes, documentary
stamp taxes and intangibles taxes) owing by it, except for such taxes (a)(a)
that are not yet delinquent, (b)(b) that are being contested in good faith and
by proper proceedings, and against which adequate reserves are being maintained
in accordance with GAAP or (c)(c) where the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a US Material
Adverse Effect.

Section 3.10    Compliance with Law.

Except as disclosed in Holdings’ SEC filings or otherwise disclosed in writing
to the Administrative Agent, Holdings, US Borrower and each of their
Subsidiaries is in compliance with all laws, rules, regulations, orders and
decrees applicable to it or to its properties, except (a)(a) as may be being
contested in good faith and (b)(b) instances in which the failure to comply
therewith has not had or would not reasonably be expected to have a US Material
Adverse Effect.





111




 

Section 3.11    ERISA.

Except as would not result or reasonably be expected to result in a US Material
Adverse Effect:

(a)        During the five-year period prior to the date on which this
representation is made or deemed made:  (i)(i) no Termination Event has
occurred, and, to the best knowledge of US Borrower or Holdings, no event or
condition has occurred or exists as a result of which any Termination Event
would be reasonably expected to occur; (ii)(ii) there has been no failure to
meet the minimum funding standards under Section 430 of the Code or Section 303
of ERISA (determined without regard to any waiver of funding provisions therein)
with respect to any Plan; (iii)(iii) each Plan (excluding any Multiemployer
Plan) has been maintained, operated, and funded in material compliance with its
terms and the provisions of ERISA, the Code, and any other applicable federal or
state laws; and (iv)(iv) no Lien in favor of the PBGC or a Plan has arisen or is
reasonably likely to arise on account of any Plan.

(b)        The aggregate actuarial present value of all accumulated plan
benefits of all Single Employer Plans (determined utilizing the assumptions used
for purposes of Statement of Financial Accounting Standards No. 35) did not, as
of the most recent valuation dates reflected in Holdings’ annual financial
statements contained in Holdings’ most recent Form 10-K, exceed the aggregate
fair market value of the assets of all such Single Employer Plans, except as
disclosed in Holdings’ financial statements.

(c)        None of US Borrower, Holdings, any Subsidiary of either or any ERISA
Affiliate has incurred, or, to the best knowledge of US Borrower or Holdings, is
reasonably expected to incur, any withdrawal liability under ERISA to any
Multiemployer Plan or Multiple Employer Plan.  None of US Borrower, Holdings,
any Subsidiary of either or any ERISA Affiliate has received any notification
that any Multiemployer Plan is in reorganization (within the meaning of Section
4241 of ERISA), is insolvent (within the meaning of Section 4245 of ERISA), or
has been terminated (within the meaning of Title IV of ERISA).

(d)        No prohibited transaction (within the meaning of Section 406 of ERISA
or Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan which has subjected or would be reasonably likely to
subject US Borrower, Holdings, any Subsidiary of either, or any ERISA Affiliate
to any material liability under Sections 406, 409, 502(i), or 502(l) of ERISA or
Section 4975 of the Code, or under any agreement or other instrument pursuant to
which US Borrower, Holdings, any Subsidiary of either, or any ERISA Affiliate
has agreed or is required to indemnify any person against any such liability.

(e)        The aggregate actuarial present value of all accumulated
post-retirement benefit obligations of US Borrower, Holdings, their Subsidiaries
and the ERISA Affiliates (determined utilizing the assumptions used for purposes
of Statement of Financial Accounting Standards No. 106) under Plans which are
welfare benefit plans (as defined in Section 3(1) of ERISA), as of the most
recent valuation dates reflected in Holdings’ annual financial statements
contained in Holdings’ most recent form 10-K, are reflected on such financial
statements in accordance with Statement of Financial Accounting Standards No.
106.

Section 3.12    Use of Proceeds; Margin Stock.





112




 

The proceeds of the US Loans hereunder will be used solely for the purposes
specified in Section 7.08.  US Borrower is not incurring the Indebtedness
hereunder for the purpose, directly or indirectly, of purchasing or carrying
Margin Stock.  Neither Holdings nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.

Section 3.13    Investment Company Act.

Neither Holdings nor any of its Subsidiaries, is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, or controlled by such a company.

Section 3.14    Solvency.

Each US Loan Party is and, after the consummation of the transactions
contemplated by this Agreement, will be Solvent.

Section 3.15    Disclosure.

Neither this Agreement nor any financial statements delivered to the
Administrative Agent nor any other document, certificate or statement furnished
to the Lenders by or on behalf of US Borrower or Holdings in connection with the
transactions contemplated hereby, when taken as a whole  and considered together
with disclosures made in any other Loan Documents or filings by any US Loan
Party with the SEC, contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained
therein or herein, in light of the circumstances under which they were made,
taken as a whole, not misleading in any material respect on the date made or
delivered; provided, that with respect to any projected financial information,
Borrower represents only that such information was prepared in good faith based
upon assumptions believed by the US Loan Parties to be reasonable at the time so
prepared (it being recognized that projections as to future events are not to be
viewed as facts and that actual results may be materially different from the
projected results).

As of the Closing Date, to the knowledge of US Borrower, the information
included in the Beneficial Ownership Certification delivered, on or prior to the
Closing Date, to any Lender in connection with this Agreement is true and
correct in all material respects.

Section 3.16    Environmental Matters.

Except as would not result or reasonably be expected to result in a US Material
Adverse Effect: (a)(a) each of the properties of Holdings, US Borrower and their
Subsidiaries (the “Properties”) and all operations at the Properties are in
substantial compliance with all applicable Environmental Laws, (b)(b) there is
no undocumented or unreported violation of any Environmental Law with respect to
the Properties or the businesses operated by Holdings, US Borrower and their
Subsidiaries (the “Businesses”) that US Borrower or Holdings are aware of, and
(c)(c) there are no conditions relating to the Businesses or Properties that
have given rise to or would reasonably be expected to give rise to a material
liability under any applicable Environmental Laws.

Section 3.17    Insurance.

The properties of Holdings, US Borrower and their respective Subsidiaries are
insured with financially sound and reputable insurance companies, in such
amounts (after giving effect to any self-insurance compatible with the following
standards), with such deductibles and covering such risks as are





113




 

customarily carried by companies engaged in similar businesses and owning
similar properties in localities where US Borrower or its Subsidiaries operate.

Section 3.18    Anti-Terrorism and Anti-Corruption Laws.

The Borrowers have implemented and maintain in effect policies and procedures
designed to ensure compliance by the Borrowers, their Subsidiaries and their
respective directors, officers, employees and agents with applicable
Anti-Terrorism Laws, Anti-Corruption Laws and Sanctions, and the Borrowers,
their Subsidiaries and their respective officers and employees and to the
knowledge of the Borrowers, their directors and agents, are in compliance with
applicable Anti-Terrorism Laws, Anti-Corruption Laws, and Sanctions in all
material respects.  None of the Borrowers, any of their Subsidiaries or, to the
knowledge of the Borrowers, any director, officer, employee, agent, or affiliate
of the Borrowers or any of their Subsidiaries is a Sanctioned Person.

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF HOLDINGS AND CANADIAN BORROWER

Holdings represents and warrants to the Canadian Lender as set forth in Sections
3.01,   3.02,  3.03(a) and (c),  3.05 through 3.11 and 3.13 through 3.18 only as
and to the extent that such provisions apply to Holdings; provided however, that
(x) the representation and warranties in Sections 3.09,  3.13 and 3.16 through
3.18 shall also include Holdings’ Subsidiaries and (y) references to US Material
Adverse Effect, US Default, US Event of Default shall refer to Canadian Material
Adverse Effect, Canadian Default and Canadian Event of Default, respectively.

Canadian Borrower represents and warrants to the Canadian Lender that:

Section 4.01    Existence and Good Standing.

Canadian Borrower: (a) is a corporation validly subsisting under the
jurisdiction of its amalgamation, (b) is duly qualified to do business in all
other jurisdictions where its ownership, lease or operation of properties and
conduct of its business requires such qualification, and, (c) has all necessary
corporate power and authority to own its properties and carry on its business as
presently carried, except in each case referenced in paragraph (b) and (c) above
as would not, individually or in the aggregate, have a Canadian Material Adverse
Effect.

Section 4.02    Corporate Authority.

Canadian Borrower has full power and authority to enter into this Agreement and
do all such acts and things as are required by this Agreement to be done,
observed or performed by Canadian Borrower, in accordance with the terms hereof.

Section 4.03    Valid Authorization and Execution.

Canadian Borrower has taken all necessary partnership action to authorize the
execution, delivery and performance of this Agreement.

Section 4.04    Non-Conflict.

Neither the execution of this Agreement and the other Loan Documents to which
the Canadian Borrower is a party, nor the consummation of the transactions
contemplated herein and therein, nor the





114




 

performance of and compliance with the terms and provisions hereof and thereof
by the Canadian Borrower will (a)(a) violate any provision of its Organizational
Documents, or (b)(b) to the knowledge of the Canadian Borrower after due
inquiry, the provisions of any material indenture, instrument, undertaking, or
other agreement to which it is a party or by which it is bound, except as would
not, individually, or in the aggregate, have a Canadian Material Adverse Effect.

Section 4.05    Enforceability.

This Agreement, when executed and delivered, will constitute the valid, legal
and binding obligation of Canadian Borrower, enforceable against Canadian
Borrower in accordance with its terms, subject to applicable bankruptcy,
insolvency and other laws of general application limiting the enforceability of
creditors’ rights generally and subject to general equitable principles
(regardless of whether considered in a proceeding in equity or at law).

Section 4.06    Ownership of Property.

Subject to Canadian Permitted Encumbrances, Canadian Borrower has good and
marketable title to its property except to the extent the failure to have such
title would not have or reasonably be expected to have Canadian Material Adverse
Effect.  Canadian Borrower is not aware of any claim, event, occurrence or right
granted to any other person, of any kind whatsoever, that has resulted in or
would result in loss of all or any part of the interest of Canadian Borrower, in
any part of its property, other than a loss that would not have or would not
reasonably be expected to have a Canadian Material Adverse Effect.

Section 4.07    Compliance with Other Instruments.

Canadian Borrower is not aware of any event that has occurred and which is
continuing which constitutes, or which with the giving of notice, the lapse of
time, a relevant determination or any combination hereof would constitute, a
contravention of or default under any agreement or instrument by which Canadian
Borrower of any Subsidiary or any of their properties or assets are bound of
affected, which has or would reasonably be expected to have a Canadian Material
Adverse Effect.

Section 4.08    Non-Default.

No Canadian Default or Canadian Event of Default has occurred or is continuing.

Section 4.09    Financial Condition.

The audited consolidated financial statements of Holdings previously delivered
to the Canadian Lender: (i)(a) have been prepared in accordance with GAAP,
except as expressly noted therein and except to the extent of items that are
immaterial in the aggregate; and (ii)(b) present fairly, in all material
respects, the consolidated financial condition, results of operations and cash
flows of Holdings as at the date thereof.

Section 4.10    Absence of Litigation.

As of the date of this Agreement, except as disclosed in Holdings’ SEC filings
or otherwise disclosed in writing to the Canadian Lender, there are no actions,
suits or proceedings pending or, to the knowledge of Canadian Borrower,
threatened against Canadian Borrower or any of its Subsidiaries, which if
adversely determined would have or would reasonably be expected to have,
individually or in the aggregate, a Canadian Material Adverse Effect.





115




 

Section 4.11    Compliance with Applicable Laws.

Except as disclosed in Holdings’ SEC filings or otherwise disclosed in writing
to the Canadian Lender, Canadian Borrower and its Subsidiaries are in material
compliance with all applicable laws (including all applicable Environmental
Laws), all applicable directives, judgments, decrees, injunctions and orders
rendered by any Governmental Authority or court of competent jurisdiction,
except: (i)(a) as may be being contested in good faith; and (ii)  (b) instances
in which the failure to comply therewith has not had or would not reasonably be
expected to have a Canadian Material Adverse Effect.

Section 4.12    Authorizations in Effect.

All authorizations, approvals, consents, licenses, exemptions, filings,
registrations, notarizations and other requirements of Governmental Authorities
reasonably necessary to carry on the businesses of Canadian Borrower and its
Subsidiaries are in full force and effect, except to the extent that the failure
to have or maintain the same in full force and effect would not, when taken in
the aggregate, reasonably be expected to have a Canadian Material Adverse
Effect.

Section 4.13    Remittances Up to Date.

All of the remittances required to be made by Canadian Borrower and its
Subsidiaries to the federal, provincial and municipal governments have been
made, are currently up to date and there are no outstanding arrears, except
where and to the extent the failure to remit or delay in remitting would not,
when taken in the aggregate, except: (i)  (a) as may be being contested in good
faith; and (ii)(b) instances in which the failure to comply therewith has not
had or would not reasonably be expected to have a Canadian Material Adverse
Effect.

Section 4.14    Environmental.

Except as would not result or reasonably be expected to result in a Canadian
Material Adverse Effect: (i)(a) to the best of the knowledge and belief of
Canadian Borrower after due inquiry, Canadian Borrower, its Subsidiaries and
their respective operations taken as a whole comply in all material respects
with all Environmental Laws; and (ii)(b) Canadian Borrower does not know, and
has no reasonable grounds to know, of any facts which result in or constitute or
would reasonably be expected to give rise to non-compliance with any
Environmental Laws.

Section 4.15    Taxes.

Canadian Borrower and each of its Subsidiaries have paid all Taxes, assessments
and reassessments and all other governmental charges, governmental royalties,
penalties, interest and fines claimed against them which are due and payable,
other than such Taxes or other amounts which: (i)(a) are not yet delinquent;
(ii)(b) that are being contested in good faith and by proper proceedings, and
against which adequate reserves are being maintained in accordance with GAAP; or
(iii)(c) where the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Canadian Material Adverse Effect.

Section 4.16    Qualified ECP Guarantor.

The US Borrower is a Qualified ECP Guarantor.





116




 

ARTICLE V

 

CONDITIONS TO US LOANS

Section 5.01    Conditions to Initial US Loan and Initial US Letter of Credit.

The obligation of each US Lender to fund the initial US Loan requested to be
made by it, and of each US Issuing Bank to issue any initial US Letter of Credit
(including any increase in the amount of, or extension of the expiration date
of, any US Letter of Credit) requested to be issued by it, shall be subject to
the prior or concurrent satisfaction or waiver of each of the conditions
precedent set forth in this Section 5.01.

(a)        Loan Documents.  There shall have been delivered to the
Administrative Agent an executed signature page of each US Loan Party to each of
the Loan Documents to which it is a party.

(b)        Amendment of the Existing Credit Agreement.  There shall have been
delivered to the Administrative Agent a true, correct and complete copy of the
Existing Credit Agreement, together with all amendments thereto effective as of
the Closing Date, in form and substance reasonably satisfactory to the
Administrative Agent.

(c)        Corporate Documents.  The Administrative Agent shall have received:

(i)        a certificate of the secretary or assistant secretary of each US Loan
Party dated the Closing Date, certifying (A) that attached thereto is a true and
complete copy of each Organizational Document of such US Loan Party certified
(to the extent applicable) as of a recent date by the Secretary of State (or
applicable Governmental Authority) of the jurisdiction of its incorporation, (B)
that attached thereto is a true and complete copy of resolutions duly adopted by
the Board of Directors of such US Loan Party authorizing the execution, delivery
and performance of the Loan Documents to which such person is a party and, in
the case of US Borrower, the borrowings hereunder, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect
and (C) as to the incumbency and specimen signature of each officer executing
any Loan Document to which it is a party or any other document delivered in
connection herewith on behalf of such US Loan Party (together with a certificate
of another officer as to the incumbency and specimen signature of the secretary
or assistant secretary executing the certificate in this clause (i));

(ii)       a certificate as to the good standing (or equivalent) of each US Loan
Party (in so-called “long-form” if available) as of a recent date, from such
Secretary of State (or other applicable Governmental Authority); and

(iii)      such other documents as the Administrative Agent may reasonably
request.

(d)        Financial Statements.  Receipt by the Administrative Agent of a copy
of the annual consolidated financial statements (including balance sheets,
income statements and cash





117




 

flow statements) of Holdings and its Subsidiaries for fiscal year 2017, audited
by independent public accountants of recognized national standing.

(e)        Officers’ Certificate.  The Administrative Agent shall have received
a certificate, dated the Closing Date and signed by the chief executive officer
and the treasurer or other senior financial officer of US Borrower, certifying
compliance with the conditions precedent set forth in this Section 5.01 and
Sections 5.02(b),  (c) and (d).

(f)        Opinions of Counsel.  The Administrative Agent, on behalf of itself,
the US Lenders and US Issuing Bank, shall have received a favorable written
opinion of Milbank, Tweed, Hadley & McCloy LLP, counsel for the US Loan Parties,
a favorable written opinion of Conyers, Dill & Pearman Limited, local Bermuda
counsel for Holdings and Nabors International, a favorable written opinion of
Maples and Calder, local Luxembourg counsel for Nabors Lux, and a favorable
written opinion of Dentons, local Canadian counsel for Canadian Borrower, each
opinion to be (i)(i) dated the Closing Date, (ii)(ii) addressed to the
Administrative Agent, US Issuing Banks and the US Lenders and (iii)(iii) to
include such matters as reasonably requested by the Administrative Agent, US
Issuing Banks and the US Lenders, including as to (A)(A) the due authorization,
execution and enforceability of the Loan Documents and the Existing Credit
Agreement Amendment and (B)(B) the non-contravention of the Existing Credit
Agreement as amended by the Existing Credit Agreement Amendment and any other
material Indebtedness for borrowed money to which Holdings or any of its
Subsidiaries is a party.

(g)        Fees.  The Arrangers and the Administrative Agent (for itself and on
behalf of the US Lenders) shall have received all Fees due and payable thereto
by the US Borrowers on or prior to the Closing Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including the
legal fees and expenses of Vinson & Elkins L.L.P., counsel to the Administrative
Agent, and the fees and expenses of any consultants and other advisors) required
to be reimbursed or paid by the Borrowers hereunder or under any other Loan
Document.

(h)        USA PATRIOT ACT and Beneficial Ownership.  The US Lenders and the
Administrative Agent shall have received (i) at least three (3) Business Days
prior to the Closing Date, the information required under Section 14.13 to be
delivered by each applicable US Loan Party on or prior to the Closing Date and
which was identified in writing by the US Lenders and the Administrative Agent
to US Borrower at least five (5) Business Days prior to the Closing Date and
(ii) to the extent US Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, at least three (3) Business Days prior to the
Closing Date, any Lender that has requested, in a written notice to US Borrower
at least five (5) Business Days prior to the Closing Date, a Beneficial
Ownership Certification in relation to the Borrower, shall have received such
Beneficial Ownership Certification (provided that, upon the execution and
delivery by such Lender of its signature page to this Agreement, the condition
set forth in this clause (ii) shall be deemed to be satisfied).

Section 5.02    Conditions to All US Loans and US Letters of Credit.

The obligation of each US Lender to make any US Loan (including the initial US
Loan), and of each US Issuing Bank to issue any US Letter of Credit (including
any increase in the amount of, or





118




 

extension of the expiration date of, any US Letter of Credit), shall be subject
to, and to the satisfaction of, each of the conditions precedent set forth
below.

(a)        Notice.  The Administrative Agent shall have received (i) in the case
of any advance of any Borrowing, a Borrowing Request as required by Section 2.03
(or such notice shall have been deemed given in accordance with Section 2.03) if
US Revolving Loans are being requested, or, in the case of the Borrowing of a
Swingline Loan, the applicable Swingline Lender and the Administrative Agent
shall have received a Borrowing Request as required by Section 2.20(b), and (ii)
in the case of the issuance, extension or increase of a US Letter of Credit, the
applicable Issuing Bank and the Administrative Agent shall have received a duly
completed Issuance Request and any required Application for such US Letter of
Credit, as the case may be, meeting the requirements of Section 2.22(b);

(b)        No US Default.  Each US Loan Party shall be in compliance in all
material respects with all the terms and provisions set forth herein and in each
other Loan Document to which it is a party on its part to be observed or
performed, and, at the time of and immediately after giving effect to such US
Loan or such issuance, increase or extension of any Letter of Credit, as
applicable, and the application of the proceeds thereof, no US Default or US
Event of Default shall have occurred and be continuing on such date;

(c)        Representations and Warranties.  Each of the representations and
warranties made by any US Loan Party set forth in Article III hereof or in any
other Loan Document to which it is a party shall be true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “US Material Adverse Effect” shall be true and correct in
all respects) on and as of the date of such US Loan or the date of the issuance,
increase or extension of any Letter of Credit with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date;

(d)        No Legal Bar.  No order, judgment or decree of any Governmental
Authority shall purport to restrain any US Lender from making any US Loans to be
made by it.  No injunction or other restraining order shall have been issued,
shall be pending or noticed with respect to any action, suit or proceeding
seeking to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated by this
Agreement or the making of US Loans hereunder; and

(e)        No Available Cash.  Holdings and its Subsidiaries shall not have an
aggregate amount of Available Cash at such time in excess of the Available Cash
Threshold Amount and such Loans (after giving effect to the permitted uses of
proceeds therefrom within ten (10) Business Days of such date, as certified by
US Borrower in the relevant Borrowing Request; provided that having cash or Cash
Equivalents on the balance sheet shall not be permitted to be specified as the
use of such proceeds) shall not result in Holdings and its Subsidiaries having
an aggregate amount of Available Cash in excess of the Available Cash Threshold
Amount; provided that the condition precedent in this Section 5.02(e) shall not
be required to be satisfied, and shall be permanently eliminated, upon the
earlier of (i) first date after the Closing Date on which US Borrower obtains an
Index Debt rating of Investment Grade from at least two of the Designated
Ratings Agencies (any such date on which US Borrower obtains such minimum
ratings, a “Trigger Date”) and (ii) the first date on which the Administrative
Agent receives a certificate delivered





119




 

pursuant to Section 7.01(c) reflecting a Leverage Ratio equal to or less than
3.25 to 1.00 (the earlier of clause (i) and (ii), the “Cash Hoarding Fallaway
Date”).

Each of the delivery of a Borrowing Request and the acceptance by US Borrower of
the proceeds of such US Loan or of the issuance of, increase in the amount of,
or extension date of, a US Letter of Credit shall constitute a representation
and warranty by each US Loan Party that on the date of such US Loan or date of
the issuance of, increase in the amount of, or extension date of, such US Letter
of Credit (both immediately before and after giving effect to such US Loan or
such US Letter of Credit and the application of the proceeds thereof) the
conditions contained in Sections 5.02(b)-(d) have been satisfied.  US Borrower
shall provide such information (including calculations in reasonable detail of
the covenants in Section 7.02) as the Administrative Agent may reasonably
request to confirm that the conditions in Sections 5.02(b)-(d) have been
satisfied.

ARTICLE VI

 

CONDITIONS TO CANADIAN LOANS

Section 6.01    Conditions to Initial Canadian Loan.

The obligation of the Canadian Lender to fund the initial Canadian Loan
requested to be made by it shall be subject to the prior or concurrent
satisfaction or waiver of each of the conditions precedent set forth in this
Section 6.01.

(a)        Canadian Borrower shall have delivered to Canadian Lender current
certified Organizational Documents and the resolutions of the Canadian Borrower
authorizing the Loan Documents to which it is a party and the transactions
thereunder and an officer’s certificate as to the incumbency of the officers of
Canadian Borrower signing such Loan Documents.

(b)        Canadian Lender shall have received legal opinions from each of legal
counsel to Canadian Borrower and Holdings (including, for certainty, from
Holdings’ and Nabors International’s Bermuda counsel) in form and substance
satisfactory to Canadian Lender in its sole discretion.

(c)        There shall have been delivered to Canadian Lender a true, correct
and complete copy of the Existing Credit Agreement, together with all amendments
thereto effective as of the Closing Date, in form and substance reasonably
satisfactory to Canadian Lender.

(d)        No Canadian Default or Canadian Event of Default shall have occurred
and be continuing and Canadian Borrower shall have delivered to Canadian Lender
a Canadian Officer’s Certificate confirming the same.

(e)        As at the date hereof, no material adverse change in the business,
affairs, assets, properties, operations, or condition, financial or otherwise,
of Holdings and its Subsidiaries taken as a whole shall have occurred since
December 31, 2017 and Canadian Borrower shall have delivered to Canadian Lender
a Canadian Officer’s Certificate confirming the same.





120




 

Section 6.02    Conditions to All Canadian Loans and Canadian Letters of Credit.

The obligation of the Canadian Lender to make any Canadian Loan (including the
initial Canadian Loan), and of each Canadian Issuing Bank to issue any Canadian
Letter of Credit (including any increase in the amount of, or extension of the
expiration date of, any Canadian Letter of Credit), shall be subject to, and to
the satisfaction of, each of the conditions precedent set forth below.

(a)        Canadian Lender shall have received a proper and timely Canadian
Borrowing Request from Canadian Borrower or, in the case of any issuance,
extension or increase of any Canadian Letter of Credit, the applicable Canadian
Issuing Bank and the Canadian Lender shall have received a duly completed
Issuance Request and any required Application for such Canadian Letter of
Credit, as the case may be, meeting the requirements of Section 2.23(b).

(b)        The representations and warranties set forth in Article IV shall be
true and accurate in all material respects on and as of the date of the
requested Canadian Borrowing or such issuance, increase or extension of any
Canadian Letter of Credit.

(c)        No Canadian Default or Canadian Event of Default shall have occurred
and be continuing nor shall the Canadian Borrowing (or issuance, increase or
extension of any Canadian Letter of Credit, as applicable) immediately result in
the occurrence of any such event.

(d)        After giving effect to the proposed Canadian Borrowing (or issuance,
increase or extension of any Canadian Letter of Credit, as applicable), the
aggregate principal amount outstanding of all Canadian LoansRevolving Exposures
shall not exceed the aggregate amount of Canadian Revolving Commitments.

(e)        Holdings and its Subsidiaries shall not have an aggregate amount of
Available Cash at such time in excess of the Available Cash Threshold Amount and
such Loans (after giving effect to the permitted uses of proceeds therefrom
within ten (10) Business Days of such date, as certified by Canadian Borrower in
the relevant Borrowing Request; provided that having cash or Cash Equivalents on
the balance sheet shall not be permitted to be specified as the use of such
proceeds) shall not result in Holdings and its Subsidiaries having an aggregate
amount of Available Cash in excess of the Available Cash Threshold Amount;
provided that the condition precedent in this Section 6.02(e) shall not be
required to be satisfied, and shall be permanently eliminated, upon the
occurrence of the Cash Hoarding Fallaway Date.

ARTICLE VII

 

AFFIRMATIVE COVENANTS OF HOLDINGS AND US BORROWER

Holdings and US Borrower warrant, covenant and agree with each US Lender that so
long as this Agreement shall remain in effect and until the US Commitments have
been terminated and the US Obligations payable under any Loan Document shall
have been paid in full, unless the US Required Lenders shall otherwise consent
in writing:

Section 7.01    Information Covenants.

Holdings and US Borrower will furnish, or cause to be furnished, to the
Administrative Agent, which in turn shall distribute promptly to the US Lenders:





121




 

(a)        Annual Financial Statements.  As soon as available, and in any event
within 75 days after the close of each fiscal year of Holdings, a consolidated
balance sheet, income statement and statement of cash flows of Holdings and its
Subsidiaries, as of the end of such fiscal year, setting forth in comparative
form figures for the preceding fiscal year, all such financial information
described above to be in reasonable form and detail and, in each case, audited
by independent certified public accountants of recognized national standing
reasonably acceptable to the US Lenders and whose opinion shall be furnished to
the US Lenders, and shall be to the effect that such financial statements have
been prepared in accordance with GAAP (except to the extent of items that are
immaterial in the aggregate and except for changes with which such accountants
concur) and shall not be limited as to the scope of the audit or qualified in
any respect.  Notwithstanding the above, it is understood and agreed that
delivery of Holdings’ applicable report on Form 10-K shall satisfy the
requirements of this Section 7.01(a).

(b)        Quarterly Financial Statements.  As soon as available, and in any
event within 45 days after the close of each fiscal quarter of Holdings (other
than the fourth fiscal quarter), a consolidated balance sheet, income statement
and statement of cash flows of Holdings and its Subsidiaries as of the end of
such fiscal quarter, in each case setting forth in comparative form figures for
the corresponding period of the preceding fiscal year, all such financial
information described above to be in reasonable form and detail and reasonably
acceptable to the US Lenders, and, in each case, accompanied by a certificate of
a Financial Officer of Holdings to the effect that such quarterly financial
statements fairly present in all material respects the financial condition of
such person and have been prepared in accordance with GAAP (except to the extent
of items that are immaterial in the aggregate), subject to changes resulting
from audit and normal year-end audit adjustments.  Notwithstanding the above, it
is understood and agreed that delivery of Holdings’ applicable report on Form
10-Q shall satisfy the requirements of this Section 7.01(b).

(c)        Officer’s Certificate.  Within 75 days of the end of each fiscal year
and within 45 days of the end of each fiscal quarter (other than the fourth
fiscal quarter), a certificate of a Financial Officer of the applicable Borrower
substantially in the form of Exhibit G:  (i) setting forth calculations
demonstrating compliance by Holdings with the financial covenants set forth in
Section 7.02 as of the end of such fiscal period; (ii) stating that no Default
or Event of Default exists, or if any Default or Event of Default does exist,
specifying the nature and extent thereof and what action such Borrower proposes
to take with respect thereto; (iii) notifying the Administrative Agent of the
posting of any documents referred to in Section 7.01(a) and (b) and (iv) with
respect to each Covered Asset, setting forth the Person that owns such Covered
Asset and the net book value (determined in accordance with GAAP) of such
Covered Asset.

(d)        Electronic Delivery Permitted.  Documents required to be delivered
pursuant to Section 7.01(a),  (b) and (e) (to the extent such documents are
filed with the SEC) may be delivered electronically, including by filing with
the SEC, and if so delivered, shall be deemed to have been delivered on the date
(i) on which Holdings posts such documents, or provides a link thereto on
Holdings’ website on the Internet at www.nabors.com; (ii) on which such
documents are posted on Holdings’ or US Borrower’s behalf on an Internet or
intranet website, if any, to which each US Lender and the Administrative Agent
has access (whether a commercial, third-party website or sponsored by the
Administrative Agent); or (iii) filed with the SEC.  Notwithstanding anything
contained in this Section 7.01(d), in every instance US Borrower or Holdings
shall be required to provide paper copies of the compliance certificate required
by





122




 

Section 7.01(c) to the Administrative Agent. Except for such compliance
certificates, the Administrative Agent shall have no obligation to maintain
copies of the documents referred to in Section 7.01(a),  (b) and (e) and in any
event the Administrative Agent shall have no obligation to request the delivery
of the documents referred to in Section 7.01(a),  (b),  (c) or (e).

(e)        Notices.  Upon Holdings or US Borrower obtaining knowledge thereof,
it will give written notice to the Administrative Agent within five Business
Days of (i)(i) the occurrence of a US Default or US Event of Default, specifying
the nature and extent thereof and what action it proposes to take with respect
thereto, (ii)(ii) any change in the rating of the Index Debt and (iii)(iii) the
occurrence of any of the following with respect to Holdings or US Borrower:
(A)(A) the pendency or commencement of any litigation, arbitration or
governmental proceeding against it, or any of its respective Subsidiaries,
which, if adversely determined, would have or would reasonably be expected to
have a US Material Adverse Effect or (B)(B) the institution of any proceedings
against Holdings, US Borrower or any of their respective Subsidiaries, with
respect to, or the receipt of notice by such person of potential liability or
responsibility for violation or alleged violation of, any federal, state or
local law, rule or regulation (including, without limitation, any Environmental
Law), the violation of which constitutes a US Material Adverse Effect.  US
Borrower will immediately give written notice to the Administrative Agent of any
change in the fiscal year of US Borrower or Holdings.

(f)        ERISA.  Upon US Borrower, Holdings or any Subsidiary of either or any
ERISA Affiliate obtaining knowledge thereof, US Borrower will give written
notice to the Administrative Agent promptly (and in any event within five
Business Days) of any of the following which would result in or reasonably would
be expected to result in a US Material Adverse Effect: (i)(i) any event or
condition, including, but not limited to, any Reportable Event, that
constitutes, or would be reasonably expected to lead to, a Termination Event;
(ii)(ii) with respect to any Multiemployer Plan, the receipt of notice as
prescribed in ERISA or otherwise of any withdrawal liability assessed against US
Borrower or any Subsidiary of US Borrower or any ERISA Affiliate, or of a
determination that any Multiemployer Plan is in reorganization or insolvent
(both within the meaning of Title IV of ERISA); or (iii)(iii) the failure to
make full payment on or before the due date (including extensions) thereof of
all amounts which US Borrower, Holdings, or any Subsidiary of either or any
ERISA Affiliate is required to contribute to each Plan pursuant to its terms and
as required to meet the minimum funding standard set forth in ERISA and the Code
with respect thereto; in each case together with a description of any such event
or condition or a copy of any such notice and a statement by an officer of US
Borrower briefly setting forth the details regarding such event, condition, or
notice, and the action, if any, which has been or is being taken or is proposed
to be taken with respect thereto.

(g)        Other Information.

(i)        With reasonable promptness upon any such request, such other
information regarding the business, properties or financial condition of US
Borrower or any US Lender may reasonably request.

(ii)       Promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering





123




 

rules and regulations, including, without limitation, the PATRIOT Act and the
Beneficial Ownership Regulation.

Section 7.02    Financial Covenants.

(a)        Net Leverage Ratio. As of the last day of each fiscal quarter of
Holdings, Holdings shall maintain a Net Leverage Ratio that is less than or
equal to 5.50 to 1.00.

(b)        Guarantor Coverage Ratio.  As of the last day of each fiscal quarter
of Holdings that occurs during a Trigger Period, Holdings shall maintain a
Guarantor Coverage Ratio that is equal to or greater than 2.50 to 1.00.

Section 7.03    Preservation of Existence and Franchises.

(a)        Each of Holdings and its Subsidiaries will do all things necessary to
preserve and keep in full force and effect its legal existence and rights,
franchises and foreign qualifications, except as permitted by Section 9.02, or
to the extent such entity determines that the preservation and maintenance of
the same is no longer desirable in the conduct of its business and that the loss
thereof is not disadvantageous to the US Lenders, or the failure to preserve and
maintain the same could not reasonably be expected, in the aggregate, to result
in a US Material Adverse Effect.

(b)        Holdings and US Borrower will, and will cause each of their
respective Subsidiaries to, generally maintain its properties in good condition
and not waste or otherwise permit such properties to deteriorate, reasonable
wear and tear excepted, except to the extent that the failure to so maintain
such property or to avoid waste or deterioration could not reasonably be
expected to result in a US Material Adverse Effect; provided that this Section
7.03(b) shall not apply to property that is lost or damaged in connection with a
casualty event or is subjected to a condemnation or other taking.

Section 7.04    Books and Records.

Holdings and US Borrower will, and will cause each of their respective
Subsidiaries to, keep complete and accurate books and records, in all material
respects in accordance with consistent accounting practices on the basis of GAAP
(including the establishment and maintenance of appropriate reserves).

Section 7.05    Compliance with Law.

Holdings and US Borrower will, and will cause each of their respective
Subsidiaries to, comply with all Requirements of Law and all other laws
(including, without limitation, all Environmental Laws and ERISA laws), rules,
regulations (including without limitation, Regulation U and Regulation X), and
orders, and all restrictions imposed by any Governmental Authority, applicable
to it and its properties, except where the failure to so comply would not
reasonably be expected to have a US Material Adverse Effect or would not violate
any restrictions on its ability to incur or assume Indebtedness.  Holdings and
Borrowers will maintain in effect and enforce policies and procedures designed
to ensure compliance by Holdings, Borrowers, their Subsidiaries and their
respective directors, officers, employees and agents with applicable
Anti-Terrorism Laws, Anti-Corruption Laws and Sanctions.





124




 

Section 7.06    Payment of Taxes and Other Indebtedness.

Holdings and US Borrower will, and will cause each of their respective
Subsidiaries to, pay, settle or discharge (a)(a) all taxes, assessments and
governmental charges or levies imposed upon it, or upon its income or profits,
or upon any of its properties, before they shall become delinquent, (b)(b) all
lawful claims (including claims for labor, materials and supplies) which, if
unpaid, might give rise to a Lien upon any of its properties, and (c)(c) all of
its other Indebtedness as it shall become due (to the extent such repayment is
not otherwise prohibited by this Agreement); provided,  however, that Holdings,
US Borrower and their respective Subsidiaries shall not be required to pay any
such tax, assessment, charge, levy, claim or Indebtedness (i)(i) which is being
contested in good faith by appropriate proceedings and as to which adequate
reserves therefor have been established in accordance with GAAP, or (ii)(ii)
with respect to which the failure to make any such payment would not have or
would not be reasonably expected to have a US Material Adverse Effect.

Section 7.07    Insurance.

Holdings and US Borrower will, and will cause their Subsidiaries to, at all
times maintain in full force and effect insurance (including worker’s
compensation insurance and general liability insurance) in such amounts,
covering such risks and liabilities and with such deductibles or self-insurance
retentions as are in accordance with normal industry practice.

Section 7.08    Use of Proceeds.

The proceeds of the US Loans shall be used for working capital and general
corporate purposes of US Borrower and its Subsidiaries, including capital
expenditures and acquisitions.

Section 7.09    Audits/Inspections.

Upon reasonable notice and during normal business hours, at the reasonable
request of any US Lender, Holdings and US Borrower will, and will cause their
Subsidiaries to, permit representatives appointed by the Administrative Agent,
including independent accountants, agents, attorneys, and appraisers to visit
and inspect Holdings’, US Borrower’s and their Subsidiaries’ property, including
its books and records, its accounts receivable and inventory, Holdings’, US
Borrower’s and their Subsidiaries’ facilities and its other business assets, and
to make photocopies or photographs thereof and to write down and record any
information such representative obtains, and shall permit the Administrative
Agent or its representatives to investigate and verify the accuracy of
information provided to the Administrative Agent and to discuss all such matters
with officers of Holdings and US Borrower; provided that any nonpublic
information obtained by any person during such audit or inspection shall be
treated as confidential information in accordance with the disclosure standards
set forth in Section 14.12.  Any information obtained by the Administrative
Agent shall be made available to any US Lender upon such US Lender’s request.

ARTICLE VIII

 

AFFIRMATIVE COVENANTS OF HOLDINGS AND CANADIAN BORROWER

Holdings warrants, covenants and agrees with the Canadian Lender that so long as
this Agreement shall remain in effect and until the Canadian Commitments have
been terminated and the Canadian Obligations payable under any Loan Document
shall have been paid in full, unless the Canadian Lender shall otherwise consent
in writing, Section 7.01(a),  (b) and (d) and Section 7.03 through Section





125




 

7.07 shall apply, mutatis mutandis, to Holdings; provided, however that (x)
references therein to the Administrative Agent and the US Lenders shall be to
the Canadian Lender and (y) references to US Material Adverse Effect shall refer
to Canadian Material Adverse Effect.

Canadian Borrower warrants, covenants and agrees with the Canadian Lender that
so long as this Agreement shall remain in effect and until the Canadian
Commitments have been terminated and the Canadian Obligations payable under any
Loan Document shall have been paid in full, unless the Canadian Lender shall
otherwise consent in writing:

Section 8.01    Information Covenants.

(a)        Section 7.01(a) through (e) shall apply, mutatis mutandis, to
Canadian Borrower; provided, however that (i) references therein to the
Administrative Agent and the US Lenders shall be to the Canadian Lender and (ii)
the officer’s certificate described in Section 7.01(c) shall be executed by one
of the president, vice-president, director, treasurer, assistant treasurer,
controller, corporate secretary or assistant secretary of the Canadian Borrower.

(b)        Canadian Borrower shall also furnish, or cause to be furnished, to
the Canadian Lender:

(i)        Annual Financials of Canadian Borrower.  As soon as available and, in
any event within 120 days after the close of each of fiscal year of Holdings,
copies of Canadian  Borrower’s in-house unaudited annual financial statements on
a consolidated basis consisting of a balance sheet, statement of income,
statement of cash flows and statement of shareholders’ equity for each such
year, together with the notes thereto, all prepared in accordance with GAAP
consistently applied;

(ii)       Quarterly Financials of Canadian Borrower.  As soon as available and,
in any event within 45 days after the close of each of fiscal quarter of
Holdings (other than the fourth fiscal quarter), copies of Canadian Borrower’s
in-house unaudited quarterly financial statements on a consolidated basis, in
each case consisting of a balance sheet, statement of income, statement of cash
flows and statement of shareholders’ equity for each such period all in
reasonable details and stating in comparative form the figures for the
corresponding date and previous fiscal year, all prepared in accordance with
GAAP consistently applied; and

(c)        Other Information.  With reasonable promptness upon any such request,
such other information regarding the business, properties or financial condition
of Canadian Borrower as the Canadian Lender may reasonably request.

Section 8.02    Preservation of Existence and Franchises and Compliance with
Law.

Section 7.03 and Section 7.05 shall each apply, mutatis mutandis, to Canadian
Borrower.

Section 8.03    Payment of Taxes and Other Indebtedness.

Section 7.06 shall apply, mutatis mutandis, to Canadian Borrower.





126




 

Section 8.04    Use of Proceeds.

The proceeds of the Canadian Loans shall be used for working capital and general
corporate purposes of Canadian Borrower and its Subsidiaries, including capital
expenditures and acquisitions

Section 8.05    Audits/Inspections.

Upon reasonable notice and during normal business hours, at the reasonable
request of the Canadian Lender, Canadian Borrower shall permit, and shall cause
its Subsidiaries to permit, the Canadian Lender or any representative thereof
(at the expense of Canadian Lender) to examine, write down and record
information from the records and books of account of Canadian Borrower or any of
its Subsidiaries and to visit and inspect the premises and properties of
Canadian Borrower or any of its Subsidiaries (in each case at the risk of the
Canadian Lender) and to discuss the affairs, finances and accounts of Canadian
Borrower or any of its Subsidiaries with any of the officers of the Canadian
Borrower or any of its Subsidiaries; provided that, in each case, any nonpublic
information obtained by any person during such audit or inspection shall be
treated as confidential information in accordance with the disclosure standards
set forth in Section 14.12.

ARTICLE IX

 

NEGATIVE COVENANTS OF US BORROWER, HOLDINGS AND OTHER GUARANTORS

US Borrower and Holdings warrant, covenant and agree with each US Lender that so
long as this Agreement shall remain in effect and until the US Commitments have
been terminated and the US Obligations (other than contingent indemnification
obligations) shall have been paid in full, unless the US Required Lenders shall
otherwise consent in writing:

Section 9.01    Nature of Business.

Holdings will not materially alter the character of its and its Subsidiaries’
(taken as whole) line of business from that conducted as of the Closing Date.

Section 9.02    Fundamental Changes.

US Borrower will not (a) reincorporate in any jurisdiction other than under the
laws of the United States of America, any State thereof or the District of
Columbia or (b) consolidate or amalgamate with or merge into any other person or
convey, transfer or lease its properties and assets substantially as an entirety
to any person unless, in the case of this clause (b), the US Borrower is the
surviving Person and:

(i)         the person formed by such consolidation or amalgamation or into
which US Borrower is merged or the person which acquires by conveyance or
transfer, or which leases, the properties and assets of US Borrower
substantially as an entirety shall be with respect to US Borrower, a person
organized and existing under the laws of the United States of America, any State
thereof or the District of Columbia, and shall expressly assume, by an
appropriate supplement hereto, executed and delivered to the Administrative
Agent, in form reasonably satisfactory to the Administrative Agent, the US
Obligations on the part of US Borrower to be performed;





127




 

(ii)       immediately after giving effect to such transaction, no US Default or
US Event of Default shall have occurred and be continuing; and

(iii)      US Borrower has delivered to the Administrative Agent an officer’s
certificate and an opinion of counsel, each stating that such consolidation,
amalgamation, merger, conveyance, transfer or lease and any such appropriate
supplement comply with this Section 9.02 and that all conditions precedent
herein provided for relating to such transaction have been complied with.

Holdings shall not consolidate or amalgamate with or merge into any other person
or convey, transfer or lease its properties and assets substantially as an
entirety to any person unless:

(A)       (i) the person formed by such consolidation or amalgamation or into
which Holdings is merged or the person which acquires by conveyance or transfer,
or which leases, the properties and assets of Holdings substantially as an
entirety shall expressly assume, by an appropriate supplement hereto, executed
and delivered to the Administrative Agent, in form reasonably satisfactory to
the Administrative Agent, the due and punctual payment of all US Obligations and
the performance of every covenant of this Agreement on the part of Holdings (in
its capacity as guarantor of the US Obligations) to be performed;

(B)       (ii) immediately after giving effect to such transaction, no US
Default or US Event of Default shall have occurred and be continuing; and

(C)       (iii) Holdings has delivered to the Administrative Agent an officer’s
certificate and an opinion of counsel, each stating that such consolidation,
amalgamation, merger, conveyance, transfer or lease and such supplement comply
with this Section 9.02 and that all conditions precedent herein provided for
relating to such transaction have been complied with.

Provided, that upon any consolidation or amalgamation of Holdings or US Borrower
with, or merger of Holdings or US Borrower into, any other person, or any
conveyance, transfer or lease of the properties and assets of Holding or US
Borrower substantially as an entirety in accordance with this Section 9.02, the
successor person formed by such consolidation or amalgamation or into which
Holdings or US Borrower is merged or to which such conveyance, transfer or lease
is made shall succeed to, and be substituted for, and may exercise every right
and power of Holdings or US Borrower under this Agreement with the same effect
as if such successor person had been named as the respective Loan Party herein,
and thereafter, except in the case of a lease to another person, the predecessor
person shall be relieved of all Obligations and covenants under this Agreement.

Section 9.03    Affiliate Transactions.

Other than transactions between or among any Loan Party and any other Loan Party
or Wholly Owned Subsidiary of a Loan Party, US Borrower will not, nor will it
permit its Subsidiaries to, enter into any material transaction or series of
related transactions which in the aggregate would be material, whether or not in
the ordinary course of business, with any Affiliate other than on terms and
conditions substantially as favorable to US Borrower and its Subsidiaries as
would be obtainable in a comparable arm’s-length transaction with a person other
than an Affiliate; provided that the foregoing restriction shall





128




 

not apply to (i)(a) transactions pursuant to any contract or agreement
outstanding as of (x)(x) with respect to US Borrower, the Closing Date or (y)(y)
with respect to any Subsidiary of US Borrower, the Closing Date, or if later,
the date such Subsidiary first became a Subsidiary of US Borrower, and (ii)(b)
transactions otherwise specifically permitted herein.

Section 9.04    Liens.

Holdings will not, nor will it permit any Subsidiary (other than SANAD) to,
issue, assume, guarantee or suffer to exist any Indebtedness if such
Indebtedness is secured by a Lien upon any properties of Holdings or any
Subsidiary or upon any securities or Indebtedness of any Subsidiary (whether
such properties, securities or Indebtedness is now owned or hereafter acquired)
without in any such case effectively providing that the Obligations shall be
secured equally and ratably with (or prior to) such Indebtedness, except that
the foregoing restrictions shall not apply to:

(a)        Liens on any property acquired, constructed or improved by Holdings
or any Subsidiary (or Liens on the securities of a special purpose Subsidiary
which holds no material assets other than the property being acquired,
constructed or improved) after the date of this Agreement which are created
within 360 days after such acquisition (or in the case of property constructed
or improved, after the completion and commencement of commercial operation of
such property, whichever is later) to secure or provide for the payment of the
purchase price or cost thereof; provided that in the case of such construction
or improvement the Liens shall not apply to any property owned by Holdings or
any Subsidiary before such construction or improvement other than (1)(i)
unimproved real property on which the property so constructed, or the
improvement, is located or (2)(ii) personal property which is so improved;

(b)        Liens existing on the Closing Date, existing Liens on property
acquired (including Liens on any property acquired from a person which is
consolidated with or merged with or into Holdings or a Subsidiary) or Liens
outstanding at the time any corporation, partnership or other entity becomes a
Subsidiary; provided that such Liens shall only apply to property owned by such
corporation, partnership or other entity at the time it becomes a Subsidiary or
that is acquired thereafter other than from Holdings or another Subsidiary;

(c)        Liens in favor of Holdings or any Subsidiary;

(d)        Liens in favor of domestic or foreign governmental bodies to secure
advances or other payments pursuant to any contract or statute or to secure
indebtedness incurred to finance the purchase price or cost of constructing or
improving the property subject to such Liens, including Liens to secure debt of
the pollution control or industrial revenue bond type;

(e)        Liens consisting of pledges or deposits by Holdings or any Subsidiary
under workers’ compensation laws, unemployment insurance laws or similar
legislation, or good faith deposits in connection with bids, tenders, contracts
(other than for the payment of debt) or leases to which Holdings or any
Subsidiary is a party, or deposits to secure public or statutory obligations of
Holdings or any Subsidiary or deposits of cash or United States government bonds
to secure surety or appeal bonds to which it is a party, or deposits as security
for contested taxes or import or customs duties or for the payment of rent, in
each case incurred in the ordinary course of business;





129




 

(f)        Liens imposed by law, including carriers’, warehousemen’s,
repairman’s, landlords’ and mechanics’ liens, in each case for sums not yet due
or being contested in good faith by appropriate proceedings if a reserve or
other appropriate provisions, if any, as shall be required by GAAP shall have
been made in respect thereof;

(g)        Liens for taxes, assessments or other governmental charges that are
not yet delinquent or which are being contested in good faith by appropriate
proceedings provided appropriate reserves required pursuant to GAAP have been
made in respect thereof;

(h)        Liens in favor of issuers of surety or performance bonds or letters
of credit or bankers’ acceptances issued pursuant to the request of and for the
account of Holdings or any Subsidiary in the ordinary course of its business;

(i)        Liens consisting of encumbrances, easements or reservations of, or
rights of others for, licenses, rights of way, sewers, electric lines, telegraph
and telephone lines and other similar purposes, or Liens consisting of zoning or
other restrictions as to the use of real properties or Liens incidental to the
conduct of the business of Holdings or a Subsidiary or to the ownership of its
properties which do not materially adversely affect the value of said properties
or materially impair their use in the operation of the business of Holdings or a
Subsidiary;

(j)        Liens arising by virtue of any statutory or common law provisions
relating to bankers’ liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a depository institution;
provided that;

(i)        such deposit account is not a dedicated cash collateral account and
is not subject to restrictions against access by Holdings or any Subsidiary in
excess of those set forth by regulations promulgated by the Federal Reserve
Board; and

(ii)       such deposit account is not intended by Holdings or any Subsidiary to
provide collateral to the depository institution;

(k)        Liens arising from Uniform Commercial Code financing statement
filings regarding leases Holdings and its Subsidiaries enter into in the
ordinary course of business;

(l)        any Lien over goods (or any documents relating thereto) arising
either in favor of a bank issuing a form of documentary credit in connection
with the purchase of such goods or by way of retention of title by the supplier
of such goods where such goods are supplied on credit, subject to such retention
of title, and in both cases where such goods are acquired in the ordinary course
of business;

(m)      any Lien pursuant to any order of attachment, execution, enforcement,
distraint or similar legal process arising in connection with court proceedings;
provided that such process is effectively stayed, discharged or otherwise set
aside within 30 days;

(n)        any lease, sublease and sublicense granted to any third party
constituting a mortgage and any mortgage pursuant to farm-in and farm-out
agreements, operating agreements, development agreements and any other similar
arrangements, which are customary in the oil and gas industry or in the ordinary
course of business of Holdings or any Subsidiary;





130




 

(o)        with respect only to Canadian Borrower, any Security Interest not
prohibited by Section 10.02;

(p)        Liens customarily granted on accounts receivable and related assets
in connection with Permitted Accounts Receivable Sales Facilities,  to the
extent Indebtedness in respect of such Permitted Accounts Receivable Sales
Facilities is permitted pursuant to Section 9.06(k);

(q)        other Liens (which for the avoidance of doubt may not secure
Indebtedness incurred under Section 9.06(m)) not described above securing
obligations in an aggregate amount not to exceed $100,000,000 at any time
outstanding; or

(r)        any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any mortgage referred to in
the foregoing clauses (a) through (o), inclusive; provided that the principal
amount of debt secured thereby shall not exceed the principal amount of debt so
secured at the time of such extension, renewal or replacement, and that such
extension, renewal or replacement shall be limited to all or a part of the
property which secured the mortgage so extended, renewed or replaced (plus
improvements in such property).

Section 9.05    Burdensome Agreements.

Neither Holdings nor any of its Subsidiaries shall enter into any contractual
obligation (other than this Agreement or any other Loan Document) that
materially limits the ability (a)(a) of any Subsidiary of Holdings to make
Restricted Payments to Holdings, or to otherwise transfer property to Holdings,
(b)(b) of any Subsidiary of Holdings to guarantee the Indebtedness of Holdings,
or (c)(c) of Holdings or any Subsidiary of Holdings to create, incur, assume or
suffer to exist Liens on property of such person, in each case, other than:

(i)        encumbrances or restrictions contained in, or existing by reason of,
any agreement or instrument existing on the date hereof;

(ii)       encumbrances or restrictions contained in, or existing by reason of,
any agreement or instrument relating to property existing at the time of the
acquisition thereof, so long as such encumbrances or restrictions relate only to
the property so acquired;

(iii)      encumbrances or restrictions contained in, or existing by reason of,
any agreement or instrument relating to any debt of, or otherwise to, any
Subsidiary of Holdings at the time such Subsidiary was merged or consolidated
with or into, or acquired by, Holdings or a Subsidiary of Holdings or became a
Subsidiary of Holdings and not created in contemplation thereof;

(iv)      encumbrances or restrictions contained in, or existing by reason of,
any agreement or instrument effecting a renewal, extension, refinancing, refund
or replacement (or successive extensions, renewals, refinancings, refunds or
replacements) of debt issued under an agreement referred to in clauses (i)
through (iii) above, so long as the encumbrances and restrictions contained in
any such renewal, extension, refinancing, refund or replacement agreement, taken
as a whole, are not materially more restrictive than





131




 

the encumbrances and restrictions contained in the original agreement, as
determined in good faith by Holdings;

(v)        temporary encumbrances or restrictions with respect to a Subsidiary
of Holdings under an agreement that has been entered into for the disposition of
all or substantially all of the outstanding Capital Stock of or assets of such
Subsidiary, provided that such disposition is otherwise permitted hereunder;

(vi)      customary restrictions on cash, other deposits or assets imposed by
customers and other persons under contracts entered into in the ordinary course
of business;

(vii)     encumbrances or restrictions contained in any agreement or instrument
relating to Indebtedness that prohibit the transfer of all or substantially all
of the assets of the obligor under such agreement or instrument unless the
transferee assumes the obligations of the obligor under such agreement or
instrument or such assets may be transferred subject to such prohibition;

(viii)    encumbrances or restrictions with respect to property under an
agreement that has been entered into for the disposition of such property,
provided that such disposition is otherwise permitted hereunder;

(ix)      encumbrances or restrictions contained in, or existing by reason of,
any agreement or instrument governing Indebtedness of any Foreign Subsidiary of
Holdings, which encumbrances or restrictions are not applicable to any person,
or the properties or assets of any person, other than any such Foreign
Subsidiary of Holdings and the subsidiaries of such Foreign Subsidiary;

(x)        encumbrances or restrictions with respect to property under a
charter, lease or other agreement that has been entered into for the employment
of such property;

(xi)      encumbrances or restrictions contained in joint venture agreements,
partnership agreements and other similar agreements with respect to a joint
ownership arrangement restricting the disposition or distribution of assets or
property of such joint venture, partnership or other joint ownership entity, or
any of such person’s subsidiaries, if such encumbrances or restrictions are not
applicable to the property or assets of any other person; and

(xii)     encumbrances or restrictions contained in the Existing Credit
Agreement as of the Closing Date (after giving effect to any amendments thereto
effective as of the Closing Date).

Section 9.06    Subsidiary Indebtedness.

Holdings will not permit any of its Subsidiaries (other than SANAD, US Borrower
or Nabors Finance) to contract, create, incur, assume, or permit to exist, any
Indebtedness, other than:

(a)        Indebtedness of any Guarantor in respect of the Obligations
hereunder;





132




 

(b)        Indebtedness in respect of current accounts payable and accrued
expenses incurred in the ordinary course of business;

(c)        Indebtedness (including in respect of intercompany leases, and
including intercompany Sale and Lease-back Transactions) owing by a Subsidiary
of Holdings to Holdings or a Subsidiary of Holdings; provided that from and
after the date that is 60 days after the Closing Date (or such later date as the
Administrative Agent may agree to in its sole discretion), any such Indebtedness
pursuant to this clause (c) owing by any Guarantor to Holdings or any such
Subsidiary shall be subordinated to the Indebtedness of the Loan Parties
hereunder on terms satisfactory to the Administrative Agent pursuant to a
standalone subordination or intercreditor agreement or such other arrangements
reasonably satisfactory to the Administrative Agent; provided further (a)
notwithstanding the foregoing, the Guarantors may owe such Indebtedness to
Holdings any such Subsidiary up to an aggregate amount $50,000,000 that is not
subject to such subordination terms and (b) that any such standalone
subordination or intercreditor agreement or such other arrangement shall permit
payments in respect of such intercompany indebtedness as long as no Event of
Default shall have occurred and be continuing;

(d)        purchase money Indebtedness to finance the acquisition, construction,
or improvement, or capital lease of assets (including equipment) or property;
provided that (i)(i) such Indebtedness when incurred shall not exceed the
purchase price of the asset(s) financed and all fees, costs and expenses
relating thereto, including attorney and legal, accounting, expert, and
professional advisor fees and expenses; and (ii)(ii) no such Indebtedness shall
be refinanced for a principal amount in excess of the principal balance
outstanding thereon at the time of such refinancing plus all fees, costs and
expenses relating thereto, including attorney and legal, accounting, expert, and
professional advisor fees and expenses;

(e)        Indebtedness incurred after the Closing Date in connection with the
acquisition of a person or property (including by consolidation or merger) as
long as such Indebtedness existed prior to such acquisition and was not created
in anticipation thereof;

(f)        Indebtedness existing on the Closing Date (including unsecured
Indebtedness under the Existing Credit Agreement in an amount equal to the
maximum amount available for drawing thereunder as of the Closing Date);
provided that the aggregate amount of commitments thereunder shall not increase
from the amount thereof on the Closing Date (after giving effect to any
amendments thereof as of the Closing Date);

(g)        Indebtedness under performance guaranties, performance bonds and
letters of credit issued in the ordinary course of business and serving as a
financial or performance guaranty (other than as a guaranty of Indebtedness for
borrowed money);

(h)        Indebtedness under documentary credits issued in connection with the
purchase of goods in the ordinary course of business;

(i)        Indebtedness (x)(x) under unsecured overdraft lines of credit or for
working capital purposes in foreign countries with financial institutions and
(y)(y) arising from the honoring by a bank or other person of a check, draft or
similar instrument inadvertently drawing against insufficient funds;





133




 

(j)        Indebtedness in an aggregate amount not to exceed $100,000,000 at any
time outstanding; provided that for purposes of the foregoing calculation, all
attributable Indebtedness in respect of Sale and Lease-Back Transactions of
Holdings and its Subsidiaries permitted under Section 9.08 (other than Section
9.08(d)) outstanding and unpaid shall be included, without duplication, in
“Indebtedness”;

(k)        Indebtedness in respect of Permitted Accounts Receivable Sales
Facilities; provided that the aggregate amount of Indebtedness permitted
pursuant to Section 9.06(k) shall not exceed $300,000,000 as of any time
outstanding ;

(l)        extensions, refinancings, renewals or replacements (or successive
extensions, refinancings, renewals, or replacements), in whole or in part, of
the Indebtedness permitted above which, in the case of any such extension,
refinancing, renewal or replacement, does not increase the amount of the
Indebtedness being extended, refinanced, renewed or replaced, other than amounts
incurred to pay the costs of such extension, refinancing, renewal or
replacement; and

(m)       unsecured Indebtedness incurred by an Eligible Notes Guarantor
consisting of guarantees of bonds, debentures, notes or similar instruments
evidencing Indebtedness for borrowed money issued by Holdings or any Subsidiary
thereof other than a Specified RCF Guarantor; provided that such Indebtedness
shall have no recourse to any Specified RCF Guarantor.

Notwithstanding anything to the contrary in this Section 9.06, no Subsidiary
(other than an Eligible Notes Guarantor, SANAD, US Borrower or Nabors Finance)
shall guarantee any Indebtedness consisting of guarantees of bonds, debentures,
notes or similar instruments of Indebtedness for borrowed money issued or
incurred by any other Subsidiary of Holdings.

Section 9.07    Restricted Payments and Repurchases of Debt.

So long as the first Trigger Date following the Closing Date has not occurred,
Holdings will not, nor will it permit any Subsidiary (other than SANAD) to, make
any Restricted Payment, or repurchase or redeem (in whole or in part) any
Indebtedness that matures after the Maturity Date, other than:

(a)        Restricted Payments paid by a Person in the form of common equity
Capital Stock in such Person;

(b)        dividends in respect of ordinary common equity and preferred equity
in an aggregate amount not to exceed $110,000,000 per fiscal year (which limit
shall be decreased to $100,000,000 per fiscal year in 2021 on the date on which
Holdings’ preferred shares are converted to common equity Capital Stock);
provided that (i) no Default or Event of Default shall have occurred and be
continuing at the time of such dividend distribution and (ii) on or prior to the
date of such dividend distribution, US Borrower delivers to the Administrative
Agent a certificate of a Financial Officer certifying as to compliance with the
financial covenants described in Section 7.02 on a pro forma basis after giving
effect to such dividends;

(c)        repayments and repurchases of Indebtedness that matures after the
Maturity Date; provided that (i) if the sum of the aggregate US Revolving
Exposure plus the aggregate





134




 

Canadian Revolving Exposure, after giving effect to such payments at such time,
is equal to or less than $200,000,000, then (A) no Default or Event of Default
shall have occurred and be continuing at the time of such payments, (B) on or
prior to the date of such repayment or repurchase, US Borrower delivers to the
Administrative Agent a certificate of a Financial Officer certifying as to
compliance with the financial covenants described in Section 7.02 on a pro forma
basis after giving effect to such payments, and (C) none of the proceeds of the
Loans may be used to fund such payments, and (ii) if the sum of the aggregate US
Revolving Exposure plus the aggregate Canadian Revolving Exposure, after giving
effect to such payments at such time, is greater than $200,000,000, then (x) no
Default or Event of Default shall have occurred and be continuing at the time of
such payments, (y) on or prior to the date of such repayment or repurchase, US
Borrower delivers to the Administrative Agent a certificate of a Financial
Officer certifying as to compliance with the financial covenants described in
Section 7.02 on a pro forma basis after giving effect to such payments, and (z)
such payments shall be funded entirely by a concurrent issuance of Capital Stock
(other than Redeemable Preferred Stock) or unsecured notes that have a maturity
date that is not earlier than 150 days after the Maturity Date;

(d)        repayments and repurchases of the 5.75% Senior Notes in an amount not
to exceed $150,000,000 in the aggregate; provided that (i) the sum of the
aggregate US Revolving Exposure plus the aggregate Canadian Revolving Exposure,
after giving effect to such payments at such time, is equal to or less than
$455,000,000, (ii) no Default or Event of Default shall have occurred and be
continuing at the time of such payments and (iii) on or prior to the date of
such repayment or repurchase, US Borrower delivers to the Administrative Agent a
certificate of a Financial Officer certifying as to compliance with the
financial covenants described in Section 7.02 on a pro forma basis after giving
effect to such payments;

(e)        repurchases or redemptions of Indebtedness provided that such
repurchases or redemptions shall be funded entirely by a concurrent issuance of
(i) Capital Stock (other than Redeemable Preferred Stock) or (ii) Indebtedness
that has a maturity date that is not earlier than 150 days after the Maturity
Date and which Indebtedness is permitted pursuant to Section 9.06(l); and

(f)        Subsidiaries may declare and pay distributions and dividends with
respect to their Capital Stock toor other Subsidiaries or to Holdings.

Section 9.08    Sale and Lease-Back Transactions.

Holdings will not, nor will it permit any Subsidiary to, enter into any Sale and
Lease-Back Transaction, other than any Sale and Lease-Back Transaction:

(a)        entered into within 360 days of the later of the acquisition or
placing into service of the property subject thereto by Holdings or such
Subsidiary;

(b)        involving a lease of less than five years;

(c)        entered into in connection with an industrial revenue bond or
pollution control financing;





135




 

(d)        between Holdings and/or one or more of its Subsidiaries in compliance
with Section 9.10;

(e)        as to which US Borrower or such Subsidiary would be entitled to incur
debt secured by a mortgage on the property to be leased in an amount equal to
the attributable debt with respect to such Sale and Lease-Back Transaction
without equally and ratably securing the Obligations (1) under clauses (a)
through (n) of Section 9.04 or (2) under the last paragraph of Section 9.04(q);
or

(f)        as to which US Borrower will apply an amount equal to the net
proceeds from the sale of the property so leased to (1)(i) the retirement (other
than any mandatory retirement), within 360 days of the effective date of any
such Sale and Lease-Back Transaction, of securities or of funded debt of US
Borrower or a Subsidiary or (2)(ii) the purchase or construction of other
property, provided that such property is owned by US Borrower or a Subsidiary
free and clear of all mortgages.

Section 9.09    Compliance with Anti-Terrorism Laws.

The Borrowers will not, directly or indirectly, use the proceeds of the Loans,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person, (i)(i) to fund any activities or business
of or with any Sanctioned Person, or in any Sanctioned Country, or (ii)(ii) in
any other manner that would result in a violation of Anti-Terrorism Laws,
Anti-Corruption Laws or Sanctions by any person (including any person
participating in the Loans, whether as underwriter, advisor, investor, or
otherwise).

Section 9.10    Transfers of Assets.

Holdings will not permit any Subsidiary in the Priority Guarantor Group to,
convey, sell, lease, sell and leaseback, assign, transfer or otherwise dispose
of any Covered Assets, whether now owned or hereafter acquired, with a Rig Value
in excess of (a) $10,000,000, for any individual transaction or series of
related transactions or (b) $50,000,000 in the aggregate for all such
transactions in a fiscal year, to any Subsidiary that is not in the Priority
Guarantor Group, unless such Subsidiary, prior to or concurrent with such
transaction, delivers Guarantor Joinder Documents to the Administrative Agent in
form and substance reasonably satisfactory to the Administrative Agent; provided
that no Subsidiary that is a Transitory Subsidiary Owner shall be required to
deliver Guarantor Joinder Documents for so long as such Subsidiary is a
Transitory Subsidiary Owner.

ARTICLE X

 

NEGATIVE COVENANTS OF HOLDINGS, CANADIAN BORROWER AND OTHER GUARANTORS

Holdings covenants and agrees with the Canadian Lender that so long as this
Agreement shall remain in effect and until the Canadian Commitments have been
terminated and the Canadian Obligations (other than contingent indemnification
obligations) shall have been paid in full, unless the Canadian Lender shall
otherwise consent in writing, (x) Sections 9.04 and 9.06 shall apply, and (y)
Section 9.02 shall apply only as and to the extent that such provision applies
to Holdings.





136




 

Canadian Borrower covenants and agrees with the Canadian Lender that so long as
this Agreement shall remain in effect and until the Canadian Commitments have
been terminated and the Canadian Obligations (other than contingent
indemnification obligations) shall have been paid in full, unless the Canadian
Lender shall otherwise consent in writing:

Section 10.01  Change of Business.

Canadian Borrower shall not, and shall not permit any of its Subsidiaries to,
change in any material respect the character of its business or operations from
the businesses and operations carried on by Canadian Borrower and its
Subsidiaries on the date hereof.

Section 10.02  Negative Pledge.

Canadian Borrower shall not, nor shall it permit any of its Subsidiaries to,
create, issue, incur, assume or permit to exist any Lien on any of their
property, undertakings or assets other than Canadian Permitted Encumbrances.

Section 10.03  No Dissolution.

Canadian Borrower and its Subsidiaries shall not liquidate, dissolve or wind up
or take any steps or proceedings in connection therewith; provided that, such
Subsidiaries shall be entitled to do the foregoing where the transferees of all
of its property and assets are Canadian Borrower or one or more of its other
Subsidiaries.

Section 10.04  Subsidiary Indebtedness.

Canadian Borrower will not permit any of its Subsidiaries to contract, create,
incur, assume, or permit to exist, any Indebtedness, other than Canadian
Permitted Subsidiary Indebtedness.

Section 10.05  No Merger, Amalgamation, etc..

Canadian Borrower shall not enter into any transaction whereby all or
substantially all of its undertaking, property and assets would become the
property of any other person (herein called a “Successor”) whether by way of
reconstruction, reorganization, recapitalization, consolidation, amalgamation,
merger, transfer, sale or otherwise, unless:

(a)        the Successor is a corporation with limited liability and
incorporated under the federal laws of Canada or the laws of any province of
Canada or the Successor is a partnership duly established under the laws of any
province of Canada;

(b)        prior to or contemporaneously with the consummation of such
transaction Canadian Borrower and the Successor shall have executed and
delivered or caused to be executed and delivered to the Canadian Lender such
instruments and done such things as are necessary or advisable to establish that
upon the consummation of such transaction:

(i)         the Successor will have assumed all the covenants and obligations of
Canadian Borrower under this Agreement and the other Loan Documents to which
Canadian Borrower is a party; and

(ii)       this Agreement and the other Loan Documents to which Canadian
Borrower is a party, as the case may be, will be valid and binding obligations
of the





137




 

Successor entitling the Canadian Lender, as against the Successor, to exercise
all its rights under this Agreement and such other Loan Documents;

(c)        such transaction shall be on such terms and shall be carried out in
such manner as to preserve and not to impair any of the rights and powers of the
Canadian Lender hereunder or pursuant to the other Loan Documents to which
Canadian Borrower is a party;

(d)        such transactions shall not result in the assets of the Successor
being subject to any Liens other than Canadian Permitted Encumbrances;

(e)        no Canadian Event of Default and no Canadian Default shall have
occurred and be continuing, or will occur as a result of such transaction, or
shall exist immediately after the consummation of such transaction; and

(f)        such transaction shall not result in an adverse impact on the
long‑term debt rating of Holdings from any of the Designated Rating Agencies
such that any of such ratings would be less than Investment Grade,

provided that, (x) the requirement in Section 10.05(b) to execute and deliver
instruments shall not apply to an amalgamation solely among Canadian Borrower
and one or more of its Wholly‑Owned Subsidiaries under the Canada Business
Corporations Act  and (y) the requirement in Section 10.05(f) shall not apply to
such a transaction solely among Canadian Borrower and one or more of its
Wholly-Owned Subsidiaries.

Section 10.06  Financial Covenants.

(a)        Net Leverage Ratio. As of the last day of each fiscal quarter of
Holdings, Holdings shall maintain a Net Leverage Ratio that is less than or
equal to 5.50 to 1.00.

(b)        Guarantor Coverage Ratio.  As of the last day of each fiscal quarter
of Holdings that occurs during a Trigger Period, Holdings shall maintain a
Guarantor Coverage Ratio that is equal to or greater than 2.50 to 1.00.

Section 10.07  Transfers of Assets.

Holdings will not permit any Subsidiary in the Priority Guarantor Group to,
convey, sell, lease, sell and leaseback, assign, transfer or otherwise dispose
of any Covered Assets, whether now owned or hereafter acquired, with a Rig Value
in excess of (a) $10,000,000, for any individual transaction or series of
related transactions or (b) $50,000,000 in the aggregate for all such
transactions in a fiscal year, to any Subsidiary that is not in the Priority
Guarantor Group, unless such Subsidiary, prior to or concurrent with such
transaction, delivers Guarantor Joinder Documents to the Canadian Lender in form
and substance reasonably satisfactory to the Canadian Lender; provided that no
Subsidiary that is a Transitory Subsidiary Owner shall be required to deliver
Guarantor Joinder Documents for so long as such Subsidiary is a Transitory
Subsidiary Owner.





138




 

ARTICLE XI

 

GUARANTEE

Section 11.01  The Guarantee.

(a)        Each US Guarantor hereby guarantees, as a primary obligor and not
merely as a surety to each US Beneficiary and its successors and permitted
assigns, the prompt payment in full when due (whether at stated maturity, by
required prepayment, declaration, demand, by acceleration or otherwise) of the
principal of and interest on (including any interest, fees, costs or charges
that would accrue but for the provisions of the Title 11 of the United States
Code after any bankruptcy or insolvency petition under Title 11 of the United
States Code) the US Loans made by the US Lenders to, and the US Notes held by
each US Lender of, US Borrower, and all other US Obligations from time to time
owing to the US Beneficiaries by any US Loan Party under any Loan Document,
Guaranteed Cash Management Agreement or Guaranteed Hedge Agreement, in each case
strictly in accordance with the terms thereof (such obligations being herein
collectively called the “US Guaranteed Obligations”).  Each US Guarantor hereby
agrees that if US Borrower shall fail to pay in full when due (whether at stated
maturity, by acceleration or otherwise) any of the US Guaranteed Obligations, US
Guarantor will promptly pay the same in cash, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the US Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

(b)        Each Canadian Guarantor hereby guarantees, as a primary obligor and
not merely as a surety to theeach Canadian Beneficiary and its successors and
permitted assigns, the prompt payment in full when due (whether at stated
maturity, by required prepayment, declaration, demand, by acceleration or
otherwise) of the principal of and interest on the Canadian Loans made by the
Canadian Lender to Canadian Borrower, and all other Canadian Obligations from
time to time owing to theeach Canadian Beneficiary by any Canadian Loan Party
under any Loan Document, in each case strictly in accordance with the terms
thereof (such obligations being herein collectively called the “Canadian
Guaranteed Obligations”).  Each Canadian Guarantor hereby agrees that if
Canadian Borrower shall fail to pay in full when due (whether at stated
maturity, by acceleration or otherwise) any of the Canadian Guaranteed
Obligations, such Canadian Guarantor will promptly pay the same in cash, without
any demand or notice whatsoever, and that in the case of any extension of time
of payment or renewal of any of the Canadian Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.

(c)        The US Borrower hereby guarantees, as a primary obligor and not
merely as a surety to each US Beneficiary and its successors and permitted
assigns, the prompt payment in full when due (whether at stated maturity, by
required prepayment, declaration, demand, by acceleration or otherwise) of the
principal of and interest on (including any interest, fees, costs or charges
that would accrue but for the provisions of the Title 11 of the United States
Code after any bankruptcy or insolvency petition under Title 11 of the United
States Code) the US Obligations from time to time owing to the Guaranteed Hedge
Banks by any other US Loan Party under any Guaranteed Hedge Agreement (the
“Guaranteed Hedge Obligations”).  The US Borrower hereby





139




 

agrees that if any other US Loan Party shall fail to pay in full when due
(whether at stated maturity, by acceleration or otherwise) any of the Guaranteed
Hedge Obligations, the US Borrower will promptly pay the same in cash, without
any demand or notice whatsoever, and that in the case of any extension of time
of payment or renewal of any of the Guaranteed Hedge Obligations, the same will
be promptly paid in full when due (whether at extended maturity, by acceleration
or otherwise) in accordance with the terms of such extension or renewal. The US
Borrower intends that this Section 11.01(c) constitute, and this Section
11.01(c) shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other US Loan Party for all purposes of
Section 1a(18)(A)(v)(IIii) of the Commodity Exchange Act.

Section 11.02  Obligations Unconditional.

The obligations of each Guarantor under Section 11.01 shall constitute a
guaranty of payment (and not of collection) and to the fullest extent permitted
by applicable Requirements of Law, are absolute, irrevocable and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Guaranteed Obligations of any Borrower under this Agreement, the US
Notes, if any, Guaranteed Hedge Agreements, if any, Guaranteed Cash Management
Agreements, if any, or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or a guarantor (except for payment in
full).  Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter, impair, release,
limit or otherwise affect the liability of any Guarantor hereunder which shall
remain absolute, irrevocable and unconditional under any and all circumstances
as described above:

(a)        at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;

(b)        any of the acts mentioned in any of the provisions of this Agreement
or the US Notes, if any, or any other agreement or instrument referred to herein
or therein shall be done or omitted;

(c)        the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;

(d)        any impossibility, impracticability, frustration of purpose,
illegality, force majeure or act of government;

(e)        the bankruptcy, winding-up, liquidation, dissolution, moratorium,
readjustment of debt or insolvency of any Loan Party or any other person,
including any discharge or bar against collection of any of the Obligations, or
the amalgamation of or any change in the existence, structure, name, status,
function, control, constitution or ownership of any Loan Party, Lender or any
other person;





140




 

(f)        any lack or limitation of power, incapacity or disability on the part
of any Loan Party or of the directors, partners or agents thereof or any other
irregularity, defect or informality on the part of any Loan Party in its
obligations to the applicable Lenders;

(g)        any law regulation or any other event affecting any term of a
Guaranteed Obligation;

(h)        any limitation, postponement, prohibition, subordination or other
restriction on the right of any Lender to payment of the Obligations; or

(i)        any interest of any Lender, Guaranteed Cash Management Bank or Hedge
Bank in any property whether as owner thereof or as holder of a security
interest therein or thereon, being invalidated, voided, declared fraudulent or
preferential or otherwise set aside, or by reason of any impairment of any right
or recourse to collateral.

The foregoing provisions apply and the foregoing waivers, to the extent
permitted under applicable law, shall be effective even if the effect of any
action or failure to take action by the Beneficiaries is to destroy or diminish
any Guarantor’s subrogation rights, any Guarantor’s right to proceed against a
Borrower for reimbursement, any Guarantor’s right to recover contribution from
any other guarantor or any other right or remedy of any such Guarantor.

Each Guarantor hereby expressly waives diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that any
Beneficiary exhaust any right, power or remedy or proceed against any Borrower
under this Agreement or the US Notes, if any, the Guaranteed Hedge Agreements,
if any, the Guaranteed Cash Management Agreements, if any, or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Guaranteed
Obligations.  Each Guarantor waives any and all notice of the creation, renewal,
extension, waiver, termination or accrual of any of the Guaranteed Obligations
and notice of or proof of reliance by any Beneficiary upon this Guarantee or
acceptance of this Guarantee, and the Guaranteed Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred in
reliance upon this Guarantee, and all dealings between any Borrower and the
Beneficiaries shall likewise be conclusively presumed to have been had or
consummated in reliance upon this Guarantee.  This Guarantee shall be construed
as a continuing, absolute, irrevocable and unconditional guarantee of payment
without regard to any right of offset with respect to the Guaranteed Obligations
at any time or from time to time held by Beneficiaries, and the obligations and
liabilities of each Guarantor hereunder shall not be conditioned or contingent
upon the pursuit by the Beneficiaries or any other person at any time of any
right or remedy against any Borrower or against any other person which may be or
become liable in respect of all or any part of the Guaranteed Obligations or
against any collateral security or guarantee therefor or right of offset with
respect thereto.  This Guarantee shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon each Guarantor
and the successors and assigns thereof, and shall inure to the benefit of (x)(x)
with respect to the US Guaranteed Obligations, the US LendersLender Parties, and
their respective successors and permitted assigns, (y)(y) with respect to the
Canadian Guaranteed Obligations, the Canadian Lender Parties and itstheir
respective successors and permitted assigns and (z)(z) with respect to the
Guaranteed Hedge Obligations, the Hedge Banks that are counterparties to
Guaranteed Hedge Agreements, in each case, notwithstanding that from time to
time during the term of this Agreement there may be no US Guaranteed
Obligations, Canadian Guaranteed Obligations, or Guaranteed Hedge Obligations,
respectively, outstanding.





141




 

Section 11.03  Reinstatement.

The obligations of each Guarantor under this Section 11.03 shall be
automatically reinstated (a) with respect to the US Obligations, if and to the
extent that for any reason any payment by or on behalf of any US Loan Party in
respect of the US Guaranteed Obligations or Guaranteed Hedge Obligations is
rescinded or must be otherwise restored by any holder of any of such US
Guaranteed Obligations or Guaranteed Hedge Obligations, as applicable, and (b)
with respect to the Canadian Obligations, if and to the extent that for any
reason any payment by or on behalf of any Canadian Loan Party in respect of the
Canadian Guaranteed Obligations is rescinded or must be otherwise restored by
any holder of any of such Canadian Guaranteed Obligations, in each case, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise.

Section 11.04  Subrogation.

(a)        Each US Guarantor hereby agrees that until the indefeasible payment
and satisfaction in full in cash of all US Guaranteed Obligations and the
expiration and termination of the Commitments of the US Lenders under this
Agreement it shall waive any claim and shall not exercise any right or remedy,
direct or indirect, arising by reason of any performance by it of its guarantee
in Section 11.01, whether by subrogation or otherwise, against US Borrower or
any other obligor of any of the US Guaranteed Obligations or any security for
any of the US Guaranteed Obligations.

(b)        Each Canadian Guarantor hereby agrees that until the indefeasible
payment and satisfaction in full in cash of all Canadian Guaranteed Obligations
and the expiration and termination of the Commitments of the Canadian Lender
under this Agreement it shall waive any claim and shall not exercise any right
or remedy, direct or indirect, arising by reason of any performance by it of its
guarantee in Section 11.01, whether by subrogation or otherwise, against
Canadian Borrower or any other obligor of any of the Canadian Guaranteed
Obligations or any security for any of the Canadian Guaranteed Obligations.

(c)        The US Borrower hereby agrees that until the indefeasible payment and
satisfaction in full in cash of all US Guaranteed Obligations and the expiration
and termination of the Commitments of the US Lenders under this Agreement it
shall waive any claim and shall not exercise any right or remedy, direct or
indirect, arising by reason of any performance by it of its guarantee in Section
11.01, whether by subrogation or otherwise, against any US Loan Party or any
other obligor of any of the Guaranteed Hedge Obligations or any security for any
of the Guaranteed Hedge Obligations.

Section 11.05  Remedies.

Each Guarantor agrees that, as between such Guarantor and the Lenders, the
obligations of each Borrower under this Agreement and the US Notes, if any, may
be declared to be forthwith due and payable as provided in Section 12.03 (and
shall be deemed to have become automatically due and payable in the
circumstances provided in Section 12.03) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against such Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether





142




 

or not due and payable by such Borrower) shall forthwith become due and payable
by each Guarantor for purposes of Section 11.01.

Section 11.06  Instrument for the Payment of Money.

Each Guarantor hereby acknowledges that the guarantee in of such Guarantor in
Section 11.01 constitutes an instrument for the payment of money, and consents
and agrees that any Lender or any Administrative Agent, at its sole option, in
the event of a dispute by any Guarantor in the payment of any moneys due
hereunder, shall have the right to bring a motion-action under New York CPLR
Section 3213.

Section 11.07  Continuing Guarantee.

Each guarantee in Section 11.01 is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.

Section 11.08  General Limitation on Guarantee Obligations.

In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor or the US Borrower
under Section 11.01 would otherwise be held or determined to be void, voidable,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under Section 11.01, then,
notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by any Loan Party or any other
person, be automatically limited and reduced to the highest amount that is valid
and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.

Section 11.09  Release of Guarantor.

(a)        Upon receipt of a written request from US Borrower, the
Administrative Agent will execute and deliver, at US Borrower’s expense, all
documents as may reasonably be requested to effect a release of a Guarantor
(other than Holdings) that ceases to exist in accordance with Section 7.03(a).

(b)        Upon receipt of a written request from Canadian Borrower, the
Canadian Lender will execute and deliver, at Canadian Borrower’s expense, all
documents as may reasonably be requested to effect a release of a Guarantor
(other than Holdings) that ceases to exist in accordance with Section 7.03(a).

ARTICLE XII

 

EVENTS OF DEFAULT

Section 12.01  US Events of Default.

An Event of Default with respect to the US Obligations shall exist upon the
occurrence of any of the following specified events (each a “US Event of
Default”):

(a)        Payment.  US Borrower shall: (i)(i) default in the payment when due
of any principal of any of the US Loans or (ii)(ii) default, and such default
shall continue for three or more





143




 

Business Days, in the payment when due of any interest on the US Loans or of any
fees that constitute US Obligations owing hereunder, or (iii)(iii) default, and
such default shall continue for five (5) or more Business Days, in the payment
of any other amounts owing hereunder, under any of the other Loan Documents to
which it is a party or in connection herewith or therewith, in each case that
constitute US Obligations.

(b)        Representations.  Any representation, warranty or statement made or
deemed to be made by any US Loan Party herein, in any of the other Loan
Documents to which it is a party, or in any statement or certificate delivered
or required to be delivered by them pursuant hereto or thereto shall prove
untrue in any material respect on the date as of which it was deemed to have
been made.

(c)        Covenants.  Any US Loan Party shall:

(i)        default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.01(e),  7.02, or Article IX, inclusive; or

(ii)       default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in subsections (a),  (b), or
(c)(i) of this Section 12.01) contained in this Agreement or any other Loan
Document to which it is  party and such default shall continue unremedied for a
period of at least thirty (30) days after such notice is given by the
Administrative Agent to US Borrower.

(d)        Bankruptcy, etc.  The occurrence of any of the following with respect
to any US Loan Party or any Material Subsidiary: (i)(i) a court or Governmental
Authority having jurisdiction in the premises shall enter a decree or order for
relief in respect of such Loan Party or Material Subsidiary in an involuntary
case under any applicable Debtor Relief Law now or hereafter in effect, or
appoint a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official of such Loan Party or Material Subsidiary or for any material
part of its property or ordering the winding up or liquidation of its affairs;
or (ii)(ii) an involuntary case under any applicable Debtor Relief Law now or
hereafter in effect is commenced against such Loan Party or Material Subsidiary
and such petition remains unstayed and in effect for a period of sixty (60)
consecutive days (or 120 consecutive days if a foreign proceeding); or
(iii)(iii) such Loan Party or Material Subsidiary shall commence a voluntary
case under any applicable Debtor Relief Law now or hereafter in effect, or
consent to the entry of an order for relief in an involuntary case under any
such law, or consent to the appointment or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official of
such Loan Party or Material Subsidiary or any material part of its property or
make any general assignment for the benefit of creditors; or (iv)(iv) such Loan
Party or Material Subsidiary shall admit in writing its inability to pay its
debts generally as they become due or any action shall be taken by any such Loan
Party in furtherance of any of the aforesaid purposes.

(e)        Defaults under Other Agreements.  With respect to any Indebtedness of
any US Loan Party or any of their Subsidiaries (other than Indebtedness
outstanding under the US Loans, any Canadian Loans under US$100,000,000 (or the
Equivalent Amount in Canadian Dollars) or any Swap Contract with a Swap
Termination Value under US$100,000,000) having an outstanding principal amount
in excess of US$100,000,000 in the aggregate (i)(i) such Loan Party





144




 

or any such Subsidiary shall (A)(A) default in making any payment when due
(after giving effect to any applicable grace period with respect thereto) with
respect to such Indebtedness or obligations in respect of Swap Contracts, as
applicable, or (B)(B) default (after giving effect to any applicable grace
period with respect thereto) in the observance or performance of any other
covenant or agreement relating to such Indebtedness or obligations in respect of
Swap Contracts, as applicable, or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, in each case the effect of which default or other event or
condition is to cause or permit the holder or the holders of such Indebtedness
or such obligations in respect of Swap Contracts, as applicable, (or any trustee
or agent on behalf of such holders) to cause (determined without regard to
whether any notice or lapse of time is required) such Indebtedness or
obligations in respect of Swap Contracts to become due prior to its stated
maturity; or (ii)(ii) such Indebtedness or obligations in respect of Swap
Contracts shall be declared due and payable, or required to be prepaid, redeemed
or repurchased other than by a regularly scheduled required prepayment prior to
the stated maturity thereof; or (iii)(iii) such Indebtedness or obligations in
respect of Swap Contracts shall mature and remain unpaid.

(f)        Judgments.  One or more judgments, orders, or decrees shall be
entered against any US Loan Party or any Material Subsidiary involving a
liability of US$100,000,000 or more, in the aggregate, (to the extent not paid
or covered by insurance provided by a carrier who has not disputed coverage) and
such judgments, orders or decrees shall be final and unappealable and shall not
have been paid in accordance with their terms when due, or vacated, satisfied,
discharged, or stayed or bonded pending appeal within sixty (60) days from the
entry thereof; provided that if such judgment, order or decree provides for
periodic payments over time then such Loan Party or Material Subsidiary shall
have a grace period of thirty (30) days with respect to each such periodic
payment but only so long as no Lien attaches during such period.

(g)        ERISA.  The occurrence of any ERISA Event (as defined below) that,
when taken together with all other ERISA Events that have occurred, would have
or would be reasonably expected to have a US Material Adverse Effect:  (i) any
failure to meet the minimum funding standards under Section 303 of ERISA or
Section 430 of the Code, whether or not waived, shall exist with respect to any
Plan, or any lien shall arise on the assets of US Borrower or Holdings or any
Subsidiary of either or any ERISA Affiliate in favor of the PBGC or a Plan; (ii)
a Termination Event shall occur with respect to a Single Employer Plan which is
likely to result in the termination of such Plan in a distress termination under
Section 4041(c) of ERISA or by the PBGC under Section 4042 of ERISA; (iii) US
Borrower, Holdings, any Subsidiary of either, or any ERISA Affiliate shall incur
any liability in connection with a withdrawal from, reorganization of (within
the meaning of Section 4241 of ERISA), or insolvency (within the meaning of
Section 4245 of ERISA) of a Multiemployer Plan or Multiple Employer Plan; or
(iv) any prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility shall occur with
respect to any Plan which would be reasonably expected to subject US Borrower,
Holdings, any Subsidiary of either or any ERISA Affiliate to any liability under
Sections 406, 409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or
under any agreement or other instrument pursuant to which US Borrower, Holdings,
any Subsidiary of either or any ERISA Affiliate has agreed or is required to
indemnify any person against any such liability (each of (i) through (iv), an
“ERISA Event”).

(h)        Change of Control.  There shall occur a Change of Control.





145




 

(i)        Validity of Loan Documents.  Any Loan Document to which a US Loan
Party is a party or any material provisions thereof shall at any time and for
any reason (other than satisfaction in full of the US Obligations) be declared
by a court of competent jurisdiction to be null and void, or a proceeding shall
be commenced by any such Loan Party or any other person, or by any Governmental
Authority, seeking to establish the invalidity or unenforceability thereof
(exclusive of questions of interpretation of any provision thereof), or any such
Loan Party shall repudiate or deny any portion of its liability or obligation
for the US Obligations.

Section 12.02  Canadian Events of Default.

An Event of Default with respect to the Canadian Obligations shall exist upon
the occurrence of any of the following specified events (each a “Canadian Event
of Default”):

(a)        if Canadian Borrower fails to pay the principal of any Canadian Loan
hereunder when due and payable and such default continues for more than two (2)
Banking Days;

(b)        if Canadian Borrower fails to pay (i) any interest (including, if
applicable, default interest) due on any Canadian Loan, (ii) any acceptance fee
with respect to a Bankers’ Acceptance or (iii) any other amount not specifically
referred to in the immediately preceding paragraph (a) above or in this
paragraph (b) payable by Canadian Borrower hereunder, in each case, when due and
payable, and such default is not remedied within five (5) Banking Days after
written notice thereof is given by the Canadian Lender to Canadian Borrower
specifying such default and requiring Canadian Borrower to remedy or cure the
same;

(c)        if Canadian Borrower fails to observe or perform any covenant or
obligation herein or in any other Loan Document to which it is a party contained
on its part to be observed or performed (other than a covenant or condition
whose breach or default in performance is specifically dealt with elsewhere in
this Section 12.02) and, after notice has been given by the Canadian Lender to
Canadian Borrower specifying such default and requiring Canadian Borrower to
remedy or cure the same, Canadian Borrower shall fail to remedy such default
within a period of twenty (20) Banking Days after the giving of such notice;

(d)        if any representation or warranty made by Canadian Borrower in this
Agreement or deemed made by Canadian Borrower in this Agreement shall prove to
have been incorrect or misleading in any material respect on and as of the date
made and such misrepresentation is not remedied within twenty (20) Banking Days
after the Canadian Lender notifies Canadian Borrower of the same;

(e)        if any Canadian Loan Party fails to observe or perform any covenant
or obligation required to be performed by it in Article VIII or Article X hereof
and, after notice has been given by the Canadian Lender to Canadian Borrower
specifying such default and requiring such Canadian Loan Party to remedy or cure
the same, such Canadian Loan Party shall fail to remedy such default within a
period of twenty (20) Banking Days after the giving of such notice;

(f)        if any representation or warranty made or deemed made by any Canadian
Loan Party in Article IV hereof shall prove to have been incorrect or misleading
in any material respect on and as of the date made and such misrepresentation is
not remedied within twenty (20) Banking Days after the Canadian Lender notifies
Holdings of the same;





146




 

(g)        if a decree or order of a court of competent jurisdiction is entered
adjudging a Canadian Loan Party or any of its Subsidiaries as bankrupt or
insolvent or approving as properly filed a petition seeking the winding‑up of a
Canadian Loan Party or a Subsidiary of a Canadian Loan Party under the
Companies’ Creditors Arrangement Act (Canada), the Bankruptcy and Insolvency Act
(Canada), the Winding‑up and Restructuring Act (Canada) or any other bankruptcy,
insolvency or analogous laws or ordering the winding up or liquidation of its
affairs, and any such decree, order, winding up or liquidation has or would
reasonably be expected to have a Canadian Material Adverse Effect and continues
unstayed and in effect for a period of more than twenty (20) Banking Days;

(h)        if a Canadian Loan Party or any Subsidiary of a Canadian Loan Party
makes any assignment in bankruptcy or makes any other assignment for the benefit
of creditors, makes any proposal under the Bankruptcy and Insolvency Act
(Canada) or any comparable law, seeks relief under the Companies’ Creditors
Arrangement Act (Canada), the Winding‑up and Restructuring Act (Canada) or any
other bankruptcy, insolvency or analogous law, files a petition or proposal to
take advantage of any act of insolvency, consents to or acquiesces in the
appointment of a trustee, receiver, receiver and manager, interim receiver,
custodian, sequestrator or other person with similar powers of itself or of all
or any substantial portion of its assets, or files a petition or otherwise
commences any proceeding seeking any reorganization, arrangement, composition,
administration or readjustment under any applicable bankruptcy, insolvency,
moratorium, reorganization or other similar law affecting creditors’ rights or
consents to, or acquiesces in, the filing of such a petition and any such
assignment, proposal, relief, petition, proposal, appointment or proceeding has
or would reasonably be expected to have a Canadian Material Adverse Effect;

(i)        except in accordance with Section 9.02,  Section 10.03 or Section
10.05, if proceedings are commenced for the dissolution, liquidation or
winding-up of a Canadian Loan Party or any Subsidiary of a Canadian Loan Party
unless such proceedings are being actively and diligently contested in good
faith to the satisfaction of the Canadian Lender;

(j)        if creditors of a Canadian Loan Party or any Subsidiary of a Canadian
Loan Party having a Lien against or in respect of the property and assets
thereof or any part thereof (other than Canadian Non-Recourse Assets) realize
upon or enforce any such security against such property and assets or any part
thereof having an aggregate fair market value in excess of the greater of
US$100,000,000 and such realization or enforcement shall continue in effect and
not be released, discharged or stayed within twenty (20) Banking Days;

(k)        if property and assets of a Canadian Loan Party and any Subsidiary of
a Canadian Loan Party or any part thereof (other than Canadian Non‑Recourse
Assets) having an aggregate fair market value in excess of US$100,000,000 is
seized or otherwise attached by anyone pursuant to any legal process or other
means, including distress, execution or any other step or proceeding with
similar effect and such attachment, step or other proceeding shall continue in
effect and not be released, discharged or stayed within twenty (20) Banking
Days;

(l)        if one or more judgments, decrees or orders (other than in respect of
Canadian Non-Recourse Debt) shall be rendered against a Canadian Loan Party or
any Subsidiary of Canadian Loan Party for the payment of money in excess of
US$100,000,000 in the aggregate





147




 

and any of such judgments, decrees or orders shall continue unsatisfied and in
effect for a period of more than twenty (20) Banking Days without being vacated,
discharged, satisfied or stayed pending appeal;

(m)      if a Canadian Loan Party or any Subsidiary of a Canadian Loan Party (or
any combination thereof) defaults in the payment when due (whether at maturity,
upon acceleration, or otherwise) of Indebtedness in aggregate principal amount
in excess of US$100,000,000 (or the Equivalent Amount thereof or the equivalent
thereof in any other currency) unless such default has been remedied or waived
in accordance with the provisions of the relevant indentures, credit agreements,
instruments, or other agreements; or

(n)        if a default, event of default or other similar condition or event
(however described) in respect of a Canadian Loan Party or any Subsidiary of a
Canadian Loan Party (or any combination thereof) occurs or exists under any
indentures, credit agreements, instruments or other agreements evidencing or
relating to Indebtedness (individually or collectively, in an aggregate
principal amount in excess of US$100,000,000 (or the Equivalent Amount thereof
or the equivalent thereof in any other currency) and such default, event or
condition has resulted in such Indebtedness becoming due and payable thereunder
before it would otherwise have been due and payable, unless such default, event
or condition has been remedied or waived in accordance with the provisions of
the relevant indentures, credit agreements, instruments or other agreements and
the acceleration of Indebtedness resulting therefrom has been rescinded.

Section 12.03  Acceleration; Remedies.

(a)        Upon the occurrence and during the continuation of a US Event of
Default (other than an event described in Section 12.01(d)) then, the
Administrative Agent may, and at the request of the US Required Lenders shall,
by notice to US Borrower, take either or both of the following actions, without
prejudice to the rights of the Administrative Agent or any US Lender to enforce
its claims against any US Loan Party, at the same or different times: (i)
terminate forthwith the US Commitments and (ii) declare the US Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the US Loans so declared to be due and payable, together with
accrued interest thereon and any unpaid accrued Fees and all other US
Obligations of US Borrower accrued hereunder and under any other Loan Document,
shall become forthwith due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by each
US Loan Party, anything contained herein or in any other Loan Document to the
contrary notwithstanding; and in any event, with respect to an event described
in Section 12.01(d), the US Commitments shall automatically terminate and the
principal of the US Loans then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other US Obligations of US Borrower
accrued hereunder and under any other Loan Document, shall automatically become
due and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by each US Loan Party, anything
contained herein or in any other Loan Document to the contrary
notwithstanding.  Notwithstanding the fact that enforcement powers reside
primarily with the Administrative Agent and each US Lender has, to the extent
permitted by any Requirement of Law, a separate right of payment and shall be
considered a separate “creditor” holding a separate “claim” within the meaning
of Section 101(5) of the Bankruptcy Code or any other Debtor Relief Law.





148




 

(b)        Upon the occurrence and during the continuation of a Canadian Event
of Default: (i) the entire principal amount of all Canadian Loans then
outstanding from Canadian Borrower and all accrued and unpaid interest thereon;
(ii) an amount equal to the face amount at maturity of all Canadian Bankers’
Acceptances issued by Canadian Borrower which are unmatured and (iii) all other
Canadian Obligations outstanding hereunder, shall, in each case, at the option
of the Canadian Lender become immediately due and payable upon written notice to
that effect from the Canadian Lender to Canadian Borrower, all without any other
notice and without presentment, protest, demand, notice of dishonor or any other
demand whatsoever (all of which are hereby expressly waived by Canadian
Borrower); provided, however, that upon the occurrence of an Event of Default
specified in Section 12.02(g) or Section 12.02(h) all of such indebtedness,
liabilities and other Canadian Obligations specified in the immediately
preceding subclauses (i) through (iii), inclusive, above shall automatically
become due and payable, in each case without any requirement that notice be
given to Canadian Borrower and without any further act of the Canadian Lender
whatsoever.  In any such event and if Canadian Borrower does not immediately pay
all such amounts upon receipt of such notice or upon such automatic
acceleration, the Canadian Lender may, in its discretion, exercise any right or
recourse and/or proceed by any action, suit, remedy or proceeding against
Canadian Borrower authorized or permitted by law for the recovery of all the
indebtedness and liabilities of Canadian Borrower to the Canadian Lender and
proceed to exercise any and all rights hereunder and under the other Loan
Documents to which it is a party and no such remedy for the enforcement of the
rights of the Canadian Lender shall be exclusive of or dependent on any other
remedy but any one or more of such remedies may from time to time be exercised
independently or in combination.  Upon the occurrence and during the
continuation of a Canadian Event of Default, the Canadian Lender may (in its
sole discretion) convert, at the Equivalent Amount, if applicable, a Canadian
US$-Denominated Base Rate Loan or Canadian US$ Libor Loan owing by Canadian
Borrower, to a Canadian Prime Rate Loan.

Section 12.04  Allocation of Payments After Event of Default.

Notwithstanding any other provisions of this Agreement, but subject to Section
2.21(d), after the occurrence of an Event of Default and the exercise of
remedies by the Administrative Agent, any Issuing Bank, the US Lenders or the
Canadian Lender, as applicable, pursuant to Section 12.03 (or after the
applicable Commitments shall automatically terminate and the applicable Loans
(with accrued interest thereon) and all other amounts under the Loan Documents
shall automatically become due and payable in accordance with the terms of such
Section), all amounts collected or received:

(a)        by the Administrative Agent, any Issuing Bank or any Lender on
account of amounts outstanding under any of the Loan Documents, in each case,
that constitute US Obligations, shall be paid over or delivered to the
Administrative Agent to be distributed as follows:

(i)        First, to the payment of all reasonable costs and expenses or fees,
including compensation to the Administrative Agent and its agents and counsel,
and all expenses, liabilities and advances made or incurred by the
Administrative Agent in connection with the enforcement of rights hereunder and
all amounts for which the Administrative Agent is entitled to indemnification
pursuant to the provisions of any Loan Document, together with interest on each
such amount at the highest rate then in effect





149




 

under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;

(ii)       Second, to the payment of all other reasonable costs and expenses,
including compensation to the other Beneficiaries (other than the Canadian
Lender and any Canadian Issuing Bank) and their agents and counsel and all
costs, liabilities and advances made or incurred by such other Beneficiaries,
pro rata, in connection with the enforcement of rights hereunder, together with
interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;

(iii)      Third, without duplication of amounts applied pursuant to the
immediately preceding subclauses (i) and (ii) above, to the indefeasible payment
in full in cash, pro rata, of accrued and unpaid interest on the US Loans or the
US Reimbursement Obligations to the date of the application of such amounts,
until all such accrued and unpaid interest has been paid in full;

(iv)      Fourth, to the indefeasible payment in full in cash, pro rata, of
principal amount of each of the US Loans any premium thereon, the amount of the
outstanding US Reimbursement Obligations (reserving Cash Collateral for all
undrawn face amounts of any outstanding US Letters of Credit (if Section 2.22(i)
has not previously been complied with) and to pay obligations owing under
Guaranteed Hedge Agreements and Guaranteed Cash Management Agreements. In the
event that any US Letters of Credit, or any portions thereof, expire without
being drawn, any Cash Collateral therefor shall not be distributed by the
Administrative Agent until the principal amount of all US Loans and US
Reimbursement Obligations have been paid in full;

(v)        Fifth, to the indefeasible payment in full in cash, pro rata, of any
other outstanding US Obligations then due and payable, until all such US
Obligations have been paid in full; and

(vi)      Sixth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct;

provided, that (x) US Obligations arising under Guaranteed Cash Management
Agreements and Guaranteed Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be and (y) amounts received from the US Borrower or
any US Guarantor that is not an “eligible contract participant” under the
Commodity Exchange Act shall not be applied to any Excluded Swap Obligations (it
being understood, that in the event that any amount is applied to US Obligations
other than Excluded Swap Obligations as a result of this clause, the
Administrative Agent shall make such adjustments as it determines are
appropriate to distributions pursuant to clause fourth above from amounts
received from “eligible contract participants” under the Commodity Exchange Act
to ensure, as nearly as possible, that the proportional aggregate recoveries
with respect to US Obligations described in clause fourth above by the holders
of any Excluded Swap Obligations are the same as the





150




 

proportional aggregate recoveries with respect to other US Obligations pursuant
to clause fourth above).; provided, further, that in the event that any such
proceeds are insufficient to pay in full the items described in the immediately
preceding subclauses (i) through (v), the US Loan Parties shall remain liable,
jointly and severally, for any deficiency.

(b)        by the Administrative Agent, any Issuing Bank or any Lender on
account of amounts outstanding under any of the Loan Documents, in each case,
that constitute Canadian Obligations, shall be paid over or delivered to the
Canadian Lender to be distributed as follows:

(i)        First, to amounts due hereunder as fees other than acceptance fees
for Bankers’ Acceptance fees;

(ii)       Second, to amounts due hereunder as costs and expenses;

(iii)      Third, to amounts due hereunder as default interest;

(iv)      Fourth, to amounts due hereunder as interest or acceptance fees for
Bankers’ Acceptances;

(v)        Fifth, pro rata to (A) amounts due hereunder as principal (including
reimbursement obligations in respect of Bankers’ Acceptances) and (B) the amount
of outstanding Canadian Reimbursement Obligations (reserving Cash Collateral for
all undrawn face amounts of any outstanding Canadian Letters of Credit (if
Section 2.23(f) has not previously been complied with)); and

(vi)      Sixth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct;

provided, that in the event that any such proceeds are insufficient to pay in
full the items described in the immediately preceding subclauses (i) through
(v), the Canadian Loan Parties shall remain liable, jointly and severally, for
any deficiency.  In the event that, following the occurrence and during the
continuance of a Canadian Event of Default, any Canadian Letters of Credit, or
any portions thereof, expire without being drawn, any Cash Collateral therefor
shall not be distributed by the Canadian Lender until the earlier of (1) the
date on which the principal amount of all Canadian Loans and Canadian
Reimbursement Obligations have been paid in full and (2) the date on which such
Canadian Event of Default is cured or waived.

Section 12.05 Section 12.05  Right to Cure.

(a) (a) Notwithstanding anything in this Agreement to the contrary, in the event
that the Borrower fails to comply with the requirements of the covenants set
forth in Sections 7.02(a) or 10.06(a), commencing from and after the first day
following the last day of the applicable fiscal quarter with respect to which
such covenant is being tested until the expiration of the thirtieth (30th) day
after the end of any such fiscal quarter (the “Cure Period”), Holdings shall
have the right to raise and receive a direct or indirect common equity
investment (or other equity investments reasonably acceptable to the
Administrative Agent) from any Person  (other than a Subsidiary of Holdings) in
cash (the “Cure Right”), and upon the receipt by Holdings of net cash proceeds
pursuant to the exercise of the Cure Right (including through the capital
contribution of any such net cash proceeds from such Person, the





151




 

“Specified Equity Contribution”), the covenants set forth in such Sections shall
be recalculated, giving effect to a pro forma increase to EBITDA for such period
in an amount equal to such net cash proceeds (which for the avoidance of doubt
shall be included in each of the three fiscal quarters following the fiscal
quarter during which such Specified Equity Contribution was made); provided that
such pro forma adjustment to EBITDA shall be given solely for the purpose of
determining the existence of a Default or an Event of Default under the
covenants set forth in Sections 7.02(a) and 10.06(a) and with respect to any
period that includes the fiscal quarter for which such Cure Right was exercised
and not for any other purpose under any Loan Document; provided, further, that,
if a Cure Right to remedy such Event of Default is available at such time under
Section 12.05(b), then until the expiration of such Cure Period, neither the
Administrative Agent nor Lender shall have the right to exercise any remedies
against the Loan Parties as a result of the occurrence and continuance of an
Event of Default under Section 12.01(c) arising from the failure to comply with
Sections 7.02(a) and 10.06(a).

(b) (b) If, after the exercise of the Cure Right and the recalculations pursuant
to clause (a) above, the Borrower shall then be in compliance with the
requirements of the covenants set forth in Sections 7.02(a) and 10.06(a) during
such period (including for purposes of Section 5.02), the Borrower shall be
deemed to have satisfied the requirements of the covenant as of the relevant
date of determination with the same effect as though there had been no failure
to comply therewith at such date, and the applicable Default or Event of Default
under Section 12.01 that had occurred shall be deemed cured. The exercise of the
Cure Right shall be subject to the following limitations and requirements: (i)
there shall be no more than two (2) Specified Equity Contributions during the
term of this Agreement, (ii) with respect to any exercise of the Cure Right, the
Specified Equity Contribution shall be no greater than the amount required to
cause the Borrower to be in compliance with the covenants set forth in Sections
7.02(a) and 10.06(a) (the “Cure Amount”) and (iii) all Specified Equity
Contributions and the use of proceeds therefrom will be disregarded for all
purposes under this Loan Documents (other than for determining compliance with
Sections 7.02(a) and 10.06(a)) including for the purposes of calculating pricing
and determining the availability of any carve-outs with respect to the covenants
contained in Article IX or Article X hereof.

In furtherance of Sections 12.05(a) and (b) above, upon actual receipt and
designation of the Cure Amount by Holdings, the covenants under Sections 7.02(a)
and 10.06(a) shall be deemed retroactively cured with the same effect as though
there had been no failure to comply with the covenant under such Sections
7.02(a) and 10.06(a) and any resulting Event of Default or potential Event of
Default under Section 12.01 shall be deemed not to have occurred for purposes of
the Loan Documents; provided, however, that prior to the making of the Specified
Equity Contribution and cure of such default in such financial covenant, such
default shall constitute an Event of Default for purposes of determining
compliance with any conditions precedent to funding of Loans hereunder and in
determining compliance with any provision of the Loan Documents that restricts
or prohibits certain actions during the existence of an Event of Default.

ARTICLE XIII

 

THE AGENTS

Section 13.01  Appointment and Authority.

(a)        Each of the US Lenders hereby irrevocably appoints Citibank, N.A. to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents to which it is a party and authorizes the Administrative Agent to take
such actions on its behalf and to





152




 

exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent and the US Lenders, and neither Canadian Lender, US
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions (except as explicitly set forth herein).

(b)        Notwithstanding anything herein to the contrary, the parties hereto
acknowledge and agree that Citibank, N.A. is appointed herein as Administrative
Agent solely for the US Lenders and in no event is Citibank, N.A. authorized or
appointed to act on behalf of the Canadian Lender.

(c)        Each Lender and each Issuing Bank acknowledges and agrees to the
provisions of the appointment of the Administrative Agent pursuant to this
Section 13.01 and the other provisions of Article XIII in their capacities as
Lender and Issuing Bank and in their capacities as a potential Cash Management
Bank and a potential Hedge Bank.

(d)        Each Cash Management Bank and Hedge Bank that is not a party to this
Agreement that has given notice to the Administrative Agent as contemplated by
the first proviso of Section 12.04(a) shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to this Section 13.01 and subject to the terms of Article XIII for itself and
its Affiliates as if a “Lender” party hereto.

Section 13.02  Administrative Agent Individually.

(a)        The person serving as the Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Administrative Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include each person serving as the
Administrative Agent hereunder in its individual capacity.  Such person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with US Borrower or any Subsidiary or other Affiliate thereof as if
such person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

(b)        Each US Lender Party understands that the person serving as the
Administrative Agent, acting in its individual capacity, and its Affiliates
(collectively, the “Agent’s Group”) are engaged in a wide range of financial
services and businesses (including investment management, financing, securities
trading, corporate and investment banking and research) (such services and
businesses are collectively referred to in this Section 13.02 as “Activities”)
and may engage in the Activities with or on behalf of one or more of the
Obligors or their respective Affiliates.  Furthermore, the Agent’s Group may, in
undertaking the Activities, engage in trading in financial products or undertake
other investment businesses for its own account or on behalf of others
(including the Obligors and their Affiliates and including holding, for its own
account or on behalf of others, equity, debt and similar positions in US
Borrower, another Obligor or their respective Affiliates), including trading in
or holding long, short or derivative positions in securities, loans or other
financial products of one or more of the Obligors or their Affiliates.  Each US
Lender Party understands and agrees that in engaging in the Activities,





153




 

the Agent’s Group may receive or otherwise obtain information concerning the
Obligors or their Affiliates (including information concerning the ability of
the Obligors to perform their respective Obligations hereunder and under the
other Loan Documents) which information may not be available to any of the US
Lender Parties that are not members of the Agent’s Group.  None of the
Administrative Agent nor any member of the Agent’s Group shall have any duty to
disclose to any US Lender Party or use on behalf of the US Lender Parties, and
shall not be liable for the failure to so disclose or use, any information
whatsoever about or derived from the Activities or otherwise (including any
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any Obligor or any Affiliate of any
Obligor) or to account for any revenue or profits obtained in connection with
the Activities, except that the Administrative Agent shall deliver or otherwise
make available to each US Lender Party such documents as are expressly required
by any Loan Document to be transmitted by the Administrative Agent to the US
Lender Parties.

(c)        Each US Lender Party further understands that there may be situations
where members of the Agent’s Group or their respective customers (including the
Obligors and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the US Lender Parties (including the interests of the US Lender Parties
hereunder and under the other Loan Documents).  Each US Lender Party agrees that
no member of the Agent’s Group is or shall be required to restrict its
activities as a result of the person serving as Administrative Agent being a
member of the Agent’s Group, and that each member of the Agent’s Group may
undertake any Activities without further consultation with or notification to
any US Lender Party.  None of (i)(i) this Agreement nor any other Loan Document,
(ii)(ii) the receipt by the Agent’s Group of information (including Information)
concerning the Obligors or their Affiliates (including information concerning
the ability of the Obligors to perform their respective Obligations hereunder
and under the other Loan Documents) nor (iii)(iii) any other matter shall give
rise to any fiduciary, equitable or contractual duties (including without
limitation any duty of trust or confidence) owing by the Administrative Agent or
any member of the Agent’s Group to any US Lender Party including any such duty
that would prevent or restrict the Agent’s Group from acting on behalf of
customers (including the Obligors or their Affiliates) or for its own account.

Section 13.03  Duties of Administrative Agent; Exculpatory Provisions.

(a)        The Administrative Agent’s duties hereunder and under the other Loan
Documents are solely ministerial and administrative in nature and the
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent shall not have any
duty to take any discretionary action or exercise any discretionary powers, but
shall be required to act or refrain from acting (and shall be fully protected in
so acting or refraining from acting) upon the written direction of the US
Required Lenders (or such other number or percentage of the US Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
any of its Affiliates to liability or that is contrary to any Loan Document or
applicable law.





154




 

(b)        The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the US Required
Lenders (or such other number or percentage of the US Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 12.03 or 14.02) or
(ii) in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default or the
event or events that give or may give rise to any Default unless and until US
Borrower or any US Lender Party shall have given notice to the Administrative
Agent describing such Default and such event or events. except as expressly set
forth herein and in the other Loan Documents to which it is a party, have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to US Borrower or any of its Affiliates that is
communicated to or obtained by the person serving as the Administrative Agent or
any of its Affiliates in any capacity.

(c)        Neither the Administrative Agent nor any member of the Agent’s Group
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty, representation or other information made or supplied in or
in connection with this Agreement or any other Loan Document, (ii) the contents
of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith or the adequacy, accuracy and/or
completeness of the information contained therein, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the perfection or
priority of any Lien or security interest created or purported to be created by
any collateral document or (v) the satisfaction of any condition set forth in
Article V or elsewhere herein, other than (but subject to the foregoing clause
(ii)) to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

(d)        Nothing in this Agreement or any other Loan Document shall require
the Administrative Agent or any of its Related Parties to carry out any “know
your customer” or other checks in relation to any person on behalf of any US
Lender Party and each US Lender Party confirms to the Administrative Agent that
it is solely responsible for any such checks it is required to carry out and
that it may not rely on any statement in relation to such checks made by the
Administrative Agent or any of its Related Parties.

Section 13.04  Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a US Lender, the Administrative
Agent may presume that such condition is satisfactory to such US Lender unless
an officer of the Administrative Agent responsible for the transactions
contemplated hereby shall have received notice to the contrary from such US
Lender prior to the making of such Loan, and in the case of a Borrowing, such US
Lender Party shall not have made





155




 

available to the Administrative Agent such US Lender Party’s ratable portion of
such Borrowing.  The Administrative Agent may consult with legal counsel (who
may be counsel for a Loan Party), independent accountants and other experts
selected by it, and shall be entitled to rely upon the advice of any such
counsel, accountants or experts and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

Section 13.05  Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  Each such sub agent and the Related Parties of the Administrative
Agent and each such sub agent shall be entitled to the benefits of all
provisions of this Article XIII and Article XIV (as though such sub agents were
the “Administrative Agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

Section 13.06  Resignation of Administrative Agent.

(a)        The Administrative Agent may at any time give notice of its
resignation to the US Lender Parties and US Borrower.  Upon receipt of any such
notice of resignation, the US Required Lenders shall have the right subject to
US Borrower’s consent (unless an Event of Default shall have occurred and be
continuing, and in such case, in consultation with US Borrower), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the US Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (such 30-day period, the
“US Lender Party Appointment Period”), then the retiring Administrative Agent
may on behalf of the US Lender Parties, appoint a successor Administrative Agent
meeting the qualifications set forth above and promptly shall provide notice to
US Borrower of such appointment (which notice shall include the name, address,
wire transfer information of, and contact person for, the successor
Administrative Agent).  In addition and without any obligation on the part of
the retiring Administrative Agent to appoint, on behalf of the US Lender
Parties, a successor Administrative Agent, the retiring Administrative Agent may
at any time upon or after the end of the US Lender Party Appointment Period
notify US Borrower and the US Lender Parties that no qualifying person has
accepted appointment as successor Administrative Agent and the effective date of
such retiring Administrative Agent’s resignation which effective date shall be
no earlier than three (3) Business Days after the date of such notice.  Upon the
resignation effective date established in such notice and regardless of whether
a successor Administrative Agent has been appointed and accepted such
appointment, the retiring Administrative Agent’s resignation shall nonetheless
become effective and (i) the retiring Administrative Agent shall be discharged
from its duties and obligations as Administrative Agent hereunder and under the
other Loan Documents to which it is a party and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each US Lender Party
directly, until such time as the US Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties as Administrative Agent of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be





156




 

discharged from all of its duties and obligations as Administrative Agent
hereunder or under such other Loan Documents (if not already discharged
therefrom as provided above in this paragraph).  The fees payable by US Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between US Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under such other Loan Documents, the provisions of this Article and Section
14.03 shall continue in effect for the benefit of such retiring Administrative
Agent, its sub agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.

(b)        Any resignation pursuant to this Section by a person acting as
Administrative Agent shall, unless such person shall notify US Borrower and the
US Lender Parties otherwise, also act to relieve such person and its Affiliates
of any obligation to advance or issue new, or extend existing, Swingline Loans
where such advance, issuance or extension is to occur on or after the effective
date of such resignation.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i)(i) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Swingline Lender, (ii)(ii) the retiring Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii)(iii) the successor Swingline Lender
shall enter into an Assignment and Assumption and acquire from the retiring
Swingline Lender each outstanding Swingline Loan of such retiring Swingline
Lender for a purchase price equal to par plus accrued interest.

Section 13.07  Non-Reliance on Administrative Agent and Other Lenders.

(a)        Each US Lender Party confirms to the Administrative Agent, each other
US Lender Party and each of their respective Related Parties that it (i)(i)
possesses (individually or through its Related Parties) such knowledge and
experience in financial and business matters that it is capable, without
reliance on the Administrative Agent, any other US Lender Party or any of their
respective Related Parties, of evaluating the merits and risks (including tax,
legal, regulatory, credit, accounting and other financial matters) of (x)(x)
entering into this Agreement, (y)(y) making Loans and other extensions of credit
hereunder and under the other Loan Documents and (z)(z) in taking or not taking
actions hereunder and thereunder, (ii)(ii) is financially able to bear such
risks and (iii)(iii) has determined that entering into this Agreement and making
Loans and other extensions of credit hereunder and under the other Loan
Documents is suitable and appropriate for it.

(b)        Each US Lender Party acknowledges that (i)(i) it is solely
responsible for making its own independent appraisal and investigation of all
risks arising under or in connection with this Agreement and the other Loan
Documents, (ii)(ii) that it has, independently and without reliance upon the
Administrative Agent, any other US Lender Party or any of their respective
Related Parties, made its own appraisal and investigation of all risks
associated with, and its own credit analysis and decision to enter into, this
Agreement based on such documents and information, as it has deemed appropriate
and (iii)(iii) it will, independently and without reliance upon the
Administrative Agent, any other US Lender Party or any of their respective
Related Parties, continue to be solely responsible for making its own appraisal
and investigation of all risks arising under or in connection with, and its own
credit analysis and decision to take or not take





157




 

action under, this Agreement and the other Loan Documents based on such
documents and information as it shall from time to time deem appropriate, which
may include, in each case:

(A)       (i) the financial condition, status and capitalization of US Borrower
and each other Obligor;

(B)       (ii) the legality, validity, effectiveness, adequacy or enforceability
of this Agreement and each other Loan Document and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Loan Document;

(C)       (iii) determining compliance or non-compliance with any condition
hereunder to the making of a Loan and the form and substance of all evidence
delivered in connection with establishing the satisfaction of each such
condition;

(D)       (iv) the adequacy, accuracy and/or completeness of any information
delivered by the Administrative Agent, any other US Lender Party or by any of
their respective Related Parties under or in connection with this Agreement or
any other Loan Document, the transactions contemplated hereby and thereby or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Loan Document.

Section 13.08  Withholding Tax.

To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any US Lender Party an amount equivalent to any
applicable withholding Tax.  Without limiting the provisions of Section 2.18(a)
or (c), each US Lender Party shall, and does hereby, indemnify the
Administrative Agent, and shall make payable in respect thereof within 30 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any single counsel for the Administrative Agent) incurred by or asserted against
the Administrative Agent by the IRS or any other Governmental Authority as a
result of the failure of the Administrative Agent to properly withhold tax from
amounts paid to or for the account of any US Lender Party for any reason
(including, without limitation, because the appropriate form was not delivered
or not property executed, or because such US Lender Party failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding tax ineffective).  A certificate as to the
amount of such payment or liability delivered to any US Lender Party by the
Administrative Agent shall be conclusive absent manifest error. Each US Lender
Party hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such US Lender Party under this Agreement or
any other Loan Document against any amount due the Administrative Agent under
this Section 13.08.  The agreements in this Section 13.08 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a US Lender Party, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.





158




 

Section 13.09  No Other Duties, etc..

Anything herein to the contrary notwithstanding, none of the Arrangers listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a US Lender hereunder.

Section 13.10  Enforcement.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the US Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent, or as the US Required Lenders may require or otherwise
direct, for the benefit of all the US Lenders; provided,  however, that the
foregoing shall not prohibit (a)(a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents
to which it is a party, (b)(b) any Swingline Lender from exercising the rights
and remedies that inure to its benefit (solely in its capacity as a Swingline
Lender) hereunder and under the other Loan Documents to which it is a party,
(c)(c) any US Lender from exercising setoff rights in accordance with, and
subject to, the terms of this Agreement, or (d)(d) any US Lender from filing
proofs of claim or appearing and filing pleadings on its own behalf during the
pendency of a proceeding relative to any US Loan Party under any bankruptcy or
insolvency law.

Section 13.11  Guaranteed Cash Management Agreements and Guaranteed Hedge
Agreements.

No Cash Management Bank or Hedge Bank that obtains the benefits of Section
12.04, the guaranties provided in Article XI or of any other guaranty shall have
any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of
such guaranties (including the release or impairment of any guaranties) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article XIII to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Guaranteed Cash Management Agreements
and Guaranteed Hedge Agreements unless the Administrative Agent has received
written notice of such obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.

ARTICLE XIV

 

MISCELLANEOUS

Section 14.01  Notices, Communications and Treatment of Information.

(a)        Notices.  Except as specifically provided in clause (a)(vi) below,
all notices, demands, requests, consents and other communications provided for
in this Agreement shall be in writing and shall be deemed to be duly given if
(w) delivered by hand, (x) delivered by a recognized commercial overnight
courier which guarantees delivery on the next Business Day (if other than to
Canadian Borrower or the Canadian Lender) and next Banking Day (if to Canadian
Borrower





159




 

or, the Canadian Lender or the Canadian Issuing Bank) delivery, (y) sent by
facsimile with written confirmation of receipt, and (z) sent by U.S. registered
or certified mail return receipt requested and postage prepaid, addressed to the
party to be notified as follows:

(i)        if to US Borrower or any other Obligor (other than Canadian
Borrower):

Nabors Industries, Inc.
515 West Greens Road
Suite 1200
Houston, Texas 77067
Attention:  General Counsel
Facsimile No.: 281-775-8431

(ii)       if to Canadian Borrower:

c/o Nabors Corporate Services, Inc.
515 West Greens Road
Suite 1200
Houston, Texas 77067
Attention:  General Counsel
Facsimile No.: 281-775-8431

(iii)      if to the Administrative Agent:

Citibank, N.A.
1615 Brett Road, OPS 3
New Castle, DE 19720
Attention: Bank Loan Syndications Department
Fax Number: (646) 274-5080
E-Mail Address: GLAgentOfficeOps@citi.com

E-Mail Address: oploanswebadmin@citi.com  (for materials required to be
delivered pursuant to Section 7.01(b))

(iv)      if to Citibank, in its capacity as a Swingline Lender:

Citibank, N.A.
1615 Brett Road, OPS 3
New Castle, DE 19720
Attention: Bank Loan Syndications Department
Fax Number: (646) 274-5080
E-Mail Address: GLAgentOfficeOps@citi.com

(v)        if to Citibank, in its capacity as ana US Issuing Bank:





160




 

Citibank, N.A.
1615 Brett Road, OPS 3
New Castle, DE 19720
Attention: Bank Loan Syndications Department
Fax Number: (646) 274-5080
E-Mail Address: GLAgentOfficeOps@citi.com

(vi)      if to HSBC Bank Canada, in its capacity as the Canadian Lender:

HSBC Bank Canada
70 York Street, 6th Floor
Toronto, ON M5J 1S9, Canada
Attention of: Angela Chan
Telephone No.: +1 416-868-3967
E-Mail Address: cacmbagency2@hsbc.ca

(vii)     (vi) if to HSBC Bank Canada, in its capacity as the Canadian
LenderIssuing Bank:

HSBC Bank Canada
70 York Street, 6th Floor
Toronto, ON M5J 1S9, Canada
Attention of: Angela Chan
Telephone No.: +1 416-868-3967
E-Mail Address: cacmbagency2@hsbc.ca

(viii)    (vii) if to any other Lender Party, to it at its address (or facsimile
number) set forth in its Administrative Questionnaire or at such other address
as shall be notified in writing in accordance with this Section 14.01(a) (x) in
the case of US Borrower, the Administrative Agent and the Swing Loan Lender, to
the other parties, (y) in the case of Canadian Borrower, the Canadian Lender and
(z) in the case of all other parties, to US Borrower, Canadian Borrower and the
Administrative Agent.

(ix)      (viii) All notices, demands, requests, consents and other
communications described in clause (a) shall be received (i) if so delivered by
hand, including by any such overnight courier service, upon actual receipt, (ii)
if so delivered by mail, three (3) Business Days (if delivered to any person
other than Canadian Borrower or, the Canadian Lender or the Canadian Issuing
Bank) or three (3) Banking Days (if delivered to Canadian Borrower or, the
Canadian Lender or the Canadian Issuing Bank) after being deposited in the mail,
and (iii) if delivered by facsimile, upon confirmation of receipt by the
receiver (provided that if such confirmation is not transmitted during normal
business hours for the recipient, it shall be deemed to have been transmitted at
the opening of business on the next succeeding Business Day or Banking Day, as
applicable, for the recipient); provided,  however, that notices and
communications to any Administrative Agent pursuant to Article II or Article XI
shall not be effective until received by the Administrative Agent.





161




 

(x)       (ix) Notwithstanding the foregoing provisions of this clause (a)
(unless the Administrative Agent requests that the provisions of clause (a) be
followed) and any other provision in this Agreement or any other Loan Document
providing for the delivery of any Approved Electronic Communication by any other
means, the Obligors shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com or such other electronic
mail address (or similar means of electronic delivery) as the Administrative
Agent may notify to the applicable Borrower in accordance with this clause (a)
above.  Nothing in this clause (a)(viii) shall prejudice the right of the
Administrative Agent or any Lender Party to deliver any Approved Electronic
Communication to any Obligor in any manner authorized in this Agreement or to
request that any Borrower effect delivery in such manner.

(b)        Posting of Approved Electronic Communications.  Each of the Lender
Parties and each Obligor agree that the Administrative Agent may, but shall not
be obligated to, make the Approved Electronic Communications available to the
Lender Parties by posting such Approved Electronic Communications on IntraLinks™
or a substantially similar electronic platform chosen by the Administrative
Agent to be its electronic transmission system (the “Approved Electronic
Platform”).

(i)        Although the Approved Electronic Platform and its primary web portal
are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Closing Date, a dual firewall and a User ID/Password
Authorization System) and the Approved Electronic Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lender
Parties and each Obligor acknowledges and agrees that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution.  In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lender Parties and each
Obligor hereby approves distribution of the Approved Electronic Communications
through the Approved Electronic Platform and understands and assumes the risks
of such distribution.

(ii)       THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”.  NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OTHER MEMBER OF THE AGENT’S GROUP WARRANT THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY





162




 

RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE APPROVED ELECTRONIC COMMUNICATIONS OR THE
APPROVED ELECTRONIC PLATFORM.

(iii)      Each of the Lender Parties and each Obligor agree that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

(c)        Treatment of Information.

(i)        Certain of the Lenders may enter into this Agreement and take or not
take action hereunder or under the other Loan Documents on the basis of
information that does not contain material non-public information with respect
to any of the Obligors or their securities (“Restricting Information”).  Other
Lenders may enter into this Agreement and take or not take action hereunder or
under the other Loan Documents on the basis of information that may contain
Restricting Information.  Each Lender Party acknowledges that United States
federal and state securities laws prohibit any person from purchasing or selling
securities on the basis of material, non-public information concerning the such
issuer of such securities or, subject to certain limited exceptions, from
communicating such information to any other person.  Neither the Administrative
Agent nor any of its Related Parties shall, by making any Communications
(including Restricting Information) available to a Lender Party, by
participating in any conversations or other interactions with a Lender Party or
otherwise, make or be deemed to make any statement with regard to or otherwise
warrant that any such information or Communication does or does not contain
Restricting Information nor shall the Administrative Agent or any of its Related
Parties be responsible or liable in any way for any decision a Lender Party may
make to limit or to not limit its access to Restricting Information.  In
particular, none of the Administrative Agent nor any of its Related Parties
(i)(A) shall have, and the Administrative Agent, on behalf of itself and each of
its Related Parties, hereby disclaims, any duty to ascertain or inquire as to
whether or not a Lender Party has or has not limited its access to Restricting
Information, such Lender Party’s policies or procedures regarding the
safeguarding of material, nonpublic information or such Lender Party’s
compliance with applicable laws related thereto or (ii)(B) shall have, or incur,
any liability to any Obligor or Lender Party or any of their respective Related
Parties arising out of or relating to the Administrative Agent or any of its
Related Parties providing or not providing Restricting Information to any Lender
Party.

(ii)       Each Obligor agrees that (i) all Communications it provides to the
Administrative Agent intended for delivery to the Lender Parties whether by
posting to the Approved Electronic Platform or otherwise shall be clearly and
conspicuously marked “PUBLIC” if such Communications do not contain Restricting
Information which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) by marking Communications “PUBLIC,”
each Obligor shall be deemed to have authorized the Administrative Agent and the
Lender Parties to treat such Communications





163




 

as either publicly available information or not material information (although,
in this latter case, such Communications may contain sensitive business
information and, therefore, remain subject to the confidentiality undertakings
of Section 14.12) with respect to such Obligor or its securities for purposes of
United States Federal and state securities laws, (iii) all Communications marked
“PUBLIC” may be delivered to all Lender Parties and may be made available
through a portion of the Approved Electronic Platform designated “Public Side
Information,” and (iv) the Administrative Agent shall be entitled to treat any
Communications that are not marked “PUBLIC” as Restricting Information and may
post such Communications to a portion of the Approved Electronic Platform not
designated “Public Side Information.”  Neither the Administrative Agent nor any
of its Affiliates shall be responsible for any statement or other designation by
an Obligor regarding whether a Communication contains or does not contain
material non-public information with respect to any of the Obligors or their
securities nor shall the Administrative Agent or any of its Affiliates incur any
liability to any Obligor, any Lender Party or any other person for any action
taken by the Administrative Agent or any of its Affiliates based upon such
statement or designation, including any action as a result of which Restricting
Information is provided to a Lender Party that may decide not to take access to
Restricting Information.  Nothing in this Section shall modify or limit a Lender
Party’s obligations under Section 14.12 with regard to Communications and the
maintenance of the confidentiality of or other treatment of Information.

(iii)      Each Lender Party acknowledges that circumstances may arise that
require it to refer to Communications that might contain Restricting
Information.  Accordingly, each Lender Party agrees that it will nominate at
least one designee to receive Communications (including Restricting Information)
on its behalf and identify such designee (including such designee’s contact
information) on such Lender Party’s Administrative Questionnaire.  Each Lender
Party agrees to notify the Administrative Agent from time to time of such Lender
Party’s designee’s e-mail address to which notice of the availability of
Restricting Information may be sent by electronic transmission.

(iv)      Each Lender Party acknowledges that Communications delivered hereunder
and under the other Loan Documents may contain Restricting Information and that
such Communications are available to all Lender Parties generally.  Each Lender
Party that elects not to take access to Restricting Information does so
voluntarily and, by such election, acknowledges and agrees that the
Administrative Agent and other Lender Parties may have access to Restricting
Information that is not available to such electing Lender Party.  None of the
Administrative Agent nor any Lender Party with access to Restricting Information
shall have any duty to disclose such Restricting Information to such electing
Lender Party or to use such Restricting Information on behalf of such electing
Lender Party, and shall not be liable for the failure to so disclose or use,
such Restricting Information.

(v)        The provisions of the foregoing clauses of this Section are designed
to assist the Administrative Agent, the Lender Parties and the Obligors, in
complying with their respective contractual obligations and applicable law in
circumstances where certain Lender Parties express a desire not to receive
Restricting Information notwithstanding that certain Communications hereunder or
under the other Loan Documents or other





164




 

information provided to the Lender Parties hereunder or thereunder may contain
Restricting Information.  Neither the Administrative Agent nor any of its
Related Parties warrants or makes any other statement with respect to the
adequacy of such provisions to achieve such purpose nor does the Administrative
Agent or any of its Related Parties warrant or make any other statement to the
effect that an Obligor’s or Lender Party’s adherence to such provisions will be
sufficient to ensure compliance by such Obligor or Lender Party with its
contractual obligations or its duties under applicable law in respect of
Restricting Information and each of the Lender Parties and each Obligor assumes
the risks associated therewith.

Section 14.02  Waivers; Amendment.

(a)        Generally.  No failure or delay by the Administrative Agent or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.  No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by this Section 14.02, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.  Without limiting the generality of the foregoing,
the making of a Loan shall not be construed as a waiver of any Default,
regardless of whether the Administrative Agent or any Lender may have had notice
or knowledge of such Default at the time.  No notice or demand on US Borrower in
any case shall entitle US Borrower to any other or further notice or demand in
similar or other circumstances.

(b)        Required Consents.  Subject to Section 14.02(c) and (d), and Section
2.11(c), neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended, supplemented or modified except, in
the case of this Agreement, pursuant to an agreement or agreements in writing
entered into by US Borrower and the Administrative Agent or, in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and the US Loan Party or US Loan Parties that
are party thereto, in each case with the written consent of the US Required
Lenders; provided that no such agreement shall be effective if the effect
thereof would:

(i)        increase the US Commitment of any US Lender without the written
consent of such US Lender (it being understood that no amendment, modification,
termination, waiver or consent with respect to any condition precedent, covenant
or Default shall constitute an increase in the US Commitment of any US Lender);

(ii)       reduce the principal amount or premium, if any, of any US Loan
(except in connection with a payment contemplated by clause (ix) below) or
reduce the rate of interest thereon (other than interest pursuant to Section
2.06(f)), or reduce any US Commitment Fees payable hereunder, or change the form
or currency of payment of any US Obligation, without the written consent of each
US Lender directly affected thereby (it





165




 

being understood that any amendment or modification to the financial definitions
in this Agreement shall not constitute a reduction in the rate of interest for
purposes of this clause (ii));

(iii)      (A) change the scheduled final maturity of any US Loan, or any
scheduled date of payment (or permitted prepayment) of any US Loan, (B) postpone
the date for payment of any interest, premium or fees that constitute US
Obligations payable hereunder, (C) reduce the amount of, waive or excuse any
such payment (other than waiver of any increase in the interest rate pursuant to
Section 2.06(f)), or (D) postpone the scheduled date of expiration of any US
Commitment beyond the Maturity Date, in any case, without the written consent of
each US Lender directly affected thereby;

(iv)      increase the maximum duration of Interest Periods in respect of US
Eurodollar Borrowings hereunder, without the written consent of each US Lender
directly affected thereby;

(v)        permit the assignment or delegation by US Borrower of any of its
rights or obligations under any Loan Document, without the written consent of
each US Lender;

(vi)      release Holdings or any other Guarantor from its guarantee of the
Guaranteed Obligations in respect of US Obligations, or limit its liability in
respect of such guarantee, without the written consent of each US Lender;

(vii)     change Section 12.04 without the written consent of each US Lender;

(viii)    change Section 2.17(b),  (c) or (d) in a manner that would alter the
pro rata sharing of payments or setoffs required thereby or any other provision
in a manner that would alter the pro rata allocation among the US Lenders of US
Loan disbursements, including the requirements of SectionsSection 2.02(a) and
2.20(d), without the written consent of each Lender directly affected thereby or
change the last sentence of Section 2.08 without the written consent of each
Lender;

(ix)      change any provision of this Section 14.02(b) or Section 14.02(c),
without the written consent of each US Lender directly affected thereby;

(x)        change the percentage set forth in the definition of “US Required
Lenders” or any other provision of any Loan Document (including this Section)
specifying the number or percentage of US Lenders required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each US Lender, other than to
increase such percentage or number or to give any additional US Lender or group
of US Lenders such right to waive, amend or modify or make any such
determination or grant any such consent;

(xi)      subordinate the US Obligations to any other obligation, without the
written consent of each US Lender;





166




 

(xii)     change or waive any provision of Article XIV as the same applies to
the Administrative Agent, or any other provision hereof as the same applies to
the rights or obligations of the Administrative Agent, in each case without the
written consent of the Administrative Agent; or

(xiii)    change or waive any provision hereof relating to Swingline Loans
(including the definition of “Swingline Commitment”), without the written
consent of each Swingline Lender or any provision hereof relating to US Letters
of Credit without the written consent of each US Issuing Bank or relating to
Canadian Letters of Credit without the written consent of each Canadian Issuing
Bank.

Notwithstanding anything to the contrary herein:

(A)       no US Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except to the extent the consent of
such US Lender would be required under clause (i),  (ii) or (iii) in the proviso
to the first sentence of this Section 14.02(b);

(B)       any Loan Document may be waived, amended, supplemented or modified
pursuant to an agreement or agreements in writing entered into by US Borrower
and the Administrative Agent (without the consent of any US Lender) solely to
cure a defect or error; and

(C)       any US Issuing Bank may increase the maximum amount of Letters of
Credit it has agreed to issue without the consent of any other Person; provided
that the aggregate face amount for all US Letters of Credit outstanding shall
not exceed the applicable Letters of Credit Maximum Amount.

(c)        Dissenting Lenders.  If, in connection with any proposed change,
waiver, discharge or termination of the provisions of this Agreement as
contemplated by Section 14.02(b), the consent of the US Required Lenders is
obtained but the consent of one or more of such other US Lenders whose consent
is required is not obtained, then US Borrower shall have the right to replace
all, but not less than all, of such non-consenting Lender or Lenders (so long as
all non-consenting Lenders are so replaced) with one or more persons pursuant to
Section 2.19(b) so long as at the time of such replacement each such new Lender
consents to the proposed change, waiver, discharge or termination.

(d)        Notwithstanding anything to the contrary herein, amendments and
waivers (including in respect of curing any defects of errors) of provisions and
definitions herein and in any other Loan Document to which a Canadian Loan Party
is a party that relate in any way to the Canadian Revolving Loans provided for
herein shall, as a condition to the enforceability of such amendment or waiver
against Canadian Borrower and Canadian Lender, require the approval of Canadian
Borrower and the Canadian Lender, respectively.  Consent of Canadian Borrower
and the Canadian Lender shall not be required for any waiver or amendment to the
extent such waiver or amendment is intended to impact existing provisions or
definitions herein or in any such Loan Document (the “Existing US Provisions”)
as they relate solely to US Loans, US Lenders, Administrative Agent and US
Borrower. To the extent that the Existing US Provisions which are to be amended
or waived also impact the Canadian Revolving Loans and such amendments are





167




 

not consented to by Canadian Borrower and the Canadian Lender, then such
Existing US Provisions shall, as they relate solely to the Canadian Revolving
Loans, the Canadian Lender and Canadian Borrower, remain as they exist prior to
any such proposed amendments.  The consent of only Holdings, Canadian Borrower
and the Canadian Lender shall be required for any waiver or amendment to the
extent such waiver or amendment is intended to impact existing provisions or
definitions herein or in any such Loan Document (the “Existing Canadian
Provisions”) as they relate solely to Canadian Loans or the Canadian Lender. To
the extent that the Existing Canadian Provisions which are to be amended or
waived also impact the US Loans and such amendments are not consented to as
provided in clause (b) above, then such Existing Canadian Provisions shall, as
they relate solely to the US Loans, US Lenders, Administrative Agent and US
Borrower, remain as they exist prior to any such proposed amendments.

Section 14.03  Expenses; Indemnity; Damage Waiver.

(a)        Costs and Expenses.

(i)        US Borrower shall pay (A) all reasonable and documented out of pocket
expenses incurred by the Administrative Agent and its respective Affiliates
(including the reasonable fees, charges and disbursements of a single counsel
for the Administrative Agent) in connection with the syndication of the credit
facilities provided for herein (including the obtaining and maintaining of CUSIP
numbers for the Loans), the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendment,
amendment and restatement, modification or waiver of the provisions hereof or
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (B) all reasonable and documented out of pocket expenses incurred
by the Administrative Agent or any US Lender (including the fees, charges and
disbursements of a single counsel for the Administrative Agent and a single
counsel to the US Lenders, and, in the case of an actual or perceived (in good
faith) conflict of interest, one conflicts counsel to all Indemnitees (as
defined below), taken as a whole), in connection with the enforcement or
protection of its rights (1) in connection with this Agreement and the other
Loan Documents, including its rights under this Section 14.03, or (2) in
connection with the US Loans made hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such US Loans and (C) all documentary and similar taxes and charges in
respect of the Loan Documents.

(ii)       Canadian Borrower shall pay promptly upon notice from theeither
Canadian Lender Party all reasonable and documented costs and expenses of
thesuch Canadian Lender Party in connection with the Loan Documents to which
Canadian Borrower is a party and the establishment of the Canadian facility and
Canadian letter of credit facility provided herein, including in connection with
preparation, printing, execution and delivery of this Agreement and the other
Loan Documents to which Canadian Borrower is a party whether or not any Canadian
Borrowing has been made or any Canadian Letter of Credit issued hereunder, and
also including the reasonable fees and out of pocket expenses of a single
counsel for the Canadian Lender Parties with respect thereto and with respect to
advising the Canadian Lender Parties as to itstheir rights and responsibilities
under this Agreement and such other Loan Documents.  Except for ordinary





168




 

expenses of the Canadian Lender Parties relating to the day to day
administration of this Agreement, Canadian  Borrower further agrees to pay
within 30 days of demand by theeither Canadian Lender Party all reasonable costs
and expenses in connection with the preparation or review of waivers, consents
and amendments pertaining to this Agreement, and in connection with the
establishment of the validity and enforceability of this Agreement and the
preservation or enforcement of rights of the Canadian Lender Parties under this
Agreement and the other Loan Documents to which Canadian Borrower is a party,
including all reasonable costs and expenses sustained by the Canadian Lender
Parties as a result of any failure by Canadian Borrower to perform or observe
any of its obligations hereunder, in connection with Canadian Letters of Credit
or payments thereunder or in connection with any action, suit or proceeding
(whether or not a Canadian Indemnified Party (as referred to in Section
14.03(b)(ii)) is a party or subject thereto), together with interest thereon
from and after such 30th day if such payment is not made by such time.

(b)        Indemnification.

(i)        Indemnification by US Borrower.  US Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Arranger (and any
sub-agent thereof) each US Lender, and each Related Party of any of the
foregoing persons (each such person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee) incurred by any Indemnitee or asserted
against any Indemnitee by any party hereto or any third party arising out of, in
connection with, or as a result of (A) the execution or delivery of this
Agreement, any other Loan Document, or any amendment, amendment and restatement,
modification or waiver of the provisions hereof or thereof, or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (B) any US Loan or the use or
proposed use of the proceeds therefrom, or (C) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by US Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (1) are determined by a court of competent
jurisdiction by final judgment (with any time for appeals having expired) to
have resulted from the gross negligence or willful misconduct of such Indemnitee
or (2) result from a claim brought by US Borrower or any other Loan Party
against an Indemnitee for a breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if US Borrower or such Loan Party
has obtained a final judgment (with any time for appeals having expired) in its
favor on such claim as determined by a court of competent jurisdiction.  This
Section 14.03 shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(ii)       Indemnification by Canadian Borrower.  In addition to any liability
of Canadian Borrower to the Canadian Lender under any other provision hereof,
Canadian Borrower shall indemnify the Canadian Indemnified Parties and hold each
Canadian





169




 

Indemnified Party harmless against any losses, claims, costs, damages or
liabilities (including any loss of profits or fees anticipated hereunder, any
expense or cost incurred in the liquidation and re-deployment of funds acquired
to fund or maintain any portion of a Canadian Loan and reasonable out-of-pocket
expenses and reasonable legal fees (on a solicitor and his own client basis),
disbursements, charged expenses and other costs incurred by the same as a result
of or in connection with this Agreement or the other Loan Documents to which
Canadian Borrower is a party, including as a result of or in connection with:

(A)       any cost or expense incurred by reason of the liquidation or
re‑deployment in whole or in part of deposits or other funds required by the
Canadian Lender to fund any Canadian Bankers’ Acceptance or to fund or maintain
any Canadian Loan as a result of Canadian Borrower’s failure to complete a
Canadian Borrowing or to make any payment, repayment or prepayment on the date
required hereunder or specified by it in any notice given hereunder;

(B)       subject to permitted or deemed rollovers and conversions, Canadian
Borrower’s failure to provide for the payment to the Canadian Lender of the full
principal amount of each Canadian Bankers’ Acceptance on its maturity date;

(C)       Canadian Borrower’s failure to pay any other amount, including without
limitation any interest or fee, due hereunder on its due date after the
expiration of any applicable grace or notice periods (subject, however, to the
interest obligations of Canadian Borrower hereunder for overdue amounts);

(D)       Canadian Borrower’s repayment or prepayment of a Canadian US$ Libor
Loan otherwise than on the last day of its Interest Period;

(E)       the prepayment of any outstanding Canadian Bankers’ Acceptance before
the maturity date of such Canadian Bankers’ Acceptance;

(F)       Canadian Borrower’s failure to give any notice required to be given by
it to the Canadian Lender;

(G)       the failure of Canadian Borrower to make any other payment to the
Canadian Lender due hereunder;

(H)       any inaccuracy or incompleteness of Canadian Borrower’s
representations and warranties contained in Article IV;

(I)        any failure of Canadian Borrower to observe or fulfill its
obligations under Article VIII;

(J)        any failure of Canadian Borrower to observe or fulfill any other
Canadian Obligation not specifically referred to above; or





170




 

(K)       the occurrence of any Canadian Default or Canadian Event of Default in
respect of Canadian Borrower;

provided that this Section 14.03(b)(ii) shall not apply to any losses, claims,
costs, damages or liabilities to the extent that they arise by reason of (x) the
willful misconduct or gross negligence of such Canadian Indemnified Party, (y)
the failure of the Canadian Lender to advance funds hereunder when all
conditions precedent to a Canadian Borrowing hereunder have been satisfied and
(z) a claim brought by Canadian Borrower or any other Loan Party against a
Canadian Indemnified Party for breach in bad faith of such Canadian Indemnified
Party’s obligations hereunder or under any other Loan Document, in each case, as
determined in a final, non-appealable judgment by a court of competent
jurisdiction.

(c)        Reimbursement by US Lenders.  To the extent that US Borrower for any
reason fails to indefeasibly pay any amount required under paragraph (a)(i) or
(b)(i) of this Section 14.03 to be paid by it to the Administrative Agent (or
any sub-agent thereof), any US Issuing Bank, any Arranger, any  Swingline Lender
or any Related Party of any of the foregoing, each US Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent), such Issuing Bank,
Arranger, Swingline Lender or such Related Party, as the case may be, such US
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (such
indemnity shall be effective whether or not the related losses, claims, damages,
liabilities and related expenses are incurred or asserted by any party hereto or
any third party); provided that (i) with respect to such unpaid amounts owed to
any US Issuing Bank or Swingline Lender solely in its capacity as such, only the
US Lenders shall be required to pay such unpaid amounts, such payment to be made
severally among them based on such US Lenders’ US Pro Rata Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought),  (ii) the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), any US
Issuing Bank, any Swingline Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), such US Issuing Bank or such Swingline Lender in connection
with such capacity and (iii) such indemnity for such Swingline Lender shall not
include losses incurred by such Swingline Lender due to one or more US Lenders
defaulting in their obligations to purchase participations of Swingline Exposure
under Section 2.20(d) (it being understood that this proviso shall not affect
such Swingline Lender’s rights against any US Defaulting Lender).  The
obligations of the US Lenders under this paragraph (c) are subject to the
provisions of Section 2.17.  For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the total US Revolving
Exposure and unused US Commitments at the time.

(d)        Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Requirements of Law, no party hereto shall assert, and
each party hereto hereby waives, any claim against any other person, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof; provided that nothing contained in
this Section 14.03(d) or otherwise shall limit any Borrower’s indemnity or
reimbursement obligations to the extent otherwise set forth in this Section
14.03.  No party hereto shall be liable for any damages arising from the use by
unintended





171




 

recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby unless determined by a court of competent
jurisdiction by final judgment (with any time for appeals having expired) to
have resulted from the gross negligence or willful misconduct of such person.

(e)        Payments.  All amounts due under this Section shall be payable not
later than three (3) Business Days (if made to the Administrative Agent) or
three (3) Banking Days (if made to the Canadian Lender) after demand therefor.

Section 14.04  Successors and Assigns.

(a)        Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
each Issuing Bank that issues any Letter of Credit), except that:

(i)        US Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent, each Issuing Bank, each Swingline Lender and each US Lender;

(ii)       Canadian Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Canadian Lender;

(iii)      no US Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (A) to an Eligible Assignee in accordance with the
provisions of paragraph (b) of this Section 14.04,  (B) by way of participation
in accordance with the provisions of paragraph (d) of this Section 14.04 or (C)
by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section; and

(iv)       the Canadian Lender may not sell, assign, transfer or grant an
interest in the Canadian Loans, this Agreement, the other Loan Documents to
which it is a party or any of its rights or obligations hereunder or thereunder
without the prior written consent of Canadian Borrower (unless a Canadian Event
of Default has occurred and is continuing) and provided that no such sale,
assignment, transfer or grant by the Canadian Lender shall:

(A)       affect the obligations of Canadian Borrower hereunder or under any of
the other Loan Documents to which it is a party;

(B)       increase the costs to Canadian Borrower hereunder or under any of the
Loan Documents to which it is a party;

(C)       obligate Canadian Borrower to pay any amount pursuant to Section 2.14
or any other provision of the other Loan Documents to which it is a party in
addition to any amount Canadian Borrower would have been required to pay
pursuant to Section 2.14 or any other provision of such other Loan Documents had
such sale, assignment, transfer or grant not taken place;





172




 

provided, further that in addition to the foregoing and except during the
continuance of a Canadian Default in respect of Canadian Borrower, the Canadian
Lender shall not so sell, assign, transfer or grant an interest to a person that
is a non-resident of Canada for purposes of the Income Tax Act (Canada) without
the consent of Canadian Borrower.

Any other attempted assignment or transfer by any Loan Party or Canadian Lender
shall be null and void.  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section, any Affiliate of each Issuing Bank
that issues a Letter of Credit and, to the extent expressly contemplated hereby,
the other Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)        Assignments by Lenders.

(i)        Subject to the conditions set forth in paragraph (b)(ii) below, any
US Lender may at any time assign to one or more assignees who is an Eligible
Assignee all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including
participations in US L/C Obligations or Swingline Loans) at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:

(A)       US Borrower; provided that no consent of US Borrower shall be required
for an assignment to a US Lender Party or an Affiliate of a US Lender Party, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee; provided,  further, that US Borrower shall be deemed to have
consented to any assignment requiring its consent unless it shall object thereto
by written notice within seven (7) Business Days after having received notice
thereof;

(B)       the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of any Revolving
Commitment to an assignee that is a Lender with a Revolving Commitment
immediately prior to giving effect to such assignment; and

(C)       the US Issuing Banks and Swingline Lenders.

(ii)       Assignments in respect of US Commitments and US Loans shall be
subject to the following additional conditions:

(A)       Except in the case of an assignment of the entire remaining amount of
the assigning US Lender’s US Commitment and the US Loans at the time owing to it
or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the US
Commitment (which for this purpose includes US Loans outstanding thereunder) or,
if the applicable US Commitment is not then in effect, the principal outstanding
balance of the US Loans of the assigning US Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade





173




 

Date” is specified in the Assignment and Assumption, as of the Trade Date) shall
not be less than US$10,000,000, in the case of any assignment in respect of US
Revolving Loans or US Revolving Commitments, unless each of the Administrative
Agent, US Issuing Bank and, so long as no Default with respect to US Borrower
has occurred and is continuing, US Borrower otherwise consent (each such consent
not to be unreasonably withheld or delayed);

(B)       each partial assignment shall be made as an assignment of a
proportionate part of all the assigning US Lender’s rights and obligations under
this Agreement with respect to the US Loan or the US Commitment assigned, except
that this clause (ii) shall not prohibit any US Lender from assigning all or a
portion of its rights and obligations among separate tranches on a non-pro rata
basis; and

(C)       the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of US$3,500 (provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any Assignment), and the Eligible Assignee, if it shall not be a US
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 14.04, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a US
Lender under this Agreement, and the assigning US Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning US Lender’s rights and
obligations under this Agreement, such US Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of SectionSections
2.13,  2.14,  2.18 and 14.03 with respect to facts and circumstances occurring
prior to the effective date of such assignment.  Any assignment or transfer by a
US Lender of rights or obligations under this Agreement that does not comply
with this paragraph shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 14.04(d).

(c)        Register.  The Administrative Agent, acting solely for this purpose
as an agent of US Borrower, shall maintain a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the US Lenders, and the US Commitments of, and principal amounts
(and stated interest) of the US Loans and US L/C Obligations and any payment
made by each US Issuing Bank under any applicable US Letter of Credit owing to,
each US Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, absent manifest
error, and US Borrower, the Administrative Agent, US Issuing Banks and the US
Lender Parties shall treat each person whose name is recorded in the Register
pursuant to the terms hereof as a US Lender Party hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by US Borrower, each US Issuing Bank and each Swingline
Lender (with





174




 

respect to US Revolving Lenders only), and any US Lender (with respect to its
own interest only), at any reasonable time and from time to time upon reasonable
prior notice.

(d)        Participations.  Any US Lender may at any time, without the consent
of, or notice to, US Borrower, the Administrative Agent, any Swingline Lender or
any US Issuing Bank sell participations to any person (other than a natural
person or US Borrower or any of its Affiliates) (each, a “Participant”) in all
or a portion of such US Lender’s rights or obligations under this Agreement
(including all or a portion of its US  Commitment or the US Loans owing to it);
provided that (i)(i) such US Lender’s obligations under this Agreement shall
remain unchanged, (ii)(ii) such US Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii)(iii) US
Borrower, the Administrative Agent and the US Lenders shall continue to deal
solely and directly with such US Lender in connection with such US Lender’s
rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a US Lender sells such a
participation shall provide that such US Lender shall retain the sole right to
enforce the Loan Documents to which it is a party and to approve any amendment,
modification or waiver of any  provision of such Loan Documents; provided that
such agreement or instrument may provide that such US Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in clause (i),  (ii) or (iii) of the first proviso to Section 14.02(b)
that affects such Participant.  Subject to paragraph (e) of this Section, US
Borrower agrees that each Participant shall be entitled to the benefits of
Section 2.13,  2.14 and 2.18 (subject to the requirements and limitations of
those Sections, including the requirements under Section 2.18(e) (it being
understood that the documentation required under Section 2.18(e) shall be
delivered to the participating US Lender)) to the same extent as if it were a US
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 14.08 as though it were a US Lender;
provided such Participant agrees to be subject to Section 2.17 as though it were
a US Lender.

Each US Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of US Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each participant’s interest in the US Loans or other obligations
under this Agreement (the “Participant Register”); provided that no US Lender
shall have any obligation to disclose all or any portion of the Participant
Register to US Borrower or any other person (including the identity of any
Participant or any information relating to a Participant’s interest in any US
Commitment or US Loan or its other obligations under any Loan Document) except
to the extent that such disclosure is necessary to establish that such US
Commitment, US Loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.

The entries in the Participant Register shall be conclusive absent manifest
error, and such US Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

(e)        Limitations on Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 2.13,  2.14 and 2.18 than
the applicable US Lender would have been entitled to receive with respect to the
participation sold to such Participant without US Borrower’s prior written
consent in its sole discretion, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation.  Each US Lender that sells a
participation agrees,





175




 

at the US Borrower’s request and expense, to use reasonable efforts to cooperate
with the Borrower to effectuate the provisions of Section 2.19 with respect to
any Participant.

(f)        Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.  In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of US Borrower, Canadian Borrower, the Administrative
Agent or Canadian Agent, collaterally assign or pledge all or any portion of its
rights under this Agreement, including the Loans and US Notes, if any, or any
other instrument evidencing its rights as a Lender under this Agreement, to any
holder of, trustee for, or any other representative of holders of, obligations
owed or securities issued, by such fund, as security for such obligations or
securities.

(g)        Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Requirement of Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

Section 14.05  Survival of Agreement.

All covenants, agreements, representations and warranties made by any Loan Party
in the Loan Documents to which it is a party and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated.  The provisions of Section 2.13,
 Section 2.14,  Section 2.16,  Section 2.17,  Section 2.18 and Article XIV
(other than Section 14.12) shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Commitments or the
termination of this Agreement or any provision hereof.

Section 14.06  Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent or the Canadian Lender, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all





176




 

previous agreements and understandings, oral or written, relating to the subject
matter hereof.  Except as provided in Section 7.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and the
Canadian Lender and when the Administrative Agent and the Canadian Lender shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopier or other electronic transmission
(i.e., a “pdf” or “tif” document) shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 14.07  Severability.

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

Section 14.08  Right of Setoff.

(a)        If a US Event of Default shall have occurred and be continuing, each
US Lender, and each of their respective Affiliates, is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable
Requirements of Law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) at any time
held and other obligations (in whatever currency) at any time owing by such
Lender or any such Affiliate to or for the credit or the account of US Borrower
or any other US Loan Party against any and all of the US Obligations of US
Borrower or such US Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such US Lender is a party, irrespective of whether or
not such US Lender shall have made any demand under this Agreement or any other
Loan Document and although such US Obligations may be contingent or unmatured or
are owed to a branch or office of such US Lender different from the branch or
office holding such deposit or obligated on such indebtedness.  Each US Lender
agrees to notify US Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

(b)        If a Canadian Event of Default shall have occurred and be continuing,
Canadian Lender shall have the right (and is hereby authorized by Canadian
Borrower) at any time and from time to time to combine all or any of Canadian
Borrower’s accounts with the Canadian Lender, and to set off and to appropriate
and to apply any and all deposits (general or special, term or demand)
including, but not limited to, indebtedness evidenced by certificates of deposit
whether matured or unmatured, and any other indebtedness at any time held by
Canadian Borrower or owing by the Canadian Lender to or for the credit or
account of Canadian Borrower against and towards the satisfaction of any
Canadian Obligations owing by Canadian Borrower, and may do so notwithstanding
that the balances of such accounts and the liabilities are expressed in
different currencies, and the Canadian Lender is hereby authorized to effect any
necessary currency conversions at the noon spot rate of exchange announced by
the Bank of Canada on the Banking Day before the day of conversion.  The
Canadian Lender agrees to notify Canadian Borrower promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.





177




 

(c)        The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or their respective Affiliates may have.  The parties
hereto specifically acknowledge the rights of setoff of the Canadian Lender and
its affiliates under, pursuant to or in connection with the Canadian Bank
Products to which it is a party and agree that the proceeds of exercising such
rights of setoff shall be for the sole account of the Canadian Lender or its
affiliates, as the case may be.

Section 14.09  Governing Law; Jurisdiction; Consent to Service of Process.

(a)        Governing Law.  This Agreement and the transactions contemplated
hereby, and all disputes between the parties under or relating to this Agreement
or the facts or circumstances leading to its execution, whether in contract,
tort or otherwise, shall be construed in accordance with and governed by the
laws (including statutes of limitation) of the State of New York, without regard
to conflicts of law principles that would require the application of the laws of
another jurisdiction.

(b)        Submission to Jurisdiction.  Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction (subject to the last sentence of this Section 14.09(b)) of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the fullest extent permitted
by applicable law, in such Federal court.  Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  Nothing in this Agreement or any other Loan Document
shall affect any right that the Administrative Agent or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against any Loan Party or its properties in the courts of any
jurisdiction.

(c)        Venue.  Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent permitted by applicable Requirements of Law, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in Section 14.09(b).  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Requirements of Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(d)        Service of Process.  Each party hereto irrevocably consents to
service of process in any action or proceeding arising out of or relating to any
Loan Document, in the manner provided for notices (other than telecopier) in
Section 14.01.  Nothing in this Agreement or any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Requirements of Law.  Certain Loan Parties are not organized under
the laws the United States (including the States thereof and the District of
Columbia) and each such Loan Party therefore hereby appoints US Borrower as its
authorized agent (the “Authorized Agent”) upon whom process may be served in any
action, suit or proceeding arising out of or





178




 

based on this Agreement or the Obligations which may be instituted in the
Supreme Court of the State of New York or the United States District Court for
the Southern District of New York, in either case in the Borough of Manhattan,
The City of New York, by any Lender hereunder, and to the fullest extent
permitted by applicable law, each such Loan Party hereby waives any objection
which it may now or hereafter have to the laying of venue of any such proceeding
and expressly and irrevocably accepts and submits, for the benefit of the
Lenders from time to time, to the nonexclusive jurisdiction of any such court in
respect of any such action, suit or proceeding, for itself and with respect to
its properties, revenues and assets. Such appointment shall be irrevocable
unless and until the appointment of a successor authorized agent for such
purpose, and such successor’s acceptance of such appointment, shall have
occurred.  Each such Loan Party agrees to take any and all actions, including
the filing of any and all documents and instruments, that may be necessary to
continue such appointment in full force and effect as aforesaid. Service of
process upon the Authorized Agent with respect to any such action shall be
deemed, in every respect, effective service of process upon such Loan Party.
Notwithstanding the foregoing, any action against such Loan Party arising out of
or based on any of the Loan Documents to which it is a party may also be
instituted in any court in the jurisdiction of organization of such Loan Party,
and such Loan Party expressly accepts the jurisdiction of any such court in any
such action. US Borrower hereby accepts the foregoing appointment as agent for
service of process.

Section 14.10  Waiver of Jury Trial.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  Each party hereto (a)(a) certifies that
no representative, agent or attorney of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver and (b)(b) acknowledges that it
and the other parties hereto have been induced to enter into this Agreement by,
among other things, the mutual waivers and certifications in this Section.

Section 14.11  Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

Section 14.12  Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent, the Canadian Lender and the US Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a)(a) on a “need to know” basis (consistent
with its internal policies) to its Affiliates and to its and its Affiliates’
respective managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b)(b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance





179




 

Commissioners), (c)(c) to the extent required by applicable laws or regulations
or by any subpoena or similar legal process, (d)(d) to any other party hereto,
(e)(e) in connection with the exercise of any remedies hereunder or under any
other Loan Document or the enforcement of rights hereunder or thereunder, (f)(f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (x)(x) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (y)(y) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap, derivative or other transaction
under which payments are to be made by reference to US Borrower and its
obligations under this Agreement or payments hereunder, or (z)(z) any rating
agency or the CUSIP Service Bureau or any similar organization, (g)(g) to market
data collectors, (h)(h) with the consent of Holdings, or (i)(i) to the extent
such Information (i)(i) becomes publicly available other than as a result of a
breach of this Section or (ii)(ii) becomes available to the Administrative
Agent, the Canadian Lender or any US Lender or any of their respective
Affiliates on a non-confidential basis from a source other than Holdings, US
Borrower or the Canadian Borrower that is not known to be bound by any
obligation of confidentiality or care with respect thereto.  For purposes of
this Section, “Information” means all information received from Holdings, US
Borrower, Canadian Borrower or any of their respective Subsidiaries relating to
Holdings, US Borrower, Canadian Borrower or any of their respective Subsidiaries
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, the Canadian Lender or any US Lender on a
non-confidential basis prior to disclosure by Holdings, US Borrower, Canadian
Borrower or any of their respective Subsidiaries, provided that, in the case of
information received from Holdings, US Borrower, Canadian Borrower or any of
their respective Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord to its own confidential information.

Section 14.13  USA PATRIOT ACT Notice and Customer Verification.

(a)        Each US Lender that is subject to the USA PATRIOT ACT and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies US Borrower that pursuant to the “know your customer” regulations and
the requirements of the USA PATRIOT ACT, they are required to obtain, verify and
record information that identifies each US Loan Party, which information
includes the name, address and tax identification number (and other identifying
information in the event this information is insufficient to complete
verification) that will allow such US Lender or the Administrative Agent, as
applicable, to verify the identity of each US Loan Party.  This information must
be delivered to the US Lenders and the Administrative Agent no later than five
(5) days prior to the Closing Date and thereafter promptly upon request.  This
notice is given in accordance with the requirements of the USA PATRIOT ACT and
is effective as to the US Lenders and the Administrative Agent.

(b)        Canadian Borrower shall promptly provide all information, including
supporting documentation and other evidence, as may be reasonably requested by
the Canadian Lender, in order to comply with any applicable “know your customer”
and anti-money laundering rules and regulations, whether now or hereafter in
existence.





180




 

Section 14.14  Interest Rate Limitation.

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable Requirements of Law
(collectively, the “Charges”), shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by the Lender holding such Loan in accordance with applicable
Requirements of Law, the rate of interest payable in respect of such Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

Section 14.15  Obligations Absolute.

To the fullest extent permitted by applicable Requirements of Law, all
obligations of the Loan Parties hereunder shall be absolute and unconditional
irrespective of:

(a)        any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Loan Party;

(b)        any lack of validity or enforceability of any Loan Document or any
other agreement or instrument relating thereto against any Loan Party;

(c)        any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from any Loan Document or any other agreement
or instrument relating thereto;

(d)        any exchange, release or non-perfection of any other collateral, or
any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;

(e)        any exercise or non-exercise, or any waiver of any right, remedy,
power or privilege under or in respect hereof or any Loan Document; or

(f)        any other circumstances which might otherwise constitute a defense
available to, or a discharge of, the Loan Parties.

Section 14.16  Judgment Currency.

(a)        Each Loan Party’s obligation hereunder and under the other Loan
Documents to which it is a party to make payments in US Dollars or Canadian
Dollars (pursuant to such obligation, the “Obligation Currency”) shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the Administrative Agent, the Canadian Lender or any other respective
Lender of the full amount of the Obligation Currency expressed to be payable to
the Administrative Agent, the





181




 

Canadian Lender or such other Lender under this Agreement or the other Loan
Documents.  If, for the purpose of obtaining or enforcing judgment against any
Loan Party in any court or in any jurisdiction, it becomes necessary to convert
into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made (i)(i) with respect to
US Obligations, at the Dollar Equivalent, (ii)(ii) with respect to Canadian
Obligations, at the Equivalent Amount, and (iii)(iii) in the case of currencies
other than US Dollars or Canadian Dollars, (A)(A) with respect to US
Obligations, the rate of exchange (as quoted by the Administrative Agent or if
the Administrative Agent does not quote a rate of exchange on such currency, by
a known dealer in such currency designated by the Administrative Agent)
determined, in each case, as of the Business Day immediately preceding the day
on which the judgment is given and (B)(B) with respect to Canadian Obligations,
the rate of exchange (as quoted by the Canadian Lender or if the Canadian Lender
does not quote a rate of exchange on such currency, by a known dealer in such
currency designated by the Canadian Lender) determined, in each case, as of the
Business Day immediately preceding the day on which the judgment is given (such
Business Day or Banking Day, as applicable, being hereinafter referred to as the
“Judgment Currency Conversion Date”).

(b)        If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, each Loan Party covenants and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount) as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.

Section 14.17  No Advisory or Fiduciary Responsibility.

Each US Loan Party agrees that nothing in the Loan Documents or the transactions
contemplated thereby will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between the Administrative
Agent, any US Lender Party or any Affiliate thereof, on the one hand, and such
US Loan Party, its stockholders or its Affiliates, on the other. Each US Loan
Party acknowledges and agrees that any of the Administrative Agent, Arrangers,
Issuing Banks, and Lenders may have economic interests that conflict with those
of the Loan Parties, their equity holders and/or their affiliates.

Section 14.18  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and





182




 

(b)        the effects of any Bail-in Action on any such liability, including,
if applicable:

(i)        a reduction in full or in part or cancellation of any such liability;

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)      the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 14.19  Acknowledgement Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

(a)        (a)         in the event a Covered Entity that is party to a
Supported QFC (each, a “Covered Party”) becomes subject to a proceeding under a
U.S. Special Resolution Regime, the transfer of such Supported QFC and the
benefit of such QFC Credit Support (and any interest and obligation in or under
such Supported QFC and such QFC Credit Support, and any rights in property
securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States or a state of the United States. In the event a
Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)         (b)        As used in this Section 14.19, the following terms have
the following meanings:

 





183




 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i)(a) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii)(b) a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or (iii)(c) a “covered FSI” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[Signature Pages Follow]

 

 



184




 

 

Schedule IV

LetterUS Letters of Credit Maximum Amounts

 

 

 

NAME OF US ISSUING BANK

US LETTER OF CREDIT MAXIMUM AMOUNT

Citibank, N.A.

US$75,000,000

Bank of America, N.A.

US$75,000,000

Mizuho Bank, Ltd.

US$75,000,000

Wells Fargo Bank, N.A.

US$75,000,000

TOTAL: 

US$300,000,000

 

 

Canadian Letters of Credit Maximum Amounts

 

NAME OF CANADIAN ISSUING BANK

CANADIAN LETTER OF CREDIT MAXIMUM AMOUNT

HSBC Bank Canada

US$32,000,000

TOTAL:

US$32,000,000

 

 

